      Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 1 of 610
                      REDACTED – PUBLIC VERSION


                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HUMANA INC.
                                  Plaintiff,
                                                Civil Action No.
     v.
ACTAVIS ELIZABETH, LLC,
ACTAVIS HOLDCO US, INC.,
                                                COMPLAINT
ACTAVIS PHARMA, INC.,
AMNEAL PHARMACEUTICALS, INC.,                   JURY TRIAL DEMANDED
APOTEX CORP.,
ASCEND LABORATORIES, LLC,
AUROBINDO PHARMA USA, INC.,
BRECKENRIDGE PHARMACEUTICAL, INC.,
CAMBER PHARMACEUTICALS, INC.
CITRON PHARMA, LLC                              Redacted Version
DR. REDDY’S LABORATORIES INC.,
ENDO INTERNATIONAL PLC,
G&W LABORATORIES, INC.
GENERICS BIDCO I, LLC,
GLENMARK PHARMACEUTICALS INC., USA,
HERITAGE PHARMACEUTICALS INC.,
IMPAX LABORATORIES, LLC
LANNETT COMPANY, INC.,
LUPIN PHARMACEUTICALS, INC.,
MORTON GROVE PHARMACEUTICALS, INC.
MYLAN, INC.
MYLAN, N.V.
MYLAN PHARMACEUTICALS, INC.,
OCEANSIDE PHARMACEUTICALS, INC.,
PAR PHARMACEUTICAL, INC.
PAR PHARMACEUTICAL COMPANIES, INC.,
SANDOZ, INC.,
SUN PHARMACEUTICAL INDUSTRIES, INC.
TARO PHARMACEUTICALS INDUSTRIES LTD.
TARO PHARMACEUTICALS USA, INC.,
TEVA PHARMACEUTICALS USA, INC.,
UPSHER-SMITH LABORATORIES, LLC,
VALEANT PHARMACEUTICALS INTERNATIONAL,
VALEANT PHARMACEUTICALS NORTH AMERICA LLC
VERSAPHARM, INC.
WOCKHARDT USA LLC,
ZYDUS PHARMACEUTICALS (USA) INC.,

                                  Defendants.
 Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 2 of 610
                              REDACTED – PUBLIC VERSION

                                             TABLE OF CONTENTS

I.     NATURE OF THE CASE ................................................................................................... 1

II.    THE DRUGS SUBJECT TO THE CONSPIRACY ....................................................... 5

III.   JURISDICTION AND VENUE ...................................................................................... 17

IV.    THE PARTIES..................................................................................................................... 18

                  Plaintiff .....................................................................................................................18

                  Defendants ...............................................................................................................20

                  Co-Conspirators ......................................................................................................29

V.     REGULATORY AND ECONOMIC BACKGROUND ............................................ 29

                  Generic Drugs Should Provide Lower-Priced Options for Purchasers .........29

                  The Prescription Drug Market ..............................................................................31

                  The Prescription Drug Distribution System .......................................................32

                  The Market for Generic Drugs is Highly Susceptible to Collusion.................34

VI.    GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY .......................... 37

                  Congress Launched an Investigation into Generic Price Hikes.......................37

                  The DOJ Investigates Criminal Generic Drug Collusion .................................39

                  State Attorneys General Launch Their Own Investigation ..............................41

VII.   THE GENERIC DRUG MARKET ................................................................................ 45

                  The Cozy Nature of the Industry and Opportunities for Collusion ...............45

                  1.          Trade Association Meetings and Conferences ......................................46

                              a.           National Association of Chain Drug Stores ............................47

                              b.           Generic Pharmaceutical Association ........................................48

                              c.           Healthcare Distribution Management Association .................51

                              d.           Efficient Collaborative Retail Marketing ..................................52

                              e.           Minnesota Multistate Contracting Pharmacy Alliance ...........52



                                                              i
 Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 3 of 610
                               REDACTED – PUBLIC VERSION


                                f.           Healthcare Supply Chain Association .......................................53

                   2.           Industry Dinners and Private Meetings .................................................54

                   3.           Personal Telephone Calls, E-Mails, and Text Message
                                Communications .......................................................................................56

                   The Overarching Conspiracy Between Generic Drug Manufacturers –
                   Playing Nice in the Sandbox .................................................................................57

                   Generic Drug Price Spikes Since 2013 ................................................................73

VIII.   THE CONSPIRACY........................................................................................................... 74

                   Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking
                   Competitors .............................................................................................................76

                   1.           April 2013: Teva Hires Nisha Patel ........................................................76

                   2.           Ranking “Quality of Competition” to Identify Price Increase
                                Candidates ..................................................................................................80

                                a.           The “High Quality” Competitor Relationships .......................81

                                b.           Mylan (+3) ....................................................................................82

                                c.           Watson/Actavis (+3) ..................................................................83

                                d.           Sandoz (+3) ..................................................................................84

                                e.           Glenmark (+3) .............................................................................84

                                f.           Taro (+3) .......................................................................................85

                                g.           Lupin (+2).....................................................................................85

                   Price Increase Hiatus ..............................................................................................86

                   New Relationships Emerge ...................................................................................87

                   Competitors Become “High Quality” After Successfully Colluding With Teva
                   ...................................................................................................................................87

                   Quality Competitors Collude With Each Other, Sandoz/Mylan ....................87

                   Commitment to the Overarching Conspiracy ....................................................88

                   Low Quality Competitors Comply with the Overarching Conspiracy ...........90

                   Individual Relationships .........................................................................................90


                                                                ii
 Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 4 of 610
                           REDACTED – PUBLIC VERSION


                1.          Ara Aprahamian ........................................................................................90

                2.          David Berthold ..........................................................................................91

                3.          Jim Brown...................................................................................................93

                4.          Maureen Cavanaugh..................................................................................94

                5.          Marc Falkin.................................................................................................94

                6.          Jim Grauso .................................................................................................96

                7.          Kevin Green ...............................................................................................99

                8.          Armando Kellum.................................................................................... 101

                9.          Jill Nailor .................................................................................................. 102

                10.         James Nesta ............................................................................................. 104

                11.         Konstantin Ostaficiuk............................................................................ 105

                12.         Nisha Patel............................................................................................... 106

                13.         David Rekenthaler .................................................................................. 108

                14.         Rick Rogerson ......................................................................................... 110

                15.         Tracy Sullivan .......................................................................................... 110

                Teva Profitability Increases Dramatically ......................................................... 111

                Teva and its Executives Knowingly Violated the Antitrust Laws ................ 112

                Price Increases Slow Dramatically After Government Investigations
                Commence ............................................................................................................ 115

                Consciousness of Guilt ....................................................................................... 116

                Spoliation of Evidence ........................................................................................ 117

                Obstruction of Justice ......................................................................................... 118

IX.   THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO
      THE SUBJECT DRUGS .................................................................................................. 119

                Customer and Market Allocation Agreements to Maintain Market Share and
                Avoid Price Erosion ............................................................................................ 119



                                                          iii
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 5 of 610
                REDACTED – PUBLIC VERSION


          1.    Teva/Mylan ............................................................................................. 119

                a.          Fenofibrate................................................................................. 119

                b.          Clonidine TTS ........................................................................... 123

                c.          Tolterodine ER ......................................................................... 127

                d.          Capecitabine .............................................................................. 132

          2.    Teva/Sandoz ........................................................................................... 135

                a.          Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa) . 135

                b.          Temozolomide .......................................................................... 136

                c.          Tobramycin................................................................................ 140

                d.          Dexmethylphenidate HCL ER ............................................... 142

          3.    Teva/Lupin ............................................................................................. 144

                a.          Lamivudine/Zidovudine (Combivir) ..................................... 144

                b.          Irbesartan ................................................................................... 147

                c.          Drospirenone and Ethinyl Estradiol (Ocella)....................... 148

                d.          Norethindrone/Ethinyl Estradiol .......................................... 151

          4.    Teva/Greenstone ................................................................................... 152

                a.          Oxaprozin .................................................................................. 152

                b.          Tolterodine Tartrate ................................................................. 155

                c.          Piroxicam ................................................................................... 157

                d.          Cabergoline ................................................................................ 159

          5.    Teva/Actavis ........................................................................................... 160

                a.          Amphetamine/Dextroamphetamine ER .............................. 160

                b.          Amphetamine/Dextroamphetamine IR ................................ 162

                c.          Dextroamphetamine Sulfate ER............................................. 162

                d.          Clonidine TTS ........................................................................... 163



                                            iv
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 6 of 610
                REDACTED – PUBLIC VERSION


                e.          Budesonide inhalation .............................................................. 165

                f.          Celecoxib .................................................................................... 165

          6.    Teva/Par .................................................................................................. 167

                a.          Omega-3-Acid Ethyl Esters .................................................... 167

                b.          Entecavir .................................................................................... 169

                c.          Budesonide DR ......................................................................... 171

          7.    Teva/Taro ............................................................................................... 172

                a.          Enalapril Maleate ...................................................................... 172

                b.          Nortriptyline HCL .................................................................... 176

          8.    Teva/Zydus ............................................................................................. 179

                a.          Fenofibrate................................................................................. 180

                b.          Paricalcitol .................................................................................. 184

                c.          Niacin ER .................................................................................. 186

                d.          Etodolac ER .............................................................................. 189

          9.    Teva/Glenmark ...................................................................................... 191

                a.          Moexipril HCL .......................................................................... 191

                b.          Desogestrel/Ethinyl Estradiol (Kariva) ................................ 193

                c.          Gabapentin ................................................................................ 194

          10.   Teva/Amneal .......................................................................................... 195

                a.          Norethindrone Acetate ............................................................ 195

          11.   Teva/ Dr. Reddy’s.................................................................................. 195

                a.          Oxaprozin .................................................................................. 195

                b.          Paricalcitol .................................................................................. 197

          12.   Mylan / Sandoz ...................................................................................... 202

                a.          Valsartan HCTZ ....................................................................... 202



                                             v
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 7 of 610
                      REDACTED – PUBLIC VERSION


          Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 –
          2015) ...................................................................................................................... 205

          1.          July 31, 2012 Price Increase .................................................................. 205

                      a.           Nadolol ....................................................................................... 206

                      b.           Labetalol HCL ........................................................................... 208

                      c.           Nitrofurantoin MAC ................................................................ 209

          2.          February – April 2013: Increasing Prices Before a New Competitor
                      Enters the Market: Budesonide Inhalation Suspension .................... 210

          3.          May 13, 2013 Price Increase – Tizanidine .......................................... 211

          4.          May 24, 2013 First List of Price Increases .......................................... 213

                      a.           Glenmark ................................................................................... 215

                      b.           Sandoz ........................................................................................ 218

                      c.           Taro............................................................................................. 221

          5.          July 3, 2013 Price Increases ................................................................... 222

                      a.           Upsher-Smith ............................................................................ 224

                      b.           Mylan .......................................................................................... 225

                      c.           Sandoz ........................................................................................ 229

          6.          Impact of July 3, 2013 Price Increases on Teva................................. 230

          7.          July 19, 2013 Price Increase – Enalapril Maleate ............................... 231

          8.          August 9, 2013 Price Increases ............................................................. 236

                      a.           Mylan .......................................................................................... 240

                      b.           Etodolac ..................................................................................... 243

                      c.           Niacin ER .................................................................................. 247

          9.          July 2013 – January 2014: Competitors Seek to “Follow” Price
                      Increases: Haloperidol and Trifluoperazine HCL ............................. 250

          10.         April 4, 2014 Price Increases ................................................................ 254




                                                     vi
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 8 of 610
                 REDACTED – PUBLIC VERSION


                 a.           Cephalexin ................................................................................. 260

                 b.           Azithromycin and Medroxyprogesterone ............................. 262

                 c.           Clarithromycin ER.................................................................... 265

                 d.           Ketoconazole............................................................................. 268

                 e.           Estradiol/Norethindrone Acetate and Cyproheptadine HCL
                              ..................................................................................................... 271

                 f.           Diflunisal .................................................................................... 273

                 g.           Ethosuximide ............................................................................ 274

          11.    Impact of April 4, 2014 Price Increases to Teva ............................... 275

          12.    August 28, 2014 Price Increases ........................................................... 276

                 a.           Enalapril Maleate ...................................................................... 278

                 b.           Prochlorperazine ....................................................................... 278

                 c.           Mylan .......................................................................................... 279

                 d.           Taro............................................................................................. 282

                 e.           Zydus .......................................................................................... 286

          13.    January 28, 2015 Price Increases .......................................................... 287

                 a.           Ciprofloxacin HCL and Glimepiride ..................................... 289

                 b.           Griseofulvin ............................................................................... 291

          COMPETITORS BECOME “HIGH QUALITY” AFTER
          SUCCESSFULLY COLLUDING WITH TEVA.......................................... 291

          1.     Apotex ...................................................................................................... 291

          2.     Zydus........................................................................................................ 293

          3.     Heritage .................................................................................................... 294

          4.     Lupin ........................................................................................................ 319

          5.     Par ............................................................................................................. 320

          6.     Greenstone .............................................................................................. 322



                                               vii
 Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 9 of 610
                                  REDACTED – PUBLIC VERSION


                     7.           Amneal ..................................................................................................... 323

                     8.           Rising ........................................................................................................ 324

                     9.           Breckenridge............................................................................................ 326

                     10.          Glenmark ................................................................................................. 327

                     11.          Camber ..................................................................................................... 328

X.      HUMANA’S PURCHASES AND ANTITRUST INJURY ....................................... 333

XI.     INTERSTATE TRADE AND COMMERCE ............................................................. 336

XII.    TOLLING AND FRAUDULENT CONCEALMENT ............................................ 337

XIII.   DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY
        ............................................................................................................................................... 338

XIV.    CAUSES OF ACTION ..................................................................................................... 338

XV.     DEMAND FOR JUDGMENT....................................................................................... 574

XVI.    JURY DEMAND ............................................................................................................... 574




                                                                 viii
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 10 of 610
                               REDACTED – PUBLIC VERSION

       Plaintiff Humana Inc. (“Humana”) files this Complaint against Defendants Actavis

Elizabeth, LLC, Actavis Holdco US, Inc., Actavis Pharma, Inc., Amneal Pharmaceuticals, Inc.,

Apotex Corp., Ascend Laboratories, LLC, Aurobindo Pharma USA, Inc., Breckenridge

Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Citron Pharma, LLC, Dr. Reddy’s Laboratories

Inc., Emcure Pharmaceuticals, Ltd., Endo International, plc, G&W Laboratories, Ltd., Generics

Bidco I, LLC, Glenmark Pharmaceuticals Inc., USA, Heritage Pharmaceuticals Inc., Impax

Laboratories, LLC, Lannett Company, Inc., Lupin Pharmaceuticals, Inc., Morton Grove

Pharmaceuticals, Inc., Mylan, Inc., Mylan, N.V., Mylan Pharmaceuticals, Inc., Oceanside

Pharmaceuticals, Inc., Par Pharmaceutical Companies, Inc., Par Pharmaceutical, Inc., Sun

Pharmaceutical Industries, Inc. Sandoz, Inc., Taro Pharmaceutical Industries, Ltd., Taro

Pharmaceuticals USA, Inc., Teva Pharmaceuticals USA, Inc., Upsher-Smith Laboratories, LLC,

Valeant Pharmaceuticals International, Valeant Pharmaceuticals North America LLC, VersaPharm,

Inc. Wockhardt USA LLC, and Zydus Pharmaceuticals (USA) Inc. (collectively “Defendants”) and

alleges based on personal knowledge as to the facts pertaining to it and information made public

during ongoing government investigations of Defendants and other generic drug companies, and

upon information and belief as to all other matters, as follows:

I.     NATURE OF THE CASE

       1.      Humana brings this action to recover damages it incurred from egregious

overcharges it paid for certain widely-used generic drugs, arising from a far-reaching conspiracy

among Defendants and others to blatantly fix the price of such drugs. This conspiracy increased the

Defendants’ profits, and that of others working with them, at the expense of Humana, a private

health benefit provider, as well as consumers and the government.

       2.      In the pharmaceutical industry, generic drug entry predictably and typically results in

increased price competition, which reduces the price of drugs for wholesalers, retailers, consumers,



                                                       1
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 11 of 610
                               REDACTED – PUBLIC VERSION

and third-party payers (“TPPs”) like Humana. Defendants here, however, along with other generic

drug manufacturers, conspired to manipulate the relevant markets, allocate these markets amongst

themselves, and obstruct generic competition in an ongoing scheme to fix, increase, stabilize, and/or

maintain the price of the drugs identified in Section II below (the “Subject Drugs”). The

Defendants’ scheme continues to affect the generic drug markets for the Subject Drugs. While this

Complaint alleges facts as to the Subject Drugs, this scheme and conspiracy extends to other generic

drugs, including those that are the subject of Humana’s Second Amended Complaint, as may be

further amended, in Humana Inc. v. Actavis Elizabeth, LLC, No. 2:18-cv-03299-CMR.

       3.      Defendants orchestrated their conspiracy through secret communications and

meetings, both at private and public events, like trade association meetings held by the Generic

Pharmaceutical Association (“GPhA”) (n/k/a Association for Accessible Medicines), the Healthcare

Distribution Management Association (“HDMA”) (n/k/a Healthcare Distribution Alliance), the

Efficient Collaborative Retail Marketing organization (“ECRM”), the Minnesota Multistate

Contracting Alliance for Pharmacy (“MMCAP”), and the Healthcare Supply Chain Association

(“HSCA”), among others.

       4.      The conspiracy, which infected the entire generic marketplace, was designed to evade

detection. Pursuant to a “fair share” scheme, Defendants predetermined market share, fixed prices,

and rigged bids on the Subject Drugs listed below, as well as additional drugs. This fair share

understanding was often referred to by Defendants as the “rules of engagement” for the generic

drug industry and permeated every segment of the industry. The modus operandi was to avoid

competition among generic manufacturers that would normally result in significant price erosion and

significant savings for purchasers, particularly insurers – like Humana – responsible for paying the

bulk of the prescription drug costs in the United States. This overarching conspiracy, effectuated by

a series of drug-specific conspiracies, thwarted competition across the generic drug industry:



                                                       2
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 12 of 610
                                REDACTED – PUBLIC VERSION

        5.      Predictably, the results of the conspiracy were severe. The prices of generic drugs

skyrocketed at unprecedented rates, some by more than 1000%, like for example, Doxazosin

Mesylate (1053%), Fluconazole (1,570%), Nadolol (2,762%), and Oxybutynin Chloride (between

1,100 and 1,500%).

        6.      These price increases are consistent with Medicare Part D price increases found by

the Government Accountability Office (“GAO”) for many of the Subject Drugs, specifically

Amiloride HCL/HCTZ, Bumetanide, Carbamazepine, Cephalexin, Cimetidine, Ciprofloxacin HCL,

Clarithromycin ER, Clotrimazole, Dextroamphetamine Sulfate, Diltiazem HCL, Doxazosin

Mesylate, Enalapril Maleate, Ethosuximide, Etodolac, Fluconazole, Fluoxetine HCL, Haloperidol,

Ketoconazole, Labetalol HCL, Methotrexate, Nadolol, Nitrofurantoin MAC, Oxaprozin,

Oxybutynin Chloride, Piroxicam, Prazosin HCL, Prochlorperazine, Ranitidine HCL, Tobramycin,

and Trifluoperazine HCL.1

        7.      By 2012, Teva Pharmaceuticals USA. Inc. (“Teva”) and its co-conspirators embarked

on one of the most egregious and massive price-fixing conspiracies in the history of the United

States. They leveraged the culture of cronyism in the generic drug industry to avoid price erosion,

increase prices for targeted products, and maintain artificially inflated prices across their respective

product portfolios without triggering a “fight to the bottom” among competitors. While Teva

spearheaded the particular overarching conspiracy that is the subject of this Complaint, it is part of

an even larger overarching conspiracy and understanding of how the generic manufacturers fix

prices and allocate markets to suppress competition.

        8.      Defendants routinely and systematically communicated with one another to

determine and agree on how much market share, and which customers, each conspirator was


1
 Generic Drugs Under Medicare: Part D Generic Drug Prices Declined Overall, but Some Had
Extraordinary Price Increases, GAO-16-706 (August 2016) (“the GAO Report”).


                                                        3
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 13 of 610
                                REDACTED – PUBLIC VERSION

entitled to. They effectuated their market allocation by either refusing to bid for particular customers

or providing outrageously high cover bids. This created an artificial equilibrium that enabled the

conspirators to then collectively raise and/or maintain prices for a particular generic drug.

        9.      Defendants understood and acted upon an underlying code of conduct widespread

in the generic drug industry: any time a competitor enters a particular drug market, it can contact its

competitors and allocate the market according to a generally agreed-upon standard of “fair share” in

order to avoid competing and keep prices high. While different drugs may involve different

competitors, this understanding remains constant and is the backbone of the industry wide

conspiracy.

        10.     As one example of this conspiracy, Teva selected a core group of “High Quality”

conspirators that it had existing conspiratorial relationships with, and targeted drugs that Teva and

High Quality competitors overlapped on for price increases. Teva and the High Quality competitors

understood that they would lead and follow each other’s price increases, and did so frequently and

successfully.

        11.     The market for each of the Subject Drugs was small enough to foster collusion, but

still large enough that prices should have remained at their historical, near marginal cost

levels. Defendants overcame this obstacle and produced extraordinary price increases, as reflected in

industry-wide data, by engaging in a concerted effort to grow their conspiracy and dominate the

market for the Subject Drugs.

        12.     This industry-wide data is consistent with the substantial price increases Humana

suffered for the Subject Drugs.

        13.     At the peak of the collusive activity involving Teva, during a 19-month period from

July 2013 through January 2015, Teva significantly raised prices on dozens of different generic

drugs. Teva colluded with High Quality conspirators on most of them.



                                                       4
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 14 of 610
                                  REDACTED – PUBLIC VERSION

        14.      Defendants knew their conduct was unlawful. They limited their communications to

in-person meetings, or mobile phone calls, to avoid creating a record of their conduct. When

communications were reduced to writing or text messages, Defendants often destroyed the evidence

of those communications.

        15.      Executives and others at the highest levels in many of Defendant companies and

other companies not named as Defendants, including among others, Ara Aprahamian, David

Berthold, James (Jim) Brown, Maureen Cavanaugh, Tracy Sullivan DiValerio, Marc Falkin, James

(Jim) Grauso, Kevin Green, Armando Kellum, Jill Nailor, James (Jim) Nesta, Konstantin (Kon)

Ostaficiuk, Nisha Patel, David Rekenthaler, and Richard (Rick) Rogerson, among others, conceived,

directed, and ultimately benefitted from these schemes.

        16.      This scheme to fix and maintain prices, allocate markets, and otherwise stifle

competition caused, and continues to cause, significant harm to the United States healthcare system.

Defendants’ scheme violates Section 1 of the Sherman Act, 15 U.S.C. § 1, and various state antitrust

and unfair competition laws, as alleged herein. As a result of the conspiracy, Humana paid

substantially inflated and anticompetitive prices for generic pharmaceutical drugs, and Defendants

illegally profited as a result.

        17.      Humana seeks treble damages and injunctive relief on account of Defendants’

unlawful scheme to fix, maintain, and stabilize prices for the Subject Drugs.

II.     THE DRUGS SUBJECT TO THE CONSPIRACY

        18.      Adapalene. Adapalene is a topical retinoid used to treat acne and other skin

conditions. Adapalene comes in different forms including gels and creams.

        19.      Albuterol Sulfate. Albuterol sulfate is a bronchodilator that targets the β-2 receptor

of the lungs to relax muscles in the airways to increase pulmonary airflow. It is used to treat

shortness of breath caused by asthma and chronic obstructive pulmonary disease. It was first



                                                        5
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 15 of 610
                                REDACTED – PUBLIC VERSION

discovered in the 1960s and is included on the World Health Organization’s (“WHO’s”) list of

Essential Medicines.

        20.     Amiloride HCL/HCTZ. Amiloride hydrochloride (“HCL”) and amiloride

hydrochlorothiazide (“HCTZ”) are diuretics typically used in combination to treat hypertension,

heart failure or extra fluid in the body (edema). They also help to treat or prevent low potassium

levels. Both medications are included on the WHO's list of Essential Medicines.

        21.     Amoxicillin/Clavulanate. Amoxicillin/clavulanate is an antibiotic consisting of

amoxicillin and clavulanate potassium. Amoxicillin is an antibiotic used to treat bacterial infections

such as middle ear infections, strep throat, pneumonia, skin infections, urinary tract infections, and

others. Clavulanate potassium is an inhibitor to bacterial resistance. Amoxicillin/clavulanate is

included on the WHO's list of Essential Medicines.

        22.     Amphetamine/Dextroamphetamine. Amphetamine/dextroamphetamine is a

combination stimulant used to treat attention deficit hyperactivity disorder (ADHD) and narcolepsy.

The medication comes in both extended release (ER) and instant release (IR) forms.

        23.     Azithromycin. Azithromycin is an antibiotic used to treat bacterial infections,

sexually-transmitted infections, and malaria. It is included on the WHO's list of Essential Medicines.

        24.     Bethanechol Chloride. Bethanechol chloride is used to treat dry mouth and bladder

problems such as the inability to urinate or empty the bladder completely.

        25.     Budesonide. Budesonide is a corticosteroid. The inhaled form is used for long-term

management of asthma and chronic obstructive pulmonary disease. It can also be used to treat

allergic rhinitis and nasal polyps. The pill form is delayed release (DR) and is used to treat

inflammatory bowel diseases including Crohn's disease, ulcerative colitis, and microscopic colitis.

Budesonide is included on the WHO's list of Essential Medicines.




                                                        6
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 16 of 610
                                 REDACTED – PUBLIC VERSION

        26.       Bumetanide. Bumetanide is a diuretic used to treat swelling as a result of heart

failure, liver failure, or kidney problems. Itis also used to treat high blood pressure.

        27.       Buspirone HCL. Buspirone hydrochloride is used for the short-term treatment of

anxiety disorders, particularly generalized anxiety disorders.

        28.       Cabergoline. Cabergoline is a dopamine receptor agonist used in the management of

prolactinomas. It is also used as an antidepressant and lactation suppressor.

        29.       Capecitabine. Capecitabine is a chemotherapy medication used to treat breast cancer,

gastric cancer, and colorectal cancer. It is included on the WHO's list of Essential Medicines.

        30.       Carbamazepine. Carbamazepine is an anticonvulsant medication used to treat

epilepsy and neuropathic pain. It is also used to treat schizophrenia and bipolar disorder. It is

included on the WHO's list of Essential Medicines.

        31.       Cefdinir. Cefdinir is an antibiotic used to treat pneumonia, otitis media, strep throat,

and cellulitis.

        32.       Cefprozil. Cefprozil is a cephalosporin antibiotic used to treat ear infections, skin

infections, and other bacterial infections.

        33.       Celecoxib. Celecoxib is a nonsteroidal anti-inflammatory drug (NSAID) used to treat

pain and inflammation from osteoarthritis, acute pain in adults, rheumatoid arthritis, ankylosing

spondylitis, painful menstruation, juvenile rheumatoid arthritis, and to reduce the number of colon

and rectal polyps in people with familial adenomatous polyposis.

        34.       Cephalexin. Cephalexin is a cephalosporin antibiotic used to treat bacterial infections

including otitis media, streptococcal pharyngitis, bone and joint infections, pneumonia, cellulitis, and

urinary tract infections. It is included on the WHO's list of Essential Medicines.

        35.       Cimetidine. Cimetidine is a histamine receptor antagonist that inhibits stomach acid

production and is used to treat heartburn and peptic ulcers.



                                                          7
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 17 of 610
                                 REDACTED – PUBLIC VERSION

           36.   Ciprofloxacin HCL. Ciprofloxacin hydrochloride is an antibiotic used to treat

bacterial infections including bone and joint infections, intra-abdominal infections, infectious

diarrhea, respiratory tract infections, skin infections, typhoid fever, and urinary tract infections. It is

included on the WHO's list of Essential Medicines.

           37.   Clarithromycin ER. Clarithromycin is an antibiotic used to treat bacterial infections

including strep throat, pneumonia, skin infections, h. pylori infection, and Lyme disease, among

others. It can be taken in extended release form. It is included on the WHO's list of Essential

Medicines.

           38.   Clemastine Fumarate. Clemastine fumarate is an antihistaminic compound used to

treat hay fever and allergy symptoms including sneezing, runny nose, red itchy tearing eyes, and to

relieve the itching and swelling of hives.

           39.   Clonidine TTS. Clonidine transdermal therapeutic system (“TTS”) is used to treat

high blood pressure, ADHD, drug withdrawal (alcohol, opioids, or tobacco), menopausal flushing,

diarrhea, and certain pain conditions. Clonidine TTS is sold in transdermal patches.

           40.   Clotrimazole. Clotrimazole is an antifungal medication used to treat vaginal yeast

infections, oral thrush, diaper rash, pityriasis versicolor, and types of ringworm including athlete's

foot and jock itch. Clotrimazole is sold as a topical solution applied as a cream at various doses. It is

included on the WHO's list of Essential Medicines.

           41.   Cyproheptadine HCL. Cyproheptadine hydrochloride is an antihistamine used to

relieve allergy symptoms such as watery eyes, runny nose, itching eyes and nose, sneezing, hives, and

itching.

           42.   Desmopressin Acetate. Desmopressin acetate is used to treat diabetes insipidus,

bedwetting, hemophilia a., von Willebrand disease, and high blood urea levels. It is included on the

WHO's list of Essential Medicines.



                                                         8
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 18 of 610
                                REDACTED – PUBLIC VERSION

        43.     Desogestrel/Ethinyl Estradiol (Kariva). Desogestrel/ethinyl estradiol, brand name

Kariva, is a progestin medication which is used in birth control pills for women and also for

treatment of menopausal symptoms in women.

        44.     Dexmethylphenidate HCL ER. Dexmethylphenidate hydrochloride is a central

nervous system (“CNS”) stimulant used to treat ADHD. It can be taken in extended release form.

        45.     Dextroamphetamine Sulfate ER. Dextroamphetamine sulfate is a CNS stimulant and

amphetamine enantiomer used to treat ADHD and narcolepsy. It can be taken in extended release

form.

        46.     Diclofenac Potassium. Diclofenac potassium is an NSAID used to treat pain,

inflammatory disorders, and dysmenorrhea.

        47.     Dicloxacillin Sodium. Dicloxacillin sodium is an antibiotic of the penicillin class used

to treat mild-to-moderate staphylococcal infections.

        48.     Diflunisal. Diflunisal is an NSAID used to treat mild to moderate pain,

osteoarthritis, and rheumatoid arthritis.

        49.     Diltiazem HCL. Diltiazem hydrochloride is a calcium channel blocker used to treat

hypertension, angina, and heart arrhythmias.

        50.     Disopyramide Phosphate. Disopyramide phosphate is an antiarrhythmic medication

used to treat ventricular tachycardia.

        51.     Doxazosin Mesylate. Doxazosin mesylate is used to treat symptoms of an enlarged

prostate and hypertension.

        52.     Drospirenone and Ethinyl Estradiol (Ocella). Drospirenone and ethinyl estradiol,

brand name Ocella, is a progestin medication used in birth control pills and menopausal hormone

therapy.




                                                       9
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 19 of 610
                               REDACTED – PUBLIC VERSION

        53.     Enalapril Maleate. Enalapril maleate is used to treat hypertension, symptomatic heart

failure, asymptomatic left ventricular dysfunction, and diabetic kidney disease.

        54.     Entecavir. Entecavir is an antiviral medication used to treat hepatitis B virus

infection. It is included on the WHO's list of Essential Medicines.

        55.     Epitol. Epitol is a branded generic form of Carbamazepine, described above.

        56.     Estazolam. Estazolam is a benzodiazepine used to treat sleep disorders.

        57.     Estradiol. Estradiol is used in menopausal hormone therapy to prevent and treat

moderate to severe menopausal symptoms such as hot flashes, vaginal dryness, and atrophy. It is

also used to treat osteoporosis.

        58.     Estradiol/Norethindrone Acetate (Mimvey). Estradiol/norethindrone acetate, brand

name Mimvey, is a combination estradiol and norethisterone acetate used to treat vasomotor

symptoms, vulvar and vaginal atrophy, and osteoporosis associated with menopause.

        59.     Ethinyl Estradiol / Levonorgestrel (Portia and Jolessa). Ethinyl estradiol and

levonorgestrel, brand names Portia and Jolessa, is a combined birth control pill comprised of ethinyl

estradiol, an estrogen, and levonorgestrel, a progestin. It is also used for symptoms of menstruation,

endometriosis, and emergency contraception. It is included on the WHO's list of Essential

Medicines.

        60.     Ethinyl Estradiol/Norethindrone (Balziva). Norethindrone/ethinyl estradiol, brand

name Balziva, is a combination of ethinyl estradiol, an estrogen, and norethisterone, a progestin. It is

used for birth control, and to treat menstruation symptoms, endometriosis, and menopausal

symptoms. It is included on the WHO's list of Essential Medicines.

        61.     Ethosuximide. Ethosuximide is used for absence seizures. It is included on the

WHO's list of Essential Medicines.




                                                       10
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 20 of 610
                                 REDACTED – PUBLIC VERSION

        62.      Etodolac. Etodolac is an NSAID used for the management of mild to moderate

pain, fever, and inflammation.

        63.      Fenofibrate. Fenofibrate is used to treat abnormal blood lipid levels. It also used to

treat high cholesterol to reduce the risk of cardiovascular disease and diabetic retinopathy in those

with diabetes mellitus.

        64.      Fluconazole. Fluconazole is an antifungal medication used to treat fungal infections

including candidiasis, blastomycosis, coccidioidomycosis, cryptococcosis, histoplasmosis,

dermatophytosis, and pityriasis versicolor. It is included on the WHO's list of Essential Medicines.

        65.      Fluoxetine HCL. Fluoxetine hydrochloride is an antidepressant of the selective

serotonin reuptake inhibitor (SSRI) class used for treatment of major depressive disorder, obsessive-

compulsive disorder, bulimia nervosa, panic disorder, and premenstrual dysphoric disorder. It is

included on the WHO's list of Essential Medicines.

        66.      Flurbiprofen. Flurbiprofen is an NSAID primarily used as a pre-operative antibiotic

as well as for arthritis or dental pain.

        67.      Flutamide. Flutamide is a nonsteroidal antiandrogen used to treat prostate cancer. It

is also used to treat androgen-dependent conditions such as acne, excessive hair growth, and high

androgen levels in women.

        68.      Fluvastatin Sodium. Fluvastatin sodium is a statin used to treat high cholesterol and

to prevent cardiovascular disease.

        69.      Fosinopril HCTZ. Fosinopril hydrochlorothiazide is a combination of an ACE drug

with a diuretic used to treat hypertension and heart failure.

        70.      Gabapentin. Gabapentin is an anticonvulsant medication to treat seizures,

neuropathic pain, hot flashes, and restless pain syndrome. Some doctors also prescribe it to treat

anxiety disorders, insomnia, and bipolar disorder.



                                                       11
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 21 of 610
                                  REDACTED – PUBLIC VERSION

        71.     Glimepiride. Glimepiride is used to treat diabetes mellitus type 2 by controlling high

blood sugar.

        72.     Glipizide-Metformin. Glipizide-Metformin is a combination of glipizide (a

sulfonylurea that stimulates the body’s natural insulin production) with metformin (a biguanide that

reduces the body’s absorption of sugar) that works to control blood sugar in patients with type-2

diabetes.

        73.     Glyburide. Glyburide is an oral medication used to control blood sugar in patients

with type-2 diabetes.

        74.     Glyburide-Metformin. Glyburide-Metformin is a combination medication taken

orally to control blood sugar in patients with type-2 diabetes.

        75.     Griseofulvin. Griseofulvin is an antifungal medication used to treat dermatophytosis

(ringworm). It is included on the WHO's list of Essential Medicines.

        76.     Haloperidol. Haloperidol is an antipsychotic used to treat schizophrenia, tics in

Tourette syndrome, mania in bipolar disorder, nausea and vomiting, delirium, agitation, acute

psychosis, and hallucinations caused by alcohol withdrawal. It is included on the WHO's list of

Essential Medicines.

        77.     Hydralazine HCL. Hydralazine hydrochloride is a vasodilator used to treat

hypertension and heart failure.

        78.     Hydroxyurea. Hydroxyurea is used to treat sickle-cell disease, chronic myelogenous

leukemia, cervical cancer, polycythemia vera, and psoriasis. It is included on the WHO's list of

Essential Medicines.

        79.     Hydroxyzine Pamoate. Hydroxyzine pamoate is an antihistamine used to treat

itchiness, anxiety, and nausea due to motion sickness.




                                                       12
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 22 of 610
                                REDACTED – PUBLIC VERSION

           80.   Irbesartan. Irbesartan is used to treat hypertension, heart failure, and diabetic kidney

disease.

           81.   Isoniazid. Isoniazid is an antibiotic used to treat tuberculosis and atypical

mycobacterial infections. It is included on the WHO's list of Essential Medicines.

           82.   Ketoconazole. Ketoconazole is an antifungal medication used to treat fungal

infections such as tinea, cutaneous candidiasis, pityriasis versicolor, dandruff, and seborrheic

dermatitis. It is also used to treat excessive hair growth and Cushing's syndrome.

           83.   Ketoprofen. Ketoprofen is a propionic NSAID that has analgesic and antipyretic

effects. It is used to treat arthritis-related inflammatory pains, severe toothaches, musculoskeletal

pain, and nerve pain.

           84.   Ketorolac Tromethamine. Ketorolac tromethamine is an NSAID used for the

management of moderate to severe pain.

           85.   Labetalol HCL. Labetalol hydrochloride is used to treat hypertension and for the

long-term management of angina.

           86.   Lamivudine/Zidovudine (Combivir). Lamivudine/zidovudine, brand name

Combivir, is a combination antiretroviral medication used to treat human immunodeficiency virus

(HIV) / acquired immunodeficiency syndrome (AIDS). It is included in the WHO’s list of Essential

Medicines.

           87.   Loperamide HCL. Loperamide hydrochloride is used to treat diarrhea caused by

gastroenteritis, inflammatory bowel disease, or short bowel syndrome. It is included on the WHO’s

list of Essential Medicines.

           88.   Medroxyprogesterone. Medroxyprogesterone is a progestin used to treat conditions

such as absent or irregular menstrual periods and abnormal uterine bleeding. It is also used with

estrogens to decrease the risk of endometrial hyperplasia. A derivative, medroxyprogesterone



                                                        13
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 23 of 610
                                REDACTED – PUBLIC VERSION

acetate, is a progestin used as a method of birth control and in menopausal hormone therapy. It is

also used to treat endometriosis, abnormal uterine bleeding, abnormal sexuality in males, and certain

types of cancer. It is included on the WHO's list of Essential Medicines.

        89.     Meprobamate. Meprobamate is an oral tranquilizer used to treat short term anxiety,

tension, and insomnia.

        90.     Methimazole. Methimazole is an oral medication used to treat hyperthyroidism.

        91.     Methotrexate. Methotrexate is a chemotherapy agent and immune system

suppressant used to treat cancer, autoimmune diseases, ectopic pregnancy, and for medical

abortions. It is used to treat cancers such as breast cancer, leukemia, lung cancer, lymphoma, and

osteosarcoma, and autoimmune diseases such as psoriasis, rheumatoid arthritis, and Crohn's disease.

It is included on the WHO's list of Essential Medicines.

        92.     Metronidazole. Metronidazole is an antibiotic available in cream, jelly, and lotion

form. It is used to treat vaginal infections, among other infections.

        93.     Moexipril HCL. Moexipril hydrochloride is an ACE inhibitor used to treat

hypertension and congestive heart failure.

        94.     Moexipril HCL/HCTZ. Moexipril HCTZ is a combination of moexipril HCL, as

described above, and hydrochlorothiazide, a diuretic.

        95.     Nabumetone. Nabumetone is an NSAID used to treat pain and inflammation.

        96.     Nadolol. Nadolol is used to treat hypertension and for long-term treatment of angina

pectoris. It is also used for heart rate control in people with atrial fibrillation, prevention of migraine

headaches, prevention of bleeding veins in people with cirrhosis, and to treat people with high levels

of thyroid hormone.




                                                        14
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 24 of 610
                               REDACTED – PUBLIC VERSION

        97.     Niacin ER. Niacin is an organic compound that is a form of vitamin B3. It is an

essential human nutrient and the extended release form is used to treat high blood cholesterol and

niacin deficiency.

        98.     Nimodipine. Nimodipine is a dihydropyridine calcium channel blocker used to

manage and reduce problems caused by bleeding blood vessels in the brain.

        99.     Nitrofurantoin MAC. Nitrofurantoin microcrystal (“MAC”) is an antibiotic used to

treat bladder infections. It is included on the WHO's list of Essential Medicines.

        100.    Norethindrone Acetate. Norethindrone acetate is a progestin used in birth control

pills, menopausal hormone therapy, and for treatment of gynecological disorders such as abnormal

uterine bleeding.

        101.    Nortriptyline HCL. Nortriptyline hydrochloride is used to treat depression,

neuropathic pain, ADHD, and anxiety and is also used for smoking cessation.

        102.    Omega-3-Acid Ethyl Esters. Omega-3 acid ethyl esters are the omega-3 fatty acids

eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) found in fish oil. The combination is

used to reduce triglyceride levels in adults with severe hypertriglyceridemia.

        103.    Oxaprozin. Oxaprozin is an NSAID used to relieve inflammation, swelling, stiffness,

and joint pain associated with osteoarthritis and rheumatoid arthritis.

        104.    Oxybutynin Chloride. Oxybutynin chloride is used to treat an overactive bladder. It

is also used to treat bed wetting in children and excessive sweating.

        105.    Paricalcitol. Paricalcitol is used for the prevention and treatment of secondary

hyperparathyroidism associated with chronic kidney disease.

        106.    Paromomycin. Paromomycin is a broad-spectrum oral antibiotic. It is used to treat

parasitic infections in the intestines and complications of liver disease. It is included on the WHO’s

list of Essential Medicines.



                                                       15
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 25 of 610
                                REDACTED – PUBLIC VERSION

        107.    Penicillin VK. Penicillin VK potassium (“VK”) is an antibiotic used to treat bacterial

infections including strep throat, otitis media, and cellulitis. It is also used to treat rheumatic fever

and to prevent infections following removal of the spleen. It is included on the WHO's list of

Essential Medicines.

        108.    Pentoxifylline. Pentoxifylline is a xanthine derivative used to treat muscle pain,

cramping, numbness, or weakness in people with peripheral artery disease. It is also used for the

treatment of chronic venous leg ulcers and alcoholic hepatitis.

        109.    Piroxicam. Piroxicam is an NSAID used to treat rheumatoid arthritis and

osteoarthritis, primary dysmenorrhea, and post-operative pain, and is also used as an analgesic in the

treatment of inflammatory conditions.

        110.    Prazosin HCL. Prazosin hydrochloride is used to treat hypertension, symptoms of an

enlarged prostate, and post-traumatic stress disorder.

        111.    Prochlorperazine. Prochlorperazine is used to treat nausea, schizophrenia, migraines,

and anxiety.

        112.    Raloxifene HCL. Raloxifene hydrochloride is used to prevent and treat osteoporosis

in postmenopausal women and those on glucocorticoids. It is also used for reduction of risk and

treatment of invasive breast cancer and to reduce breast density.

        113.    Ranitidine HCL. Ranitidine hydrochloride is used to treat peptic ulcer disease,

gastroesophageal reflux disease, Zollinger-Ellison syndrome, and hives. It is included on the WHO's

list of Essential Medicines.

        114.    Tamoxifen Citrate. Tamoxifen citrate is used to prevent and treat breast cancer. It is

included on the WHO's list of Essential Medicines.

        115.    Temozolomide. Temozolomide is an oral chemotherapy drug used to treat some

brain cancers, astrocytoma, and glioblastoma multiforme.



                                                         16
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 26 of 610
                                REDACTED – PUBLIC VERSION

        116.    Tizanidine. Tizanidine is used to treat muscle spasticity due to spinal cord injury or

multiple sclerosis.

        117.    Tobramycin. Tobramycin is an antibiotic used to treat various bacterial infections,

particularly gram-negative infections.

        118.    Tolmetin Sodium. Tolmetin sodium is an NSAID used to reduce hormones that

cause pain, swelling, tenderness, and stiffness in conditions such as osteoarthritis, rheumatoid

arthritis, and juvenile rheumatoid arthritis.

        119.    Tolterodine. Tolterodine is used to treat frequent urination, urinary incontinence,

and urinary urgency. It is sold in extended release form and as tolterodine tartrate.

        120.    Topiramate Sprinkle. Topiramate sprinkle is used to treat epilepsy and alcohol

dependence and to prevent migraines.

        121.    Trifluoperazine HCL. Trifluoperazine hydrochloride is an antipsychotic used to treat

schizophrenia and for the short-term treatment of generalized anxiety disorder.

        122.    Valsartan HCTZ. Valsartan hydrochlorothiazide is used to treat hypertension, heart

failure, and diabetic kidney disease.

        123.    Warfarin Sodium. Warfarin sodium is an anticoagulant used to treat blood clots such

as deep vein thrombosis and pulmonary embolism. It is also used to prevent stroke in people who

have atrial fibrillation, valvular heart disease, or artificial heart valves. It is included on the WHO's

list of Essential Medicines.

        124.    Zoledronic Acid. Zoledronic acid is a biphosphate used to prevent bone fractures in

cancer patients. It is included on the WHO’s list of Essential Medicines.

III.    JURISDICTION AND VENUE

        125.    This Court has jurisdiction over this action pursuant to 15 U.S.C. §§ 15 and 26, and

28 U.S.C. §§ 1331 and 1337. Humana asserts claims for relief under Section 1 of the Sherman Act,



                                                         17
            Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 27 of 610
                                REDACTED – PUBLIC VERSION

15 U.S.C. § 1, and Section 4 of the Clayton Act, 15 U.S.C. § 15. This Court has jurisdiction over the

state law claims alleged in this action pursuant to 28 U.S.C. § 1367, as the state law claims are so

related to the federal antitrust claims as to form part of the same case or controversy.

        126.     This Court has personal jurisdiction over Defendants because each Defendant

transacted business throughout the United States (including in this District), sold and distributed one

or more of the Subject Drugs throughout the United States (including in this District), has registered

agents in the United States (including in this District), may be found in the United States (including

in this District), engaged in an unlawful conspiracy to artificially increase prices for one or more of

the Subject Drugs that was directed at and had the intended effect of causing injury to persons

residing in, located in, or doing business throughout the United States (including in this District),

and is otherwise subject to the service of process provisions of 15 U.S.C. § 22.

        127.     Venue is proper in this District pursuant to 15 U.S.C. §§ 15 and 22 and 28 U.S.C.

§§ 1391(b)-(d). Defendants transact business within this District, have agents and can be found in

this District, and the relevant interstate trade and commerce is carried out, in substantial part, in this

District.

        128.     Defendants sold and distributed generic pharmaceuticals in a continuous and

uninterrupted flow of interstate commerce, which included sales of the Subject Drugs in the United

States (including in this District). Defendants’ conduct had a direct, substantial, and reasonably

foreseeable effect on interstate commerce in the United States (including in this District).

IV.     THE PARTIES

                 Plaintiff

        129.     Humana Inc. is incorporated in Delaware and headquartered at 500 West Main

Street, Louisville, Kentucky. Humana is publicly traded under the NYSE symbol “HUM.”




                                                        18
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 28 of 610
                                REDACTED – PUBLIC VERSION

        130.    Humana is the parent company, and assignee of the claims, of subsidiaries and

affiliates that provide, inter alia: (1) Medicare benefits, through contracts with the Centers for

Medicare and Medicaid Services (“CMS”), for Medicare beneficiaries through a variety of Medicare

Advantage plans offered under Part C of Medicare, or prescription drug benefits under Part D of

Medicare; and (2) private commercial health insurance plan benefits that cover the medical expenses

incurred by plan beneficiaries on an individual or group basis. Humana’s subsidiaries provide these

benefits to beneficiaries in all 50 states, the District of Columbia, and Puerto Rico. Humana is the

second largest Medicare Advantage Organization in the United States. These assignor subsidiaries

and/or affiliates include: Arcadian Health Plan, Inc., CarePlus Health Plans, Inc., Cariten Health

Plan Inc., Cariten Insurance Company, CHA HMO, Inc., CompBenefits Insurance Company,

Emphesys Insurance Company, Health Value Management, Inc., dba ChoiceCare Network,

Humana AdvantageCare Plan, Inc., Humana Behavioral Health, Inc., Humana Benefit Plan of

Illinois, Inc., Humana Employers Health Plan of Georgia, Inc., Humana Health Benefit Plan of

Louisiana, Inc., Humana Health Company of New York, Inc., Humana Health Insurance Company

of Florida, Inc., Humana Health Plan of California, Inc., Humana Health Plan of Ohio, Inc.,

Humana Health Plan of Texas, Inc., Humana Health Plans of Puerto Rico, Inc., Humana Health

Plan, Inc., Humana Insurance Company, Humana Insurance Company of Kentucky, Humana

Insurance Company of New York, Humana Insurance of Puerto Rico, Inc., Humana Medical Plan

of Pennsylvania, Inc., Humana Medical Plan of Utah, Inc., Humana Medical Plan, Inc., Humana

Regional Health Plan, Inc., Humana Wisconsin Health Organization Insurance Corporation and

M.D. Care, Inc. Humana’s subsidiaries and affiliates expressly have assigned the claims pleaded

herein to Humana.

        131.    Humana is also the parent and assignee of claims of its subsidiary Humana

Pharmacy, Inc. f/k/a Rightsource (“HPI”). HPI buys prescription drugs directly from



                                                        19
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 29 of 610
                               REDACTED – PUBLIC VERSION

manufacturers and wholesalers and dispenses them to Humana’s benefits plan members on a mail-

order and retail pharmacy basis, pursuant to members’ doctors’ prescriptions. HPI has purchased

the numerous of the Subject Drugs directly from Defendants pursuant to various contractual

agreements.

       132.    In addition, Humana is the parent and assignee of claims of its subsidiary Humana

Pharmacy Solutions, Inc. (“HPS”). HPS is a pharmacy benefit manager (“PBM”) that provides

Humana’s benefits plan members with benefits and services including processing and pricing

prescription drug claims.

       133.    Humana, either directly or through its health plan subsidiaries, insures and

administers health plan benefits for its members and group customers, including self-funded group

customers that contract with Humana to administer claims on their behalf and pursue recoveries

related to those claims. Many of these health plan benefits provide members with prescription drug

coverage under which claims for drugs manufactured by Defendants were submitted and paid.

Humana is pursuing recovery related to those claims.

               Defendants

       134.    Defendant Actavis Holdco US, Inc. (“Actavis Holdco”) is a Delaware corporation

with its principal place of business in Parsippany, New Jersey. In March 2015, Actavis plc, the then-

parent company of Defendants Actavis Elizabeth, LLC and Actavis Pharma, Inc., merged with

Allergan, Inc. and changed its name to Allergan plc (“Allergan”). In August 2016, Teva

Pharmaceutical Industries Ltd., the Israeli parent company of Defendant Teva Pharmaceuticals

USA, Inc., purchased Allergan’s generics business, which included Defendants Actavis Elizabeth

and Actavis Pharma, Inc. The assets and liabilities of Allergan’s generics business were transferred to

the newly-formed Actavis Holdco. Actavis Holdco is a wholly-owned subsidiary of Defendant Teva

Pharmaceuticals USA, Inc.



                                                       20
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 30 of 610
                                REDACTED – PUBLIC VERSION

        135.     Defendant Actavis Elizabeth, LLC (“Actavis Elizabeth”) is a Delaware limited

liability company with its principal place of business in Elizabeth, New Jersey. It is a wholly-owned

subsidiary of Defendant Actavis Holdco and is a research and development and manufacturing

entity for the Actavis generics operations.

        136.     Defendant Actavis Pharma, Inc., is a Delaware corporation with its principal place of

business at 400 Interpace Parkway, Parsippany, New Jersey. It is a wholly-owned subsidiary of

Actavis Holdco and is a principal operating company in the U.S. for Teva’s generic products

acquired from Allergan plc. It manufactures, markets, and/or distributes generic pharmaceuticals.

        137.     Actavis Holdco, Actavis Elizabeth, and Actavis Pharma, Inc. are collectively referred

to herein as “Actavis.” At all times relevant to the Complaint, Actavis marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

        138.     Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation with

a principal place of business at 400 Crossing Boulevard, Bridgewater, New Jersey. At all times

relevant to the Complaint, Amneal marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

        139.     Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with a principal place

of business at 2400 North Commerce Parkway, Weston, Florida. At all times relevant to the

Complaint, Apotex marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

        140.     Defendant Ascend Laboratories, LLC (“Ascend”) is a New Jersey corporation with

its principal place of business in Parsippany, New Jersey. At all times relevant to the Complaint,

Ascend marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.




                                                      21
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 31 of 610
                                REDACTED – PUBLIC VERSION

          141.   Defendant Aurobindo Pharma USA, Inc., (“Aurobindo”) is a Delaware corporation

with its principal place of business at 6 Wheeling Road Dayton, New Jersey. At all times relevant to

this Complaint, Aurobindo marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

          142.   Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

corporation with its principal place of business at 1 Passaic Avenue, Fairfield, New Jersey. At all

times relevant to the Complaint, Breckenridge marketed and sold one or more of the Subject Drugs

in this District and throughout the United States.

          143.   Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation with

its principal place of business at 1031 Centennial Avenue, Piscataway, New Jersey. At all times

relevant to the Complaint, Camber marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

          144.   Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with its

principal place of business in East Brunswick, New Jersey. At all times relevant to the Complaint,

Citron marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

          145.   Defendant Dr. Reddy’s Laboratories Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with its principal place of business at 107 College Road East, Princeton, New Jersey. Dr.

Reddy’s is a wholly-owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian company with its

principal place of business in Hyderabad, India. At all times relevant to the Complaint, Dr. Reddy’s

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

          146.   Defendant Emcure Pharmaceuticals, Ltd., (“Emcure”) is an Indian corporation with

its principal place of business in Pune, India. Emcure is the parent company of Defendant Heritage



                                                      22
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 32 of 610
                               REDACTED – PUBLIC VERSION

Pharmaceuticals, Inc. and Emcure Pharmaceuticals USA, Inc., both of which have their principal

place of business in East Brunswick, New Jersey. Emcure participated in and at times directed the

business activities of Defendant Heritage Pharmaceuticals, Inc. At all times relevant to the

Complaint, Emcure participated in the alleged conspiracy, and marketed and sold one or more of

the Subject Drugs in this District and throughout the United States.

       147.      Defendant Endo International plc (“Endo”) is an Irish company with global

headquarters in Dublin, Ireland, and U.S. headquarters in Malvern, Pennsylvania. Endo is the parent

company of Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. In

August 2014, Endo’s subsidiary, Generics International (US), Inc. d/b/a Qualitest Pharmaceuticals,

acquired co-conspirator, DAVA Pharmaceuticals, Inc. (“DAVA”). In September 2015, Endo

completed the acquisition of Par Pharmaceuticals Holdings, Inc. and its subsidiaries, including

Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc., and merged Par’s

business with Endo’s subsidiary co-conspirator Qualitest Pharmaceuticals, Inc. (“Qualitest”), naming

the segment Par Pharmaceutical, Inc. Par is thus the successor in interest to both DAVA and

Qualitest. At all times relevant to the Complaint, Endo marketed and sold generic pharmaceuticals

in this District and throughout the United States, and also participated in and directed the business

activities of Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc.

       148.      Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with its

principal place of business in South Plainfield, New Jersey. At all times relevant to the Complaint,

G&W marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       149.      Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware company with

its principal place of business in Huntsville, Alabama, and formerly conducted business as Qualitest.

Generics Bidco is a wholly owned subsidiary of Defendant Endo, and affiliate of Defendant Par



                                                      23
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 33 of 610
                                REDACTED – PUBLIC VERSION

(defined below). At all times relevant to the Complaint, Generics Bidco marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       150.    Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a Delaware

corporation with a principal place of business at 750 Corporate Drive, Mahwah, New Jersey. At all

times relevant to the Complaint, Glenmark marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

       151.    Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware corporation

with its principal place of business in Eatontown, New Jersey. Heritage is a wholly-owned subsidiary

of Defendant Emcure. At all times relevant to the Complaint, Heritage marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       152.    Defendant Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc.,

(“Impax”) is a Delaware limited liability company with its principal place of business in Hayward,

California. At all times relevant to the Complaint, Impax marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

       153.    Defendant Lannett Company, Inc., (“Lannett”) is a Delaware corporation with its

principal place of business at 9000 State Road, Philadelphia, Pennsylvania. At all times relevant to

the Complaint, Lannett marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       154.    Defendant Lupin Pharmaceuticals, Inc., (“Lupin”) is a Delaware corporation with its

principal place of business in Baltimore, Maryland. Lupin is a wholly-owned subsidiary of Lupin

Limited, an Indian company with its principal place of business in Mumbai, India. At all times

relevant to this Complaint, Lupin marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.




                                                      24
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 34 of 610
                              REDACTED – PUBLIC VERSION

       155.    Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with its principal place of business in Morton Grove, Illinois. Morton Grove is a

wholly-owned subsidiary of Defendant Wockhardt, Ltd. At all times relevant to this Complaint,

Morton Grove marketed and sold one or more of the Subject Drugs in this District and throughout

the United States.

       156.    Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania. It is the parent company of Defendant Mylan

Pharmaceuticals, Inc. and Defendant UDL Laboratories Inc.

       157.    Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its

principal place of business at 1000 Mylan Boulevard, Canonsburg, Pennsylvania.

       158.    Defendant Mylan N.V. is a Dutch company with its principal place of business and

global headquarters in Canonsburg, Pennsylvania. Mylan N.V. is the direct parent of Defendant

Mylan Inc. and the ultimate parent of Defendants Mylan Pharmaceuticals, Inc. and UDL

Laboratories Inc.

       159.    Mylan Inc., Mylan Pharmaceuticals, Inc., and Mylan N.V. are collectively defined as

“Mylan.” At all times relevant to this Complaint, Mylan marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

       160.    Defendant Par Pharmaceutical Companies, Inc., is a Delaware corporation with its

principal place of business at One Ram Ridge Road, Chestnut Ridge, New York.

       161.    Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal

place of business in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a direct subsidiary of

Defendant Par Pharmaceutical Companies, Inc.

       162.    Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. are each wholly-

owned subsidiaries of Defendant Endo and collectively referred to as “Par.” At all times relevant to



                                                     25
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 35 of 610
                                REDACTED – PUBLIC VERSION

the Complaint, Par has marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       163.    Defendant Sandoz, Inc., (“Sandoz”) is a corporation organized and existing under

the laws of the State of Colorado, with its principal place of business at 100 College Road West,

Princeton, New Jersey. Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company

based in Basel, Switzerland. At all times relevant to the Complaint, Sandoz marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       164.    Defendant Sun Pharmaceuticals Industries, Inc. (“Sun”) is a Michigan corporation

with its principal place of business in Cranbury, New Jersey. Until February 2011, Sun was known as

Caraco Pharmaceutical Laboratories, Ltd. Since 2011, Sun has been a wholly-owned subsidiary of

Sun Pharmaceutical Industries Ltd., an Indian company with its principal place of business in

Mumbai, India, which also owns, and owned throughout the relevant period, a large majority stake

of Defendants Taro Pharmaceutical Industries Ltd. and Taro Pharmaceuticals USA, Inc. In late

2012, Sun acquired URL Pharma, Inc. (“URL”) and its subsidiary, Mutual Pharmaceutical Company,

Inc. (“Mutual”), both of which have their principal place of business in Philadelphia, Pennsylvania.

Sun also does business under the name Caraco Pharmaceutical Laboratories (“Caraco”), a company

Sun acquired in 1997. Unless addressed individually, Sun, URL, Mutual and Caraco are collectively

referred to herein as “Sun.” At all times relevant to the Complaint, Sun marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

       165.    Defendant Taro Pharmaceuticals Industries Ltd. is an Israeli company with its

principal place of business in Haifa Bay, Israel. Throughout the relevant time period, the Indian

parent company of Defendant Sun has owned a large majority stake of Taro Israel. At all times

relevant to the Complaint, participated in and directed the business activities of Defendant Taro

Pharmaceuticals USA, Inc.



                                                     26
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 36 of 610
                               REDACTED – PUBLIC VERSION

       166.    Defendant Taro Pharmaceuticals USA, Inc. is a New York corporation with its

principal place of business at 3 Skyline Drive, Hawthorne, New York.

       167.    Taro Pharmaceuticals Industries Ltd. and Taro Pharmaceuticals USA, Inc. are

collectively referred to herein as “Taro.” At all times relevant to the Complaint, Taro marketed and

sold one or more of the Subject Drugs in this District and throughout the United States.

       168.    Defendant Teva Pharmaceuticals USA, Inc., (“Teva”) is a Delaware corporation with

its principal place of business at 1090 Horsham Road, North Wales, Pennsylvania. Teva is a wholly-

owned subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli corporation with its principal

place of business in Petah Tikva Israel. At all times relevant to the Complaint, Teva marketed and

sold one or more of the Subject Drugs in this District and throughout the United States.

       169.    Defendant Upsher-Smith Laboratories, LLC, (“Upsher-Smith”) is a Minnesota

limited liability company located at 6701 Evenstad Drive, Maple Grove, MN. Upsher-Smith is a

subsidiary of Sawaii Pharmaceutical Co., Ltd., a large generics company in Japan. At all times

relevant to the Complaint, Upsher-Smith marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

       170.    Defendant Valeant Pharmaceuticals International is a Canadian company with its

principal place of business in Bridgewater, New Jersey. Valeant was a California company until

September 2010 when it merged with Biovail Corporation, a Canadian company.

       171.    Defendant Valeant Pharmaceuticals North America, LLC is a Delaware corporation

with its principal place of business in Bridgewater, New Jersey. It is a wholly-owned subsidiary of

Valeant Pharmaceuticals International.

       172.    Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a Delaware corporation

with its principal place of business in Aliso Viejo, California. Oceanside is a wholly owned subsidiary

of Valeant Pharmaceuticals North America, LLC.



                                                      27
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 37 of 610
                                REDACTED – PUBLIC VERSION

       173.    Valeant Pharmaceuticals International, Valeant Pharmaceuticals North America,

LLC, and Oceanside will collectively be referred to herein as “Valeant.” At all times relevant to the

Complaint, Valeant marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

       174.    Defendant VersaPharm, Inc. (“VersaPharm”) is a Georgia corporation with its

principal place of business at 1775 West Oak Parkway, Suite 800, Marietta, Georgia. On August 12,

2014, Akorn, Inc. acquired VPI Holdings Corp., the parent company of VersaPharm. At all times

relevant to the Complaint, VersaPharm marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       175.    Defendant Wockhardt USA LLC, (“Wockhardt”) is a Delaware limited liability

company located at 20 Waterview Boulevard, 3rd Floor, Parsippany, New Jersey. At all times relevant

to the Complaint, Wockhardt marketed and sold one or more of the Subject Drugs in this District

and throughout the United States.

       176.    Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey corporation

with its principal place of business at 73 Route 31 North, Pennington, New Jersey. At all times

relevant to the Complaint, Zydus marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

       177.    When any allegation of the Complaint refers to any representation, act or transaction

of Defendants, or any agent, employee or representative thereof, such allegation shall be deemed to

mean that such principals, officers, directors, employees, agents or representatives of Defendants

acted within the scope of their actual or apparent authority, and performed such representations,

acts or transactions on behalf of Defendants.




                                                      28
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 38 of 610
                                 REDACTED – PUBLIC VERSION


                  Co-Conspirators

       178.       Various other persons, firms, entities, and corporations not named as Defendants in

this Complaint, including the individuals named below, have participated as co-conspirators with

Defendants in the violations alleged herein, and have aided, abetted, and performed acts and made

statements in furtherance of the conspiracy, including but not limited to those defendants named in

Humana’s Second Amended Complaint, as may be further amended, in Humana Inc. v. Actavis

Elizabeth, LLC, No. 2:18-cv-03299-CMR, but who are not named in this Complaint.

       179.       The true names of additional co-conspirators are presently unknown to Humana.

Humana may amend this Complaint to allege the true names of additional co-conspirators as they

are discovered.

       180.       The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents, employees,

or representatives while actively engaged in the management, direction, or control of such

Defendant’s or co-conspirator’s affairs.

V.     REGULATORY AND ECONOMIC BACKGROUND

          Generic Drugs Should Provide Lower-Priced Options for Purchasers

       181.       Generic drugs provide a lower-cost but therapeutically equivalent substitute for

brand-name drugs. Congress enacted the Hatch-Waxman Act (“Hatch-Waxman”) in 1984 to

encourage the production and sale of cheaper generic drugs by simplifying the regulatory hurdles

that generic pharmaceutical manufacturers must clear to market and sell their drug products.2




2
 Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585
(1984).


                                                       29
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 39 of 610
                               REDACTED – PUBLIC VERSION

        182.    To obtain marketing approval for a generic drug, an Abbreviated New Drug

Application (“ANDA”) must be filed with the Food and Drug Administration’s (“FDA”) Center for

Drug Evaluation and Research’s (“CDER”), Office of Generic Drugs (“OGD”).

        183.    When the FDA approves an ANDA, that generic drug receives an “AB” rating from

the FDA. This signifies the generic drug is therapeutically equivalent to a reference listed drug

(“RLD”). RLD can either be a brand-name drug or a generic drug if the brand is not currently

marketed. Therapeutic equivalence indicates the generic is both pharmaceutically equivalent (having

the same active ingredient(s), same dosage form and route of administration, and identical strength

or concentration) and bioequivalent (no significant difference in the rate and extent of absorption of

the active pharmaceutical ingredient) to the RLD.

        184.    Typically, AB-rated generic versions of brand-name drugs are priced significantly

below their brand-name counterparts. The only material difference between a generic and its brand

name counterparts is price. When multiple generic manufacturers enter the market, prices erode,

sometimes by as much as 90%, as price competition increases. An FDA study recently noted that

“generic competition is associated with lower drug prices, with the entry of the second generic

competitor being associated with the largest price reduction.” Because of this, AB-rated generic

drugs gain market share rapidly. As more generic drugs enter the market, the price of those drugs

should progressively decrease, resulting in lower costs for purchasers, like Humana. These cost

reductions were the intent of Hatch-Waxman’s expedited generic approval pathway.

        185.    Because each generic of the same RLD is readily substitutable for another generic,

the products behave like commodities; price is the only differentiating feature, and the basis for

competition.3 Generic competition, therefore, when functioning in a market undisturbed by


3
  See, e.g., Federal Trade Commission, Authorized Generic Drugs: Short-Term Effects and Long-Term
Impact, at 17 (Aug. 2011) ("[G]eneric drugs are commodity products marketed to wholesalers and
drugstores primarily on the basis of price."), available at


                                                      30
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 40 of 610
                               REDACTED – PUBLIC VERSION

anticompetitive forces, reduces drug costs by driving prices down for AB-rated generic versions of

brand-name drugs. Predictably, the longer generic drugs remain on the market, the lower their prices

will become, ever nearing closer to a manufacturer’s marginal costs.

       186.    In the United States, a prescription drug may be dispensed to a patient only by a

licensed pharmacist pursuant to a doctor’s prescription that identifies the drug. The prescription may

only be filled with either the brand-name drug identified or an AB-rated generic version.

Pharmacists may (and, in most states, must) substitute an AB-rated generic for the brand-name drug,

without seeking or obtaining permission from the prescribing doctor (unless the prescribing

physician indicated “dispense as written” on the prescription).

       187.    Generic competition enables purchasers like Humana to purchase a generic version

of a brand-name drug at substantially lower prices. In fact, studies have shown that use of generic

drugs saved the United States healthcare system $1.68 trillion between 2005 and 2014.4

               The Prescription Drug Market

       188.    The United States is a venue ripe for illegal anticompetitive exploitation of

prescription drug prices due to laws that regulate how prescription drugs are prescribed and filled.

       189.    For most consumer products, the person responsible for paying for the product

selects the product. When the payer is also the user of the product, the price of the product plays an

appropriate role in the person’s choice. This incentivizes manufacturers to lower the price of their

product. The pharmaceutical marketplace departs from this norm.


https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-drugs-short-
term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-
short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf; U.S. Cong.
Budget Office, How Increased Competition from Generic Drugs Has Affected Proceed and Returns in the
Pharmaceutical Industry (July 1998), available at https://www.cbo.gov/sites/default/files/105th-
congress-1997-1998/reports/pharm.pdf.
4
  GPhA, Generic Drug Savings in the U.S. (7th ed. 2015) at 1, available at
http://www.gphaonline.org/media/wysiwyg/PDF/GPhA_Savings_Report_2015.pdf.


                                                      31
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 41 of 610
                               REDACTED – PUBLIC VERSION

        190.    In most instances, a pharmacist dispenses a prescription pursuant to a doctor’s

prescription, and the patient and his/her health insurer pay for the prescription drug. The

pharmacist may dispense only the brand-name drug named in the prescription or its AB-rated,

FDA-approved generic equivalent, as set forth above.

        191.    Therefore, the doctor’s prescription defines the relevant product market, because it

limits the consumer’s (and the pharmacist’s) choice to the drug named therein.

        192.    Brand pharmaceutical sellers exploit this departure from consumer norms by

employing “detailing” teams that persuade doctors to prescribe the branded product without

advising the doctor on the cost of the product. The most important tool that insurers, like Humana,

who bear the overwhelming majority of the cost of these prescription drugs, have is the availability

of generic drugs in a competitive market. When drug manufacturers begin selling AB-rated generic

drugs, insurers, along with others in the distribution chain, are able to substantially drive down the

prices paid for those drugs.

        193.    For example, TPP health insurers, like Humana, have complex formulary structures

that incentivize doctors, pharmacists and insureds to prescribe, dispense, and fill AB-rated generic

drugs when available.

                The Prescription Drug Distribution System

        194.    Drug manufacturers supply drug products. Rather than develop new drugs, generic

manufacturers focus on manufacturing drugs that can be substituted for the brand drug product.

Generic drugs can be manufactured in a variety of forms, including tablets, capsules, injectables,

inhalants, liquids, ointments, creams, solutions, emollients, and gels. A manufacturer seeking to sell a

drug in the United States must obtain FDA approval. The FDA typically evaluates whether the drug

is safe and efficacious, the manufacturing process, labelling and quality control.




                                                       32
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 42 of 610
                               REDACTED – PUBLIC VERSION

        195.   Generic manufacturers operate facilities and compete with one another to sell the

drugs they produce to wholesalers, distributors, retail pharmacy chains, mail-order and specialty

pharmacies, hospital chains, and some health insurance plans. Competition among generic drug

manufacturers is dictated by price and supply; as such generic manufacturers do not differentiate

their products. Consequently, generic drugs are usually marketed only by the name of the active

ingredient.

        196.   Drug suppliers include the manufacturers or other companies that contract with a

manufacturer to sell a drug product made by the manufacturer. Drug manufacturers typically sell

their products through supply agreements negotiated with wholesalers, distributors, pharmacy

benefit managers, mail-order or specialty pharmacies.

        197.    Generic manufacturers report list prices for each generic drug that they offer,

including the average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”). The WAC

represents the manufacturers’ list price, and typically does not represent discounts that may be

provided. Manufacturers may supply the same generic drug at several different prices depending on

the customer or type of customer.

        198.   Generic manufacturers must also report their average manufacturer prices (“AMP”)

to the Centers for Medicare and Medicaid if they enter into a Medicaid rebate agreement. AMP is

the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

drugs distributed to retail community pharmacies and (b) retail community pharmacies that purchase

drugs directly from the manufacturer.

        199.   Wholesalers and distributors purchase pharmaceutical products from manufacturers

and distribute them to a variety of customers. Wholesalers and distributors pay lower prices to

acquire generics than the corresponding branded drug.




                                                      33
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 43 of 610
                               REDACTED – PUBLIC VERSION

        200.    Pharmacies purchase drugs, either directly from manufacturers or from

wholesalers/distributors. Pharmacies may be traditional retail pharmacies, specialty pharmacies, or

mail-order pharmacies. Pharmacies also pay lower prices to acquire generic drugs than to acquire the

corresponding branded drug.

        201.    Finally, insurers and insureds purchase the prescribed drug, typically in some type of

cost sharing arrangement, depending on an insurer’s formulary placement, among other things.

        202.    To combat rising costs, some third-party payers and PBMs have implemented

Maximum Allowable Costs (“MACs”) that set the upper limit on what they will pay for a generic

drug. TPPs and PBMs set MACs based on a variety of factors, including the lowest acquisition cost

in the market for that generic drug. MAC pricing effectively requires pharmacies, retailers, and

PBMs to purchase the lowest-price version of a generic drug on the market, regardless of WAC. As

a result, a manufacturer should not, in a properly functioning market, be able to significantly increase

its price without incurring the loss of a significant volume of sales. A manufacturer can only raise its

price in the presence of MAC pricing if it knows it is conspiring with competitors to raise their

prices too.

                The Market for Generic Drugs is Highly Susceptible to Collusion

        203.    Defendants’ anticompetitive conduct is a per se violation of Section 1 of the Sherman

Act, as it constitutes a conspiracy to fix prices and allocate markets and customers. As such,

Humana is not required to define relevant markets. However, there are certain features characteristic

of the market for generic drugs which indicate that it is susceptible to collusion and that collusion

caused the price increases.

        204.    Factors showing that a market is susceptible to collusion include:

                a.      High level of industry concentration: A small number of competitors

control roughly 100% of the market for each of the Subject Drugs. Beginning in 2005, the



                                                       34
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 44 of 610
                                REDACTED – PUBLIC VERSION

generic pharmaceutical market has undergone remarkable and extensive consolidation,

rendering it ripe for collusion. As a result, for most of the Subject Drugs, there were

between two and four manufacturers providing that drug for sale in the United States during

the relevant time period, rendering each market sufficiently concentrated to carry on

collusive activities.

                 b.     Sufficient numbers to drive competition: While the market for each

of the Subject Drugs had a small enough number of competitors to foster collusion, the

number of sellers or potential sellers was large enough that prices should have remained at

their historical, near marginal cost levels absent collusion.

                 c.     High barriers to entry: The high costs of manufacturing, developing,

testing, securing regulatory approval, and oversight are among the barriers to entry in the

generic drug market. The Defendants here control virtually all of the market for the Subject

Drugs and sell those drugs pursuant to FDA approvals granted years before the price hikes

began in 2012. Any potential new entrant would have to go through the lengthy ANDA

approval process before commercially marketing its product. This type of barrier to entry

increases a market's susceptibility to a coordinated effort among the dominant players to

maintain supracompetitive prices.

                 d.     High inelasticity of demand and lack of substitutes: Each of the

Subject Drugs are generally a necessity for each patient it is prescribed, regardless of price.

Substituting non-AB rated drugs presents challenges, and both patients and physicians are

unwilling to sacrifice patient wellbeing for cost savings. For many patients, the particular

Subject Drug they are prescribed is the only effective treatment.

                 e.     Commoditized market: Defendants’ products are fully

interchangeable because they are bioequivalent. Thus, pharmacists may freely substitute one



                                                        35
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 45 of 610
                                REDACTED – PUBLIC VERSION

for another. The only differentiating feature, and therefore the only way a Defendant can

gain market share, is by competing on price.

                f.      Absence of departures from the market: There were no departures

from the market during the relevant period that could explain the drastic price increases.

                g.      Absence of non-conspiring competitors: Defendants have maintained

all or virtually all of the market share for each of the Subject Drugs between 2010 and the

present. Thus, Defendants have market power in the market for each of the Subject Drugs,

which enables them to increase prices without loss of market share to non-conspirators.

                h.      Opportunities for contact and communication among competitors:

Defendants participate in the committees and events of the GPhA, HDMA, ECRM,

MMCAP, HSCA, and other industry groups, as set forth below, which provide and promote

opportunities to communicate. The grand jury subpoenas to Defendants targeting inter-

Defendant communications further support the existence of communication lines between

competitors with respect to generic pricing and market allocation.

                i.      Size of Price Increases: The magnitude of the price increases involved

in this case further differentiates it from examples of parallelism. Oligopolists testing price

boundaries must take a measured approach. But, the increases are not 5% or even 10%

jumps— they are of far greater magnitude. A rational company would not implement such

large increases unless it was certain that its conspirator-competitors would follow.

                j.      Reimbursement of Generic Drugs: The generic market has

institutional features that inhibit non-collusive, parallel price increases. These features

include MAC pricing, insurers’ formulary placements, and required substitution at the

pharmacy level. As a result, the usual hesitance of an oligopolist to unilaterally raise prices is

embedded in the generic reimbursement system.



                                                        36
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 46 of 610
                              REDACTED – PUBLIC VERSION


VI.    GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY

       205.    Defendants’ and other generic drug manufacturers’ conduct has resulted in extensive

and widespread scrutiny by federal and state regulators, including the United States Department of

Justice Antitrust Division, the United States Senate, the United States House of Representatives, and

the Attorneys General of 46 states, the District of Columbia, and Puerto Rico (“the State AGs”).

       206.    The DOJ’s and State AG’s investigations followed a Congressional hearing and

investigation, which itself was prompted by a January 2014 letter from the National Community

Pharmacists Association (“NCPA”) to the United States Senate Committee on Health, Education,

Labor, and Pensions (“Senate HELP Cmte.”) and the United States House Energy and Commerce

Committee highlighting nationwide spikes in prices for generic drugs.

          Congress Launched an Investigation into Generic Price Hikes

       207.    In January 2014, the NCPA urged the Senate Help Cmte. and the House Energy and

Commerce Committee to hold hearings on significant generic pharmaceutical price spikes, citing

surveys and data from over 1,000 community pharmacists who reported price hikes on essential

generic pharmaceuticals exceeding 1,000%.

       208.    On October 2, 2014, Senator Bernie Sanders, then Chair of the Subcommittee on

Primary Health and Retirement Security of the Senate HELP Cmte. and Representative Elijah E.

Cummings, Ranking Member of the House Committee on Oversight and Government Reform, sent

letters to 14 drug manufacturers, including Defendants Actavis, Apotex, Dr. Reddy’s, Lannett,

Mylan, Par, Sun, Teva, and Zydus, requesting information about the escalating prices of generic

drugs.5 More recently on August 13, 2019, Senator Sanders and Rep. Cummings sent letters to




5
 Press Release, U.S. Senator Bernie Sanders, Congress Investigating Why Generic Drug Prices
Are Skyrocketing (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-
releases/congress-investigating-why-generic-drug-prices-are-skyrocketing.


                                                     37
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 47 of 610
                               REDACTED – PUBLIC VERSION

executives of Mylan and Teva – companies that did not produce documents in response to the 2014

letters – asking for drug pricing information as part of their ongoing probe into the rising cost of

generics.

          209.   Senator Sanders and Rep. Cummings issued a joint press release, advising that

“[w]e are conducting an investigation into the recent staggering price increases for generic drugs

used to treat everything from common medical conditions to life-threatening illnesses.” They

noted the “huge upswings in generic drug prices that are hurting patients” and having a “very

significant” impact, threatening pharmacists’ ability to remain in business.6

          210.   On February 24, 2015, Senator Sanders and Rep. Cummings sent a letter

requesting that the Office of the Inspector General (“OIG”) of the Department of Health and

Human Services (“HHS”) “examine recent increases in the prices being charged for generic

drugs and the effect these price increases have had on generic drug spending within the

Medicare and Medicaid programs.”7 The OIG responded to the request on April 13, 2015,

advising it would examine pricing for the top 200 generic drugs to “determine the extent to

which the quarterly [AMP] exceeded the specified inflation factor.”8

          211.   In August 2016, the GAO issued the GAO Report, a study examining Medicare

Part D prices for 1,441 generic drugs between 2010 and 2015. The study found that 300 of the 1,441

drugs experienced at least one “extraordinary price increase” of 100% or more. Among the drugs



6
    Id.
7
  Letter from Bernie Sanders, United States Senator, and Elijah Cummings, United States
Representative, to Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs. (Feb.
24, 2015), available at https://www.sanders.senate.gov/download/sanders-cummings-
letter?inline=file.
8
 Letter from Inspector Gen. Daniel R. Levinson, Dep't of Health & Human Servs., to Bernie
Sanders, United States Senator (Apr. 13, 2015), available at
https://www.sanders.senate.gov/download/oig-letter-to-sen-sanders-4-13-2015?inline=file.


                                                      38
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 48 of 610
                                REDACTED – PUBLIC VERSION

with extraordinary price increases were 31 of the Subject Drugs: Amiloride HCL/HCTZ,

Bumetanide, Carbamazepine, Cephalexin, Cimetidine, Ciprofloxacin HCL, Clarithromycin ER,

Clotrimazole, Dextroamphetamine Sulfate ER, Diltiazem HCL, Doxazosin Mesylate, Enalapril

Maleate, Ethosuximide, Etodolac, Fluconazole, Fluoxetine HCL, Haloperidol, Ketoconazole,

Labetalol HCL, Methotrexate, Nadolol, Nitrofurantoin MAC, Oxaprozin, Oxybutynin Chloride,

Piroxicam, Prazosin HCL, Prochlorperazine, Ranitidine HCL, Tobramycin, and Trifluoperazine

HCL.9

                The DOJ Investigates Criminal Generic Drug Collusion

         212.   The DOJ opened a criminal investigation into collusion in the generic

pharmaceutical industry in 2014 that initially focused on just two drugs.10 Most of the Defendants

here have come under DOJ scrutiny.

         213.   The DOJ first charged Heritage Pharmaceuticals, Inc. (“Heritage”) executives Jeffrey

Glazer and Jason Malek with criminal counts related to price collusion for generic doxycycline

hyclate and glyburide. The two pleaded guilty to violating Section 1 of the Sherman Act.

         214.   Defendants Actavis, Aurobindo, Dr. Reddy’s, Lannett, Mylan, Par, Sandoz, Taro,

and Teva admitted to receiving grand jury subpoenas from the DOJ. The DOJ executed a search




9
    GAO Report at Appx. III.
10
  Joshua Sisco, DoJ believes collusion over generic drug prices widespread-source, POLICY AND REGULATORY
REPORT (June 26, 2015), available at http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-
Drug-Prices-2015.pdf; David McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to be
Filed by Year-End, BLOOMBERG MARKETS (Nov. 3, 2016), available at
https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-drug-probe-said-
to-be-filed-by-year-end.


                                                       39
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 49 of 610
                                 REDACTED – PUBLIC VERSION

warrant on Mylan in the fall of 2016. In 2017, Perrigo Company disclosed that its offices were

searched as well.11

           215.   Upon information and belief, the DOJ has granted conditional amnesty to one

generic manufacturer not named in this Complaint, but who is a Defendant in Humana Inc. v. Actavis

Elizabeth, LLC, et al., No. 2:18-cv-03299-CMR, Dkt No. 109.

           216.   Information disclosed by some Defendants evidence the broad scope of the

conspiracy.

           217.   In Lannett’s November 3, 2014 quarterly report filed with the Securities and

Exchange Commission (“SEC”), it disclosed that its “Senior Vice President of Sales and Marketing

of the Company was served with a grand jury subpoena relating to a federal investigation of the

generic pharmaceutical industry into possible violations of the Sherman Act.”12 Lannett added that

“[t]he subpoena requests corporate documents of the Company relating to communications or

correspondence with competitors regarding the sale of generic prescription medications, but is not

specifically directed to any particular product and is not limited to any particular time period.”13

           218.   Mylan has also disclosed that it received DOJ subpoenas relating to various generic

drugs, and that DOJ executed search warrants in connection thereto.14 Defendants Actavis, Sandoz,

Par, Taro, and Teva also received DOJ subpoenas relating to their marketing and pricing of generic

pharmaceuticals, and communications with competitors.15


11
  A search warrant will only be issued if DOJ was able to persuade a federal judge that there was
probable cause to believe that one or more antitrust violations had occurred, and that evidence of
these violations would be found at the corporate offices of Mylan.
12
     Lannett Company, Inc., Quarterly Report (Form 10-Q) at 16 (Nov. 6, 2014).
13
     Id.
14
  Mylan Inc., Annual Report (Form 10-K) at 160 (Feb. 16, 2016); Mylan Inc., Quarterly Report
(Form 10-Q) at 58 (Nov. 9, 2016).
15
  Novartis, 2016 ANNUAL REPORT at 217, available at
https://www.novartis.com/sites/www.novartis.com/files/novartis-20-f-2016.pdf; Par


                                                       40
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 50 of 610
                                REDACTED – PUBLIC VERSION

          219.   A DOJ grand jury subpoena is significant; it indicates “staff [ ] considered the

likelihood that, if a grand jury investigation developed evidence confirming the alleged

anticompetitive conduct, the Division would proceed with a criminal prosecution.”16

          220.   The DOJ has intervened in numerous civil antitrust actions that are now part of the

consolidated and coordinated proceedings styled In re Generic Pharmaceuticals Pricing Antitrust Litigation,

No. 16-MD-2724 (E.D. Pa.), stating that these cases overlap with the DOJ’s ongoing criminal

investigation.

          221.   On May 31, 2019, the DOJ released a statement that Heritage admitted that it

“conspired to fix prices, rig bids, and allocate customers for glyburide,” and agreed to pay $7 million

in criminal penalty and civil damages, and to cooperate fully with ongoing parallel investigations into

the generics industry.

                 State Attorneys General Launch Their Own Investigation

          222.   In July 2014, the State of Connecticut initiated a non-public investigation into

suspicious price increases for certain generic pharmaceuticals. Based on evidence procured through

their own subpoena-power, the State AGs filed a civil action alleging a wide-ranging series of

conspiracies implicating numerous generic drugs and manufacturers. The Connecticut Mirror reported

that the State AGs “suspected fraud on a broader, nearly unimaginable scale,” that “new subpoenas




Pharmaceutical Companies, Inc., Annual Report (Form 10-K) at 37 (Mar. 12, 2015); Taro
Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) (Sept. 9, 2016); Teva
Pharmaceutical Industries Ltd., Report of Foreign Private Issuer (Form 6-K) at 33 (Nov. 15, 2016).
16
     DOJ, ANTITRUST DIV. MANUAL (5th ed. 2015) at III-82.


                                                        41
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 51 of 610
                                 REDACTED – PUBLIC VERSION

are going out, and the investigation is growing beyond the companies named in the suit.”17 Then-

CTAG George Jepsen called the evidence obtained in that investigation “mind-boggling.”18

           223.   Mr. Jepsen confirmed the scope of the State AGs’ action in a press release in

December 2016:

                  My office has dedicated significant resources to this investigation for
                  more than two years and has developed compelling evidence of
                  collusion and anticompetitive conduct across many companies that
                  manufacture and market generic drugs in the United States. . . While
                  the principal architect of the conspiracies addressed in this lawsuit was
                  Heritage Pharmaceuticals, we have evidence of widespread
                  participation in illegal conspiracies across the generic drug industry.
                  Ultimately, it was consumers - and, indeed, our healthcare system as
                  a whole - who paid for these actions through artificially high prices
                  for generic drugs.19

           224.   In their consolidated amended complaint filed on June 18, 2018, the State AGs

broadened their case to include fifteen drugs, many of which are Subject Drugs in this Complaint.

At the time, CTAG Jepsen stated that “[t]he issues we’re investigating go way beyond the two drugs

and six companies. Way beyond…We’re learning new things every day.”20 According to a recent

interview with Joseph Nielsen, the court-appointed Liaison Counsel for the State AGs in these




17
  Mark Pazniokas, How a small-state AG's office plays in the big leagues, THE CONN. MIRROR (Jan. 27,
2017), available at https://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-in-the-big-
leagues/. The Connecticut Mirror further reported that the DOJ grand jury was convened in this
District shortly after the CTAG issued its first subpoena. Id.
18
     Id.
19
  Press Release, Attorney General George Jepsen, Connecticut Leads 20 State Coalition Filing
Federal Antitrust Lawsuit against Heritage Pharmaceuticals, other Generic Drug Companies (Dec.
15, 2016), available at https://portal.ct.gov/AG/Press-Releases/2016-Press-Releases/Connecticut-
Leads-20-State-Coalition-Filing-Federal-Antitrust-Lawsuit-against-Heritage-Pharmaceutica.
20
  Kaiser Health News, How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, THE
DAILY BEAST, Dec. 21, 2016, http://www.thedailybeast.com/how-martinis-steaks-and-a-golf-round-
raised-your-prescription-drug-prices?source=twitter&via=desktop.


                                                        42
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 52 of 610
                                   REDACTED – PUBLIC VERSION

consolidated MDL proceedings, “[t[his is most likely the largest cartel in the history of the United

States.”21

           225.    On May 10, 2019 the State AGs filed a new complaint focusing on a conspiratorial

web Teva constructed with various other Defendant generic drug manufacturers, named herein, that

led to either artificial stabilization or price increases on over 100 generic drug products (“State AG

Complaint No. 2”).22 The allegations in the State AG Complaint No. 2 were based on “(1) the

review of many thousands of documents produced by dozens of companies throughout the generic

pharmaceutical industry, (2) an industry-wide phone call database consisting of more than 11 million

phone call records from hundreds of individuals at various levels of Defendant companies and other

generic manufacturers, and (3) information provided by several as-of-yet unidentified cooperating

witnesses who were directly involved in the conduct alleged…”23 Many of the drugs identified in

that complaint are the subject of this Complaint.

           226.    During the course of their investigation, the States AGs obtained cooperation from a

number of individuals. The expected testimony from certain of those individuals will directly

support and corroborate the allegations throughout the State AG Complaint No. 2 and this

Complaint. Some of those cooperating witnesses include:


21
  Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs, THE WASHINGTON
POST, December 9, 2018, available at
https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-expands-to-
300-drugs/2018/12/09/fb900e80-f708-11e8-863c-
9e2f864d47e7_story.html?utm_term=.a838a7f671cd.
22
     Connecticut, et al v. Teva Pharmaceuticals USA, Inc., 2:19-cv-02407 (E.D. Pa.).
23
  State AG Complaint No. 2 at ¶4. The State AGs detail their extensive investigatory efforts in State
AG Complaint No. 2. They have compiled over 7 million documents, issued more than 300
subpoenas to telephone carriers, issued over 30 subpoenas to generic drug manufacturers and
examined the names and contact information of over 600 drug manufacturer employees, giving the
State AGs a “unique perspective to know who in the industry was talking to who, and when” Id.
¶¶ 64-65. The State AGs have also corroborated these allegations through cooperating witnesses,
including senior executives and employees of many Defendants named here.


                                                            43
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 53 of 610
                                REDACTED – PUBLIC VERSION

               a.      A former pricing executive at Sandoz during the time period relevant to this

Complaint [referred to herein as CW-1];

               b.      A former sales and marketing executive at non-defendant Rising

Pharmaceuticals, Inc. (“Rising”) and Sandoz during the time period relevant to this Complaint

[referred to herein as CW-2];

               c.      A former senior sales executive at Sandoz during the time period relevant to

this Complaint [referred to herein as CW-3];

               d.      A former senior sales executive at Sandoz during the time period relevant to

this Complaint [referred to herein as CW-4];

               e.      A former senior executive at Glenmark during the time period relevant to

this Complaint [referred to herein as CW-5]; and

               f.      Jason Malek (“Malek”), former Vice President of Commercial Operations at

Heritage.

       227.    In addition, Teva has, at all times relevant to the Complaint, maintained a live

database that it refers to as Delphi where it has catalogued nearly every decision it has made

regarding the products it sells, including those decisions that were made collusively – which Teva

often referred to as “strategic” decisions. Although the State AGs do not have full access to that

database, they have obtained static images of the database that were internally disseminated over

time by Teva, which were referred to as Market Intel Reports. Through its review and investigation

of some of those reports, in combination with the phone records, the State AGs have, to date,

identified over 300 instances of collusion where Teva spoke to competitors shortly before or at the

time it made what the company referred to as a “strategic” market decision. A number of those

instances are detailed throughout this Complaint.




                                                      44
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 54 of 610
                                 REDACTED – PUBLIC VERSION


VII.    THE GENERIC DRUG MARKET

           The Cozy Nature of the Industry and Opportunities for Collusion

        228.     The collusion alleged herein infested the generic drug industry.

        229.    At all relevant times, Defendants conspired, combined, and contracted to fix, raise,

maintain, and stabilize prices, rig bids, and engage in market and customer allocation concerning the

Subject Drugs, along with other drugs, which had the actual and intended effect of causing Humana

to pay artificially inflated prices at supracompetitive rates.

        230.    In formulating and effectuating their conspiracy, Defendants engaged in various

forms of anticompetitive conduct, including but not limited to:

                a.       Participating in, directing, authorizing, or consenting to the participation of

                         subordinate employees in meetings, conversations, and communications with

                         co-conspirators to discuss the sale and pricing of the Subject Drugs in the

                         United States;

                b.       Participating in, directing, authorizing, or consenting to the participation of

                         subordinate employees in meetings, conversations, and communications with

                         co-conspirators to engage in market and customer allocation or bid-rigging

                         for the Subject Drugs sold in the United States;

                c.       Agreeing during those meetings, conversations, and communications to

                         engage in price increases, market and customer allocation, and/or bid-rigging

                         for the Subject Drugs sold in the United States;

                d.       Agreeing during those meetings, conversations, and communications not to

                         compete against each other for certain customers with respect to the Subject

                         Drugs sold in the United States;




                                                         45
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 55 of 610
                              REDACTED – PUBLIC VERSION

               e.      Submitting bids, withholding bids, and issuing price proposals in accordance

                       with the agreements reached;

               f.      Selling the Subject Drugs in the United States at collusive and

                       noncompetitive prices; and

               g.      Accepting payment for the Subject Drugs sold in the United States at

                       collusive and noncompetitive prices.

       231.    The Defendants ensured that all conspirators were adhering to their collective

scheme by communicating (1) at trade association meetings and conferences; (2) at private meetings,

dinners, and outings among smaller groups of employees of various generic drug manufacturers; and

(3) through individual, private communications between and among Defendants’ employees by use

of the telephone, electronic messaging, and similar means.

               1.      Trade Association Meetings and Conferences

       232.    Throughout the year, many healthcare entities within the generic drug industry hold

multi-day conferences wherein generic manufacturers are invited to attend. Further, Defendants and

other generic drug manufacturers attend various trade shows throughout the year, including those

hosted by the National Association of Chain Drug Stores (“NACDS”), the Healthcare Distribution

Management Association (“HDMA”)(now the Healthcare Distribution Alliance), the Generic

Pharmaceutical Association (“GPhA”) (now the Association of Accessible Medicine), Efficient

Collaborative Retail Marketing (“ECRM”), the Minnesota Multistate Contracting Pharmacy Alliance

(“MMCAP”), and the Healthcare Supply Chain Association (“HSCA”). Between February 20, 2013

and December 20, 2014, there were at least forty-four different tradeshows or customer conferences

where Defendants had the opportunity to, and actually did, meet in person, which gave rise to the

opportunity to reach these agreements without fear of detection.




                                                      46
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 56 of 610
                               REDACTED – PUBLIC VERSION

        233.    At the various trade shows and conferences, Defendants’ employees interacted with

one another and discussed their respective businesses. Many of these events included social and

recreational outings such as golf, lunch, cocktail parties, and dinners that provided additional

opportunities to meet with competitors. Defendants used these opportunities to share

competitively-sensitive information concerning upcoming bids, specific generic drug markets,

pricing strategies and pricing terms in their contracts with customers, and in turn to implement

schemes that unreasonably restrain competition in the United States’ market for generic drugs.

        234.    In fact, in the Association for Accessible Medicine’s Antitrust Compliance Policy

Manual updated in January 2018 (well after litigation and investigation surrounding generic drug

pricing conspiracies began), the trade association explicitly stated, “Meetings, communications and

contacts that touch on antitrust matters present special challenges. A simple example will illustrate

this. Suppose that competitors were to discuss their prices at a meeting or in a document, and that

their prices increased shortly afterward. A jury might view this as evidence that their discussions led

to an agreement on pricing, and thus violated the antitrust laws.” It went on to warn “Do not

discuss any subjects that might raise antitrust concerns (including prices, market allocations, refusals

to deal, and the like) unless you have received specific clearance from counsel in advance.” The

Association also warns members to avoid creating written records, and “avoid language that might

be misinterpreted to suggest that the Association condones or is involved in anticompetitive

behavior.”

                            a. National Association of Chain Drug Stores

        235.    NACDS “advances a pro-patient and pro-pharmacy agenda. For the ultimate benefit

of the customers served by NACDS members, the mission of NACDS is to advance the interests

and objectives of the chain community pharmacy industry, by fostering its growth and promoting its

role as a provider of healthcare services and consumer products.”



                                                       47
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 57 of 610
                                 REDACTED – PUBLIC VERSION

           236.   NACDS hosts an Annual Meeting, attended only by member companies’ executives,

that it claims is “the industry’s most prestigious gathering of its most influential leaders. It is the

classic ‘Top-to-Top’ business conference, attended by industry decision makers.” It boasts that it

will give companies “a unique opportunity to gain new insights into today’s changing marketplace

and set your course for the future,” and the “opportunity to meet and discuss strategic issues with

key trading partners” to “set [] the stage for profitable business.”

           237.   NACDS also hosts a Total Store Expo annually, which similarly boasts that is it “the

industry’s largest gathering of its most influential leaders. It will give you and your company a unique

opportunity to gain new insights into today’s evolving marketplace and set your course for the

future.”

           238.   NACDS members include Amneal, Apotex, Aurobindo, Breckenridge, Dr. Reddy’s,

Glenmark, Lannett, Lupin, Mylan, Par, Sandoz, Taro, Teva, Upsher-Smith, Wockhardt, and Zydus.

                             b. Generic Pharmaceutical Association

           239.   GPhA is the “nation’s leading trade association for manufacturers and distributors of

generic prescription drugs…”24 GPhA was created in 2000 from the merger of three industry trade

associations: the Generic Pharmaceutical Industry Association, the National Association of

Pharmaceutical Manufacturers, and the National Pharmaceutical Alliance. Regular members are

“corporations, partnerships or other legal entities whose primary U.S. business derives the majority

of its revenues from sales of (1) finished dose drugs approved via ANDAs; (2) products sold as

authorized generic drugs; (3) biosimilar/biogeneric products; or (4) DESI products.”25




24
  GPhA, Membership, available at
http://web.archive.org/web/2015041303008/http://www.gphaonline.org:80/about/members
hip.
25
     Id.


                                                         48
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 58 of 610
                                REDACTED – PUBLIC VERSION

           240.   GPhA’s website offers members the opportunity to “participate in shaping the

policies that govern the generic industry.” GPhA’s “member companies supply approximately 90

percent of the generic prescription drugs dispensed in the U.S. each year.” It boasts networking

opportunities as one of the cornerstone benefits of membership: “GPhA provides valuable

membership services, such as business networking opportunities, educational forums, access to

lawmakers and regulators, and peer-to-peer connections.”26

           241.   Actavis, Amneal, Apotex, Dr. Reddy’s, Glenmark, Heritage, Impax, Lupin, Mylan,

Par, Sandoz, Teva, Wockhardt, and Zydus are regular members of GPhA, and have been since 2013.

Furthermore, executives of these companies frequently attend GPhA meetings and events.

           242.   Executives from Actavis, Amneal, Apotex, Impax, Lupin, Mylan, Par, Sandoz, Sun,

Teva, West-Ward, and Zydus served on GPhA’s Board of Directors during overlapping times at

various points both prior to and after 2013, including:

                  a. 2011 Board of Directors: Debra Barrett, Senior Vice President Global Affairs

                     and Public Policy, Teva; Douglas S. Boothe, CEO, Actavis; Don DeGolyer,

                     President and CEO, Sandoz; Tony Mauro, President, Mylan North America, as

                     Vice-Chair; Pat LePore, CEO, Par; and Joe Renner, CEO, US Division, Zydus.

                  b. 2012 Board of Directors: Charlie Mayr, Senior Vice President Watson

                     Pharmaceuticals, now a division of Teva; Joe Renner, CEO, US Division, Zydus;

                     Douglas S. Boothe, CEO, Actavis; Debra Barrett, Senior Vice President Global

                     Affairs and Public Policy, Teva; Don DeGolyer, President and CEO, Sandoz;

                     Tony Mauro, President, Mylan North America as Chair; and Chirag Patel,

                     President, Amneal.



26
     Id.


                                                      49
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 59 of 610
                             REDACTED – PUBLIC VERSION

               c. 2013 Board of Directors27: Tony Mauro, President, Mylan North America, as

                  Chair; Don DeGolyer, President and CEO, Sandoz, as Vice Chair; Debra

                  Barrett, Senior Vice President, Global Government Affairs & Public Policy, Teva

                  Pharmaceuticals; Carole Ben-Maimon, President, Global Pharmaceuticals (div.)

                  of Impax28; Charlie Mayr, Chief Communications Officer - Global, Actavis Inc.;

                  Jeffrey Glazer, President and CEO, Heritage; Joseph Renner, President & CEO,

                  Zydus; Chirag Patel, President, Amneal; and Jeff Watson, President, Apotex.

               d. 2014 Board of Directors29: Carole Ben-Maimon, President, Global

                  Pharmaceuticals (div.) of Impax; Peter Goldschmidt, President, Sandoz US;

                  Jeffrey Glazer, President and CEO, Heritage; Tony Mauro, President, Mylan

                  Inc.; Allan Oberman, CEO and President, Teva Americas Generics; Joseph

                  Renner, President & CEO, Zydus; Jeff Watson, President, Apotex; and Paul

                  McGarty, President, Lupin, as at-large director.

               e. 2015 Board of Directors30: Debra Barrett, Senior Vice President, Global

                  Government Affairs & Public Policy, Teva Americas; Peter Goldschmidt,

                  President, Sandoz US; Marcie McClintic Coates, Head of Global Regulatory

                  Affairs, Mylan Inc.; Marcy Macdonald, Vice President of Regulatory Affairs,

                  Impax; Paul McGarty, President, Lupin; Jeffrey Glazer, President and CEO,


27GPhA Announces 2013 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
https://www.gphaonline.org/gpha-media/press/gpha-announces-2013-board-of-directors.
28 In 2016, Ben-Maimon joined Teligent’s Board of Directors. She also previously held positions at
Qualitest and Teva. While at Global Pharmaceuticals at Impax, she worked with Teligent’s Grenfell-
Gardner on a development, supply, and marketing agreement for another generic topical drug.
29 GPhA Announces 2014 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,

https://www.gphaonline.org/gpha-media/press/gpha-announces-2014-board-of-directors.
30GPhA Announces 2015 Board of Directors, ASS’N FOR ACCESSIBLE MEDS.,
https://www.gphaonline.org/gpha-media/press/gpha-announces-2015-board-of-directors/.


                                                    50
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 60 of 610
                                  REDACTED – PUBLIC VERSION

                     Heritage; Tony Pera, President, Par Pharmaceuticals; Joseph Renner, President &

                     CEO, Zydus; and Jeff Watson, President, Apotex.

                 f. 2016 Board of Directors: Debra Barrett, Senior Vice President, Global

                     Government Affairs & Public Policy, Teva Americas; Heather Bresch, CEO,

                     Mylan N.V. as Chair; Peter Goldschmidt, President, Sandoz US; Marcy

                     Macdonald, Vice President of Regulatory Affairs, Impax; Jim Kedrowski,

                     Executive Vice President, Sun; Paul McGarty, President, Lupin; Tony Pera,

                     President, Par Pharmaceuticals as Secretary-Treasurer; Joseph Renner, President

                     & CEO, Zydus; and Jeff Watson, President, Apotex as Vice Chair.

                             c.   Healthcare Distribution Management Association

          243.   HDMA, now called HDA, is a national trade association that represents “primary

pharmaceutical distributors,” connecting the nation’s drug manufacturers to over 200,000

pharmacies, hospitals, long-term care facilities, and clinics.31 HDMA holds regular conferences at

which its members, including generic drug manufacturers, meet to discuss various issues affecting

the pharmaceutical industry.

          244.   Several Defendants were members of HDMA at overlapping times between 2013

and the present. For instance, as of July 2015, HDMA’s manufacturer membership list included

Amneal, Apotex, Breckenridge, Dr. Reddy’s, Heritage, Lannett, Lupin, Mylan, Par, Sandoz, Teva,

Upsher-Smith, Wockhardt, and Zydus, as well as Allergan, now a division of Actavis.32 As of March

2016, HDMA’s manufacturer membership list included Amneal, Apotex, Aurobindo, Breckenridge,

Dr. Reddy’s, Lannett, Lupin, Mylan, Par, Sandoz, Teva, Upsher-Smith, Wockhardt, and Zydus, as


31
     About, HAD, https://healthcaredistribution.org/about.
32
  Manufacturer Members, HDMA,
https://web.archive.org/web/20150715222616/http://www.healthcaredistribution.org:80/about/
membership/manufacturer/manufacturer-members#.Wrj50y7wZpg.


                                                         51
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 61 of 610
                               REDACTED – PUBLIC VERSION

well as Allergan, now a division of Actavis.33 At various times relevant to this Complaint, Citron and

Sun were also HDMA members.

                            d. Efficient Collaborative Retail Marketing

        245.    ECRM hosts strategic events and offers innovative technology solutions to help

buyers and manufacturers improve sales, reduce expenses, and enter the market faster and more

efficiently.34 It conducts “Efficient Program Planning Sessions” (“EPPS”), in which generic drug

manufacturers, purchasers, and other industry professionals meet “to discuss new business

opportunities, review contracting strategies, and future business planning activities.”35 Sessions

include one-on-one strategic meetings meant to maximize time, grow sales, and uncover trends.

        246.    At annual meetings organized by ECRM, generic drug manufacturers schedule

meetings with generic drug buyers at chain drug stores, supermarkets, mass merchants, wholesalers,

distributors, and buy groups for independent pharmacies.

                            e. Minnesota Multistate Contracting Pharmacy Alliance

        247.    MMCAP hosts various meetings and conferences throughout the year that are

regularly attended by Defendants’ representatives with price setting capabilities. According to its

website, MMCAP is a “free, voluntary group purchasing organization [(“GPO”)] for government

facilities that provide healthcare services. MMCAP has been delivering pharmacy and healthcare



33
  Manufacturer Members, HDMA,
https://web.archive.org/web/20160329122456/http://www.healthcaredistribution.org:80/about/
membership/manufacturer/manufacturer-members
34
  See Company Overview of Efficient Collaborative Retail Marketing Company, LLC, Bloomberg ,
https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=106996762; See also
Alkaline Water Co. Enjoys Valued Participation at National Retail Marketing Trade Show, The Alkaline
Water Co., http://thealkalinewaterco.com/2013/08/06/alkaline-water-co-enjoys-valued-
participation-national-retail-marketing-trade-show/.
35
  ECRM, Health System/Institutional Pharmacy EPPS,
https://ecrm.marketgate.com/Sessions/2019/06/HospitalAlternateSitePharmacyPharmaceuticals.


                                                        52
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 62 of 610
                                REDACTED – PUBLIC VERSION

value to members since 1985. MMCAP’s membership extends across nearly every state in the

nation, delivering volume buying power. Members receive access to a full range of pharmaceuticals

and other healthcare products and service; such as medical supplies, influenza vaccine, dental

supplies, drug testing, wholesaler invoice auditing and returned goods processing.”

                           f.   Healthcare Supply Chain Association

       248.    HSCA is a trade association that represents leading healthcare GPOs, including for-

profit and not-for-profit corporations, purchasing groups, associations, multi-hospital systems and

healthcare provider alliances. According to its website, “HSCA and its member GPOs are

committed to delivering the best products at the best value to healthcare providers, to increasing

competition and innovation in the market, and to being supply chain leaders in transparency and

accountability.” HSCA’s annual event, the National Pharmacy Forum, connects supply chain

professionals, pharmaceutical industry representatives, including generic drug manufacturers and

suppliers, and others to provide “top-level educational opportunities coupled with one-to-one

networking and business-building opportunities.”

       249.    GPhA, HDMA, ECRM, MMCAP, and HSCA frequently held meetings and events

between 2012 and the present, and high-level representatives and corporate officers from

Defendants, including employees with price-setting authority, attended these meetings. A list of

those meetings and attendees is attached as Exhibit A.

       250.    At these various conferences and trade shows, Defendants’ employees and

representatives, as well as representatives of other generic drug manufacturers, discussed their

respective businesses and customers, and discussed the conspiratorial price increases alleged in this

Complaint. In many of the conferences described above, attendees for each conspirator Defendant

include individuals with generic drug pricing authority. Their discussions also occurred at lunches,

cocktail parties, dinners, and golf outings that would typically accompany these events. Defendants’



                                                       53
           Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 63 of 610
                                     REDACTED – PUBLIC VERSION

representatives used these opportunities to discuss and share upcoming bids, generic drug markets,

pricing strategies, and contractual pricing terms specific to certain customers. 36

                  2.      Industry Dinners and Private Meetings

          251.    Senior executives and sales representatives also frequently gathered in small groups,

providing inconspicuous facetime with their competitors where they could discuss sensitive

information.

          252.    Many Defendants are headquartered in close proximity, providing them with easy

and frequent access to one another. At least forty-one (41) different generic drug manufacturers are

located between New York City and Pennsylvania, including, among others, Actavis, Ascend,

Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Glenmark, Heritage, Lannett, Par, Sandoz, Sun,

Taro, Teva, Wockhardt, and Zydus.

          253.    Defendants’ high-level executives frequently gathered for “industry dinners.” In

January 2014, while generic drug prices were soaring, at least thirteen (13) high-ranking executives,

including CEOs, Presidents, and Senior Vice Presidents of various generic drug manufactures, met

at a steakhouse in Bridgewater, New Jersey. Executives (including Berthold, Falkin, and Ostaficiuk)

from Actavis, Aurobindo, Breckenridge, Dr. Reddy’s, Lannett, and Sun among others, attended this

particular dinner.

          254.    At these dinners, one company is typically responsible for paying the bill for all

attendees. For example, in December 2013 a Dr. Reddy’s executive joked “[y]ou guys are still buying

for Mark and I, right?” Another executive responded “Well…I didn’t think the topic would come up

so quickly but…we go in alphabetical order by company and [another company] picked up the last




36
     See, e.g., AG Compl. at ¶ 79.


                                                         54
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 64 of 610
                                REDACTED – PUBLIC VERSION

bill.…PS….no backing out now! Its [sic] amazing how many in the group like 18 year-old single malt

scotch when they aren’t buying.”

        255.    Other groups of competitors routinely gathered for golf outings. One such annual

event was organized by a packaging contractor in Kentucky. From September 17-19, 2014, high-

level executives from Teva, Apotex, Actavis, Amneal, Lannett, Par, Zydus, and others attended the

event at a country club in Bowling Green, Kentucky. Rekenthaler was in attendance. Rekenthaler

and Apotex’ Vice President of Commercial Operations, US and Latin America, Jeffrey Hampton,

actually stayed together in the home of the owner of the packaging company. By the end of the

outing, Ostaficiuk sent an email to the other attendees, stating “This is a crazy biz but I am grateful

to have friends like all of you!!!! Happy and honored to have you all as ‘fraternity brothers.’”

        256.    Generic drug manufacturer employees also regularly convened for “Girls’ Night

Out” or “Women in the Industry” meetings and dinners. At these events, generic drug companies’

employees met with their competitors and discussed proprietary and competitive information. Upon

information and belief, several of these events occurred in May 2015 in Baltimore, Maryland, and in

August 2015 in Denver, Colorado.

        257.    Many “Women in the Industry” dinners were organized by Anne Sather, a

salesperson from Heritage. Other participants in these meetings were employees of other generic

pharmaceutical manufacturers located in Minnesota or salespeople residing or traveling to the area.

In November 2014, Sullivan of Lannett sent Sather (Heritage) a text message asking “[w]hen is your

next industry women event? I’m due for a trip out there and I’d love to plan for it if possible…”

Sather responded: “There is an Xmas [sic] party at Tanya’ house on Dec 6th. Yes that is a Saturday.

We do it about once a quarter and usually it is during the week – this was an exception.”

        258.    Dinners were also planned around visits of certain out-of-town competitors. When

organizing one of these such dinners, Sather commented “Sorry if the meeting/dinner invite is a



                                                       55
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 65 of 610
                               REDACTED – PUBLIC VERSION

little short notice, but Kate Neely of Dr. Reddy’s will be in MN on Sept 29th and it would be a great

time for everyone to get together! So much has been happening in the Industry too – we can recap

all our findings from NACDS over a martini or glass of wine! 😊 Plus the food is super yummy!”

        259.    Several different GNOs were held in 2015, including (1) at the ECRM conference in

February (involving Citron, Dr. Reddy’s, Heritage, Lannett, Teva, Upsher-Smith, and Zydus, among

others); (2) in Baltimore in May (involving Citron, Dr. Reddy’s, Heritage, Lupin, and Teva, among

others); and (3) at the NACDS conference on August 24, 2015 (involving Citron, Dr. Reddy’s, and

Heritage, among others). The Baltimore GNO in May 2015 consisted of a professional baseball

game, drinks, and a spa day on May 13, wherein the competitors could discreetly and privately

discuss competitively-sensitive information.

                3.      Personal Telephone Calls, E-Mails, and Text Message Communications

        260.    Defendants routinely conferred with one another on bids and pricing strategy. This

included forwarding customer bid packages to a competitor, either on the forwarding company’s

own initiative or at the competitor’s request.

        261.    Defendants also shared information regarding the terms of their contracts with

customers, including various terms relating to pricing, price protection, and rebates. Defendants

used this information from their competitors to negotiate potentially better prices or terms with

their customers, which ultimately harmed consumers like Humana.

        262.    Representatives of several Defendants with pricing responsibility had frequent

telephone calls with representatives of competitors. For example, executives at Teva had at least

1,501 contacts with competitors, including from Actavis, Apotex, Aurobindo, Dr. Reddy’s,

Glenmark, Lannett, Par, Sandoz, and Zydus. Further, executives at Heritage had at least 513

contacts with executives from would-be competitors including from Actavis, Apotex, Dr. Reddy’s,

Glenmark, Lannett, Par, Sandoz, Sun, Teva, and Zydus.


                                                     56
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 66 of 610
                               REDACTED – PUBLIC VERSION

        263.    For example, Teva’s Director of Strategic Customer Marketing, Nisha Patel, met

Heritage’s then-Senior Vice President Malek when she worked at Amerisource Bergen, which was a

Heritage customer that Malek managed. When Patel moved to Teva in April 2013, she contacted

Malek to determine which generic drugs both Teva and Heritage sold so that they could coordinate

pricing. As detailed below, Malek and Patel orchestrated a number of price increases between 2013-

present—some led by Teva, others by Heritage.

        264.    Malek and Patel’s relationship was valued and accepted by Malek’s supervisors. For

example, in April 2014, Malek and Glazer (Heritage) met with Mehta and President Vikas Thapar of

Emcure, Heritage’s parent company, to discuss potential price increases for several drugs. During

that meeting, Malek told Mehta and Thapar about Patel. Malek, who had been discussing price

increases for Nystatin with Patel since mid-2013, told them that Patel could be a vehicle for

communicating with Teva about price increases and customer allocation. Mehta and Thapar

approved of Malek’s strategy to coordinate prices and allocate customers with Teva.

                The Overarching Conspiracy Between Generic Drug Manufacturers – Playing
                Nice in the Sandbox

        265.    As a result of the cozy nature of the industry, sales and marketing executives in the

generic pharmaceutical industry are well aware of their competitors’ current and future business

plans. This reciprocal sharing of inside information greatly facilitates agreements among competitors

to allocate markets to avoid price competition.

        266.    The overarching conspiracy among generic manufacturers – which ties together all

of the agreements on the Subject Drugs identified in this Complaint – is an agreed- upon code that

each competitor is entitled to its “fair share” of the market, whether that market is a particular

generic drug, or a number of generic drugs. That term is generally understood as an approximation

of how much market share each competitor is entitled to. Fair share is based on the number of

competitors in the market, with a potential adjustment based on the timing of entry or the


                                                       57
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 67 of 610
                               REDACTED – PUBLIC VERSION

anticompetitive allocation of buyers amongst similar or the same competitors in another generic

drug market. Once a manufacturer has achieved its “fair share,” it is generally understood that it will

no longer compete for additional business. The common goal or purpose of this overarching

agreement is to keep prices high, avoid price erosion, and serve as the basis for further supra-

competitive price increases.

        267.    This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. Humana focuses here on the

role of these named Defendants and their participation in, and agreement with, this overarching

conspiracy as applied to the sale of the Subject Drugs, as well as how these specific conspiracies are

also part of the larger overarching conspiracy.

        268.    The exact contours of this “fair share” understanding, which has been in place for

many years (and pre-dates any of the specific conduct detailed herein), has evolved over time during

the numerous in-person meetings, telephonic communications, and other interactions between

generic manufacturers about specific drugs. These business and social events occur with such great

frequency that there is an almost constant ability for Defendants to meet in person and discuss their

business plans. For example, between February 20, 2013 and December 20, 2013 (a 41-week period),

there were at least forty-four (44) different tradeshows or customer conferences where the

Defendants had the opportunity to meet in person, some of which are described above. These in-

person meetings gave the Defendants the opportunity and cover to have these conversations, and

reach these agreements, without fear of detection.

        269.    As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss “fair share”

and the desire to maintain or raise prices with respect to specific drugs. These types of

communications occur with great frequency across the industry, including among Defendants.



                                                      58
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 68 of 610
                                REDACTED – PUBLIC VERSION

        270.     For example, from January 1, 2013 through December 31, 2013, senior sales

executives and other individuals responsible for the pricing, marketing, and sales of generic drugs at

Teva spoke to representatives of every significant competitor by phone and/or text on multiple

occasions. Phone calls and text messages with several of those key competitors during the 2013

calendar year are set forth below. The following Table, which is conservative because it is based on

phone and text message records from only some of the executives and salespeople at issue and

therefore shows only some of the phone calls and text messages between the Defendants during that

period, illustrates the frequency with which Defendants communicated with each other throughout

2013.

               Teva phone/text communications with other Defendants (by month)
                              January 1, 2013 – December 31, 2013




Source: State AG Complaint No. 2 (Table 1).

        271.     Of the 1,389 calls listed in Table 1, 1,234 of them – or 89% – involved Green, Patel

and Rekenthaler of Teva speaking with competitors. Many – though not all – of those

communications involve matters that are addressed throughout this Complaint.

        272.     Similarly, from January 1, 2014 through December 31, 2014, senior sales executives

and other individuals responsible for the pricing, marketing and sales of generic drugs at Teva

continued to speak to representatives of every significant competitor by phone and/or text on

multiple occasions. Phone calls and text messages with several of those key competitors during the

2014 calendar year are set forth below. The following Table, which is conservative because it is




                                                      59
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 69 of 610
                               REDACTED – PUBLIC VERSION

based on phone and text message records from only some of the executives and salespeople at issue,

and therefore shows only some of the phone calls and text messages between the Defendants during

that period, sheds similar light on the frequency with which Defendants communicated with each

other throughout 2014.

              Teva phone/text communications with other Defendants (by month)
                             January 1, 2014 – December 31, 2014




Source: State AG Complaint No. 2 (Table 2).

       273.     Of the 941 calls listed in Table 2, 778 of them – or 83% – involved Patel and

Rekenthaler of Teva speaking with competitors (by this time, Green no longer worked at Teva).

Many – though not all – of those communications involve the Subject Drugs that are addressed

throughout this Complaint. It was not just Teva personnel speaking to their competitors, however.

All of these individuals were speaking to each other, when needed, hundreds or even thousands of

times to ensure adherence to the overarching conspiracy, as illustrated in the graphic on page 37 of

the State AG Complaint No. 2.

       274.     In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

around the relationship between Teva and another conspirator. However, this convenience should

not imply that the Complaint is solely concerned with bilateral relationships involving Teva.

       275.     The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon “fair share” code of conduct. For

example, to view only a small portion of the interlocking, overlapping web of collusion formed by


                                                     60
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 70 of 610
                                REDACTED – PUBLIC VERSION

Defendants: Teva, Taro and Wockhardt discussed amongst themselves the allocation of the

Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the prices for

Ketoconazole cream; Sandoz worked with Mylan to allocate the market for Valsartan HCTZ; and

Teva, Mylan and Par all communicated with each other in the spring of 2014 concerning the market

for Budesonide DR capsules. These are not isolated, one-off agreements, but rather demonstrate the

ongoing, sprawling nature of the Defendants’ overarching conspiracy.

          276.   Referred to sometimes as the “rules of engagement” for the generic drug industry,

the fair share understanding among Defendants dictates that, when two generic manufacturers enter

the market at the same time, they generally expect that each competitor is entitled to approximately

50% of the market. When a third competitor enters, each competitor expects to obtain 33% share;

when a fourth competitor enters, each expects 25%; and so on, as additional competitors enter the

market.

          277.   When a generic drug manufacturer is the first to enter a particular drug market on an

exclusive basis, it is commonly understood that that manufacturer is entitled to a little more than its

proportional share of the market. For example, when Dr. Reddy’s was about to enter the market for

a drug in January 2013, the Vice President of Sales and Marketing explained during negotiations with

his competitor that “he views it this way. If they [Dr. Reddy’s] are first and others come out after, he

deserves 60%. If he launches with others on day [one], he considers fair share 2-50%, 3-33%, 4-

25%, etc.”

          278.   Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March 2014,

when – as discussed more fully below – Lupin entered the Niacin ER market after Teva had

previously been exclusive. Patel (Teva) and Berthold (Lupin) spoke directly by phone a number of

times during this period, including three (3) calls on March 24, 2014. That same day, Rekenthaler



                                                        61
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 71 of 610
                                 REDACTED – PUBLIC VERSION

(Teva) sent an internal e-mail to Patel stating: “We should concede Optum then defend everything

else. This should be it for Lupin. I believe this should be the 40% we were okay with conceding.”

Here, Teva’s expectation to maintain 60% share in a two-player market, after being the first in that

market, was consistent with the overarching conspiracy.

        279.    Taro went so far as to create a graphic representation of that understanding, taking

into account both the number of competitors and order of entry to estimate what its “fair share”

should be in any given market:




[TARO_000224150.]

        280.    Although these general parameters are well-known, there is no precise method for

apportioning “fair share” because market share is ultimately determined by either winning or

maintaining the business of various customers, which is inherently variable in a given year. The

shared objective, however, is to attain a state of equilibrium, where no competitors are incentivized

to compete for additional market share by eroding price.

        281.    This common goal was stated succinctly by Aprahamian, who advised the Taro

Pricing Department in training documents from September and November 2013 that “[g]iving up

share to new entrant (as warranted) shows responsibility and will save us in the long run” and

“[d]on’t rock the boat – [g]reedy hogs go to slaughter.” Ironically, it was this exact greed that



                                                       62
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 72 of 610
                                REDACTED – PUBLIC VERSION

inspired this conspiracy. As demonstrated throughout the Complaint, Aprahamian’s idea of

“responsibility” meant constantly reaching out to competitors in order to coordinate giving up share

to reach a “fair” allocation and keep prices high.

        282.    This scheme to strangle competition and allocate “fair share” is typically

implemented as follows. First, Defendants allocate the market for an individual drug based on the

number of competitors and the timing of their entry so that each competitor obtains an acceptable

share of the market. Then, the competitors agree on ways to avoid competing on price and, at times,

significantly raise price. This pattern is frequently followed even in the absence of direct

communication between the competitors, demonstrating the universal code of conduct Defendants

agreed to.

        283.    The “fair share” understanding has been particularly effective when a new

competitor enters the market – a time when, in a free-functioning, competitive market for generic

drugs, prices would be expected to go down. In today’s generic drug markets, a new competitor will

either approach or be approached by existing competitors. Existing competitors will agree to “walk

away” from a specific customer or customers by either refusing to bid or submitting a cover bid.

The new competitor’s transition into the market is seamless; the new entrant is ceded market share

and immediately charges a supra-competitive price. The competitors then continue this process of

dividing up customers until the market reaches a new artificial equilibrium. This is referred to as a

“stable” market.

        284.    “Fair share” principles also dictate how generic drug manufacturers respond when a

competitor experiences supply issues. If the disruption is temporary, the existing competitors will

refrain from taking any action that might upset the market balance. By contrast, if the disruption is

for a longer term, the competitors will divide up customers until each player achieves a revised “fair

share” based on the number of players remaining in the market. For example, in July 2013, a retail



                                                       63
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 73 of 610
                                REDACTED – PUBLIC VERSION

pharmacy customer e-mailed Taro stating that one of Mylan’s products was on back order and asked

Taro to bid for the business. Aprahamian sent an internal e-mail stating “Not inclined to take on

new business . . . Wholesalers have product, let them pull from there temporarily and we can

certainly review if shortage persists. Don’t want to overreact to this product. Not sure how long

Mylan is out.”

        285.     These rules about “fair share” apply equally to price increases. As long as everyone is

playing fair, and the competitors believe that they have their “fair share,” the larger understanding

dictates that they will not seek to compete or take advantage of a competitor’s price increase by

bidding a lower price to take that business. Doing so is viewed as “punishing” a competitor for

raising prices – which is against the “rules.” Indeed, rather than competing for customers in the face

of a price increase, competitors often use this as an opportunity to follow with comparable price

increases of their own.

        286.     For example, in May 2013, after a Glenmark price increase on a number of different

drugs (discussed more fully below), Teva was approached by a large retail customer requesting a bid

for several drugs. Green immediately sought to determine whether this request was due to a

competitor price increase, in order to determine what Teva’s strategy should be:




        287.     Teva declined to bid, after conversations with its competitors confirming that the

reason for the request was due to a competitor’s price increase.

        288.     When a generic manufacturer participates in this scheme, and prices stay high, this is

viewed as “playing nice in the sandbox.” For example – as discussed more fully below – in

December 2014, Teva was approached by a large retail customer on behalf of non-defendant generic


                                                       64
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 74 of 610
                               REDACTED – PUBLIC VERSION

drug manufacturer Greenstone LLC (“Greenstone”). The customer indicated that Greenstone was

entering the market for Cabergoline and was seeking to target specific customers. The customer

specifically requested that Teva give up a large customer to the new entrant and indicated that

“Greenstone has promised to play nice in the sandbox.” After discussing the matter internally, a

Teva representative responded to the customer: “[t]ell Greenstone we are playing nice in the

sandbox and we will let them have [the targeted customer.]”

       289.     Similarly, when a generic manufacturer is “playing nice in the sandbox,” it is

generally referred to as a “responsible” or “rational” competitor. For instance, in May 2013, R.T., a

senior sales and marketing executive at Sandoz, sent an internal e-mail to J.G., another Sandoz

senior executive, stating “My sense is that Sandoz is viewed by customers and competition as a

respectful/responsible player in the market, which we should be proud of and has taken years to

develop. I would be very careful to destroy this through behavior that is too aggressive or

desperation.”

       290.     Sandoz, in turn, uses that same terminology to refer to its competitors that are acting

in accordance with “fair share” principles. For example, in internal company presentations

throughout 2014, Sandoz consistently referred to Actavis as a “responsible competitor” and Taro as

a “very responsible price competitor.”

       291.     Teva had its own term of art – referring to the competitors it had the most collusive

relationships with as “high quality” competitors. As explored more fully below, Teva had long-

standing relationships with these competitors, including several of the Defendants, which affected

nearly every overlapping drug they sold. As just one example, Patel (Teva) exchanged seven (7) text

messages and had two (2) long phone calls with Aprahamian (Taro) on June 3 and 4, 2014. After a

lengthy twenty-five (25) minute call with Aprahamian on the morning of June 4, Patel sent an

internal e-mail to K.G., a Teva senior marketing executive, stating “[w]e should probably discuss



                                                      65
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 75 of 610
                               REDACTED – PUBLIC VERSION

how we want to handle all Taro increase items. Taro is a high quality competitor – I think we need

to be responsible where we have adequate market share.”

        292.    Adherence to the rules regarding “fair share” is critical in order to maintain high

prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

participate (and, thus behave in accordance with) the larger understanding, it can lead to unwanted

competition and lower prices. In the relatively few instances where a competitor prioritizes gaining

market share over the larger understanding of maintaining “fair share,” that competitor is viewed as

“irresponsible,” and is spoken to by other competitors. For example, in March 2015, Upsher-Smith

learned that Sandoz had submitted a bid on a product not identified in this Complaint at one of

Upsher-Smith’s GPO customers. B.P., a senior account manager at Upsher-Smith, forwarded that

information internally stating “I can’t believe they have chosen to compete against us since we had

this business. How does this help us? We play fair and they don’t?”

        293.    “Fair share,” “playing nice in the sandbox,” “rationalizing the market,” and similar

terminology have become part of the industry lexicon, and thus part of the larger understanding

between Defendants. Generic drug manufacturers actively and routinely monitor their fair share and

that of their competitors, as well as discuss customer allocation amongst each other within the

context of agreements on specific drugs, as well as allocation spanning across numerous drugs. For

example, in July 2013, L.J., a senior marketing executive at Sandoz, sent an internal e-mail identifying

47 products where Sandoz did not have “fair share” of the market. After some back-and-forth

internal joking among Sandoz executives about the idea that Sandoz might actually attempt to

compete for business in those markets by driving prices down, Kellum responded by emphasizing

the truly industry-wide nature of the agreement:




                                                      66
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 76 of 610
                               REDACTED – PUBLIC VERSION




        294.   The concept of “fair share” is so well ingrained in the generic pharmaceutical

industry that even customers are aware of, and at times facilitate, collusion among generic

manufacturers. For example, in June 2013, Dr. Reddy’s was entering the market on a product not

identified in the Complaint where Par had previously been exclusive. K.N., a senior account

executive at Dr. Reddy’s, sent an internal e-mail reporting that “[a GPO customer] has indicated that

Par will walk away, so we have put together a proposal based on that information.”

        295.   Similarly, in September 2014, a large wholesale customer reached out to several large

generic manufacturers, including Teva, asking them to submit a “Priority Wishlist of items to gain

increased volume in the market.” The customer reported to Teva that “7 of the global suppliers have

created and submitted wishlists and that [the customer] will be reviewing next week and taking a

look at how they can move things around. He said they are hoping to be able to horse trade without

having to do ROFR [right of first refusal].”

        296.   Further, in January 2015, Teva was in discussions with a large retail customer about

the possibility of becoming its supplier for Moexipril HCL/HCTZ tablets. The customer stated

“Yes, I would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should discuss an

ongoing offer as well. I think you are way under your ‘fair share’ on this one if I remember

correctly.”

        297.   Customers at times also facilitate price increases, asking competitors to “rationalize”

a market by raising prices. For example, in November 2013, S.G., a senior account executive at




                                                     67
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 77 of 610
                               REDACTED – PUBLIC VERSION

Sandoz, sent an internal e-mail stating “[a large wholesale customer] is indicating that Glenmark and

Caraco had taken a price increase on [a drug not identified in the Complaint] in June. [The

customer] is asking if Sandoz will be rationalizing the market. . . . Please advise on next steps. Our

[lower] pricing is disrupting the market.”

        298.    The “fair share” agreement is not limited to any one market; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take (or

not take) both within and across product markets. “Fair share” decisions consider factors across

multiple generic drug markets. Customers in one drug market might be traded for customers in

another drug market so to create a global “fair share” outcome. Or a putative competitor may

decline to complete meaningfully on a bid for one drug in exchange for the opportunity to provide a

pre-determined bid for a different drug. Or competitors might avoid challenging a price increase on

one generic drug based on a quid pro quo arrangement from other competitors on different drugs.

        299.    Indeed, Defendants understood that to effectuate a successful price-fixing and

market allocation agreement on one drug, they would need to effectuate an agreement across each

Defendant’s portfolio of drugs. If the agreement were limited to one or two drugs, it could easily fall

apart. For example, an agreement between two Defendants to raise prices or to allocate market share

on one drug would not likely hold where those same two Defendants engaged in vigorous price

competition on another drug, or where a third manufacturer not party to that agreement entered the

market with an intent to compete on price.

        300.    There are many examples of Defendants conspiring across drug markets. As set

forth below, Teva implemented collusive price increases on several drugs at a time in a series of

price increases detailed below and communicated with certain putative competitors as to multiple

drugs as part of each such wave of price increases.




                                                       68
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 78 of 610
                               REDACTED – PUBLIC VERSION

       301.    Defendants also conspired across drug markets to maintain their market allocation

scheme. For example, in November 2013, Dr. Reddy’s won the “B” slot37 business at a large

wholesale customer on a product not identified in the Complaint. Dr. Reddy’s had previously won

the “A” slot business at that customer because Mylan had “walked away” from the business. J.A., a

senior account executive at Dr. Reddy’s, sent an internal e-mail stating “My concern here is that

[Mylan] will retaliate somewhere else. I’m unsure of the $ volume, but this would pull somewhere

around 4% share from Mylan, and I don’t think they would take that lying down.”

       302.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Kellum, stating that Sandoz had decided not to bid on two drugs not

identified in the Complaint at a large retail customer. CW-1 explained his reasoning as follows: “We

have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear blowback if we take

any more products at this moment. Trying to be responsible in the sandbox.” And in June 2014,

Sandoz again chose not to bid at a customer on a product not identified in this Complaint out of

concern that Mylan would retaliate. As CW-1 explained, “I do not want to pursue, I believe this is

due to a Mylan increase. We have a lot of products crossing with Mylan right now, I do not want to

ruffle any feathers.” As discussed more fully below, these decisions were made by Sandoz executives

as a direct result of communications between the competitors, and in the context of an ongoing

understanding between Sandoz and Mylan to fix prices and avoid competition on a number of

different drugs, including Nadolol.

       303.    A similar scenario occurred in August 2015, when Taro declined to bid on Etodolac

ER tablets at a large supermarket chain where Zydus was the incumbent. Taro voiced concerns



37
  Some large customers contract with multiple suppliers – referring to them as primary (“A slot”) or
secondary (“B slot”) suppliers – so that in the event of a supply disruption for a particular drug,
there is a secondary source of supply.


                                                     69
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 79 of 610
                               REDACTED – PUBLIC VERSION

internally that Zydus might retaliate and take share from them on another product, Warfarin Sodium

tablets. As C.L., an analyst at Taro, reasoned in an internal e-mail, Zydus “could hit us on Warfarin.

Not worth a fight in the sandbox over 300 annual units for Etodolac.” As discussed more fully

below, both Etodolac ER and Warfarin Sodium were drugs where Taro had previously agreed with

its competitors, including Teva and Zydus, to fix prices and allocate customers in 2014. Taro’s focus

on playing nice in the sandbox was merely an extension of those already-existing agreements.

        304.    As these and other examples alleged below make clear, the interdependence among

generic manufacturers transcends product markets as these companies make decisions not only

based on what impact their actions will have in a given product market, but also on how those

actions will impact other product markets where the competitors overlap and any future markets

where they might eventually compete.

        305.    In fact, as explained in more detail below, certain Defendants had long-standing

agreements with some of their competitors to limit competition on any products on which the

companies overlapped. For example, shortly after Patel was hired by Teva in 2013, she reached out

to CW-1 and asked how Sandoz handled price increases. Patel explained that she had been hired by

Teva to identify products where Teva could increase prices. CW-1 told Patel that Sandoz would

follow any Teva price increases and that Sandoz would not poach Teva’s customers after Teva

increased price. CW-1 reiterated his conversation to Kellum, who understood and approved.

        306.    As set forth above, generic manufacturers often communicated about, and colluded

on, multiple drugs at any given time. For example, in July 2013, Teva increased pricing on a list of 21

different products. There was a great deal of internal pressure from management at Sandoz –

including from Kellum and CW-1 – to obtain a copy of the Teva price increase list. As a result, CW-

2 (then a Sandoz employee) reached out to his former colleague, Rekenthaler, (Teva), to obtain a

copy of the full Teva price increase list. Rekenthaler forwarded the list to his own personal e- mail



                                                      70
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 80 of 610
                               REDACTED – PUBLIC VERSION

address before then forwarding it to CW-2’s personal e-mail address. Upon receiving the list, CW-2

read it to his supervisor – CW-1 – over the phone. Notably, the Teva list included a number of

products that Sandoz did not even sell.

        307.    It was not uncommon for generic manufacturers to communicate with each other

about products that they did not sell. As another example, Teva, Wockhardt, and Mylan collusively

raised pricing on Enalapril Maleate in July 2013 (discussed more fully below). After a lengthy

conversation with Patel in the midst of the price increases, Aprahamian (Taro) (not in the market for

Enalapril Maleate at that time) sent an internal e-mail, including to M.P., a senior Taro executive,

stating “[t]here has been some significant changes in the market landscape with this product and I’d

like to get product back in Taro label (and fast).” And Taro did move fast. By December 2013,

Aprahamian spoke again with Patel, M.A., an account manager at Mylan, and M.C., a senior sales

and marketing executive at Wockhardt. Taro then re-entered the Enalapril Maleate market and

matched competitor pricing.

        308.    As another example, on January 1, 2013 – the day before a substantial Mylan price

increase on a number of items –Green (Teva) spoke five (5) times with Nesta (Mylan). The next day,

Green spoke with Kellum (Sandoz). Kellum then sent an internal e-mail to the Sandoz team stating

“[j]ust heard from a customer that – Teva and Mylan . . . have raised price on Nadolol to our levels

and Mylan took a significant price increase on Levothyroxine. Let’s please be cautious on both these

products.” Despite that fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz

that Mylan raised price on that product.

        309.    Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how strong

the relationship is between the two companies. For example, in July 2013, Sandoz was looking to



                                                      71
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 81 of 610
                               REDACTED – PUBLIC VERSION

implement a “Taro Strategy” that involved temporarily delisting ten products that they overlapped

on with Taro. This strategy would allow Taro to raise price on these products while Sandoz was out

of the market, and then Sandoz could re-enter later at the higher price.

       310.    This interdependence between generic manufacturers is further demonstrated by the

countless examples of companies sharing sensitive information with competitors as a matter of

course. The State AGs have gathered evidence going back more than a decade of generic companies

routinely communicating and sharing information with each other about bids and pricing strategy.

This includes forwarding bid packages received from a customer (e.g., a Request for Proposal or

“RFP”) to a competitor, either on their own initiative, or at the request of a competitor.

       311.    Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection, and rebates. Defendants use this information to negotiate prices or terms that are more

favorable to them, often to the ultimate detriment of payors and consumers. For example, in

December 2013, Teva was negotiating new price increase language in its customer contracts and

wanted some comfort that its competitors had similar language. On December 23, 2013,

Rekenthaler spoke with Nesta (Mylan) three times, including a 13-minute call. Immediately after

hanging up the phone with Nesta after the third call, Rekenthaler sent the following e-mail:




       312.    Defendants were well aware that what they were doing was illegal and took steps to

cover up evidence of the overarching conspiracy. For example, in May 2014, a large customer of



                                                      72
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 82 of 610
                                REDACTED – PUBLIC VERSION

Taro’s received a bid on a product not identified in this Complaint and gave Taro an opportunity to

bid to retain the business. A.L., a senior contracting executive at Taro, sent an internal e-mail stating

“FS ok, will not protect.” E.G., a senior managed care executive at Taro, responded “explain FS,

(Fair Share)?” Aprahamian replied:




        313.    Similarly, handwritten notes from an internal Sandoz business review presentation

from May 2017 – after the States’ investigation was well underway – read: “Avoid Fair Share

terminology on slides – underdeveloped or overdeveloped is better.”

        314.    To avoid creating a potentially incriminating paper trail, Kellum (Sandoz) routinely

admonished colleagues for putting information that was too blatant in e-mails, understanding that it

could lead to significant legal exposure for both the company and the individuals involved.

        315.    The examples referenced in this section, and in the sections that follow, include only

illustrative examples of the types of conduct described. Indeed, to date, many of the Defendants

have made no document productions in connection with the State AGs’ investigation, including

Amneal, Apotex, Breckenridge, Glenmark, Lupin, and Zydus, and several other Defendants have

made only limited productions focused on particular drugs or custodians, including Actavis, Mylan,

Par, and Wockhardt. Even Teva, the central figure in this Complaint, has to date only produced

documents from two custodians to the State AGs.

                Generic Drug Price Spikes Since 2013

        316.    Against this industry backdrop, the prices for a large number of generic

pharmaceutical drugs skyrocketed throughout at least 2013 and 2014. As Senator Sanders noted, the

prices of more than 1,200 generic medications increased an average of 448 percent between July




                                                       73
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 83 of 610
                               REDACTED – PUBLIC VERSION

2013 and July 2014.38 An analysis conducted by Sandoz showed that during the calendar years 2013

and 2014, there were 1,487 “large price increases” (increases of the WAC price greater than 100%),

of which 12% (178) were increased by greater than 1,000%.

       317.    These increases in 2013 and 2014 were staggering compared to prior years. The

following table (which contains information about WAC pricing changes through October 2014

only) demonstrates the dramatic surge in the number of large drug price increases per year in 2013

and 2014:




       318.    A January 2014 survey of 1,000 members of the National Community Pharmacists

Association (“NCPA”) found that more than 75% of the pharmacists surveyed reported higher

prices on more than 25 generic drugs, with the prices spiking by 600% to 2,000% in some cases.

       319.    More than $500 million of Medicaid drug reimbursement during the twelve months

ending on June 30, 2014 was for generic drugs whose prices had increased by over 100%.

VIII. THE CONSPIRACY

       320.    When entering a generic drug market, Teva and the other Defendants routinely and

systematically sought out their competitors in an effort to reach agreement to allocate market share,

maintain high prices and/or avoid competing on price. These agreements had the effect of




38
  Why are Some Generic Drugs Skyrocketing in Price?: Hearing on S. 113-859 Before the S. Comm.
on Health, Education, Labor, and Pensions, 113th Cong. 2 (2014) (statement of Sen. Bernie Sanders,
Chairman, S. Subcommittee on Primary Health and Aging).


                                                     74
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 84 of 610
                               REDACTED – PUBLIC VERSION

artificially maintaining high prices for a large number of generic drugs and creating an appearance of

competition where in fact little to none existed.

        321.    Illustrative examples of these agreements are set forth below, organized by company

relationship and describing specific examples relating to many of the Subject Drugs.

        322.    By 2012 the overarching “fair share” conspiracy was well established in the industry,

including among the Defendants. Generic manufacturers replaced competition with coordination in

order to maintain their fair share of a given generic drug market and avoid price erosion. The

structure and inner workings of the agreement were well understood and adopted throughout the

industry.

        323.    Around this time, however, manufacturers began to focus more on price increases

than they had in the past. They were no longer satisfied to simply maintain stable prices – there was

a concerted effort by many in the industry to significantly raise prices. Manufacturers started

communicating with each other about those increases with greater and greater frequency.

        324.    Starting sometime in 2012 or even earlier, and continuing for several years,

competitors would systematically communicate with each other as they were identifying

opportunities and planning new price increases, and then again shortly before or at the time of each

increase. The purpose of these communications was not only to secure an agreement to raise prices,

but also to reinforce the essential tenet underlying the fair share agreement – i.e., that they would not

punish a competitor for leading a price increase or steal a competitor’s market share on an increase.

There was an understanding among many of these generic drug manufacturers – including the

Defendants – that a competitor’s price increase be quickly followed; but even if it could not, the

overarching conspiracy dictated that the competitors who had not increased their prices would, at a

minimum, not seek to take advantage of a competitor’s price increase by increasing their own

market share (unless they had less than “fair share”).



                                                         75
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 85 of 610
                               REDACTED – PUBLIC VERSION

        325.    Generic drug manufacturers could not always follow a competitor’s price increase

quickly. Various business reasons – including supply disruptions or contractual price protection

terms with certain customers that would result in the payment of significant penalties – could cause

such delays. In those instances when a co-conspirator manufacturer delayed following a price

increase, the underlying fair share understanding operated as a safety net to ensure that the

competitor not seek to take advantage of a competitor’s price increase by stealing market share.

        326.    Examples of specific collusive price increases on many of the Subject Drugs are set

forth below.

           Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking Competitors

        327.    Despite Teva’s initial attempts to increase its revenues through price increases in

2012 and early 2013, as set forth below, its generic business was struggling as of early 2013.

Throughout the first quarter of 2013, Teva realized it needed to do something drastic to increase

profitability. On May 2, 2013, Teva publicly announced disappointing first quarter 2013 results.

Among other things: (1) net income was down 26% compared to the prior year; (2) total net sales

were down 4%; and (3) generic sales declined by 7%.

        328.    By this time, Teva had already started to consider new options to increase its

profitability, including more product price increases. Over the next several years, Teva embarked on

an aggressive plan to conspire with its competitors to increase and sustain price on many generic

drugs – completely turning around the company’s fortunes.

                1.      April 2013: Teva Hires Nisha Patel

        329.    In April 2013, Teva took a major step toward implementing more significant price

increases by hiring Patel as its Director of Strategic Customer Marketing. In that position, her job

responsibilities included, among other things: (1) serving as the interface between the marketing

(pricing) department and the sales force teams to develop customer programs; (2) establishing



                                                      76
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 86 of 610
                                REDACTED – PUBLIC VERSION

pricing strategies for new product launches and in-line product opportunities; and (3) overseeing the

customer bid process and product pricing administration at Teva.

        330.    Most importantly, she was responsible for – in her own words – “product selection,

price increase implementation, and other price optimization activities for a product portfolio of over

1,000 products.” In that role, Patel had 9-10 direct reports in the pricing department at Teva. One of

Patel’s primary job goals was to effectuate price increases. This was a significant factor in her

performance evaluations and bonus calculations and, as discussed more fully below, Patel was

rewarded handsomely by Teva for doing it.

        331.    Prior to joining Teva, Patel had worked for eight years at a large drug wholesaler,

ABC, working her way up to Director of Global Generic Sourcing. During her time at ABC, Patel

had routine interaction with representatives from every major generic drug manufacturer and

developed and maintained relationships with many of the most important sales and marketing

executives at Teva’s competitors.

        332.    Teva hired Patel specifically to identify potential generic drugs for which Teva could

raise prices, and then utilize her relationships to effectuate those price increases.

        333.    Even before Patel started at Teva, she was communicating with potential future

competitors about the move, and about her new role. For example, on April 2, 2013 - nearly three

weeks before Patel started at Teva - Aprahamian (Taro) sent an e-mail to the Chief Operating

Officer (“COO”) at Taro stating: “Nisha Going To Teva - Hush Hush for now....” The COO

responded by saying “[m]aybe the industry will be better for it. Teva can only improve.” Teva had,

up to that point, acquired a reputation in the industry for being slow to follow price increases, and

the Taro COO viewed Patel as someone who would change that mindset at Teva. Patel had also

worked with Aprahamian several years earlier at ABC.




                                                        77
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 87 of 610
                                REDACTED – PUBLIC VERSION

        334.    Patel’s last day at ABC was April 11, 2013 and she started at Teva on April 22, 2013.

Patel began communicating with competitors, by phone and text, the day after she left ABC, before

she even started at Teva. For example:




        335.    Once Patel began her employment at Teva, her communications with certain

competitors became much more systematic and frequent - and focused around market events such

as price increases, market entry, customer challenges and loss of exclusivity.

        336.    When she joined Teva, Patel’s highest priority was identifying drugs where Teva

could effectively raise price without competition. On May 1, 2013, Patel began creating an initial

spreadsheet with a list of “Price Increase Candidates.” As part of her process of identifying

candidates for price increases, Patel started to look very closely at Teva’s relationships with its

competitors, and also her own relationships with individuals at those competitors. In a separate tab

of the same “Price Increase Candidates” spreadsheet, Patel began ranking Teva’s “Quality of

Competition” by assigning companies into several categories, including “Strong Leader/Follower,”

“Lag Follower,” “Borderline” and “Stallers.”

        337.    Patel understood – and stressed internally at Teva – that “price increases tend to

stick and markets settle quickly when suppliers increase within a short time frame.” Thus, it was very

important for Patel to identify those competitors who were willing to share information about their


                                                        78
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 88 of 610
                               REDACTED – PUBLIC VERSION

price increases in advance, so that Teva would be prepared to follow quickly. Conversely, it was

important for Patel to inform Teva’s competitors of Teva’s increase plans so those competitors

could also follow quickly. Either way, significant coordination would be required for price increases

to be successful – and quality competitors were those who were more willing to coordinate.

         338.   As she was creating the list, Patel was talking to competitors to determine their

willingness to increase prices and, therefore, where they should be ranked on the scale. For example,

in one of her first conversations with CW-1 after Patel joined Teva, Patel told CW-1 that she had

been hired by Teva to identify drugs where Teva could increase its prices. She asked CW-1 how

Sandoz handled price increases. CW-1 told Patel that Sandoz would follow Teva’s price increases

and, importantly, would not poach Teva’s customers after Teva increased. Not surprisingly, Sandoz

was one of Teva’s highest “quality” competitors. Patel and Teva based many price increase (and

market allocation) decisions on this understanding with Sandoz over the next several years.

         339.   Patel had several different ways of communicating with competitors. This Complaint

references various phone calls and text messages that she was exchanging with competitors. But she

also communicated with competitors in various other ways, including but not limited to instant

messaging through social media platforms such as LinkedIn and Facebook; encrypted messaging

through platforms like WhatsApp; and in-person communications. Although the Plaintiff States

have been able to obtain some of these communications, many of them have been destroyed by

Patel.

         340.   Through her communications with her competitors, Patel learned more about their

planned price increases and entered into agreements for Teva to follow them. On May 2, 2013, Patel

spoke to her contacts at Glenmark, Actavis and Sandoz several times:




                                                      79
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 89 of 610
                              REDACTED – PUBLIC VERSION

                                                                                                 a       n
                                                                                         o           a




        341.   After one of her calls with CW-5 of Glenmark, Patel sent an internal e-mail to one of

her subordinates directing him to add six (6) different Glenmark drugs to Teva’s “high priority”

price increase list: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and

Moexipril HCL/HCTZ. As discussed more fully below, these are all drugs that Glenmark increased

prices on two weeks later, on May 16, 2013. Teva followed with its own price increases shortly

thereafter.

               2.      Ranking “Quality of Competition” to Identify Price Increase
                       Candidates

        342.   By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

manufacturers in the generic drug market by their “quality.” Patel defined “quality” by her

assessment of the “strength” of a competitor as a leader or follower for price increases. Ranking was

done numerically, from a +3 ranking for the “highest quality” competitor to a -3 ranking for the

“lowest quality” competitor. The top ranked competitors at that time included the following

companies:




                                                     80
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 90 of 610
                                  REDACTED – PUBLIC VERSION

        343.    The lowest ranked competitors were:




        344.    Patel created a formula, which heavily weighted those numerical ratings assigned to

each competitor based on their “quality,” combined with a numerical score based on the number of

competitors in the market and certain other factors including whether Teva would be leading or

following the price increase. According to her formula, the best possible candidate for a price

increase (aside from a drug where Teva was exclusive) would be a drug where there was only one

other competitor in the market, which would be leading an increase, and where the competitor was

the highest “quality.” Conversely, a Teva price increase in drug market with several “low quality”

competitors would not be a good candidate due to the potential that low quality competitors might

not follow Teva’s price increase and instead use the opportunity to steal Teva’s market share.

        345.    Notably, the companies with the highest rankings at this time were companies with

whom Patel and other executives within Teva had significant relationships. Some of the notable

relationships are discussed in more detail below.

                               a. The “High Quality” Competitor Relationships

        346.    The highest quality competitors in Patel’s rankings were competitors where Teva had

agreements to lead and follow each other’s’ price increases. The agreements and understandings

regarding price increases were what made each of those competitors high quality. As part of their

understandings, those competitors also agreed that they would not seek to compete for market share

after a Teva price increase.




                                                          81
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 91 of 610
                               REDACTED – PUBLIC VERSION

                           b. Mylan (+3)

       347.    Mylan was Teva’s highest-ranked “quality” competitor. The relationship between

these two competitors was longstanding and deeply engrained. It survived changes in personnel over

time and pre-dated Patel’s creation of the quality competitor rankings.

       348.    Green, who was employed by Teva beginning in 2006 through late October 2013,

first began communicating with Nesta of Mylan by telephone on February 21, 2012. From that time

until the time Green left Teva, Green and Nesta were in almost constant communication, speaking

by phone at least three-hundred and ninety-two (392) times, and exchanging at least twelve (12) text

messages – including at or around every significant price increase taken by either company. This

amounts to an average of nearly one call or text message every business day during this period.

       349.    Shortly after Patel started her employment at Teva, she called Nesta on May 10, 2013

and the two spoke for over five (5) minutes. Because Green had already established a relationship

with Mylan, Patel did not need to speak directly with Nesta very often. Typically, Patel would e-mail

Green and ask him to obtain market intelligence about certain Mylan drugs; Green would then speak

to Nesta – often about a long list of drugs – and report his findings back to Patel. Several examples

of these communications are outlined more fully in various sections below.

       350.    When Green left Teva to join Zydus in late October 2013, the institutional

relationship and understanding between Teva and Mylan remained strong. Rekenthaler promptly

took over the role of communicating with Nesta. Starting in December 2013, through the time that

Rekenthaler left Teva in April, 2015, Rekenthaler spoke to Nesta one hundred (100) times. Prior to

Green leaving Teva in late-October 2013, Rekenthaler and Nesta had only spoken by phone once,

more than a year earlier in 2012.

       351.    The relationship between Teva and Mylan even pre-dated the relationship between

Green and Nesta. For example, between January 1, 2010 and October 26, 2011, R.C., a senior



                                                      82
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 92 of 610
                                 REDACTED – PUBLIC VERSION

executive at Teva, communicated with R.P., a senior executive counterpart at Mylan, by phone or

text at least one hundred and thirty-five (135) times. The pace of communications between the two

companies slowed dramatically in November 2011 after R.C. left Teva and before Green began

communicating with Nesta – but continued as needed through communications between

Rekenthaler and R.P. at Mylan.

                            c.   Watson/Actavis (+3)

       352.    Actavis was Teva’s next highest quality competitor by ranking. Patel had strong

relationships with several executives at Actavis, including Rogerson, the Executive Director of

Pricing and Business Analytics, and A.B., a senior sales executive at Actavis. Rekenthaler also

communicated frequently with A.S., a senior sales executive at Watson – a relationship that pre-

dated Patel joining Teva.

       353.    Patel contacted A.B. shortly after she started her employment at Teva, as she was

creating the quality competitor rankings. She called him on April 30, 2013, and the two exchanged

several text messages the next day, May 1, 2013. But as detailed herein, Patel communicated on a

more frequent basis with Rogerson, her counterpart in the pricing department at Actavis. From May

2, 2013 through November 9, 2015, Patel spoke and/or texted with Rogerson 157 times, including

calls at or around every significant price increase taken by the respective companies.

       354.    In August 2013, Falkin joined Actavis and the relationship between Teva and Actavis

grew stronger through his communications with Rekenthaler. From August 7, 2013 through the date

that Rekenthaler left Teva in April 2015, Rekenthaler and Falkin communicated by phone or text at

least four hundred and thirty-three (433) times.

       355.    Cavanaugh also had a very strong relationship with Falkin. The two communicated

with great frequency. From August 7, 2013 through the end of May 2016, Cavanaugh and Falkin

spoke or texted with each other four hundred and ten (410) times.



                                                       83
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 93 of 610
                              REDACTED – PUBLIC VERSION

                           d. Sandoz (+3)

        356.   Teva also considered Sandoz a top-quality competitor. Patel had a very strong

relationship with CW-1 at Sandoz.

        357.   Beginning on April 12, 2013 – the day after Patel’s last day at ABC – until August

2016, Patel and CW-1 spoke one hundred and eighty-five (185) times by phone, including at or

around every significant price increase taken by either company. As detailed above, in one of her

initial calls with CW-1 after she joined Teva, Patel asked CW-1 how Sandoz handled price increases.

Patel explained that she had been hired at Teva to identify products where Teva could increase

prices. CW-1 reassured Patel that Sandoz would follow any Teva price increases on overlapping

drugs, and that Sandoz would not poach Teva’s customers after Teva increased price.

        358.   Green and Rekenthaler of Teva also both had a very strong relationship with CW-2,

who was – at that time – a senior Sandoz executive. These relationships pre-dated Patel joining

Teva.

                           e. Glenmark (+3)

        359.   Glenmark was one of Teva’s highest-ranked competitors primarily because Patel had

very significant relationships with several different individuals at Glenmark, including CW-5, Brown

and J.C., a sales and marketing executive at Glenmark.

        360.   As stated above, Patel began communicating with CW-5 even before she began her

employment at Teva. Patel was also communicating frequently with both CW-5 and J.C. during the

time she created the quality competitor rankings, and agreed to follow several Glenmark price

increases, in May 2013.

        361.   Patel and CW-5 communicated by phone with great frequency – including at or

around the time of every significant price increase affecting the two companies – until CW-5 left

Glenmark in March 2014, at which point their communication ceased for nearly six (6) months.



                                                     84
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 94 of 610
                                REDACTED – PUBLIC VERSION

After CW-5 left Glenmark, Patel began communicating with Brown with much greater frequency to

obtain competitively sensitive information from Glenmark. Patel and Brown had never spoken by

phone before Patel started at Teva, according to the phone records produced.

                           f.   Taro (+3)

       362.    Taro was highly rated because of Patel’s longstanding relationship with the Vice

President of Sales at Taro, Aprahamian. Patel had known Aprahamian for many years, dating back

to when Patel had started her professional career as an intern at ABC.

       363.    Even though she knew Aprahamian well, they rarely ever spoke or texted by phone

until Patel started at Teva. From April 22, 2013 through March 2016, however, Patel and

Aprahamian spoke or texted at least one hundred (100) times, including calls or text messages at or

around the time of every significant price increase affecting the companies during those years.

                           g. Lupin (+2)

       364.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Patel’s strong relationship with Berthold, the Vice President of Sales at Lupin. The

relationship between Teva and Lupin, however, pre-dated Patel. Prior to Patel starting at Teva,

Green and others at Teva conspired directly with Berthold. Several of those examples are discussed

below. Between January 2012 and October 2013, Berthold and Green, for example, communicated

by phone one hundred and twenty-five (125) times.

       365.    From May 6, 2013 through April 8, 2014, Patel and Berthold communicated by

phone 76 times, including at or around the time of every significant drug price increase where the

two companies overlapped.

       366.    Demonstrating the strength of the relationship between the two companies, the price

increase coordination continued between Teva and Lupin even when Green had left Teva and when

Patel was out on maternity leave. For example, as discussed more fully below, in October 2013



                                                      85
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 95 of 610
                               REDACTED – PUBLIC VERSION

Lupin was preparing to increase its pricing on the drug Cephalexin oral suspension. Without Green

or Patel to communicate with, Berthold instead communicated with Rekenthaler and T.S. of Teva in

order to coordinate the price increase.

                Price Increase Hiatus

        367.    Shortly after the August 9, 2013 price increase described below went into effect,

Patel left the office for several months while on maternity leave.

        368.    This slowed down Teva’s plans for its next round of price increases. During the time

period while Patel was out on maternity leave, Teva did not implement or plan any additional price

increases, instead waiting for Patel to return and continue her work. Patel began to return to the

office on a part-time basis beginning in November 2013.

        369.    During this time period, Green left Teva to join Zydus as the Associate Vice

President of National Accounts. His last day of employment at Teva was October 23, 2013. This

prompted Rekenthaler to assume the role of communicating with specific competitors, including

Mylan. Rekenthaler also identified and began communicating on a more frequent basis with co-

conspirators at different companies to facilitate the price increase process for Teva.

        370.    As discussed more fully below, although Patel’s absence slowed Teva in its plans for

price increases on additional drugs, it did not stop certain competitors – in particular Lupin and

Greenstone – from attempting to coordinate with Teva regarding their own price increases. In

Patel’s absence, they communicated through different channels. These communications were

conveyed to Patel upon her return and she included the information in her efforts to identify new

price increase candidates.

        371.    By early 2014 Patel had picked up right where she left off planning for the next

round of Teva increases.




                                                      86
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 96 of 610
                                REDACTED – PUBLIC VERSION


                New Relationships Emerge

        372.    By early 2014, the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April 2014 price increases – titled

“2014 US Pricing Strategy” – Teva reflected on the current state of the industry, noting that the

“[c]ompetitive landscape is supportive of price increases.” In commenting on the future implications

for Teva’s pricing strategy, the company stated: “Mature competitors participate in price

appreciation; immature competitors are starting to follow.”

        373.    Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors when

implementing its April 4, 2014 price increases, specific examples of which are described below.

                Competitors Become “High Quality” After Successfully Colluding With Teva

        374.    A little more than a year after she first circulated her Quality of Competitor List,

Patel finalized an updated list on May 9, 2014. This updated list reflected changes in Teva’s

conspiratorial relationships.

        375.    Although certain competitors retained a high-quality ranking throughout the entire

relevant time period – like Mylan, Sandoz, Actavis and Taro – other competitors saw their ranking

increase (sometimes dramatically) after successfully colluding with Patel or others at Teva on one or

more drugs during the prior twelve-month period. These changes demonstrate that Teva’s quality

competitor rankings were, in reality, a list of co- conspirators that Teva could trust to adhere to the

illegal agreements.

                Quality Competitors Collude With Each Other, Sandoz/Mylan

        376.    In addition to conspiring with Teva, the “quality” competitors also colluded with

each other on drugs that Teva did not market. Indeed, each of the quality competitors had their own

set of relationships with their counterparts at competitor companies that they used to facilitate



                                                       87
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 97 of 610
                               REDACTED – PUBLIC VERSION

agreements regarding drugs where they overlapped. The relationship highlighted in this section is the

relationship between executives at Sandoz and Mylan. However, to the extent that some of the drugs

at issue involve additional competitor companies, those relationships are also discussed.

       377.    In September 2012, CW-4, concerned about her job security at Sandoz, sought to

network with executives at competing companies in the hope of obtaining new employment. CW-4

contacted Nesta because she was interested in potentially working at Mylan. CW-4 obtained Nesta’s

phone number from a mutual contact and called to introduce herself. During that phone call, Nesta

immediately started talking about competitively-sensitive information. Although CW-4 was surprised

that Nesta was being so blatant, she did not stop him.

       378.    In the year that followed, between September 2012 and October 2013, CW-4 and

Nesta developed an ongoing understanding that they would not poach each other’s customers and

would follow each other’s price increases. Notably, CW-4 and Nesta were not friends and

communicated almost exclusively by phone. Examples of their coordination with respect to specific

drugs are discussed in more detail below.

               Commitment to the Overarching Conspiracy

       379.    As detailed above, the overall understanding among the co-conspirators required a

commitment that each competitor was entitled to its “fair share” of a given market. When a

competitor was satisfied that it had its “fair share” of a particular drug market, competition waned

and prices rose. These “fair share” principles were the foundation upon which the price increases

were built. So long as each competitor had its “fair share,” no competitor was incentivized to

compete for business when another competitor increased price. In short, competition resulted in

lower prices; and as far as Defendants were concerned, nobody won in that scenario. Indeed, it was

generally understood that when a competitor increased price, the other competitors in the same drug

market would either decline to bid for the business or would bid high so as not to punish the party



                                                      88
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 98 of 610
                                REDACTED – PUBLIC VERSION

that took the price increase. Often, the competitor would then follow with its own comparable price

increase.

        380.    There are numerous examples throughout this Complaint of competitors refusing to

compete in the face of a price increase so as not to “punish” the leader or “steal” market share. As

just one example, when Teva was approached by a large retail customer in May 2013 to bid on a

drug for which Greenstone had increased prices, Green expressed caution stating, “not sure I want

to steal it on an increase.” Teva later declined to bid on the business.

        381.    The concept of “fair share” and price increases went hand in hand. For example, as

discussed above the ongoing understanding between Teva and Sandoz that they would follow each

other’s price increases was predicated on the agreement that the follower would not poach the

leader’s customers after the increase. The same was true for the understanding between Sandoz and

Mylan. As discussed below, Nesta specifically cautioned CW-4 that Mylan did not appreciate having

its prices challenged after an increase – i.e., Mylan did not want Sandoz to steal its business by

underbidding its customers. Similarly, Aprahamian (Taro) often spoke with CW-3 (Sandoz) about

coordinating price increases between the two companies. Almost invariably, he would conclude the

conversations with phrases like “don’t take my fucking customers,” “don’t take my business” or

“don’t be stupid.”

        382.    Further, because of this “fair share” understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they often

did so anyway. So long as the competitor knew before it was approached by customers that the

reason for the solicitation was due to a price increase by the incumbent supplier, the competitor

knew not to compete for the business. Similarly, the competitor knew it would have the opportunity,

which it often took, to follow the increase with its own comparable price increase.




                                                       89
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 99 of 610
                               REDACTED – PUBLIC VERSION


               Low Quality Competitors Comply with the Overarching Conspiracy

       383.    As a further demonstration that the fair share understanding was universally accepted

and understood in the generic pharmaceutical industry, even companies that Patel and Teva referred

to as “low quality competitors” – because they were not viewed as strong leaders or followers for

price increases – consistently complied with the principles of “fair share” and “playing nice in the

sandbox.” Several examples of this with respect to some of the Subject Drugs are alleged below.

               Individual Relationships

       384.    The relationship between CW-4 and Nesta discussed above is just one example of

two competitors capitalizing on their relationship to fix prices and allocate markets on drugs that

both companies manufactured. Each of the individuals identified below had their own relationships

with contacts at competitor companies that they utilized to allocate markets and raise prices on

overlapping drugs. Many of these relationships are discussed throughout this Complaint.

       385.    The following sections profile each of these individuals and their primary contacts at

competitor Defendants, including cataloging the number of phone calls and/or text messages

exchanged between them. The charts that follow are limited to communications with employees at

other Defendants and do not include communications these individuals may have had with

executives at competitor companies that are not named in this Complaint.

               1.      Ara Aprahamian

       386.    Aprahamian is the Vice President of Sales at Taro and has held that position since he

moved to Taro from Actavis in March 2013. Aprahamian regularly communicated with competitors,

including with several of his former colleagues at Actavis, and has established relationships with

individuals at many of the Defendants and other pharmaceutical companies. For example, between

March 2013 and October 2018, Aprahamian exchanged at least seven hundred and six (706) phone

calls and text messages with his contacts at Actavis, Amneal, non-defendant Greenstone,



                                                      90
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 100 of 610
                               REDACTED – PUBLIC VERSION

Aurobindo, Dr. Reddy’s, Glenmark, Lannett, Mylan, Sandoz, Teva, and Wockhardt. These

communications are detailed in the table below:




                2.      David Berthold

        387.    Berthold is the Vice President of Sales at Lupin and has held that position since June

2006. During his tenure at Lupin, Berthold has been the primary person at the company

communicating with competitors. Indeed, Berthold has relationships with individuals at many of the

Defendants and other pharmaceutical companies and is one of the most prolific communicators of

all the individual Defendants. For example, between March 2011 and October 2018, Berthold

exchanged at least four thousand one hundred and eighty-five (4,185) phone calls and text messages

with his contacts at Actavis, Amneal, Aurobindo, Breckenridge, Dr. Reddy’s, Glenmark,

Greenstone, Lannett, Mylan, Sandoz, Teva, Wockhardt, and Zydus. These communications are

detailed in the table below:




                                                      91
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 101 of 610
                 REDACTED – PUBLIC VERSION




                                 92
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 102 of 610
                              REDACTED – PUBLIC VERSION


               3.     Jim Brown

       388.    Brown is the Vice President of Sales at Glenmark and has held that position since

November 2012. Brown was one of several Glenmark executives that conspired with competitors.

Although not as prolific in his communications with competitors as some of the other individual

Defendants, he did communicate when necessary to further the agreements. For example, between

June 2012 and August 2018, Brown exchanged at least three hundred and ninety-five (395) calls and

text messages with his contacts at Actavis, Amneal, Apotex, Aurobindo, Breckenridge, Lannett,

Lupin, Par, Sandoz, Taro, Teva, Wockhardt, and Zydus. These communications are detailed in the

table below:




                                                    93
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 103 of 610
                                 REDACTED – PUBLIC VERSION


                  4.      Maureen Cavanaugh

        389.      Cavanaugh was the Senior Vice President and Commercial Officer, North America,

at Teva until April 2018. She is currently the Senior Vice President and Chief Commercial Officer at

Lannett. During her employment at Teva, Cavanaugh knew that her subordinates were

communicating with competitors about pricing and customer allocation. In addition, Cavanaugh

maintained her own relationships with certain competitors and coordinated with them directly when

necessary to further the agreements. For example, between January 2011 and August 2017,

Cavanaugh exchanged at least six hundred and twelve (612) phone calls and text messages with her

contacts at Actavis, Amneal, Glenmark, Greenstone, Sandoz, and Zydus. These communications are

detailed in the table below:

               Contact Name                     Count Min Date              Max Date
               Falkin, Marc (Actavis)              410  9/10/2013             7/29/2016
               A.B. (Actavis)                      113  8/12/2015             7/25/2016
               S.R.(1) (Amneal)                     45  1/18/2011            11/14/2012
               A.S. (Actavis)                       17  8/21/2015             7/26/2016
               K.R. (Zydus)                         10  9/16/2013             5/20/2016
               Green, Kevin (Zydus)                  8  5/14/2017              8/3/2017
               J.K. (Actavis)                        4  4/29/2014             3/31/2015
               R.S. (Sandoz)                         2  10/6/2016             10/6/2016
               M.K. (Zydus)                          1  3/15/2011             3/15/2011
               Grauso, Jim (Glenmark)                1   7/8/2015              7/8/2015
               Nailor, Jill (Greenstone)             1  12/5/2012             12/5/2012

                  5.      Marc Falkin

        390.      Falkin was the Vice President of Marketing, Pricing and Contracts at Actavis until

Actavis was acquired by Teva in August 2016. For a period of time, Falkin was also the Senior Vice

President, US Generic Sales, at Teva. During his employment at Actavis, which is the focus of this

Complaint, Falkin was a prolific communicator and had established relationships with executives at

many of the Defendants and other pharmaceutical companies. For example, between August 2013

and July 2016, Falkin exchanged at least two thousand five hundred and sixty-two (2,562) phone



                                                       94
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 104 of 610
                               REDACTED – PUBLIC VERSION

calls and text messages with his contacts at Amneal, Apotex, Aurobindo, Glenmark, Greenstone,

Lannett, Lupin, Mylan, Par, Sandoz, Taro, Teva, Wockhardt, and Zydus. These communications are

detailed in the table below:




                                                  95
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 105 of 610
                              REDACTED – PUBLIC VERSION


               6.     Jim Grauso

       391.    Grauso was employed as a Senior Vice President of Commercial Operations at

Aurobindo until Janua1y 2014. In February 2014, Grauso moved to Glenmark and currently holds

the position of Executive Vice President, North America, Commercial Operations. Grauso regularly

communicated with competitors while he was at Aurobindo and continued those relationships when

he transferred to Glenmark. For example, between December 2011 and January 2014, Grauso

exchanged at least one thousand seven hundred and sixty-three (1,763) phone calls and text

messages with his contacts at Actavis, Amneal, Breckenridge, Glenmark, Greenstone, Lupin, Taro,

Teva, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                    96
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 106 of 610
                              REDACTED – PUBLIC VERSION




       392.    Similarly, after moving to Glenmark, Grauso continued to communicate frequently

with his contacts at competitor companies, including his former colleagues at Aurobindo. For

example, between February 2014 and October 2018, he exchanged at least two thousand and

eighteen (2,018) phone calls and text messages with his contacts at Amneal, Aurobindo,




                                                    97
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 107 of 610
                             REDACTED – PUBLIC VERSION

Breckenridge, Dr. Reddy’s, Greenstone, Lupin, Mylan, Par, Rising, Sandoz, Taro, Teva, Upsher-

Smith, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                   98
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 108 of 610
                              REDACTED – PUBLIC VERSION


                7.     Kevin Green

         393.   Green worked at Teva as a Director of National Accounts until November 2013

when he took a position with Zydus, where he is still employed as the Vice President of Sales. Green

developed a number of relationships with individuals at many of the Defendants and other

pharmaceutical companies. He regularly communicated with competitors while at Teva and then

carried those relationships over to his time at Zydus. For example, between January 2010 and

October 2013, Green exchanged at least one thousand four hundred and ten (1,410) phone calls and

text messages with his contacts at Aurobindo, Breckenridge, Dr. Reddy’s, Greenstone, Lannett,

Lupin, Mylan, Sandoz, Wockhardt, and Zydus. These communications are detailed in the table

below:




                                                    99
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 109 of 610
                              REDACTED – PUBLIC VERSION




       394.    Similarly, when Green became employed at Zydus, he continued to communicate

frequently with competitors, including with his former colleagues at Teva. For example, between

November 2013 and August 2018, Green exchanged at least nine hundred and sixty-nine (969)

phone calls and text messages with his contacts at Amneal, Aurobindo, Dr. Reddy’s, Glenmark,

Greenstone, Lannett, Lupin, Mylan, Rising, Sandoz, and Teva. These communications are detailed in

the table below:




                                                   100
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 110 of 610
                              REDACTED – PUBLIC VERSION




               8.     Armando Kellum

       395.    Kellum was the Director of Pricing and Contracts at Sandoz until July 2015. While at

Sandoz, Kellum directed his subordinates, including CW-1, CW-2, CW-3, and CW-4, to enter into

price fixing and market allocation agreements with competitors. In addition, Kellum had his own

relationships with certain competitors and communicated with those contacts directly when

necessary to further the agreements. For example, between May 2011 and April 2015, Kellum

exchanged at least one hundred and eighty-two (182) phone calls and text messages with his contacts

at Actavis, Amneal, Dr. Reddy’s, Greenstone, Lupin, Rising, Teva, Upsher-Smith, and Zydus. These

communications are detailed in the table below:




                                                   101
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 111 of 610
                              REDACTED – PUBLIC VERSION




               9.      Jill Nailor

       396.    Nailor has worked at Greenstone since August 2010 and is currently the Senior

Director of Sales and National Accounts. Nailor directed her subordinate R.H., a national account

executive, and others at Greenstone to fix prices and allocate customers with competitors on

overlapping drugs, including with several of the corporate Defendants. She also instructed them to

avoid putting any evidence of such communications into writing.

       397.    In addition, Nailor regularly communicated directly with competitors herself. For

example, between August 2010 and May 2017, Nailor exchanged at least four thousand four

hundred and thirty-nine (4,439) phone calls and text messages with her contacts at Actavis, Amneal,

Apotex, Aurobindo, Dr. Reddy’s, Glenmark, Lupin, Lannett, Mylan, Par, Sandoz, Taro, Teva,

Upsher-Smith, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                    102
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 112 of 610
                 REDACTED – PUBLIC VERSION




                                 103
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 113 of 610
                              REDACTED – PUBLIC VERSION


               10.    James Nesta

       398.    Nesta started his employment with Mylan in 2000 and is currently the Vice President

of Sales at Mylan. Nesta communicates regularly with his counterparts at many of the Defendants

and other pharmaceutical companies. For example, between January 2011 and February 2016, Nesta

exchanged at least five thousand two hundred and ninety-three (5,293) phone calls and text

messages with his contacts at Actavis, Amneal, Aurobindo, Greenstone, Dr. Reddy’s, Lannett,

Lupin, Par, Sandoz, Taro, Teva, and Zydus. These communications are detailed in the table below:




                                                   104
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 114 of 610
                              REDACTED – PUBLIC VERSION




               11.     Konstantin Ostaficiuk

       399.    Ostaficiuk is the President of Camber and has held that position since 2009. During

his tenure at Camber, Ostaficiuk has been the primary person responsible for furthering price fixing

and market allocation agreements with his competitors. Indeed, Ostaficiuk regularly communicated

with competitors and maintained relationships with executives at many of the Defendants. For



                                                    105
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 115 of 610
                              REDACTED – PUBLIC VERSION

example, between March 2011 and August 2017, Ostaficiuk exchanged at least four hundred and

sixty-four (464) phone calls with his contacts at Actavis, Amneal, Aurobindo, Breckenridge, Dr.

Reddy’s, Glenmark, Lannett, Lupin, Rising, Sandoz, Taro, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:




               12.     Nisha Patel

       400.    Patel worked at Teva from April 2013 to December 2016, first as a Director of

Strategic Customer Marketing and then as a Director of National Accounts. As discussed in great

detail throughout this Complaint, Patel was in frequent communication with her counterparts at the




                                                    106
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 116 of 610
                              REDACTED – PUBLIC VERSION

Defendants and other pharmaceutical companies to fix prices and allocate markets. For example,

during her time at Teva, Patel exchanged at least one thousand two hundred and forty (1,240) phone

calls and text messages with her contacts at Actavis, Amneal, Apotex, Aurobindo, Breckenridge, Dr.

Reddy’s, Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Sandoz, Taro, Upsher-Smith, and

Zydus. As discussed in this Complaint, Patel also frequently communicated with competitors using

Facebook Messenger, LinkedIn messaging, and the encrypted messaging application WhatsApp. The

communications detailed in the table below include only telephone calls and text messages:




                                                    107
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 117 of 610
                              REDACTED – PUBLIC VERSION


               13.     David Rekenthaler

       401.    Rekenthaler was the Vice President of Sales, US Generics at Teva until April 2015.

Rekenthaler is now the Vice President of Sales at Apotex. During his time at Teva, Rekenthaler

knew that his colleagues, including Green and Patel, were colluding with competitors. Indeed,

Rekenthaler was also in frequent contact with competitors himself and had relationships with

executives at nearly all the Defendants and other pharmaceutical companies. For example, between

January 2011 and March 2015, Rekenthaler exchanged at least one thousand and forty-four (1,044)

phone calls and text messages with his contacts at Actavis, Amneal, Apotex, Aurobindo,

Breckenridge, Dr. Reddy’s, Glenmark, Greenstone, Lannett, Lupin, Mylan, Par, Rising, Sandoz,

Taro, Wockhardt, and Zydus. These communications are detailed in the table below:




                                                    108
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 118 of 610
                 REDACTED – PUBLIC VERSION




                                 109
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 119 of 610
                              REDACTED – PUBLIC VERSION


               14.     Rick Rogerson

       402.    Rogerson was the Executive Director of Pricing and Business Analytics at Actavis

until Actavis was acquired by Teva in August 2016. Rogerson now works at Amneal as a Senior

Director of Marketing and Business Analytics. During his time at Actavis, Rogerson communicated

with his contacts at several Defendants. For example, between February 2010 and July 2016,

Rogerson exchanged at least six hundred and thirty-five (635) phone calls and text messages with his

contacts at Dr. Reddy’s, Glenmark, Lannett, Sandoz, Taro, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:

         Contact Name                             Count         Min Date      Max Date
         K.A. (Wockhardt)                                 316     3/11/2010    1/28/2016
         Patel, Nisha (Teva)                              157      5/2/2013    11/9/2015
                 N.M. (Dr. Reddy’s and                     43        10/15/       3/6/20

        Sandoz                                                         2013               18

         J.M. (Lannett and Glenmark)                       32     6/24/2010      1/6/2012
         K.G. (Teva)                                       29    12/15/2015     7/29/2016
         Teva Pharmaceuticals                              27     9/24/2015     7/29/2016
         C.B. (Teva)                                       17     2/26/2016     7/26/2016
         Aprahamian, Ara (Taro)                             4     6/17/2013     4/16/2014
         S.G. (Glenmark)                                    3      2/8/2010      2/8/2010
         Kellum, Armando (Sandoz)                           3      5/5/2011     9/28/2011
         Taro Pharmaceuticals                               2     6/14/2013    11/20/2013
         J.W. (Zydus)                                       2     6/24/2014     6/25/2014

               15.     Tracy Sullivan

       403.    Tracy Sullivan has been employed at Lannett since 2007 and is currently the Director

of National Accounts. Sullivan regularly communicated with competitors and maintained

relationships with executives at many of the Defendants and other pharmaceutical companies. For

example, between March 2011 and August 2016, Sullivan exchanged at least four hundred and

ninety-five (495) phone calls and text messages with her contacts at Amneal, Aurobindo,




                                                     110
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 120 of 610
                               REDACTED – PUBLIC VERSION

Breckenridge, Dr. Reddy’s, Greenstone, Mylan, Par, Teva, Wockhardt, and Zydus. These

communications are detailed in the table below:




               Teva Profitability Increases Dramatically

       404.    As discussed more fully below, from July 3, 2013 through January 28, 2015, Teva

conspired with its competitors to raise prices on dozens of different drugs. The impact of these

price increases on Teva’s profitability was dramatic.

       405.    After these price increases – on July 30, 2015 – Teva reported strong results and

raised its guidance for the full year 2015. Among other things: (1) net income was up 15% compared

to the prior year; (2) operating income was up 16% compared to the prior year; and (3) cash flow

from operations was up 41% compared to the prior year. Teva reported a gross profit margin of

62.8%, which was up from 58.1% the prior year. Teva’s stock prices also soared. By July 2015,


                                                        111
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 121 of 610
                               REDACTED – PUBLIC VERSION

Teva’s stock price was trading at an all-time high. These significant results were obtained largely as a

result of the anticompetitive conduct detailed herein.

                Teva and its Executives Knowingly Violated the Antitrust Laws

        406.    Teva was aware of the antitrust laws and paid them lip service in its Corporate Code

of Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states specifically:




        407.    But high-level executives at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva reached with its competitors.

        408.    For example, when Patel started at Teva in late-April 2013, she immediately began

ranking Teva’s competitors by their “quality.” It was well known internally at Teva that Patel was

identifying price increase candidates based on who Teva’s competitors were for those drugs, and

whether she or others at Teva had an understanding in place. Indeed, Patel already had a short list of

price increase candidates in place on the day she started at Teva, which was based at least in part on




                                                      112
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 122 of 610
                                REDACTED – PUBLIC VERSION

conversations she had already been having with Teva’s competitors before she started, including

Aprahamian at Taro.

          409.   As Patel was starting to create her ranking of quality competitors and identify price

increase candidates, she sent her very first iteration of the quality competitor ranking to her

supervisor, K.G. – a senior marketing executive at Teva – on May 1, 2013. That ranking included,

within the category of “Strong Leader/Follower,” the following competitors: Mylan, Actavis,

Sandoz, Glenmark, Taro and Lupin. The preliminary list of price increase candidates also included

the formula that Patel would use to identify price increase candidates using the quality of competitor

scores.

          410.   With K.G.’s approval of her methodology for identifying price increase candidates,

Patel continued communicating with competitors and agreeing to price increases. She also routinely

provided K.G. with intelligence that she had received from her communications with competitors.

For example, when Patel sent her very first formal “PI Candidates” spreadsheet to K.G. on May 24,

2013, she identified, for example, that the drug Nabumetone was a price increase candidate because,

among other things, “Sandoz [was] also bidding high.” For the drug Adapalene gel, Patel noted that

there were “[r]umors of a Taro increase” – even though Taro had not yet increased its prices for

Adapalene gel. Patel had obtained this competitively sensitive information directly from her

communications with competitors.

          411.   K.G. immediately forwarded that information to Cavanaugh (Teva), who approved

of the price increases based on the reasoning that Patel provided for each drug. As discussed more

fully below, Teva raised prices on those drugs (and others) on July 3, 2013.

          412.   Cavanaugh was well aware that Patel was communicating with competitors about

price increases and making recommendations based on those communications, because Patel told

her so directly. For example, during a 2013 meeting of Teva sales and pricing personnel where



                                                      113
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 123 of 610
                              REDACTED – PUBLIC VERSION

Cavanaugh was present, Patel was discussing her communications with certain competitors about

price increases when Cavanaugh smiled, put her hands over her ears, and pretended that she could

not hear what was being said. Not once, however, did Cavanaugh ever tell Patel or anyone else at

Teva to stop conspiring with Teva’s competitors or rescind the agreements that had been reached.

       413.    Patel continued to send intelligence that she had obtained from competitors to her

supervisor, K.G. On August 7, 2013, Patel sent to K.G. a summary list of drugs slated for a price

increase on August 9, 2013. In the “Reasons for Increase” column, Patel again included specific

information that could only have come from her communications with competitors, including:




       414.    This time, K.G. – recognizing that it was inappropriate for Teva to have this

information in writing – asked Patel to change those references above, to remove the offending

language:




       415.    As discussed more fully below, Teva increased prices on those three drugs two days

later. Not once did K.G. ever tell Patel to stop communicating with competitors, or to rescind any

of the agreements she had reached on behalf of Teva.

       416.    Patel also spoke regularly to both Rekenthaler and Green about their

communications with competitors. Patel was aware that both Rekenthaler and Green were


                                                    114
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 124 of 610
                               REDACTED – PUBLIC VERSION

communicating with competitors, sometimes at her direction. Green and Rekenthaler, in turn, were

also both aware that Patel was communicating with competitors and implementing price increases

based on those communications.

        417.    Rekenthaler – the Vice President of Sales at Teva – was aware that communicating

with competitors about pricing and market allocation was illegal and took steps to avoid any

evidence of his wrongdoing. For example, as discussed more fully above, on July 15, 2013 CW-2

(Sandoz) called Rekenthaler (Teva) and left a message. Rekenthaler called CW-2 back immediately

and they had a three (3) minute conversation during which CW-2 asked Rekenthaler to provide him

with a full, comprehensive list of all drugs that Teva had recently increased pricing on – not just

those drugs where Teva overlapped with Sandoz. Rekenthaler complied. Understanding, however,

that it was improper to share competitively sensitive pricing information with a competitor, and in

an effort to conceal such conduct, Rekenthaler first sent the Teva price increase list from his work e-

mail account to a personal e-mail account, then forwarded the list from his personal e-mail account

to CW-2’s personal e-mail account.

                Price Increases Slow Dramatically After Government Investigations
                Commence

        418.    As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and 2014

slowed dramatically after the State of Connecticut commenced its antitrust investigation in July

2014. This was not a coincidence. Generic drug manufacturers in the industry – including the

Defendants in this case – understood that they were under scrutiny and did not want to draw further

attention to themselves.

        419.    In January 2015, Sandoz conducted an analysis of the price increases in the generic

drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz found that

“[g]eneric drug price increases in 2013 and 2014 were very common.” Specifically, the report stated:


                                                      115
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 125 of 610
                                 REDACTED – PUBLIC VERSION

“For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’ (WAC increase greater

than 100%)[;] of this 12% (178 SKUs) were increased by more than 1000%.”

        420.    The report went on to state that “[t]he number and level of price increases declined

noticeably in 4Q 2014.” The following graphic, which was included in the Sandoz report,

demonstrates that the number of price increases started to decline dramatically after the second

quarter of 2014 – the same time that the Plaintiff States commenced their investigation:




        421.    The massive price spikes in the industry may have declined, but the already-high

prices for most of these drugs did not go down. To date, prices for many of these drugs remain at

significantly inflated, anti-competitive levels.

                Consciousness of Guilt

        422.    The Defendants were aware that their conduct was illegal. They all made consistent

efforts to avoid communicating with each other in writing, or to delete written electronic



                                                     116
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 126 of 610
                                REDACTED – PUBLIC VERSION

communications after they were made. There are numerous examples, discussed throughout this

Complaint, where Teva employees indicated that they could not talk by e-mail, but had additional

information that they could only convey personally. This was part of a consistent effort by these

individuals, as well as individuals at other corporate Defendants, to avoid putting incriminating

information in writing, in order to evade detection.

        423.    For example, when Green wanted to speak with a particular competitor, he would

routinely send a text message to that competitor, saying only “call me.” Again, this was done to

avoid putting any potentially incriminating communications in writing. Patel learned this technique

from Green, shortly after starting at Teva, and adopted a similar strategy for communicating with

competitors.

        424.    Kellum (Sandoz) was also aware that what he and others at Sandoz were doing was

illegal. Kellum had received antitrust training and knew that conspiring with competitors to fix or

raise prices, or to allocate customers or markets, was a violation of the antitrust laws. Kellum would

routinely admonish Sandoz employees for putting anything incriminating into e-mails, and voiced

concern that the conduct they were engaging in – if discovered – could result in significant liability.

As a result of Kellum’s admonishments, Sandoz employees (including Kellum himself) routinely lied

in e-mails about the sources of their information to camouflage their conduct, claiming they learned

the information from a customer instead of a competitor.

                Spoliation of Evidence

        425.    Many of the individuals named above, and other employees of the various corporate

Defendants, took active steps to delete their conspiratorial communications with competitors, and

destroy evidence of their illegal behavior.

        426.    For example, Patel produced text messages – in response to the States’ subpoena –

going back as far as early 2014. Prior to producing those text messages, however, Patel had deleted



                                                       117
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 127 of 610
                               REDACTED – PUBLIC VERSION

all of her text communications with competitors from the same time period, including many text

messages with Aprahamian, Brown, Cavanaugh, Grauso, Green, Nailor, Rekenthaler and Sullivan;

and many other text messages with employees of Dr. Reddy’s, Glenmark (including CW-5),

Greenstone (including R.H.), Par, Sandoz, Upsher-Smith and Zydus.

        427.    Patel deleted these text messages after a conversation with Rekenthaler in early 2015,

when Rekenthaler warned Patel to be careful about communicating with competitors. Rekenthaler

was aware of the government investigations that had been commenced and told Patel that the

government was showing up on people’s doorsteps. Sometime after that, Patel deleted her text

messages with competitors.

        428.    Apotex also destroyed an entire custodial file for one of its key employees (B.H., a

senior sales executive), after the States requested it through an investigatory subpoena in July 2017.

As discussed below, B.H. was involved in coordinating two significant price increases with Patel of

Teva in 2013, which resulted in Apotex soaring in the quality competitor rankings. After the States’

subpoena was issued, Apotex destroyed B.H.’s custodial file – and did not inform the States that it

had done so for over a year.

                Obstruction of Justice

        429.    Many of the Defendants have been coordinating consistently to obstruct the ongoing

government investigations and to limit any potential response. This coordination goes back at least

as far as October 2014, when Congress first started investigating price increases in the generic drug

industry.

        430.    When the federal government executed a search warrant against Patel at her home

on June 21, 2017, she immediately called Rekenthaler (from another phone because her phone had

been seized) even though Rekenthaler was no longer employed at Teva and was by that point the

Vice President of Sales at Apotex. Rekenthaler then immediately called Cavanaugh and C.B., another



                                                      118
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 128 of 610
                               REDACTED – PUBLIC VERSION

senior Teva executive. Rekenthaler spoke several times to Cavanaugh before then calling his own

attorney and speaking twice. Later that day, Patel called Rekenthaler two more times to coordinate

her response to the government.

       431.    Other Defendants took similar action in response to events in the States’

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the States were engaging in substantive discussions with their counsel. As just one example, on

July 17, 2018 the States sent a subpoena to Grauso, through his counsel. That same day, Grauso

spoke to Aprahamian for more than twelve (12) minutes. The States then set up a conference call

with Grauso’s counsel for July 25, 2018. The day before that call – July 24, 2018 –Aprahamian spoke

to his lawyer, and then shortly thereafter called Grauso. The next day, shortly after a conversation

between the States and counsel for Grauso, Aprahamian and Grauso spoke again, this time for

nearly seven (7) minutes.

IX.    THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO
       THE SUBJECT DRUGS

          Customer and Market Allocation Agreements to Maintain Market Share and Avoid
          Price Erosion

               1.      Teva/Mylan

                            a. Fenofibrate

       432.    As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65% market share and Lupin

having approximately 35% market share.

       433.    On February 27, 2013, K.G.(Teva) e-mailed multiple Teva colleagues asking them to

provide “any noise you may be hearing in the market relative to additional competition on

Fenofibrate 48mg and 145mg.” Specifically, K.G. was seeking “Competitive Intelligence” on

Mylan’s potential entry to the market. In order to get this information, Green called Mylan’s Vice



                                                     119
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 129 of 610
                               REDACTED – PUBLIC VERSION

President of National Accounts, Nesta. Over the course of that day, Green and Nesta spoke at least

four (4) different times. That same day, Green reported back to K.G. and other Teva colleagues

what he had learned: Mylan planned to launch Fenofibrate 48mg and 145mg sometime around

November 2013.

        434.    A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

market for Fenofibrate. On May 8, 2013, Green e-mailed his colleagues at Teva that “Mylan is

entering [the market for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate the

Fenofibrate market, Green asked a colleague for the “typical data on Fenofibrate”. This request for

information was reiterated – and its purpose made clear – the following day when K G. sent an

internal e-mail stating that Mylan expected to launch Fenofibrate 48mg and 145mg tablets “on or

around May 14” and that he needed Teva’s Fenofibrate sales and profitability information “to

determine who we want to keep and who we want to concede” to Mylan.

        435.    Up to this point, executives for Teva, Mylan, and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan, and

Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to allocate

market share to Mylan.




                                                      120
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 130 of 610
                               REDACTED – PUBLIC VERSION




       436.    In one striking example of the coordination between the three companies, Nesta

called Green at 2:42 pm on May 7, 2013 and they spoke for more than eleven (11) minutes.

Immediately after hanging up the phone – at 2:54 pm – Nesta called Berthold and spoke for nearly

three (3) minutes.

       437.    On May 10, 2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a formal

price challenge by Mylan at any of Teva’s customers, K.G. concluded that “it is best to concede

Econdisc [to Mylan] and try to maintain the balance of our customers . . . .” By conceding Econdisc

to Mylan, Teva would walk away from its single biggest customer (in terms of gross profit) for the

48mg tablets and the third largest out of six customers (in terms of gross profit) for the 145mg

tablets. Patel, who had been at Teva for only two weeks at that point, said she “want[ed] to

understand the logic you [K.G.] use for determining this.” The logic was to allocate a customer of




                                                     121
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 131 of 610
                                REDACTED – PUBLIC VERSION

sufficient size to Mylan so that Mylan would be comfortable with its “fair share” and not need to

compete on price to acquire market share.

        438.    Teva executives immediately reached out to executives at Mylan and Lupin through a

series of phone calls. These calls include at least those listed below. On these calls, executives of

Teva, Mylan, and Lupin confirmed the market allocation scheme.




        439.    Teva made good on its agreement to concede Econdisc to Mylan. On May 15, 2013,

Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48 mg and 145 mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business. Less than an hour after receiving the notice of the price challenge, Green recommended

conceding Econdisc based on “prior conversations.” K.G. later agreed: “this is the customer we

should concede on Fenofibrate.”

        440.    Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at least

those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that Teva was

sticking to the market allocation scheme by conceding Econdisc to Mylan.




                                                       122
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 132 of 610
                              REDACTED – PUBLIC VERSION




                           b. Clonidine TTS

        441.    As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine TTS. Mylan had approximately 48.4% market share and Teva had approximately

44.4% market share. At the end of 2011 and beginning of 2012, however, Teva began to take more

than its “fair share.”

        442.    In November 2011, Teva took over Mylan’s business for Clonidine TTS at

Walgreens after Walgreens solicited Teva to provide a bid. Then, in late January 2012, Cardinal

Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term “supply

disruption” that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal for

the one-time-buy, Cardinal asked Teva to become Cardinal’s primary supplier for Clonidine TTS.

Believing that Cardinal’s request was prompted by Mylan having supply issues, Teva accepted and

took over the primary position at Cardinal for Clonidine TTS.


                                                    123
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 133 of 610
                               REDACTED – PUBLIC VERSION

       443.    On February 10, 2012, Cardinal’s move to Teva prompted K.G. (Teva) to order his

colleagues to gather intelligence on the extent of Mylan’s alleged supply issues. That same day,

Rekenthaler called B.P., a senior national accounts executive at Mylan, to obtain the information and

they spoke for six (6) minutes. Later that day, Rekenthaler reported back to his Teva colleagues that,

contrary to Teva’s assumptions, “Mylan is back in supply” and cautioned that Teva should “tread

carefully.” Rekenthaler was concerned that Mylan might retaliate against Teva for taking more than

its “fair share” without consulting with Mylan. With the awards from Walgreens and Cardinal, Teva

was projected to have between 65%-70% market share for Clonidine TTS.

       444.    To gain back some market share, Mylan challenged Teva’s Clonidine TTS business at

McKesson. To de-escalate the situation, Teva “conceded the McKesson business to Mylan.” Then,

in April 2012, Mylan aggressively challenged Teva’s Clonidine TTS business at CVS to gain back

market share and further signal its displeasure with Teva for taking the Cardinal business. Internally,

Teva lamented that Mylan was “trashing the price in pretty much a two-player market.” Ultimately,

Teva “conceded [the CVS business] due to price.”

       445.    Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just a few

days after losing the CVS Clonidine TTS business to Mylan, Teva was approached by Cardinal about

a different drug, Doxazosin. At the time, Mylan was the primary supplier for Doxazosin at Cardinal.

Cardinal representatives told Teva that Mylan was on backorder for one of the four Doxazosin

dosage strengths until the end of June 2012, but Cardinal wanted to move the entire Doxazosin line

to Teva. Rather than take this business, K.G. cautioned his colleagues that Teva “will need to be

cautious after what happened with Clonidine. I would rather cover them on a short-term basis

where they have an issue and revisit if it becomes a more prolonged and extensive event.”

       446.    On July 18, 2012, E.G., a senior Teva product manager, circulated an internal e- mail

to Teva’s national account managers that the “[m]arket rumor is Mylan may be having Clonidine



                                                      124
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 134 of 610
                               REDACTED – PUBLIC VERSION

Patch supply issues.” Teva learned of this “rumor” directly from Mylan over the course of at least

two calls between Green and Nesta on July 17 and the morning of July 18, 2012. Those calls lasted

three (3) minutes and five (5) minutes, respectively.

        447.    On the morning of September 28, 2012, Nesta and Green spoke by phone at least

twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta informed

Green of Mylan’s impending temporary exit from the Clonidine TTS market. As expected, later in

the day on September 28, 2012, Teva began getting solicitations from Mylan customers, such as

Wal-Mart and CVS, seeking a bid from Teva for Clonidine TTS because Mylan had just issued a

temporary discontinuation notice.

        448.    Mylan’s exit from the Clonidine TTS market presented an opportunity to raise prices

and collusively reallocate the market at the inflated prices when Mylan fully reentered the market.

For example, in April 2012, before Mylan had challenged Teva’s Clonidine TTS business at CVS,

Teva’s direct invoice price to CVS for the .1mg, .2mg, and .3mg Clonidine TTS was $22.13, $37.81,

and $54.41, respectively. Mylan’s retaliation against Teva drove the prices for CVS down to below

$10.49, $18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the market,

however, when Teva took back the CVS business in October 2012, Teva was able to charge CVS a

direct invoice price of $33.28, $56.08, and $80.76, respectively.

        449.    Mylan and Teva maintained regular contact as former Mylan customers came to

Teva because of Mylan’s supply issues with Clonidine TTS. For example, Teva submitted bids to

CVS and Wal-Mart—which were ultimately accepted by those companies—on October 4, 2012 and

October 5, 2012, respectively. In the days leading up to those bids, Teva and Mylan representatives

had at least the following phone calls:




                                                        125
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 135 of 610
                               REDACTED – PUBLIC VERSION




        450.    Teva and Mylan representatives continued to keep in contact going forward so that if

Mylan reentered the Clonidine TTS market, it could regain market share without eroding price

through competitive bidding. For example, on October 10, 2012, Green (Teva) and Nesta (Mylan)

spoke for ten (10) minutes. That same day, E.G. (Teva) sent an e-mail to Teva national account

managers and other senior representatives reiterating that Teva representatives should “advise of any

update to this market intelligence.”

        451.    In or about February 2013, Mylan relaunched Clonidine TTS and began seeking

market share. In early March 2013 Mylan sought to secure the Clonidine TTS business at Econdisc.

Rather than competitively bid for the business, Teva’s internal documents state that they chose to

“concede” Econdisc back to Mylan. By April 2013 Teva also “gave up Rite Aid” and “concede[d]”

McKesson to Mylan.

        452.    Rekenthaler (Teva) acknowledged in an internal e-mail dated February 28, 2013 that

Teva was “trying to concede the Clonidine business at CVS” to Mylan. Because Teva had been able

to increase the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that was higher than

Mylan’s “previous price prior to their supply problems.” For its part, Teva was “not going to make

any effort in the form of price concessions to retain the CVS business” if CVS brought Mylan’s

price challenge to Teva’s attention. CVS pushed Mylan to lower its bid in light of its prior prices but,

confident that its brinkmanship would work because of Teva’s cooperation, Mylan refused.

Ultimately, CVS declined Mylan’s bid because of Mylan’s refusal to lower its bid in light of its prior



                                                      126
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 136 of 610
                                REDACTED – PUBLIC VERSION

pricing. Nonetheless, because Mylan’s bid to CVS was not competitive—but rather an effort to

allocate the market without eroding price—Teva was able to maintain artificially higher prices at

CVS.

       453.    To carry out their scheme to allocate the Clonidine TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March 2013

alone, Teva and Mylan representatives called each other at least thirty-three (33) different times and

spoke for nearly 2 hours and 45 minutes.

       454.    By April 2013, Teva had “conceded all customers [it] plan[ned] on conceding.”

Having successfully allocated the market, however, Mylan and Teva were now conspiring to raise

prices on Clonidine TTS. On April 8, 2013, J.L., a marketing manager at Teva, reported internally to

his Teva colleagues, including Rekenthaler, that Mylan had agreed to raise prices:




                           c.   Tolterodine ER

       455.    Tolterodine Extended Release (“Tolterodine ER”) is the generic of the brand name

medication Detrol LA..




                                                     127
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 137 of 610
                               REDACTED – PUBLIC VERSION

       456.    Teva planned to launch on January 2, 2014. During the first half of December 2013,

Teva was under the impression—based on conversations with potential customers—that Mylan was

not in a position to launch until 30 to 60 days after Teva launched. Nonetheless, Teva was

considering how to allocate the market with Mylan when it did eventually launch. On December 3,

2013, J.K., a marketing executive at Teva, sent an e-mail to Rekenthaler (Teva), K.G. (Teva), and

several other Teva colleagues stating “we prepared for 50-60 share… I am looking into the numbers

as far as what this means.” To prepare offers and figure out the allocation of customers that would

bring Teva its desired 50% to 60% market share, Teva executives were instructed to gather usage

from potential customers.

       457.    Through the first half of December 2013, as Teva was soliciting usage amounts from

potential customers, customers were asking Teva to send in pricing offers before the launch. Teva

resisted sending out those offers and instead did not plan to do so until the January 2, 2014 launch

date. Teva’s delay in putting together pricing for potential customers was part of a plan to drive up

the amount it could charge for Tolterodine ER. Specifically, Teva expected that on January 1, 2014,

the price of Detrol LA was going to increase. This would allow Teva to peg its price to the now

inflated price of the branded drug and thereby command a higher price for Tolterodine ER on the

January 2, 2014 generic launch date.

       458.    At the end of the day on Friday, December 20, 2013, T.C. (Teva) learned from D.H.

(Cardinal) that Mylan intended to launch its Tolterodine ER on January 2, 2014. D.H. (Cardinal)

further provided T.C. (Teva) with Mylan’s pricing for two dosages, and conveyed that Mylan is

“looking for a 40% market share,” and that Teva “can figure the rest out.”

       459.    T.C. (Teva) informed her Teva colleagues of Mylan’s plans. K.G. (Teva) then worked

over the weekend to turn this information into initial pricing for all of Teva’s potential customers

and then shared it internally. In a telling admission that Teva had no intention to bid competitively



                                                     128
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 138 of 610
                                REDACTED – PUBLIC VERSION

for all accounts, K.G. (Teva) noted that the next step was “to pick who should receive” bids. The

goal in “pick[ing] who should receive” bids was to ensure that both Mylan and Teva received their

previously stated market share goals: Teva wanted “50-60 [%] share” while Mylan was only “looking

for a 40% market share.”

        460.    On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and several others

at Teva had a telephone conference scheduled from 8:00am to 9:00am to discuss the Tolterodine

ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried calling Nesta at

Mylan. Nesta returned Rekenthaler’s call at 8:15am, which was during Teva’s scheduled Tolterodine

ER phone conference. Rekenthaler nonetheless answered Nesta’s call on his cell phone and the pair

spoke for 1 minute, 26 seconds. Immediately after Teva’s scheduled Tolterodine ER phone

conference, Rekenthaler tried calling Nesta two more times. At 10:22am, Nesta returned

Rekenthaler’s calls and the pair spoke for an additional 12 minutes, 2 seconds. During these calls,

Rekenthaler and Nesta exchanged the details about their offers to various customers, including the

specific contractual language used in their offers.

        461.    For example, at 10:33am – while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language to

use in offers about the potential for price increases. Minutes after Rekenthaler finished his call with

Nesta, he replied with the exact language, in quotes, that Mylan was using:




                                                      129
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 139 of 610
                               REDACTED – PUBLIC VERSION

       462.    Most importantly though, during these calls between Nesta and Rekenthaler, Teva

and Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that Teva

and Mylan could reach their target share without eroding pricing.

       463.    At 12:12 pm on December 23, 2013, K.G. circulated a revised version of Teva’s

pricing plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s plan to

allocate the market, including the submission of cover bids and abstention from bidding. Notably,

the revised pricing plan included the following chart identifying the major customers (and their

associated market share percentage) that Teva would receive to reach its desired 60% market share

while Mylan would get its desired 40% share:




[TUS000654798.]

       464.    In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised pricing

plan now included considerably higher direct invoice prices for major customers allocated to Mylan;

namely Walgreens, Cigna, Humana, Optum RX Prime Therapeutics, and Kaiser. The table below

includes a comparison of Teva’s pricing plan for these Mylan customers before and after

Rekenthaler spoke with Nesta on December 23, 2013:




                                                     130
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 140 of 610
                               REDACTED – PUBLIC VERSION




       465.    In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum RX,

Prime Therapeutics, and Kaiser, Teva agreed to refrain from bidding for certain customers, such as

Publix, Ahold, Hannaford, and PVA Health.

       466.    The following day, on December 24, 2013, Rekenthaler and Nesta had two more

calls to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted for nine

(9) minutes and eight (8) minutes, respectively.




                                                    131
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 141 of 610
                               REDACTED – PUBLIC VERSION

                           d. Capecitabine

       467.    To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals, entered

into settlement agreements with various generic manufacturers—including Teva and Mylan—that

would allow those generic manufacturers to sell generic Capecitabine after a certain period of time.

       468.    As early as January 2014, both Teva and Mylan were making plans for their eventual

launch of Capecitabine. Part of this planning included the sharing of information so that they could

allocate the market between them. For example, in a January 31, 2014 e-mail, J.P., a national

accounts executive at Teva, informed K.G., Rekenthaler, and others at Teva that Mylan was courting

a specific customer, Armada Health Care, and that “Mylan estimated Armada’s share on

[Capecitabine] at 37%.” Teva incorporated this data it received from Mylan into its own launch plan

for Capecitabine.

       469.    On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two spoke

for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to launch on

time with Teva. Rekenthaler immediately reported this news internally at Teva.

       470.    In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan entered

in August 2014.

       471.    On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On these

calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market and the pair

discussed how to allocate the market.

       472.    For example, at 12:46pm that day, Nesta called Rekenthaler and they spoke for a

little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the

following e-mail:




                                                     132
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 142 of 610
                                REDACTED – PUBLIC VERSION




        473.    Cavanaugh (Teva) responded that she would be in the office the next day and

wanted to discuss it with Rekenthaler in person.

        474.    Less than an hour later, Rekenthaler sent another e-mail, just to Patel, asking her to

run a customer report and indicating that Mylan will “be looking at ABC, McKesson, and Econdisc

as well as a couple small guys, probably aiming at 35% share.” Mylan did seek the business for each

of these three companies and Teva conceded each of them, pursuant to the agreement Rekenthaler

had reached with Nesta.

        475.    On August 7, 2014, McKesson informed Teva that it received a bid for Capecitabine

and gave Teva the opportunity to bid to retain the business. Patel then sent an e-mail to K.G.,

Rekenthaler, and C.B. at Teva to ask if they had “[t]houghts in regards to [loss of exclusivity].” C.B.,

a senior operations executive at Teva, replied that Teva did “have a plan,” but C.B. did not want to

put the plan in writing. Instead C.B. told Patel she “wi[ll] call” to discuss it. K.G., separately,

questioned whether the competitive bid was coming from Mylan, and asked Rekenthaler whether he

had any additional information. Rekenthaler also did not want to put that “additional information”

in writing, so he responded: “I’ll catch up with you today.”

        476.    The “plan” was the market allocation scheme previously agreed to by Nesta and

Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to McKesson –

August 7, 2014 –Nesta and Rekenthaler spoke by phone for nearly thirteen (13) minutes. On that




                                                        133
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 143 of 610
                               REDACTED – PUBLIC VERSION

call, Rekenthaler and Nesta discussed Mylan’s bid to McKesson and reconfirmed their market

allocation scheme.

        477.    This market allocation “plan” was highlighted in other e-mails as well. On August 10,

2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan. C.B. stated that C.B.’s “notes are

showing that are (sic) plan is to concede McKesson, Econdisc, Rite-Aid, and Cardinal,” but that C.B.

wanted to confirm. Rekenthaler corrected C.B., stating that Mylan is “going after McKesson, ABC

(only) and Econdisc,” but that Teva “ha[s] not heard from Econdisc yet.” Rekenthaler knew Mylan

was targeting Econdisc, even though Econdisc had not contacted Teva, because he and Nesta had

previously discussed it.

        478.    The next morning, at 8:30 am on August 11, 2014, Rekenthaler alerted others at

Teva that Mylan had received formal approval to market Capecitabine and that he was “[c]hecking

on shipping status.” Five minutes later, Rekenthaler received a call from Nesta. After exchanging

voicemails, the two spoke at 8:52am. The call lasted nearly six (6) minutes. Shortly after hanging up

the phone, at approximately 9:02am, Rekenthaler e-mailed K.G., Patel and others at Teva to confirm

that Mylan’s “primary targets are ABC, McKesson and Econdisc.” He added that Teva “may hear

from some other smaller guys as well” and that he “do[es]n’t expect price to be aggressive.”

        479.    In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

        480.    Teva also conceded some of the “smaller guys” as well, pursuant to the agreement.

On August 14, 2014, for example, a smaller customer – Cigna – informed Teva that it received a bid

for Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the market allocation

scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes. The next day, K.G.

circulated an internal e-mail confirming that Teva “will be conceding this business” at Cigna.




                                                     134
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 144 of 610
                               REDACTED – PUBLIC VERSION


                2.       Teva/Sandoz

                           a. Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa)

        481.    During the relevant time period, both Teva and Sandoz marketed Ethinyl Estradiol

and Levonorgestrel under multiple names – including both Portia and Jolessa.

        482.    In or around May 2012, Teva had much higher market share than Sandoz for both

Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while Teva’s

market share for Jolessa was 43% compared to Sandoz’s 11%.

        483.    On May 11, 2012, Walmart contacted Teva with a right of first refusal and explained

that another supplier had made an offer for the sale of four drugs, including Portia and Jolessa. T.C.,

a senior sales executive at Teva, responded, “We really need to know who is challenging. Sandoz???

Glenmark???” The customer responded that it was Sandoz. T.C. had initially been very reluctant to

let Sandoz have the business, candidly remarking to the customer that, “[w]e are not going to let

Walmart go to Sandoz [because] we have conceded a number of accounts to Sandoz that were not

as strategic to Teva.”

        484.    After sending out a competitive offer for the sale of three drugs, including Portia and

Jolessa, to the customer on May 16, 2012 and an even more competitive offer on May 18 – Teva

abruptly backtracked on May 23, 2012 and removed Portia and Jolessa from the offer. The night

before this change in plans, on May 22, Green (Teva) spoke on the phone with CW-2, then at

Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and Jolessa. The decision to

concede the Walmart business to Sandoz led to a more equal share split between the companies for

both Portia and Jolessa. Teva discussed the decision internally and explained that the reason for the

“change in plans” was that Teva was “going to concede this business to Sandoz . . ..”

        485.    Sandoz continued to coordinate with Teva to achieve its “fair share” of the markets

for both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva stating it had



                                                       135
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 145 of 610
                               REDACTED – PUBLIC VERSION

received bids on Portia and Jolessa and in order for Teva to retain the business, Teva would need to

submit its “best bids.” On July 9, 2013, CW-1 (Sandoz) called Patel and left a voicemail. Shortly

thereafter, they connected for a sixteen (16) minute call. On July 10, Teva learned that the challenger

was Sandoz. At 12:16pm, Rekenthaler forwarded an e-mail to Patel and posed the question, “Who’s

over at Sandoz now?” Patel did not respond by e-mail, but due to the close proximity of their offices

she likely related her conversation with CW-1 directly to Rekenthaler.

       486.    Rekenthaler then called CW-2 (Sandoz) at 1:26pm that same day and they spoke for

two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they spoke for nine (9)

minutes. CW-2 and Rekenthaler would speak once more later that day, at 4:48pm, for seven (7)

minutes. Later that same evening, Teva submitted a cover bid to the customer for Portia and Jolessa,

which the customer described as “not aggressive enough” for their primary supply. Teva submitted

an intentionally inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

award with the customer.

                           b. Temozolomide

       487.    The patent on Temodar, the branded version of Temozolomide, was set to expire in

early 2014, but both Teva and Sandoz had independently obtained the right to launch in August

2013 – six months prior to the patent expiration. Leading up to the launch of the generic, Teva

coordinated with Sandoz to divide up the market.

       488.    On July 18, 2013, a large retail pharmacy customer (“The Pharmacy”) submitted an

RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see what Teva

was going to do before submitting their own bid. That same day, CW-1 received a telephone call

from Patel. Patel sought information on Sandoz’s current customers and discussed options to

allocate customers for Temozolomide. Nothing was agreed to on that call.




                                                     136
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 146 of 610
                               REDACTED – PUBLIC VERSION

       489.    On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to find out

Teva’s plans with regard to The Pharmacy: “Please find out if Teva is submitting an offer to them.”

The next morning, S.G., a national accounts executive at Sandoz, spoke with The Pharmacy and

asked The Pharmacy to find out Teva’s plans. S.G. summarized his call with The Pharmacy to his

team: “I just spoke to [The Pharmacy] regarding Temozolomide. [The Pharmacy] has not yet

received an offer from Teva on the product. At this time, [The Pharmacy] is reaching out to Teva to

understand their supply and launch status. [The Pharmacy] will be circling back and I will share the

feedback we receive with everyone on this email trail.”

       490.    At the same time, CW-1 was reaching out to Teva directly to get more information.

CW-1 called Patel at approximately 1:45pm on July 23, 2013. After exchanging voicemails, they

spoke for over fourteen (14) minutes that same afternoon.

       491.    Also on the afternoon of July 23, The Pharmacy replied to Sandoz and cryptically

delivered Teva’s message regarding its plans for Temozolomide:




       492.    By using The Pharmacy as its intermediary, Teva was able to communicate to Sandoz

(a) when it was prepared to launch Temozolomide, (b) that it was not planning to compete

aggressively or pursue more than its fair share, (c) that it had sufficient stock of Temozolomide to

sustain around a 50% market share, and (d) an inquiry regarding Sandoz’s plans for Temozolomide.


                                                     137
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 147 of 610
                               REDACTED – PUBLIC VERSION

Sandoz understood the implications of the communication and understood that “Teva is seeking a

~45-50% share.” One Sandoz executive responded internally and exclaimed that this was “[g]reat

news . . . !”

         493.   On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an

offer on Temozolomide. T.C. (Teva), discussed the matter internally and asked her boss,

Rekenthaler, “[i]s the strategy to target CVS[?]” Rekenthaler responded by alluding to the deal that

had already been struck with Sandoz: “We’ll send offers out to everyone. My instincts tell me

Sandoz will end up with them as we’ll probably be more focused on [The Pharmacy] on this one.

Again, we’ll send them out an offer same time as everyone else and respond from there.”

Rekenthaler most likely got his information from Patel. Just one day earlier, on July 29, 2013, Patel

had called CW-1 (Sandoz) and spoke for nine (9) minutes, where the two discussed how to carve up

the market for the drug.

         494.   Teva and Sandoz were also coordinating through other channels. After receiving the

RFP from The Pharmacy, S.G. of Sandoz coordinated with T.S., a senior account executive at Teva,

on a seven (7) minute call on July 29, 2013 followed by an eleven (11) minute call on July 31, 2013.

After those calls, S.G. (Sandoz) suggested in an internal e-mail on July 31 that Sandoz cede the

business and instead submit a cover bid: “[The Pharmacy] has received an offer from Teva on

Temozolomide. They are asking for an offer from Sandoz. Even if we decide not to take this

business, I would recommend that we submit an offer.”

         495.   Similarly, on July 29, 2013, Green (Teva) spoke to CW-2 (Sandoz) two (2) times. The

two spoke again on July 31, 2013 for six (6) minutes. During those calls, Green told CW-2 about

Teva’s launch plans and that Teva wanted the The Pharmacy’s business. The next day, August 1,

2013, D.P., another Sandoz executive, e-mailed Kellum, conveying the message from Green:




                                                     138
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 148 of 610
                               REDACTED – PUBLIC VERSION




       496.    Teva and Sandoz communicated their future plans with each other for other

accounts in addition to The Pharmacy and CVS. On July 31, 2013, D.P. (Sandoz) e-mailed an update

on Temozolomide to his coworker, stating: “Teva has sent offers to ABC and [The Pharmacy] and

is planning to send to Econdisc tomorrow[.]”

       497.    Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with

Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo conference.

There, Rekenthaler discussed, among other things, Temozolomide and informed CW-2 that Teva

had officially launched and shipped all formulations of the drug.

       498.    Although Teva initially obtained the CVS account in August 2013 due to Sandoz’s

inability to supply the 250mg strength of Temozolomide, the companies had agreed that the account

would revert back to Sandoz once Sandoz could supply that dosage strength. In an internal e-mail

dated August 16, 2013, a Teva employee confirmed the plan: “This is perfect I spoke to [a CVS

representative] and as soon as Sandoz is available to launch the 250mg we kill the contract.”

       499.    CW-1 spoke to Patel both before and after Sandoz sent out any offers regarding

Temozolomide in an effort to develop and ensure the appropriate fair share balance between the

two competitors.


                                                     139
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 149 of 610
                                REDACTED – PUBLIC VERSION

                           c.   Tobramycin

       500.    Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry after

Teva’s exclusivity period. These plans included going after Sandoz’s “fair share,” but depended on

Teva being “rational.” A.S., a Sandoz executive responsible for product launches, wrote in an

internal e-mail in October 2013: “[w]e will aim to go for our fair share of the market, and exact goals

will depend on how Teva goes into the market on day 1, and how rational they behave on day 181.”

       501.    As expected, Teva was “rational” when it came time to give up share to Sandoz.

Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Patel exchanged

seven (7) calls with CW-1 on July 1, during which they discussed Sandoz’s launch plans and how to

divide up the market for Tobramycin. Patel conveyed some of this information in an internal Teva

e-mail the same day, writing, “[A]s a heads up, I heard that Sandoz plans to ship Tobi [Tobramycin]

prior to Akorn. Hearing they are ready to ship once they secure business, and we have been

challenged.” The next day, Teva made the decision to concede two different accounts for

Tobramycin to Sandoz.

       502.    On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting

eleven (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that that each would maintain or concede to the other.

Patel then memorialized the agreement in an e-mail two days later. The result: Teva would take

Walgreens, McKesson, Econdisc, ABC, and Omnicare. Teva also planned to concede the Cardinal

business to Sandoz.




                                                     140
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 150 of 610
                               REDACTED – PUBLIC VERSION

       503.    Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This was

significant because Tobramycin was a very expensive product, and Sandoz was able to acquire the

CVS business by offering only a nominal reduction to the extremely high Teva price.

       504.    According to plan, Teva conceded the CVS business to Sandoz after CVS contacted

Teva and requested that Teva submit a lower price to retain the business. Rekenthaler wrote in an

internal e-mail, “I notified CVS that we would be conceding their business. [T.C.], never a pleasant

call so I figured I’d simply handle it myself.” Teva also went through with its plan to concede

Cardinal to Sandoz.

       505.    CW-1, in turn, told Patel that Sandoz would not pursue business from ABC and

Walgreens. CW-1 spoke with Kellum about his conversations with Patel and the agreement to stay

away from Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

Sandoz made no effort to contact those two large customers when it entered the market.

       506.    CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed Patel

that Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to Akorn’s

expected entry.” After discussing Sandoz’s share goal with Rekenthaler, Patel went back to CW-1

and informed him “that a 25% share was reasonable.” Sandoz appeared to comply with that, as Patel

observed that Sandoz “appear[s] to be taking a responsible approach.”

       507.    On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail, “[w]e are

strategically going to decline to bid on this request per Nisha.” A Teva national accounts director

was confused by this decision and responded, “Really? Do you have a little more detail? It is such a

small qty.” The analyst responded and said, “[w]e were given direction from Nisha not to pursue this

opportunity. My understanding of this is there is a new market entrant, (Sandoz) and we are trying to

keep our current customers instead of picking up new business.” Patel’s direction had come after



                                                     141
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 151 of 610
                              REDACTED – PUBLIC VERSION

she had called CW-1 (Sandoz) twice on July 9, 2014 and left him a voicemail. CW-1 then returned

her call the same day and the two spoke for four (4) minutes.

                           d. Dexmethylphenidate HCL ER

       508.    As Sandoz was preparing to enter the market on the 40mg strength of

Dexmethylphenidate HCL ER in February 2014, Patel (Teva) spoke frequently with CW-1 (Sandoz)

about how to divide the market so that Sandoz could obtain its fair share without significantly

eroding the price. On February 10, 2014, for example, CW-1 began internal preparations to pursue

the Rite Aid account for Dexmethylphenidate HCL ER 40mg. Later that night, CW-1 called Patel

and the two spoke for more than thirteen (13) minutes. On February 18, Patel left a voicemail for

CW-1. That same day, Teva conceded the Rite Aid account to Sandoz. Patel and CW-1 then spoke

again by phone on February 20, 2014.

       509.    Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40mg

strength of Dexmethylphenidate HCL ER. After Patel spoke with CW-1 on February 10 and again

on February 12, 2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on

February 12, Patel summarized the understanding that Teva had reached with Sandoz:




       510.    One of the Teva national account managers on the e-mail responded by confirming

that the approach “makes total sense.”




                                                     142
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 152 of 610
                               REDACTED – PUBLIC VERSION

        511.    On February 14, 2014, Teva also refused to lower its price for Dexmethylphenidate

HCL ER when approached by a GPO customer, Anda, even though Sandoz’s price was not

significantly lower than Teva’s – essentially conceding the business to Sandoz.

        512.    Further, on February 20, 2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmethylphenidate HCL ER, the

customer was entitled to certain price protection terms (i.e., a lower purchase price for the drug).

Patel spoke to CW-1 the same day for almost twenty-one (21) minutes. The next day, February 21,

Patel responded internally about the customer’s request, with additional inside information from

Sandoz, stating: “[t]he competitor (Sandoz) has not yet shipped. The new price will become effective

on and the price protection should be calculated on the date that Sandoz ships. The expected date is

2/28/14.”

        513.    Also on February 21, 2014, Patel sent a calendar invite to Rekenthaler and other

team members for a meeting on February 24 where one of the topics to be discussed was “Post

Launch Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not surprisingly,

she called CW-1 a few days later, on February 27, to further coordinate about Dexmethylphenidate

HCL ER.

        514.    Throughout this time period, Sandoz abided by fair share principles and its ongoing

understanding with Teva. In February 2014, Sandoz’s target market share for varying strengths of

Dexmethylphenidate HCL ER varied by how many manufacturers were in the market. Teva and

Sandoz were not alone in allocating customers for certain formulations of Dexmethylphenidate

HCL ER. The agreement was also carried out by other manufacturers allowing Sandoz to take share

from them. In February 2014, for example, as Sandoz was seeking share on the 15mg dosage

strength of Dexmethylphenidate HCL ER, Par “gave up the business to keep the market share

even.” As Sandoz was entering the market, Rekenthaler (Teva) was speaking to M.B., a senior



                                                      143
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 153 of 610
                              REDACTED – PUBLIC VERSION

national account executive at Par, right around the same times that Patel had been speaking to CW-1

– including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2 and 22

minutes), and calls on February 24 and 25, 2014 – in order to effectuate the scheme.

        515.   The market allocation scheme between Teva and Sandoz on Dexmethylphenidate

HCL ER continued through at least mid-2015. On May 6, 2015, for example, Teva declined to

submit a bid to Walgreens for Dexmethylphenidate HCL ER 5mg on the basis that “there is equal

share in the market between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a

bid to Managed Health Care Associates, a large GPO, on Dexmethylphenidate HCL ER 20mg, on

the basis that Sandoz already had 57% market share – greater than its sole competitor on this dosage

strength, Teva. When a Sandoz national account representative communicated this decision to the

customer, he lied and explained that the decision not to bid was based on limited supply.

               3.      Teva/Lupin

                           a. Lamivudine/Zidovudine (Combivir)

        516.   Teva launched Lamivudine / Zidovudine (brand name Combivir) in December

2011.

        517.   In mid-May 2012, two competitors – Lupin and Aurobindo – received FDA

approval for generic Combivir and were preparing to enter the market.

        518.   Even before those two companies obtained FDA approval, Teva was

communicating with both about how to share the market with the new entrants. Rekenthaler was

speaking to R.C., a senior-most executive at Aurobindo, while Green was speaking to Berthold of

Lupin and Grauso of Aurobindo.

        519.   For example, on April 24, 2012, T.C. (Teva) asked her co-workers whether they had

heard about any new entrants to the market for generic Combivir. Rekenthaler responded

immediately that Aurobindo was entering. When T.C. questioned that information based on her



                                                    144
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 154 of 610
                               REDACTED – PUBLIC VERSION

understanding of how quickly the FDA typically approved new product applications, Rekenthaler

assured her that the information was coming from a reputable source:




        520.    That “good friend” was Aurobindo’s R.C., who had previously worked with both

T.C. and Rekenthaler while at Teva. Rekenthaler was reluctant to identify R.C. in writing as it would

evidence conspiratorial communications between the two competitors. To confirm this information,

Green also called and spoke to Grauso (Aurobindo) that same day for twelve (12) minutes and

Berthold (Lupin) for four (4) minutes.

        521.    After speaking with Berthold, Green responded separately to T.C., providing specific

information regarding Lupin’s entry plans, including commercially sensitive intelligence about Lupin’

s anticipated bid at a large wholesaler. Green and Berthold then spoke again the next day, April 25,

2012, for seven (7) minutes.

        522.    In early May, with the Lupin and Aurobindo launches just days away,

communications among all three competitors accelerated noticeably. Over the four-day period from

May 7 to May 10, for example, the three companies spoke at least thirty-two (32) times, as set forth

in the table below:




                                                     145
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 155 of 610
                               REDACTED – PUBLIC VERSION




        523.    During this four-day period, the three individuals were negotiating and discussing the

specific customers that Teva would concede and retain in order to make Lupin and Aurobindo’s

entry into the generic Combivir market as seamless as possible. The phone records demonstrate

several instances during this 4-day period where two of the individuals referenced above (Green,

Berthold and/or Grauso) would speak, followed by a phone call by one of those two individuals to

the individual that was not part of the original conversation.




                                                      146
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 156 of 610
                              REDACTED – PUBLIC VERSION




                           b. Irbesartan

       524.    Teva received approval to manufacture generic Irbesartan in March 2012.

       525.    On March 6, 2012, Teva’s K.G. polled the Teva sales team seeking information

about competitors that were also making offers to supply Irbesartan.

       526.    At 11:27am, J.P., an account manager at Teva responded: “Lupin is promising offers

today.” Less than twenty minutes later, Green placed a call to Berthold at Lupin. They talked for

seventeen (17) minutes. Shortly after hanging up the phone, Green e-mailed his colleagues with the

information he obtained:




       527.    That same day, Rekenthaler informed the group that he still had not received “a call

from any other manufacturer on Irbesartan.” He received an immediate response from a senior

commercial operations executive at Teva, expressing his displeasure:




       528.    At 10:54am the next day, Green called Berthold again. They spoke for nearly seven

(7) minutes. At 12:20pm, K.G. (Teva) shared with the sales team the competitively sensitive



                                                    147
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 157 of 610
                                REDACTED – PUBLIC VERSION

information Green had obtained. Included were the details Berthold had shared with Green about

which competitors were launching/not launching the drug, and the identity of the customers that

received offers. K.G. stated that Teva was in a position to take up to a 40% market share when it

launched Irbesartan on March 30, 2012.

                           c.   Drospirenone and Ethinyl Estradiol (Ocella)

       529.    Barr Pharmaceuticals received approval to market Drospirenone and Ethinyl

Estradiol (brand name Ocella) in 2008, and Teva continued to market the drug after the acquisition

of Barr in 2011 under the name Gianvi®.

       530.    In late 2012, Lupin received approval to market a generic Ocella product.

       531.    By April 2013, Lupin was making plans for a summer 2013 entry into the market and

contacted Teva to initiate negotiations on how the competitors would allocate fair share between

themselves. On April 24, 2013, Berthold of Lupin called Green at Teva. The two spoke for over

three (3) minutes. Berthold called Green two more times the following day.

       532.    The negotiations intensified the following week among Teva, Lupin, and a third

competitor – Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a colleague for current

market share figures along with a list of Teva’s generic Ocella customers. The colleague responded

with a customer list, estimating Teva’s current share of the market at 70-75%.

       533.    The next day, April 30, A.B., a senior sales and marketing executive at Actavis, and

Rekenthaler of Teva spoke twice by phone. That same day, Patel of Teva also called A.B. On May 1,

Patel sent A.B. four (4) text messages.

       534.    The competitors’ communications continued into early May. On May 6, Patel and

Berthold spoke twice by phone; the second call lasting twenty-two (22) minutes. Green and Berthold

also spoke that same day. On May 7, Patel and Berthold had yet another call, this one lasting over

ten (10) minutes. Patel also placed a call to Rogerson at Actavis, which lasted thirty-nine seconds.



                                                       148
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 158 of 610
                               REDACTED – PUBLIC VERSION

       535.    Faced with the news it had received from a major customer on May 8 – that Actavis

had bid for that customer’s business for generic Ocella – Teva doubled down on its efforts to reach

a deal with its competitors that would give each its fair share. Patel called Rogerson on May 8, and

they spoke for nineteen (19) minutes. On May 9, Green spoke with Berthold twice, for one (1) and

twelve (12) minutes, respectively.

       536.    The following day, Teva’s L.R. complied with Rekenthaler’s request for an analysis of

the business Teva would lose by conceding its two major customers for this drug to Actavis and/or

Lupin. Armed with that analysis, Patel spoke to Berthold three times that afternoon – with one call

lasting over seventeen (17) minutes. Patel also called Rogerson at Actavis and the two spoke for

more than five (5) minutes.

       537.    On May 14, 2013, K.G. of Teva recommended to Rekenthaler that Teva concede the

business to Actavis. Rekenthaler replied simply: “Agreed.”

       538.    On July 10, 2013, Green spoke to Berthold twice (for more than eight (8) minutes

and more than two (2) minutes). After the first of those calls, Green requested specific information

from a colleague to help him continue to negotiate with Lupin:




       539.    Later that day, Green called and spoke to Patel for more than seven (7) minutes,

conveying what he had learned from Berthold. During that call, the two decided that Patel would



                                                     149
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 159 of 610
                                REDACTED – PUBLIC VERSION

call Berthold back and confirm the agreement between Teva and Lupin. Patel called Berthold shortly

after and the two spoke for more than four (4) minutes. They spoke again first thing the next

morning, for nearly one (1) minute.

        540.    The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green, confused

by the e-mail, responded: “Huh... you are calling....correct?” Patel confirmed that she had indeed

called her counterpart at Lupin: “Yes. I was saying it’s all done.”

        541.    Discussions between Teva and Lupin continued on July 17, 2013 with a call between

Green and Berthold that lasted twenty (20) minutes.

        542.    On July 29, 2013, Green announced to his colleagues: “Lupin has entered and we

need to evaluate.”

        543.    The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013, for example, Rekenthaler conveyed to a

colleague the importance of retaining a particular customer’s account, along with his understanding

of Green’s discussions with Berthold about Lupin’s desired market share. Green spoke to Berthold

by phone twice the following day to confirm the understanding between the two companies.

        544.    On September 9, 2013, K.G. (Teva) sent an internal e-mail to his colleagues

conveying his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella

business. He informed them that because Teva had secured two other significant customers, “we

will likely need to give up some of our formulary position to this new market entrant.”

        545.    In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters of the

furtive arrangement. He told her to be careful before conceding large customers on a “bucket basis”




                                                      150
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 160 of 610
                                 REDACTED – PUBLIC VERSION

rather than drug-by-drug in order to “make sure we are not giving up volume on products where we

do not have our fair share.”

                             d. Norethindrone/Ethinyl Estradiol

       546.       Teva markets its generic version of Norethindrone/Ethinyl Estradiol under the

name Balziva®.

       547.       On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing Norethindrone/Ethinyl Estradiol

       548.       Teva employees discussed internally how to make room for this new player in the

market, with one expressing concern that “[w]e would lose our current market lead if we were to

concede this business.”

       549.       The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24, 2014, Patel spoke to Berthold (Lupin)

twice by phone.

       550.       Five days later, on January 29, Patel informed Rekenthaler of her recommendation

based on her communications with Berthold, to take a cooperative stance towards this competitor,

saying: “Kevin and I are in agreement that we should concede part of the business to be responsible

in the market.”

       551.       On February 4, Patel received the profitability analysis she requested in order to

determine how much of the customer’s business to hand over to Lupin. That same day, she spoke to

Berthold two more times to further coordinate Lupin’s seamless entry into the market.




                                                       151
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 161 of 610
                              REDACTED – PUBLIC VERSION


               4.       Teva/Greenstone

                           a. Oxaprozin

       552.    Non-defendant Greenstone entered the market for Oxaprozin 600mg Tablets on

March 27, 2013. It entered with the exact same WAC pricing as Teva. In the days and weeks leading

up to Greenstone’s entry into the market, Green (Teva) and R.H., an account executive at

Greenstone, were in frequent communication by phone and text to coordinate the entry, as set forth

in more detail below.




       553.    During these communications, Teva agreed to concede specific customers to

Greenstone in order to avoid competition and price erosion resulting from Greenstone’s entry.

       554.    Part of the understanding between the companies was that Teva would concede at

least two large customers - CVS and Cardinal - to Greenstone, and that Teva would retain Walmart

as a customer. On March 27, 2013, however, Teva learned that Greenstone had either

misunderstood the deal or was trying to cheat on the agreement by approaching Walmart.

       555.    On March 27, 2013, T.C. (Teva) forwarded an e-mail that T.C. had received from

Walmart to Green and Rekenthaler. The e-mail from Walmart, sent the same day, requested that




                                                   152
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 162 of 610
                               REDACTED – PUBLIC VERSION

Teva provide a more competitive price on Oxaprozin 600mg tablets because Walmart had received a

new bid from a competitor (Greenstone).

        556.    Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great. More idiots in the

market…” In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded Rekenthaler that,

pursuant to the agreement with Greenstone, “[w]e just conceded at cardinal . . . remember[?]”

Rekenthaler corrected T.C., stating that Teva had conceded both Cardinal and CVS to Greenstone.

Rekenthaler remarked that “[t]hey should not have gone to Walmart. Poor strategy on their part for

sure.” In her reply, T.C. made it clear that there was an understanding between Teva and

Greenstone:




        557.    Teva took immediate steps to address the situation. That same day – March 27, 2013

– Green called R.H. at Greenstone at 5:25pm but she did not answer. The next morning, at 8:06am,

T.C. sent an e-mail to Walmart stating: “Addressing this morning…” Less than a half hour later,

T.C. sent an e-mail to Green, stating: “CALL ME IN MY OFFICE when you get a chance.”

        558.    After Green spoke to T.C., he immediately called R.H. at Greenstone. R.H. relayed

the information from Green to her boss, Nailor, in a series of conversations and text messages over

the course of that morning, and later in the day, as set forth below:




                                                      153
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 163 of 610
                              REDACTED – PUBLIC VERSION




       559.    During those conversations, Greenstone agreed to withdraw the offer to Walmart

and honor the agreement with Teva.

       560.    At 1:22 pm that day, after several of the communications outlined above, Walmart

sent an e-mail to T.C. at Teva confirming that Greenstone had in fact withdrawn its offer: “FYI - I

just received word from Greenstone that they have met their market share and the proposal has

expired. Please see what you can do with pricing.” T.C. forwarded the e-mail to Green, with a one-

word response making it clear that Teva would not be reducing its price for Oxaprozin: “FUNNY.”

       561.    Pursuant to the agreement between Greenstone and Teva, there was very little price

erosion as a result of Greenstone’s entry. A couple of months later, as Dr. Reddy’s was preparing to

enter the market for Oxaprozin, a Dr. Reddy’s representative commented positively that “[p]ricing

[is] still high” on Oxaprozin. That same representative had also talked to wholesaler Cardinal about

the drug and conveyed that “Cardinal switched to Greenstone. Teva was ‘fine’ with it!”




                                                     154
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 164 of 610
                               REDACTED – PUBLIC VERSION

                           b. Tolterodine Tartrate

       562.    Greenstone entered the market for Tolterodine 1mg and 2mg Tablets on January 23,

2014 with the exact same WAC prices as Teva for all formulations. In the days leading up to

Greenstone’s entry, R.H. and Nailor of Greenstone were speaking frequently to Patel and

Rekenthaler of Teva to coordinate Greenstone’s entry into the market. Those calls and text

messages include at least those set forth below:




       563.    During these calls and text messages, Teva and Greenstone agreed that Teva would

concede business to Greenstone in order to avoid significant price erosion in the market.

       564.    The day after Greenstone’s entry – January 24, 2014 - in a message to Teva national

account managers about how important it was for them to determine and document which

competitor was challenging Teva for business in a particular situation (because it would help Teva

determine whether to concede or not), Patel stated: “As we’ve heard, Greenstone is entering the

market for Tolterodine. I’m sure we will have to concede somewhere. . . .”




                                                     155
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 165 of 610
                               REDACTED – PUBLIC VERSION

       565.     On January 28, 2014, Teva was informed by CVS that it had received a competitive

price challenge on Tolterodine. K.G. of Teva immediately asked: “do we know who this could be?”

Rekenthaler responded that it was Greenstone, but did not want to put the details into writing:




       566.     The next day, Patel and R.H. (Greenstone) tried to reach each other several times,

and were ultimately able to speak once, for more than two (2) minutes.

       567.     On Monday, February 3, 2014, Patel instructed a colleague at Teva to concede the

business at CVS by providing a small price reduction that she knew would not be sufficient to retain

the business. T.C. (Teva), who had the customer relationship with CVS, challenged the decision to

concede the business. Rekenthaler responded – again not wanting to put the details into writing:




       568.     The next day, Patel called R.H. (Greenstone) and the two spoke for nearly sixteen

(16) minutes.




                                                     156
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 166 of 610
                                 REDACTED – PUBLIC VERSION

        569.     After some internal discussions at Teva regarding the CVS business, Teva confirmed

its decision to concede CVS to Greenstone. CVS represented more than 20% of Teva’s business on

Tolterodine.

                            c.   Piroxicam

        570.     On March 3, 2014, Greenstone received FDA approval to market Piroxicam

capsules. It entered the market with the exact same WAC pricing as Teva for both the 10mg and

20mg capsules.

        571.     Greenstone immediately began seeking potential customers. At 10:07am on March 5,

2014, J.L. (Teva) sent an e-mail to Patel informing her that Greenstone had just received Piroxicam

approval and was challenging Teva on several accounts. J.L. asked Patel: “Do we have any strategy

in place for Piroxicam?”

        572.     Before responding to that e-mail, Patel sought to negotiate strategy with Greenstone.

Patel called R.H. (Greenstone) at 10:55am and they spoke briefly. Shortly after that call, Patel also

called R.H.’s boss, Nailor. At 2:14pm that afternoon, Patel and Nailor spoke briefly. Immediately

after hanging up with Nailor, Patel responded to J.L.’s e-mail:




        573.     Teva immediately began preparing a strategy to deal with Greenstone’s entry into the

Piroxicam market. On March 6, 2014, Patel requested a customer profitability and share analysis.

During these negotiations with competitors regarding market entry, it was typical for Teva


                                                      157
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 167 of 610
                                REDACTED – PUBLIC VERSION

employees to request a “customer profitability and share analysis” (as Patel did here) so they could

easily determine which customers to concede when talking to competitors about dividing the

market.

          574.   That same day, Patel had multiple calls with Nailor and R.H. at Greenstone to

discuss their plans for dividing the Piroxicam market. At least some of those calls are set forth in the

table below:




          575.   The next day - March 7, 2014 - after the flurry of phone calls detailed above, Patel

sent an e-mail to L.R., a customer marketing manager at Teva, identifying specific customers to

concede to Greenstone. Based on her several conversations with Greenstone, and her understanding

of the concept of fair share, Patel also noted: “I’m guessing that Greenstone will not stop here since

we are the share leader, but for the customers listed below, we should concede. We will review

additional challenges as they come, if they come.”

          576.   Additional challenges did come. On March 12, 2014, Patel learned that Greenstone

was challenging Teva at CVS – Teva’s largest account for Piroxicam. Teva refused to concede CVS

to Greenstone because CVS represented 26.1% of Teva’s total market share for that drug. Teva

lowered its price by 20%, and the next morning CVS notified Teva that it would retain the account.




                                                      158
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 168 of 610
                               REDACTED – PUBLIC VERSION

The same day, after hearing that Teva was not going to back down on the CVS challenge, R.H.

(Greenstone) called Patel at 1:41pm and they spoke briefly.

        577.    Teva and Greenstone continued to coordinate their allocation over the coming days

and weeks. On March 17, 2014, Patel and R.H. spoke briefly early in the day. R.H. also called Patel

at 11:35pm that same day and they spoke for fifteen (15) minutes. Immediately after speaking to

Patel, R.H. called Nailor and they spoke for ten (10) minutes. Teva retained the CVS account but

conceded other customers (representing less market share) to Greenstone through March and April.

        578.    For example, on March 25, 2014 Teva learned of a challenge from Greenstone at

Anda, a wholesaler distributor. Following an analysis of its market share, Teva determined that it still

had more than its fair share of the market. Pursuant to the understanding among generic

manufacturers alleged above, Teva determined that it would be prudent to concede the Anda

business to Greenstone on Piroxicam, in order to alleviate any future challenges from Greenstone.

Patel agreed with the decision to concede on April 1, 2014.

                            d. Cabergoline

        579.    In December 2014, as Greenstone was preparing to enter the market for

Cabergoline, F.H., a senior executive responsible for generic products at a large joint venture

between a retail pharmacy (“The Pharmacy”) and a large wholesaler (“The Wholesaler”) to pool the

companies’ drug purchasing globally, approached T.C. (Teva) on Greenstone’s behalf. In a

December 9, 2014 e-mail, F.H. directly sought to facilitate a customer allocation between

Greenstone and Teva: “I need to talk to you about Cabergoline. Greenstone is now shipping and

they are targeting [The Wholesaler] and 2 small grocery chains. [The Wholesaler] owes Greenstone a

favor and would be ok if you walked away from their business. Greenstone has promised to play

nice in the sandbox. Let me know if you are available to discuss.”




                                                      159
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 169 of 610
                               REDACTED – PUBLIC VERSION

       580.     The Wholesaler represented about 13% of Teva’s total business for Cabergoline, and

about $861,000 in annual net sales.

       581.     T.C. (Teva) did not respond immediately, asking for a little extra time “to figure

something out on our side.” F.H. responded: “Of course. I will let G[reen]stone know not to do

anything crazy.”

       582.     The next day, after some internal conversation at Teva, T.C. agreed to the proposed

allocation: “Tell Greenstone we are playing nice in the sandbox and we will let them have [The

Wholesaler].”

       583.     Pursuant to this agreement, Greenstone was able to acquire The Wholesaler as a

customer for Cabergoline without any fear that Teva would compete to retain the business. In

exchange, Greenstone agreed to “play nice in the sandbox” – i.e., not compete with Teva for other

customers and drive prices down in the market.

                5.      Teva/Actavis

                            a. Amphetamine/Dextroamphetamine ER

       584.     Teva began marketing Amphetamine/Dextroamphetamine ER (sometimes referred

to as “Mixed Amphetamine Salts” or “MAS-XR”), after the expiration of the brand manufacturer’s

patent on Adderall XR®.

       585.     On April 9, 2012, a large customer contacted Teva to request a price reduction

because a new competitor had expressed an interest in “all or some” of its MAS-XR business. A

senior Teva sales director, T.C., insisted on knowing the identity of the competitor before deciding

what Teva’s response would be. The customer responded that the competitor was Actavis, and that

Actavis was expecting approval soon to enter the market for that drug.

       586.     Teva deferred its decision on pricing until Actavis was in a position to ship the

product.



                                                      160
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 170 of 610
                               REDACTED – PUBLIC VERSION

        587.    Actavis obtained FDA approval to manufacture various formulations of

Amphetamine/Dextroamphetamine ER on June 22, 2012. At 9:58pm that same evening,

Rekenthaler instructed Teva employees to find out Actavis’ plans regarding its newly-approved

generic, including shipping details and inventory levels. At 8:32am the next morning, Teva employee

T.S. responded that she had spoken to M.P., a senior Actavis sales and marketing executive, and

conveyed to Rekenthaler the details of their conversation:




        588.    The customer that had sought a price reduction from Teva in April 2012 was not

among those named by Actavis as its targets.

        589.    Upon learning which customers Actavis wanted, T.C. warned colleagues that this

allocation of market share could be tricky. She cautioned that if Teva decided to concede a particular

wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product warehousing

for a different customer whose business Actavis was not soliciting.

        590.    One year later, Teva’s customer renewed its request for a price reduction on

Amphetamine/Dextroamphetamine ER, citing Actavis’ desire to gain a share of the customer’s

business for the drug. On May 7, 2013, T.C. informed the customer that Teva would agree to revise

its price in order to retain 100% of the customer’s business. T.C. made it clear that Teva had already

conceded an appropriate amount of business to its competitor. She stated: “ . . . we have plenty of

supply and want to keep you [sic] full business [sic] we have already let other customers go to activis

[sic] go to help the market dynamites [sic].”



                                                      161
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 171 of 610
                                REDACTED – PUBLIC VERSION

                           b. Amphetamine/Dextroamphetamine IR

       591.    In March 2014, Aurobindo was making plans to enter the market with

Amphetamine/Dextroamphetamine IR (sometimes referred to as “Mixed Amphetamine Salts” or

“MAS-IR”). On March 18, 2014, Teva’s J.P. shared with her colleagues that Aurobindo’s market

share target for the impending launch was 10%. Teva’s senior marketing operations executive, K.G.,

indicated that Teva was aware that both Aurobindo and Actavis were launching.

       592.    A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014, Patel

had spoken to Actavis’ Director of Pricing, Rick Rogerson, three (3) times. Rekenthaler and Falkin

of Actavis also spoke once on that day. On March 18, 2014, the day of the e-mail, Rekenthaler and

R.C. (Aurobindo) had a thirty (30) minute telephone conversation. Rekenthaler and Falkin spoke

again seven (7) times on March 20, 2014.

       593.    On April 16, 2014, Teva received word from a customer that a new competitor in

the market had offered a lower price than Teva’s current price for

Amphetamine/Dextroamphetamine IR. Patel informed K.G. that the challenge was coming from

Actavis and recommended that Teva concede that customer’s account. At 1:43pm, she

communicated to another colleague that the decision had been made to concede. Apparently closing

the loop, she called Rogerson at Actavis at 1:55pm. They spoke for just over four (4) minutes.

                           c.   Dextroamphetamine Sulfate ER

       594.    On June 19, 2014, as Actavis was entering the market for Dextroamphetamine

Sulfate ER, Patel reviewed a profitability analysis for that drug and asked Rekenthaler what share of

the market Actavis was targeting. Rekenthaler responded: “20-25%.” Rekenthaler knew Actavis’

market share goals because he and Falkin (Actavis) had spoken twice by phone that morning – once

for more than eleven (11) minutes and again for more than nine (9) minutes.



                                                     162
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 172 of 610
                                REDACTED – PUBLIC VERSION

        595.    Five days later on June 24, 2014, Teva employee S.B. confirmed to her colleagues in

an e-mail that Actavis had entered the market for Dextroamphetamine Sulfate ER. She remarked

that Teva had a 72.2% share of this “multi-player market” and thus recommended giving up a large

customer to Actavis and reducing Teva’s market share to 58.3% – in accordance with the industry

understanding to allocate the market, and Teva’s ongoing agreement with Actavis. Later internal e-

mails confirmed Teva’s decision to concede that customer to Actavis because “Actavis is entering

the market and seeking share.”

                             d. Clonidine TTS

        596.    Teva began marketing Clonidine TTS in 2010 after the expiration of the brand

manufacturer’s patent on Catapres-TTS®.

        597.    On May 6, 2014, Actavis was granted approval to market Clonidine TTS. Teva and

Actavis immediately commenced an extensive negotiation over price and market share. Rekenthaler

and Falkin spoke by phone three times that day: for fifteen (15) minutes, one (1) minute, and three

(3) minutes, respectively.

        598.    The next day, Rekenthaler announced to his colleagues that Actavis was entering the

market. K.G. (Teva) responded by requesting that Patel come up with a recommendation as to

which customers Teva should concede to Actavis. At the same time, Teva employees bemoaned

Actavis’ “ridiculous” low pricing for a new entrant, saying that price “is already eroded here.”

        599.    On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis to

revise its pricing and market share plans for Clonidine TTS to more acceptable levels with an even

more intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin three more times (5-,

10-, and 8-minute calls). Patel spoke to Rogerson at Actavis four times, the last call coming at

9:54am. At 10:02am, she informed her colleagues of the results of the negotiations, instructing them:

“Please concede Ahold and HEB.”



                                                      163
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 173 of 610
                                REDACTED – PUBLIC VERSION

        600.    The following day, May 9, 2014, Patel learned from yet another customer of a

“competitive price challenge” on this drug. Suspecting the source of the challenge was Actavis, Patel

called Rogerson three times. Following those conversations, Patel informed her colleagues that

Actavis wanted 25% of the market. She also stated that Actavis would likely want 10%-15% of that

share from Teva. During those conversations, she also likely conveyed her displeasure to Rogerson

about how low Actavis’ pricing was, because not long after those phone calls, she conveyed to her

supervisor, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after that, Patel

also learned that Actavis had “resent all of their offer letters at pricing that is higher than our

[Teva’s] current.”

        601.    Rekenthaler described to his colleagues the agreement he was willing to strike with

Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going to play any

games with them. They take the 15% and I don’t want to hear about this product again.” Teva’s

senior sales executive, T.C., cautioned him on the importance of maintaining a cooperative stance

towards this competitor, saying: “now, now Mr. Rekenthaler play nice in the sand box …. If history

repeats itself activist [sic] is going to be responsible in the market….”

        602.    The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to achieve

its fair share of the market for Clonidine TTS. On May 14, 2014, for example, Patel told colleagues

that Teva must be “responsible” and concede a particular wholesaler’s account to Actavis. On May

17, 2014, Teva conceded a large retailer account to Actavis. On May 20, 2014, Patel again declined

to bid at another customer due to the new entrant Actavis, stating: “We are trying to be responsible

with share and price.”

        603.    When L.R., Teva’s analytics manager, recommended giving up yet another Clonidine

TTS account to Actavis on May 23, 2014, after several conversations between Patel and Rogerson



                                                        164
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 174 of 610
                                 REDACTED – PUBLIC VERSION

the prior day, K.G. (Teva) reluctantly approved, saying: “[o]kay to concede, but we are getting to the

point where we will not be able to concede further.”

                            e. Budesonide inhalation

        604.    Teva obtained approval to market Budesonide inhalation in November 2008. Prior

to February 2015, Teva controlled virtually the entire market for generic Budesonide inhalation, with

other competitors having less than 1% market share.

        605.    On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’ plans

to enter the market, saying: “[i]t appears that Actavis is intending on shipping” Budesonide

inhalation. Rekenthaler and Falkin of Actavis had spoken by phone three days earlier on February

10, 2015.

        606.    On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

conversation lasting twenty-three (23) minutes. The following morning, Teva’s T.C. confirmed to

her colleagues that Teva had conceded the Budesonide inhalation accounts of two major customers

to Actavis. She explained that Actavis’ sense of urgency to obtain the accounts was due to concerns

about getting its product into market before it faced legal action from the brand manufacturer. Thus,

she explained, she was working with the customers on an “exit strategy” to get Teva’s product out

of the supply channel, so as to streamline Actavis’ entry into the market.

                            f.   Celecoxib

        607.    Teva received approval to market Celecoxib in May 2014.

        608.    On November 20, 2014, as Teva was preparing to launch its Celecoxib capsules, a

customer informed Teva that Actavis was vying for some of the customer’s Celecoxib business. The

customer indicated that Actavis was preparing for a launch of its own and had advocated its position

by pointing out that it was just trying to “get their share” in light of the fact that Teva had already

secured over 30% of the market.



                                                       165
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 175 of 610
                               REDACTED – PUBLIC VERSION

        609.    Rekenthaler took a cooperative – rather than competitive – stance upon hearing that

news, saying: “That’s all pretty accurate and hard to argue with.”

        610.    By December 1, 2014, however, the issue of where Actavis would obtain its desired

market share remained undecided. Another customer, a large retail pharmacy chain (“The

Pharmacy”), became actively involved in trying to broker an agreement between Teva and Actavis

on how much share each company would take upon launch. Actavis reportedly sought 25% of The

Pharmacy’s Celecoxib business. A representative of The Pharmacy told Teva’s T.C. that “he would

not move this unless we are all on the same page” and that he did not have an issue with sending

Actavis “a message.”

        611.    Rekenthaler’s response was consistent with the “fair share” understanding, saying “I

don’t want to give up anything . . . . We’re at 32% and I think that’s reasonable.”

        612.    In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6)

minute call with Falkin at Actavis on November 25. The two spoke twice more on December 3 –

once for two (2) minutes and another time for one (1) minute. Patel spoke to A.B., a senior sales and

marketing executive at Actavis, for over eight (8) minutes on December 5, and for over sixteen (16)

minutes on December 8. Rekenthaler and Falkin resumed their communications the day before the

Teva launch – December 9 – with a one (1) minute phone call. On the day of the launch –

December 10 – Rekenthaler and Falkin spoke three times with calls of one (1) minute, nine (9)

minutes, and three (3) minutes in duration.




                                                      166
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 176 of 610
                               REDACTED – PUBLIC VERSION


               6.      Teva/Par

                           a. Omega-3-Acid Ethyl Esters

       613.    Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time

period, manufacturers of the drug were all experiencing various supply problems, affecting how

much market share each would be able to take on.

       614.    On the morning of June 26, 2014, Patel e-mailed C.B., a senior operations executive

at Teva, to inform C.B. that Par had recently received FDA approval for Omega-3-Acid Ethyl

Esters. C.B. responded by asking if Par had started shipping that product. Patel replied at 10:24am

that she had not heard anything yet but promised to “snoop around.”

       615.    Patel had indeed already started “snooping around.” At 9:46am, she had sent a

message to T.P., a senior-most executive at Par, through the website LinkedIn, stating:




       616.    T.P. did not respond through LinkedIn, but texted Patel on her cell phone later that

day, initiating a flurry of ten (10) text messages between them in the late afternoon and early evening




                                                     167
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 177 of 610
                               REDACTED – PUBLIC VERSION

of June. That night, Patel followed up with C.B., informing her that the only thing Patel knew at that

point was that Par was limited on supply, but that she was “working on getting more . . ..”

        617.   The next morning, T.P. called Patel and they spoke for nearly thirty (30) minutes.

That was the first and only voice call ever between the two according to the phone records. That

same morning, Patel informed C.B. that she now had “some more color” on Par’s launch of Omega-

3-Acid Ethyl Esters and would “fill you in when we speak.” Patel also communicated this

information to Rekenthaler. At 11:27am that same morning, Rekenthaler sent an e-mail to T.C., a

Teva sales executive, with a veiled – but clear – understanding about Par’s bidding and pricing plans:

                “You’re aware PAR receive [sic] an approval. I would imagine that
                CVS is going to receive a one time buy offer from PAR. I’m also
                assuming the price would be above ours so there should not be a price
                request (which we would not review anyway). My point in the email
                is to ensure that you are aware of all of this . . . .”

        618.   Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June 30,

2014.

        619.   After the discussions between Patel and T.P. (Par), Teva proceeded to concede

business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share of

the market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the total

generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

        620.   As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s

K.G. stated that “[w]e heard that Apotex may be launching with limited supply and at a high price.”

Rekenthaler had obtained this information through phone calls with J.H., a senior sales executive at

Apotex, on September 25 and 27, 2014 – and then conveyed the information internally at Teva.

        621.   Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10, 2014, Patel and T.P. exchanged five (5) text messages.



                                                     168
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 178 of 610
                                REDACTED – PUBLIC VERSION

On December 1, 2014, Teva was notified by a customer that it had received a price challenge on

Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from Apotex, but

Rekenthaler knew better, stating “I’m confident it’s Par.” Rekenthaler informed T.C. that Teva

would not reduce its price to retain the business – thus conceding the business to Par.

        622.    By mid-February 2015, Teva had conceded several large customers to Par to smooth

Par’s entry into the market and maintain high pricing. During this time, Rekenthaler was speaking

frequently with M.B., a senior national account executive at Par, to coordinate.

        623.    By April 2015, Apotex had officially entered the market, and consistent with the “fair

share” understanding, Teva’s market share continued to drop. By April 25, Teva’s share of the

market for new generic prescriptions for Omega-3-Acid Ethyl Esters had dropped to 68.3% and its

share of the total generic market (new prescriptions and refills) had dropped to 66.8%. Rekenthaler

was speaking frequently with J.H. (Apotex) to coordinate during the time period of Apotex’s entry in

the market.

                            b. Entecavir

        624.    As Teva was preparing to enter the market for Entecavir in August 2014, T.C.

(Teva), informed an executive at WBAD that Teva was planning on launching Entecavir “shortly”

depending on when the FDA approved the drug. T.C. further noted: “We may or may not be alone

on the market at launch. Sandoz has a settlement and we do not know their terms. Apotex has

recently filed a PIV [Paragraph IV certification] but we invalidated the patent. We are hearing PAR

has the [authorized generic] and is stating they will launch after we launch, but there is still a good

chance we may be alone in the market for a short time.”

        625.    On August 28, 2014, Rekenthaler informed Teva sales employees that Teva had

received approval on Entecavir and would circulate offers later that day or the next day. Rekenthaler

noted: “[w]e are looking for at least a 60 share. Known competition is Par with an [authorized



                                                       169
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 179 of 610
                               REDACTED – PUBLIC VERSION

generic].” Rekenthaler also noted that Teva would be pricing as if they were “exclusive” in the

market and expressed concern that customers might react negatively to the launch of this drug

“because of our recent price increase [on other drugs].”

        626.   The same day, August 28, 2014, Rekenthaler had three phone calls with M.B., a

senior national account executive at Par. The two spoke two (2) more times the next day, August 29,

2014.

        627.   On August 29, a Teva sales employee reported that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired whether

Teva might consider reducing its price as well. Rekenthaler, after speaking with M.B. (Par) several

times on August 28 and 29, replied that Teva would remain firm on the price and noted that he was

“doubtful PAR will be much lower.” Despite Teva’s refusal to lower its price, that customer signed

an agreement with Teva to purchase Entecavir.

        628.   Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

feedback from CVS on Entecavir. T.C. replied that she had not and followed up later saying that

ABC had indicated that it would sign Teva’s offer letter. Rekenthaler replied: “Great, that helps. We

may end up conceding our friends up north [CVS] if they make too much fuss.” T.C. dismissed that

concern: “I think they will work with us really…We need them they need us so we just have to make

it work.”

        629.   Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic prescriptions

and 90.9% of the total generic market (new prescriptions and refills).

        630.   Within a few weeks, however, Teva’s share of the market was much more in line

with “fair share” principles – 52.6% for new generic prescriptions, and 47% of the total generic

market (new prescriptions and refills).



                                                     170
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 180 of 610
                                REDACTED – PUBLIC VERSION

       631.    On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.” Teva

declined to do so, citing that the “pricing is competitive and in line with the market.” Rekenthaler

had spoken to M.B. (Par) twice on October 2, 2014.

       632.    The two-player market for Entecavir remained stable over time. By January 2, 2015,

Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the total

generic market (new prescriptions and refills) was 46.7%.

                           c.   Budesonide DR

       633.    Teva was preparing to enter the market for Budesonide DR in or about March 2014.

At that time, it was a 2-player market: Par had 70% market share and Mylan had the remaining 30%.

       634.    Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014, M.B. (Par) called Rekenthaler (Teva). The two

executives spoke for twenty-six (26) minutes. The next day, April 2, 2014 — which happened to be

the same day that Teva received FDA approval to market Budesonide DR — Par increased its price

for Budesonide DR by over 15%.

       635.    That same day, Teva sales employees were advised to find out which customers were

doing business with Par and which were with Mylan, so that Teva would have a better sense of how

to obtain its fair share: “it would be helpful to gather information regarding who is with mylan and

who is with par…they are the two players in the mkt…as well as usage.”

       636.    Par and Mylan were also communicating at this time. On April 3, 2014 – the day

after the Par price increase – K.O., a senior account executive at Par, spoke to M.A., a senior

account manager at Mylan, for fifteen (15) minutes.

       637.    On April 4, 2014, Rekenthaler informed members of Teva’s sales force that,

although the company had received approval to market and manufacture Budesonide DR, Teva was



                                                      171
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 181 of 610
                               REDACTED – PUBLIC VERSION

not prepared to launch the product and he did not yet know when it would do so. Nonetheless,

Rekenthaler spoke to both Nesta, the Vice President of Sales at Mylan, and M.B., a similarly high-

level executive at Par, that same day.

        638.    Although Teva did not launch Budesonide DR until approximately June 2016,

company executives attempted to coordinate pricing and market share with its competitors in

anticipation of its product launch date.

                7.      Teva/Taro

                            a. Enalapril Maleate

        639.    In 2009, Taro discontinued its sales of Enalapril Maleate under its own label and

effectively exited the market. It continued supplying Enalapril Maleate thereafter only to certain

government purchasers under the “TPLI” label.

        640.    By mid-2013, the Enalapril Maleate market was shared by three players: Mylan with

60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a

significant anticompetitive price increase for Enalapril Maleate in July 2013.

        641.    Shortly before the Teva and Wockhardt price increases, on or about July 12, 2013,

Aprahamian, the Vice President of Sales and Marketing at Taro, was considering whether to renew

or adjust Taro’s price on Enalapril Maleate for its national contract (for government purchasers),

which was slated to expire in September 2013.

        642.    In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Patel of Teva as well as M.C., a senior sales and marketing executive at

Wockhardt, about Enalapril Maleate. As a result of those conversations, Taro’s plans changed.

        643.    On July 17, 2013 – the same day that Teva was taking steps to implement the price

increase –Patel called Aprahamian and left a message. He returned the call and the two spoke for

almost fourteen (14) minutes. Then, on July 19, 2013 – the day that both Teva and Wockhardt’s



                                                      172
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 182 of 610
                               REDACTED – PUBLIC VERSION

price increases for Enalapril Maleate became effective –Aprahamian called M.C. at Wockhardt on

his office phone and left a message. He then immediately called M.C.’s cell phone, which M.C.

answered. They spoke for nearly eleven (11) minutes.

        644.    On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

signaling a change in plans:




        645.    Aprahamian followed up with another e-mail shortly after, adding that Taro “[w]ould

only look for 10-15% MS [market share] but with recent market changes and units on this product,

it would be incremental.”

        646.    In the coming months, both Teva and Taro engaged in intensive analyses of how the

market should look after Taro’s re-launch so that each competitor would have its desired, or “fair,”

share of the market.

        647.    On July 31, 2013, for example, Patel provided her analysis of the drugs Teva should

bid on in response to a request for bids from a major customer, which was largely based on whether

Teva had reached its “fair share” targets. Enalapril Maleate was one of the drugs where, according to

Patel, Teva was “seeking share,” so she authorized the submission of a bid. Prior to sending that e-

mail, Patel had spoken to Aprahamian on July 30 (11 minute call) and July 31, 2013 (4 minute call).

Based on the agreement between the two companies, and in accordance with the industry’s “fair




                                                     173
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 183 of 610
                                 REDACTED – PUBLIC VERSION

share” code of conduct, Taro understood that it would not take significant share from Teva upon its

launch because Teva had a relatively low market share compared to others in the market.

        648.    Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro’s final prices would be set largely based on “continued

market intelligence to secure share . . ..”

        649.    In early December 2013, Taro was fully ready to re-enter the Enalapril Maleate

market. On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive, M.A., during conversations of two (2) and eleven (11) minutes.

        650.    On December 4, 2013, one customer that had recently switched from Wockhardt to

Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10mg, and

20mg strengths. At 4:30pm that afternoon, Aprahamian instructed a colleague to prepare a price

proposal for that customer for all four products.

        651.    Before sending the proposal to the customer, however, Aprahamian sought the input

of his competitor, Teva. On December 5, 2013, he and Patel spoke by phone for nearly five (5)

minutes.

        652.    Taro’s fact sheet for the Enalapril Maleate re-launch generated on the day of

Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing identical to

Teva’s and nearly identical to Wockhardt’s and Mylan’s.

        653.    Taro began submitting offers on Enalapril Maleate the following day, December 6,

2013. But even with the bidding process underway, Aprahamian made certain to communicate with

Mylan’s M.A. during a brief phone conversation that afternoon. This particular communication was

important since Mylan was the market share leader and Taro was targeting more of Mylan’s

customers than those of other competitors.




                                                     174
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 184 of 610
                               REDACTED – PUBLIC VERSION

       654.    Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril Maleate market. Aprahamian and M.A. talked for ten (10) minutes on

December 11, and for seven (7) minutes on December 12.

       655.    Thereafter, and with the likely consent of Mylan, Aprahamian reported on an

internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril Maleate

market share goal of 15% had been raised to 20%.

       656.    Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris & Dickson,

a Wockhardt customer. This caused M.C. (Wockhardt) to call Aprahamian on December 31, 2013,

to discuss the situation. During the call, M.C. agreed that so long as Wockhardt was able to retain

McKesson as a customer, it would concede Morris & Dickson to Taro. In an e-mail on January 2,

2014, S.K. (Wockhardt) conveyed the details to his colleagues:




       657.    By May 2014 the market was stable, and market share for Enalapril Maleate was

reasonably distributed among the companies. As Teva was considering whether to bid on specific

drugs for an RFP sent out by a large wholesaler customer, Patel provided the following caution with

regard to Enalapril Maleate: “no bid due to potential market/customer disruption, aka strategic

reasons.” The same day she sent that e-mail – May 14, 2014 – Patel spoke to Aprahamian for more

than four (4) minutes and exchanged eight (8) text messages with him.




                                                     175
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 185 of 610
                               REDACTED – PUBLIC VERSION

       658.    By June 2014, Taro had obtained 25% market share for Enalapril Maleate in a 4-

player market. Mylan and Teva each had approximately 28% market share.

                           b. Nortriptyline HCL

       659.    While Taro was approved in May 2000 to market generic Nortriptyline HCL, it

subsequently withdrew from the market. As of early 2013, the market was shared by only two

players – Teva with a 55% share, and Actavis with the remaining 45%.

       660.    By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that “…Nortriptyline capsules should be seriously considered

for re-launch as soon as possible.”

       661.    In early November, Taro was formulating re-launch plans, including a “Target

Market share goal” for Nortriptyline HCL of 25% that would leave Teva with 42.45% and Actavis

with 31.02%.

       662.    On November 6, 2013, Aprahamian pressed his team to “…get some offers on

Nortrip[tyline] out . . ..” He emphasized the need to find out who currently supplied two particular

large customers so that Taro could “determine our course (Cardinal or MCK)”.

       663.    Two days later, on November 8, Aprahamian received confirmation that McKesson

was a Teva customer.

       664.    Several days of conversations ensued among the affected competitors in an effort to

sort out how Teva and Actavis would make room for Taro in this market. For example, Rekenthaler

(Teva) and Falkin (Actavis) spoke twice by phone on November 10, 2013.

       665.    Then, on November 12, 2013, Taro’s Aprahamian called Patel (Teva). Their

conversation lasted almost eleven (11) minutes. That same day, Aprahamian announced to his

colleagues that Taro would not be pursuing Teva’s business with McKesson, saying simply: “Will




                                                     176
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 186 of 610
                                REDACTED – PUBLIC VERSION

pass on MCK on Nortrip.” Accordingly, he instructed a subordinate to put together an offer for

Cardinal instead.

        666.    The discussions of how to accommodate Taro into the Nortriptyline HCL market

were far from over, however. Falkin of Actavis and Rekenthaler of Teva spoke on November 14, 15

and 18. Falkin also exchanged two text messages with Cavanaugh (Teva) on November 17, and one

on November 18, 2014.

        667.    Immediately following this series of discussions, Aprahamian began delivering a new

message to his team: Taro had enough offers out on Teva customers – it needed to take the rest of

its share from Actavis. On November 19, 2013 when a colleague presented an opportunity to gain

business from Teva customer HD Smith, Aprahamian flatly rejected the idea, saying: “Looking for

Actavis.. [sic] We have outstanding Teva offers out .. [sic]”.

        668.    The next day, November 20, 2013, another Taro employee succeeded in finding an

Actavis customer that Taro might pursue. Armed with this new information, Aprahamian wasted no

time in seeking Actavis’ permission, placing a call to M.D., a senior national account executive at

Actavis, less than four hours later. They ultimately spoke on November 22, 2013 for more than

eleven (11) minutes.

        669.    Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed in

the negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer that

“[w]e are going to concede the business with Cardinal.”

        670.    The competitors continued consulting with each other over the coming months on

Nortriptyline HCL. On December 6, 2013, for example, Aprahamian called M.D. at Actavis and the

two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague informed

Aprahamian that a large customer, HEB, was with Actavis for all but one of the Nortriptyline HCL

SKUs, and that HEB was interested in moving the business to Taro.



                                                       177
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 187 of 610
                                REDACTED – PUBLIC VERSION

        671.    Having already cleared the move with Actavis during his December 6th call with

M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

        672.    Aprahamian also continued to coordinate with Teva. He called Patel on January 28,

2014, but she did not pick up. The dialogue continued on February 4, 2014 when Patel called

Aprahamian back. The two talked for nearly twenty-four (24) minutes.

        673.    Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Aprahamian of that fact and asked if he wanted to pursue the

opportunity, Aprahamian responded firmly that Teva had already done enough to help Taro with its

re-launch and thus only Actavis accounts should be pursued:




        674.    Over the first ten days of March, executives at Teva, Taro and Actavis called and

texted each other frequently in their continuing efforts to work out the details of Taro’s re-entry.

These calls include at least those listed below:




                                                      178
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 188 of 610
                               REDACTED – PUBLIC VERSION




       675.    At the end of this flurry of communications, Teva documented its internal game plan

for Nortriptyline HCL. Prior to this time - particularly in early 2014 – Nortriptyline HCL had been

listed by Teva as a potential candidate for a price increase. On March 10, 2014, however, as Patel

was revising that list of price increase candidates (and the same day she spoke to Aprahamian for

more than five (5) minutes), she removed Nortriptyline HCL from contention in order to

accommodate Taro’s entry. The spreadsheet that she sent to a colleague on that date expressly took

into account the negotiations over Taro’s entry that had occurred over the past few weeks. With

respect to a possible Nortriptyline HCL price increase, it stated: “Delay – Taro (new) seeking share.”

Teva subsequently raised the price of Nortriptyline HCL on January 28, 2015 – in coordination with

both Taro and Actavis.

               8.        Teva/Zydus

       676.    Green left Teva in November 2013 and moved to Zydus where he took a position as

an Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the

relationships he had forged with his former Teva colleagues to collude with Teva (and other

competitors) on several Teva/Zydus overlap drugs.




                                                     179
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 189 of 610
                                REDACTED – PUBLIC VERSION

        677.    In the spring/early summer of 2014 in particular, Zydus was entering four different

product markets that overlapped with Teva. During that time period, Green was in frequent contact

with Patel and Rekenthaler, and others, to discuss pricing and the allocation of customers to his new

employer, Zydus. Indeed, given the close timing of entry on these four products, Green, Patel, and

Rekenthaler were often discussing multiple products at any given time.

                            a. Fenofibrate

        678.    Teva colluded with Mylan and Lupin to allocate the Fenofibrate market upon

Mylan’s entry in May 2013. To effectuate that agreement, Green was in frequent contact with Nesta

of Mylan and Berthold of Lupin.

        679.    In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Green, now at Zydus, colluded with Patel, Rekenthaler, Nesta, and Berthold to share pricing

information and allocate market share for his new employer, Zydus.

        680.    On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to her

supervisor, K.G., Senior Director, Marketing Operations, for a meeting to discuss “Post Launch

Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’ anticipated

entry into the Fenofibrate market. Notably, Zydus did not enter the Fenofibrate market until a few

weeks later on March 7, 2014.

        681.    In the days leading up to the meeting, between February 19 and February 24, Patel

and Green spoke by phone at least 17 times – including two calls on February 20 lasting twenty-

seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 21 lasting twenty-

five (25) minutes; and a call on February 24 lasting nearly eight (8) minutes.

        682.    On or about March 7, 2014, Zydus entered the Fenofibrate market at WAC pricing

that matched Teva, Mylan, and Lupin. In the days leading up to the launch, individuals from all four

competitors were in regular contact with each other to discuss pricing and allocating market share to



                                                      180
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 190 of 610
                                REDACTED – PUBLIC VERSION

Zydus. Indeed, between March 3 and March 7, these competitors exchanged at least twenty-six (26)

calls with each other. These calls are detailed in the table below:




        683.    During the morning of March 17, 2014, Patel and Green had two more phone calls,

lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing

how to divide the market for several products Zydus was entering the market for. A half an hour

after the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep” for

several products on which Teva overlapped with Zydus - including Fenofibrate. With respect to

Fenofibrate, Patel recommended “Defend all large customers.” Later that same day, Patel called

Green again and they spoke for more than eleven (11) minutes.



                                                       181
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 191 of 610
                               REDACTED – PUBLIC VERSION

        684.    In the months that followed, Teva “strategically conceded” several customers to

Zydus in accordance with the agreement they had reached.

        685.    For example, on Friday March 21, 2014, J.P., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler, notifying

them that Zydus had submitted an unsolicited bid to a Teva customer, OptiSource. Patel responded

that Teva was “Challenged at Humana as well.”

        686.    That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the agenda was

“Fenofibrate (Zydus at Opti and Humana-propose to concede).”

        687.    The following Monday – March 24, 2014 – Patel sent internal e-mails directing that

Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a

“courtesy reduction” to a third customer, NC Mutual, but stated that Teva should “concede if

additional reduction is requested.” That same day, Patel called Green and they spoke for more than

fourteen (14) minutes. She also spoke with Berthold of Lupin for nearly twelve (12) minutes.

        688.    In the meantime, Zydus bid at another Teva customer, Ahold. On March 25, 2014,

Patel e-mailed Rekenthaler stating “Need to discuss. NC pending, and new request for Ahold. We

may not be aligned.” Patel then sent an internal e-mail directing that Teva “concede” the Ahold

business. Later that day, Patel called Green. He returned the call and they spoke for nearly eight (8)

minutes. Patel also called Berthold of Lupin and they spoke for five (5) minutes.

        689.    On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor, K.G., and

explained “if we concede, we will still be majority share, but only by a few share points. On the other

hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of the customer is

large. What are you[r] thoughts on asking them to divide the volume 25% Zydus and 75% Teva?



                                                      182
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 192 of 610
                                REDACTED – PUBLIC VERSION

This way, we’ve matched, retained majority and will hopefully have satisfied Zydus, and minimize

them going elsewhere.”

        690.    K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

directing that Teva reduce its price to Walgreens but explained that “we will retain 75% of the

award. The remainder will go to Zydus. Hopefully, this will satisfy their share targets.” Patel

emphasized that we “need to be responsible so that Zydus doesn’t keep challenging Teva in the

market.” Later that day, Green called Patel and they spoke for twenty (20) minutes.

        691.    On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014, Zydus

submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

        692.    On June 10, 2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

Director of National Accounts, stating “We are going to concede this business to Zydus per upper

management.” T.S. forwarded the e-mail to K.G., copying Patel and Rekenthaler, asking to “revisit

the decision to concede ANDA” because “[w]e need to send Zydus a message to cease going after

all of our business.” Rekenthaler responded, “At Anda I would suggest you try to keep our product

on their formulary in a secondary position and we’ll continue to get sales. . . . Zydus has little market

share on Fenofibrate that I can tell and they’ll continue to chip away at us until they get what they

are looking for.” A few hours later, J.P. responded that Anda would maintain Teva on secondary

and award the primary position to Zydus. Anda was fully aware that Teva was conceding Anda’s

business to Zydus because it was a new entrant.

        693.    The next day, on June 11, 2014, Green called Rekenthaler and they spoke for eight

(8) minutes. Later that day, Patel called Green. He returned the call and they spoke for nearly fifteen

(15) minutes.




                                                      183
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 193 of 610
                                REDACTED – PUBLIC VERSION

                            b. Paricalcitol

        694.    Teva entered the market on Paricalcitol on September 30, 2013. As the first generic

to enter the market, it was entitled to 180 days of exclusivity.

        695.    In March 2014, with the end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that Zydus and

another generic manufacturer not named as a defendant in this case planned to enter the market on

day 181, which was March 29, 2014.

        696.    In the month leading up to the Zydus launch, Patel and Rekenthaler spoke with

Green and discussed, among other things, which Paricalcitol customers Teva would retain and

which customers it would allocate to the new market entrant.

        697.    On February 28, 2014, T.S., a Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Patel and Rekenthaler, advising that ABC was

requesting bids on two Zydus overlap drugs – Paricalcitol and Niacin ER. After receiving that e-

mail, Rekenthaler called Green. The call lasted less than one (1) minute (likely a voicemail). The next

business day, on March 3, 2014, Rekenthaler called Green again and they spoke for twenty (20)

minutes. Later that afternoon, Patel also called Green. The two exchanged four calls that day,

including one that lasted nearly twenty (20) minutes. On March 4, Patel called Green again and left a

voicemail.

        698.    On March 12, 2014, T.S. e-mailed Patel and Rekenthaler stating that Zydus had bid

on Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a loss of exclusivity

report for Paricalcitol, listing out Teva’s customers and the percentage of Teva’s business they

represented. This was typically done by Teva employees before calling a competitor to discuss how

to divvy up customers in a market.




                                                       184
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 194 of 610
                               REDACTED – PUBLIC VERSION

        699.    On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14, 2014, Patel called Green. A few minutes later, Green returned

the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and they spoke for

eleven (11) minutes.

        700.    During the morning of March 17, 2014, Patel and Green had two more phone calls,

lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were discussing

how to divvy up the market for several products where Zydus was entering the market. A half an

hour after the second call, Patel e-mailed her supervisor, K.G., identifying “LOE Targets to Keep”

for several products on which Teva overlapped with Zydus – including Paricalcitol. With respect to

Paricalcitol, Patel recommended that Teva “Keep Walgreens, ABC, One Stop, WalMart, Rite Aid,

Omnicare.” Later that same day, Patel called Green again and they spoke for more than eleven (11)

minutes.

        701.    Over the next several weeks, Teva would “strategically” concede several customers

to the new entrant Zydus.

        702.    For example, on March 27, 2014, Green called Patel. Patel returned the call and they

spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource, one of Teva’s

GPO customers, notified J.P., a Director of National Accounts at Teva, that it had received a

competing offer from Zydus for its Paricalcitol business. J.P. forwarded the OptiSource e-mail to

Patel. Within minutes, Patel responded “[w]e should concede.”

        703.    That same day, Teva was notified by another customer, Publix, that Zydus had

submitted a proposal for its Paricalcitol business. On April 1, 2014, Teva conceded the customer to

Zydus and noted in Delphi that the reason for the concession was “Strategic New Market Entrant.”

        704.    Also on April 1, 2014, Zydus bid for the Paricalcitol business at NC Mutual, another

Teva customer. That same day, Patel called Green and left a 22-second voicemail. The next day, on



                                                      185
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 195 of 610
                                 REDACTED – PUBLIC VERSION

April 2, 2014, Patel tried Green twice more and they connected on the second call and spoke for

nearly ten (10) minutes. Later that evening L.R., an Associate Manager, Customer Marketing at Teva,

sent an internal e-mail to T.S., the Teva Director of National Accounts assigned to NC Mutual,

copying Patel, asking: “May we please have an extension for this request until tomorrow?” Patel

responded, “I apologize for the delay! We should concede.”

        705.    On April 15, 2014, Walmart received a competitive bid for its Paricalcitol business

and provided Teva with the opportunity to retain its business. Two days later, on April 17, 2014,

K.G. responded that he thought it might be Zydus. Patel replied, “We have conceded a reasonable

amount of business (as planned) to Zydus. I would be surprised if they were going after a customer

this big after they’ve picked up business recently.” Later that day, Green called Patel. She returned

his call and they spoke for nearly twelve (12) minutes. Later that day, after her discussion with

Green, Patel sent an internal e-mail stating “After further review, I believe this is [a company not

identified as a defendant in this case].” On April 22, 2014, Patel sent an internal e-mail regarding

Walmart directing, “Need to retain. Please send an offer. Thanks.”

                            c.   Niacin ER

        706.    Teva entered the Niacin ER market on September 20, 2013 as the first- to-file

generic manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was set to expire

on March 20, 2014.

        707.    Teva had advance knowledge that Lupin planned to enter on March 20, 2014 and

that Lupin would have 100 days or until June 28, 2014 before a third generic manufacturer would be

allowed to enter. Teva also knew that Zydus planned to enter on June 28, 2014.

        708.    Armed with that knowledge, Teva increased its price on Niacin ER on March 7,

2014 in advance of the competitors’ entry. In the days leading up to the price increase, all three

competitors exchanged several calls during which they discussed, among other things, the price



                                                      186
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 196 of 610
                               REDACTED – PUBLIC VERSION

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin. The

communications between Green (Zydus), Patel and Rekenthaler (Teva), and Berthold (Lupin) are

detailed in the chart below.




        709.    Similarly, in the days leading up to the Lupin launch on March 20, 2014, all three

competitors spoke again to discuss their plans for Niacin ER. The communications between Green,

Rekenthaler, Patel, and Berthold are detailed in the chart below.




        710.    In May 2014, Zydus began readying to enter the Niacin ER market. On May 5, 2014,

Zydus bid on the Niacin ER business at ABC - a Teva customer. The next day, on May 6, 2014,

Green called Rekenthaler and they spoke for three (3) minutes. Less than an hour later, Green called

Patel and they spoke for eight (8) minutes. A few minutes later, Green called Patel again and left a


                                                     187
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 197 of 610
                                 REDACTED – PUBLIC VERSION

twelve-second voicemail. Later that evening, Patel e-mailed K G. reporting what Teva had learned

on those calls:

        711.      K.G. responded that Patel should schedule an internal meeting to discuss their

strategy for Niacin ER and include Rekenthaler.

        712.      Over the next several days, Patel and Rekenthaler exchanged several calls with

Green. Green also exchanged several calls with Berthold (Lupin). These calls are listed below.




        713.      Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.

        714.      On May 29, 2014, C.D., an Associate Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Patel and Rekenthaler, stating: “A customer is

reporting that Zydus is soliciting usage for Niacin with an anticipated launch of June 24.” After

receiving the e-mail, Rekenthaler called Green. The call lasted two (2) minutes. Green returned the

call a few minutes later and they spoke for twenty-eight (28) minutes. Later that day, Patel called

Green and they spoke for nearly twenty-one (21) minutes.

        715.      On June 2, 2014, J.P., a Director of National Accounts at Teva, sent an internal e-

mail stating “I received a ROFR from McKesson due to Zydus entering the market. They apparently

did not secure ABC. They are launching 6/28, but are sending offers early due to Sun entering as

well.” Patel replied, “Please be sure to consult with [K.G.] on this one. Thanks.” Later that morning,


                                                       188
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 198 of 610
                                 REDACTED – PUBLIC VERSION

Green called Rekenthaler. The call lasted two (2) minutes. Green then called Patel and they spoke

for nearly six (6) minutes.

        716.    On June 5, 2014, J.P. sent an internal e-mail regarding “McKesson Niacin” stating

“Per Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” J.P. also entered

the loss in Teva’s internal database – Delphi – and noted that the reason for the concession was

“Strategic New Market Entrant.”

        717.    On June 28, 2014, Zydus formally launched Niacin ER and published WAC pricing

that matched the per-unit cost for both Teva and Lupin.

                              d. Etodolac ER

        718.    Prior to Zydus’ entry into the Etodolac ER market, Teva and Taro were the only

generic suppliers of the product. As described below, Teva and Taro -through Patel and

Aprahamian- colluded to significantly raise the price of Etodolac ER in August 2013.

        719.    On May 12, 2014, Zydus entered the Etodolac ER market at WAC pricing that

matched Teva and Taro’s artificially high pricing. Not surprisingly, in the days leading up to the

Zydus launch, Patel was relaying communications back and forth between Green and Aprahamian.

During these calls, the competitors discussed, among other things, the allocation of market share to

the new entrant, Zydus.




                                                      189
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 199 of 610
                              REDACTED – PUBLIC VERSION




       720.    On May 14, 2014, Anda- a wholesaler customer of Teva- notified Teva that Zydus

had submitted a bid for its Etodolac ER business. That same day, Patel exchanged eight (8) text

messages and had a four (4)-minute call with Aprahamian. The next day, on May 15, 2014, Green

called Patel and they spoke for twenty (20) minutes.

       721.    On May 20, 2014, Green called Patel and they spoke for four (4) minutes. That same

day, K.R., a senior sales executive at Zydus, also exchanged two (2) text messages and had a brief

call with Cavanaugh (Teva). The next day – May 21, 2014 – Green called Patel again and they spoke

for twenty-eight (28) minutes. That same day, K.R. (Zydus) and Cavanaugh (Teva) exchanged four

(4) text messages.

       722.    The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at Teva, sent

an internal e-mail to certain Teva employees, including Patel, stating: “I have proposed we concede

Anda as they are a small percent of market share and we will have to give up some share with a new

market entrant. Anda is looking for a response today.” Patel responded: “agree with concede.”


                                                       190
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 200 of 610
                               REDACTED – PUBLIC VERSION

        723.    Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified Teva that it

had received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Aprahamian at Taro for fourteen (14) minutes.

        724.    On July 2, 2014, Patel called Green and left a voicemail. The next day, on July 3,

2014, Patel sent an internal e-mail advising that “We will concede.” Later that day, Teva told

Econdisc that it was unable to lower its pricing to retain the business.

        725.    When Patel’s supervisor, K.G., learned that Teva had lost the Econdisc business, he

sent an internal e-mail asking “Did we choose not to match this?” Patel responded, “Yes. New

market entrant – Zydus.” K.G. replied, “Okay good. Thank you.”

                9.      Teva/Glenmark

                            a. Moexipril HCL

        726.    Glenmark and Teva coordinated with each other to raise pricing on two different

formulations of Moexipril HCL between May and July 2013. When Patel colluded with CW-5, a

senior-most executive at Glenmark, to raise prices on Moexipril HCL, one of the fundamental tenets

of that agreement was that they would not try to poach each other’s customers after the increase and

the competitors would each maintain their “fair share.”

        727.    On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of

its largest wholesaler customers, ABC. Upon hearing this news, Rekenthaler (Teva) forwarded an e-

mail discussing the Glenmark challenge to Patel, expressing his confusion over why Glenmark

would be challenging Teva’s business:




                                                      191
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 201 of 610
                               REDACTED – PUBLIC VERSION




        728.    Rekenthaler forwarded the e-mail only to Patel because he was aware that she had

been the person at Teva who had been colluding with Glenmark.

        729.    Five (5) minutes after receiving the e-mail from Rekenthaler, Patel responded:




        730.    The call that Patel had made earlier that day was to CW-5, a senior executive at

Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

        731.    Patel spoke to CW-5 three times that day. The following day – August 6, 2013 –

Brown, the Vice President of Sales at Glenmark, called Patel at 9:45am but did not reach her. Patel

returned Brown’s call at 10:08am and the two spoke for approximately thirteen (13) minutes. Later

that day, at 1:11pm, the two spoke again for approximately fifteen (15) minutes. During these calls,

Patel reminded Brown and CW-5 of their prior agreement not to poach each other’s customers after

a price increase.




                                                     192
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 202 of 610
                                 REDACTED – PUBLIC VERSION

        732.    As a result of these communications, Glenmark decided to withdraw its offer to

ABC and honor the agreement it had reached with Teva not to compete on Moexipril HCL. Later

that same day – August 6, 2013 – T.S. (Teva) informed colleagues that “[t]oday is a new day and

today…. ABC has now informed me that they will NOT be moving the Moexipril business to

Glenmark.”

                            b. Desogestrel/Ethinyl Estradiol (Kariva)

        733.    Glenmark entered the market for Desogestrel/Ethinyl Estradiol (brand name

Kariva) 0.15mg/0.02mg tablets on April 4, 2012 under its own brand name of Viorele.

        734.    During the morning of May 19, 2014, Patel learned that Glenmark had bid a low

price for Kariva at Publix, a retail pharmacy purchaser. S.B., an analyst at Teva, e-mailed Patel a list

of suggested re-bid prices to send to Publix for various drugs, including generic Kariva. The chart

included a suggested re-bid price for generic Kariva of $76.14 - which was $52.64 higher than the

$23.50 price that Glenmark had offered Publix.

        735.    This sparked a flurry of communications that same day between Patel and three

different Glenmark representatives - Brown and Grauso, and J.C., a sales and marketing executive at

Glenmark - as set forth below:




        736.    After this flurry of communications between the two competitors, Patel decided that

Teva would offer Publix a re-bid price with a nominal 10% reduction off the originally proposed re-

bid price of $76.14 - virtually guaranteeing that the business would be awarded to Glenmark.




                                                       193
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 203 of 610
                                REDACTED – PUBLIC VERSION

                           c.   Gabapentin

        737.   Glenmark entered the market for Gabapentin 800mg and 600mg tablets on April 1,

2006.

        738.   On October 13 and 14, 2014, Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes, California, along

with a number of Teva’s competitors. The PCMA described its Annual Meeting as “the . . . ideal

venue for senior executives from PBMs, specialty pharmacy, payer organizations and pharmaceutical

manufacturers to network, conduct business and learn about the most current strategic issues

impacting the industry.”

        739.   Shortly after returning from that meeting, during the morning of October 15, 2014,

Patel informed colleagues at Teva that Glenmark would be taking a price increase on Gabapentin

and suggested that this would be a great opportunity to pick up some market share. The Glenmark

increase had not yet been made public and would not be effective until November 13, 2014.

Nonetheless, Patel informed her colleagues in an e-mail that same day that there would be a WAC

increase by Glenmark effective November 13, and that she had already been able to obtain certain

contract price points that Glenmark would be charging to distributors. At around the time she sent

the e-mail, Patel exchanged two (2) text messages with Brown (Glenmark).

        740.   Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over the

next several weeks, Teva did pick up “a bit of share” to be more in line with fair share principles but

cautioned internally that it did not “want to disrupt Glenmark’s business too much.”




                                                     194
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 204 of 610
                               REDACTED – PUBLIC VERSION


                10.     Teva/Amneal

                            a. Norethindrone Acetate

        741.    On September 9, 2014, a customer approached Teva asking if Teva would lower its

pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for

Norethindrone Acetate was Amneal. The same day, Patel received phone calls from two different

Amneal employees – the first, a three-minute call from S.R.(2), a senior sales executive, and the

second from S.R.(1), a senior sales and finance executive for almost twenty-five (25) minutes. These

were the first calls Patel had with either S.R.(1) or S.R.(2) since she joined Teva in April 2013. That

same day, S.R.(1) also spoke several times with Brown, Vice President of Sales at Glenmark – the

only other competitor in the market for Norethindrone Acetate.

        742.    After speaking with the two Amneal executives, Teva refused to significantly reduce

its price to the customer; instead providing only a nominal reduction so as not to disrupt the market.

At that time, market share was almost evenly split between the three competitors. When discussing it

later, Patel acknowledged internally that Teva had “bid high” at the customer based on its

understanding “that it would be an increase candidate for Amneal. They increased shortly after.” By

bidding high and not taking the business from Amneal, in anticipation of a future price increase,

Teva reinforced the fair share understanding among the competitors in the market.

                11.     Teva/ Dr. Reddy’s

                            a. Oxaprozin

        743.    In early 2013, Dr. Reddy’s began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013 – when Teva was still the sole generic in the market –

the plan was to target one large retail chain and one large wholesaler in order to obtain at least 30%

market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market share expectations

down to 20% after Greenstone and Sandoz both re-launched Oxaprozin.



                                                       195
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 205 of 610
                                REDACTED – PUBLIC VERSION

        744.    On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained by

the sales team.”

        745.    Dr. Reddy’s re-launched Oxaprozin on June 27, 2013 with the same WAC price as

Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the Oxaprozin

business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for Teva’s business

at McKesson, but Teva reduced its price to retain that significant customer.

        746.    Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a

July 1, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy’s

employees about “asking to see if Teva would walk away from the business” at Walgreens. Within a

week, Dr. Reddy’s employees had learned that Teva would defend the Walgreens business and

recognized that they would have to “bid aggressively” to obtain that customer.

        747.    Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Green, then a National Account Director at Teva, that Dr. Reddy’s had made

an unsolicited bid for the Oxaprozin business, at a price of roughly half of Teva’s current price. Per

Green, Walgreens did not “want to move but obviously want[s] the price.”

        748.    While the Dr. Reddy’s offer to Walgreens was still pending – on July 23, 2013 – J.A.

of Dr. Reddy’s called Green. That phone call – the only one ever between the two individuals that is

identified in the phone records – lasted for nearly five (5) minutes.

        749.    Two days later, Green noted that “[i]f we give D[r. Reddy’s] this business, they may

be satisfied. I will see if I can find this out.” Green also warned, however, that if Teva decided to

defend and keep Walgreens’ business, Dr. Reddy’s will “just go elsewhere” – meaning Dr. Reddy’s

would continue to offer unsolicited bids to Teva customers and drive prices down.




                                                      196
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 206 of 610
                               REDACTED – PUBLIC VERSION

        750.    While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede the

business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29, 2013, K.G.

at Teva suggested the possibility of keeping the Walgreens business, but conceding Teva’s next

largest customer for Oxaprozin – Econdisc – to Dr. Reddy’s. Eager to avoid any further price

erosion from the Dr. Reddy’s entry, Rekenthaler immediately asked Patel to “look at our business on

Oxaprozin in order to accommodate Dr. Reddy’s entry.” Rekenthaler’s goal was to identify

customers other than Walgreens that Teva could concede to Dr. Reddy’s in order to satisfy its

market share goals.

        751.    At 12:33pm that day, Patel asked a colleague to “run the customer volume and

profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report before

negotiating market share with a competitor. At 2:20pm, that colleague provided the information to

Patel, copying Rekenthaler and K.G. With this information in hand, less than an hour later

Rekenthaler placed a call to T.W., a Senior Director of National Accounts at Dr. Reddy’s. The call

lasted two (2) minutes and was their only telephone conversation in 2013.

        752.    After having this conversation with T.W., Teva decided to maintain the Walgreens

business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the Econdisc business

on August 7, 2013. Green listed “Strategic Market Conditions” in Teva’s Delphi database as the

reason for conceding the business to Dr. Reddy’s.

        753.    By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20% share of

the Oxaprozin market. At that time, its customers included Econdisc, Keysource, and Premier.

                            b. Paricalcitol

        754.    518.    Teva entered the market for Paricalcitol on September 30, 2013 as the first-

to-file generic and had 180 days of generic exclusivity.




                                                      197
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 207 of 610
                                REDACTED – PUBLIC VERSION

        755.     Following its period of exclusivity, Teva’s “goal was to concede business on day 181”

but “to retain CVS, Walgreens and ABC. All others are not an automatic concede, but we expect to

concede.” During March and April 2014, Teva coordinated with and conceded several customers to

Zydus, as Zydus was entering the market for Paricalcitol. By mid-April 2014, Teva “ha[d] conceded

the share [it] planned for” to Zydus.

        756.     By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market. On May

1, 2014, T.W. of Dr. Reddy’s spoke with Rekenthaler of Teva for nearly eleven (11) minutes.

        757.     At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which

manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time, Teva’s

share was 73%.

        758.     On June 10, 2014 – as Dr. Reddy’s was starting to approach certain customers –

including a large retail pharmacy customer (“The Pharmacy”) –Patel spoke with V.B., the Vice

President of Sales for North American Generics at Dr. Reddy’s, several times. At 8:50am, Patel

called V.B. and left a voicemail. V.B. returned the call at 9:18am, and the two spoke for more than

ten (10) minutes. Later that day, at 2:46pm, Dr. Reddy’s provided The Pharmacy with a market share

report for Paricalcitol indicating that Teva was the market leader at 60% share. A representative of

The Pharmacy responded that it “[l]ooks like Teva is the right target.” Shortly after this e-mail

exchange, at 3:21pm, V.B. called Patel again and the two spoke for nearly nine (9) minutes.

        759.     By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and

The Pharmacy. The internal plan was that if The Pharmacy declined, then Dr. Reddy’s would make

an offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare,

dropping its market share by 3%.




                                                      198
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 208 of 610
                               REDACTED – PUBLIC VERSION

       760.    Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the 4mcg portion of the business.

Patel recommended to her boss, K.G., that Teva concede the business: “We have ~70 share and it is

ideal to concede here because of the incomplete family.” K.G. agreed. Patel then instructed S.B., a

customer analyst at Teva, to concede “due to [T]eva’s high share.” S.B. subsequently e-mailed T.C.,

Teva’s Senior Director of Sales & Trade Relations: “Due to the fact that we have high share and

already conceded on the other strengths, we are going to concede on this strength as well.” T.C.

relayed this statement, word-for-word, to Cardinal.

       761.    Dr. Reddy’s also submitted a bid to ABC, which was one of the customers that Teva

had targeted to keep after losing exclusivity. ABC notified Teva of Dr. Reddy’s competitive bid for

Paricalcitol on June 26, 2014. In internal e-mails discussing this price challenge, Teva employees

noted that Dr. Reddy’s was “aggressively seeking market share” and potentially eroding the price of

the drug. When asked for his thoughts on this, Rekenthaler remarked:




       762.    Despite the pricing challenge, Teva retained the ABC Paricalcitol business. As ABC

explained to Dr. Reddy’s, “Teva wanted to keep the business and has given us a competitive price.”

       763.    Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that date,

it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014, Teva’s K.G.

told Patel that he was “willing to concede 10-15% share total on Paricalcitol” to Dr. Reddy’s.


                                                      199
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 209 of 610
                                REDACTED – PUBLIC VERSION

        764.    Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy’s. Patel recommended that Teva concede the business. Teva did, and Winn-Dixie

informed Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.

        765.    Giant Eagle informed Teva that it had received a competing offer on Paricalcitol on

July 10, 2014. That same day, V.B. of Dr. Reddy’s called Patel and the two spoke for more than

twelve (12) minutes. Shortly after getting off the phone with V.B., Patel responded to a question

from a colleague regarding an RFP to another supermarket chain. One of the potential bid items was

Paricalcitol. Patel directed her colleague to “bid a little high on Paricalcitol. We should not be

aggressive since we are in the process of conceding share due to additional entrants.” Her colleague

responded: “I will bid higher” on Paricalcitol.

        766.    The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s. S.B., a Teva

Strategic Customer Analyst, wrote in an internal e-mail, “Due to DRL recent launch and pressure to

give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day.

        767.    After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at Schnucks

“[d]ue to new entrants and having to give up some share.” In order to create the appearance of

competition with this customer, Teva engaged in what Patel referred to as “fluff pricing,” by which

it offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure that Teva did not win the

business. Indeed, Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same

day it received Teva’s offer. When Patel learned of this, she remarked to a Teva salesperson (who

she had been discussing “fluff pricing” with recently):




                                                       200
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 210 of 610
                               REDACTED – PUBLIC VERSION




       768.    Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

       769.    On July 16, 2014, McKesson informed Teva that it had received a competing bid for

Paricalcitol, and that Teva would need to submit its best bid in order to retain the business. Teva

initially decided to concede the One Stop portion of McKesson’s business only, while retaining the

RiteAid portion. Patel wrote internally to her team that “[t]his decision is based on the number of

competitors, DRL’s potential share target and our current/conceded share. (Dr. Reddy’s should be

done with challenging our business on this product.)” Patel further added that Teva had been

“looking to give up One Stop to be responsible with share” and that “[t]he responsible thing to do is

concede some share to DRL but not all.”

       770.    On July 18, 2014 – a Friday –Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

message. V.B. returned the call on Monday morning, and the two spoke for more than four (4)

minutes. They spoke again the next morning, July 22, 2014, for more than six minutes. During these

calls, Patel and V.B. agreed that Dr. Reddy’s would stop competing for additional market share (and

driving price down further) if Teva conceded all of its McKesson business (One Stop and Rite Aid)

to Dr. Reddy’s. Indeed, Dr. Reddy’s confirmed to McKesson (that same day) that it “would be done

after this” – meaning it would not compete for additional business because it had attained its fair

share. McKesson passed this information along to Teva on July 22.

       771.    The next day, July 23, 2014, Teva conceded its entire McKesson business – both

RiteAid and One Stop – to Dr. Reddy’s. In its Delphi database, Teva noted that the McKesson



                                                     201
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 211 of 610
                                REDACTED – PUBLIC VERSION

Paricalcitol business had been conceded to a “Strategic New Market Entrant.” After the fact, former

customer McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva was]

not giving up share.”

        772.    By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol

market, which it decided – pursuant to its understanding with Teva – it would “maintain for now.”

                12.     Mylan / Sandoz

                            a. Valsartan HCTZ

        773.    The first drug that CW-4 (Sandoz) and Nesta (Mylan) coordinated about was

Valsartan HCTZ (brand name Diovan HCT).

        774.    Mylan was the first to file an ANDA to market the generic version – Valsartan

HCTZ – which, if approved, would give Mylan 180 days of generic exclusivity. Sandoz

manufactured the authorized generic. This meant that Sandoz and Mylan would be the only two

manufacturers of the generic for six months.

        775.    Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21,

2012. In the days leading up to the launch, CW-4 and Nesta spoke at least twenty-one (21) times by

phone during which they discussed, among other things, allocating market share for this product.

These calls are detailed in the table below:




                                                    202
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 212 of 610
                               REDACTED – PUBLIC VERSION




        776.    During these phone calls, Sandoz and Mylan- through CW-4 and Nesta - agreed to

divide up the market so that each competitor obtained roughly a 50% market share.

        777.    Throughout this time, CW-4 also kept Kellum (her supervisor) regularly informed of

her discussions with Nesta and met with Kellum in person to discuss her customer accounts,

including a meeting on September 14, 2012.

        778.    On September 21, 2012 - the date of the Valsartan HCTZ launch - R T., a senior

sales and marketing executive at Sandoz, sent an internal e-mail stating “[a]s a cross functional team,

we have optimized this launch successfully securing ~52% market share vs. a formidable competitor

like Mylan. . . . you should be very proud!”




                                                      203
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 213 of 610
                                     REDACTED – PUBLIC VERSION

          779.      That same day, Mylan issued a press release announcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to this

news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.” H.F., a

senior-most executive of Sandoz Germany responded, “…sometimes a little help from our

competition is welcome as well.” D.D., a senior-most executive of Sandoz North America, replied:




          780.      Kellum forwarded Mylan’s press release announcing the Valsartan launch to the

Sandoz pricing and sales teams. S.G., a national account executive at Sandoz, replied

“Hallelulah!!!!!!!!!!!!!!! (sic).”

          781.      On September 25, 2012 – only four days after the launch – ABC contacted Sandoz

seeking a price reduction on Valsartan HCTZ. S.G. forwarded the request to CW-1 and Kellum

stating “ABC has provided additional information regarding the market pricing on Valsartan HCTZ

(specifically to McK [a Mylan customer]). Please review and advise if Sandoz will continue to let the

market settle or move in a different direction. Kellum replied, “[n]o price change.”

          782.      On November 16, 2012, Sandoz executives met to discuss increasing sales for

Valsartan HCTZ. R.T. sent an internal e-mail in advance of the meeting asking “Are there

opportunities with non-Sandoz customers that we should evaluate?” After a colleague responded

with a list of potential Mylan customers, Kellum responded, “I’m concerned we are going to disrupt

the market. I understand the need for additional sales but we need to be thoughtful here.” R.T. then

informed the Sandoz team “Do not approach new customers, with[out] me or Armando [Kellum]’s

consent.”




                                                         204
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 214 of 610
                               REDACTED – PUBLIC VERSION


               Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 –
               2015)

               1.      July 31, 2012 Price Increase

       783.    Effective July 31, 2012, Teva increased pricing on a number of different drugs. Many

were drugs where Teva was exclusive, but several of them were drugs where Teva faced

competition, including the following39:




       784.    Before raising prices on these drugs, Teva coordinated each of these price increases

with its competitors. For every drug on the list above, either Green or Rekenthaler was

communicating directly or indirectly with Teva’s competitors to coordinate in the days and weeks

leading up to the price increase. For example:

           a. Mylan: Green spoke to Nesta on July 23 (7 minutes), July 24 (2 calls: 4 and 8

               minutes); July 25 (4 minutes); July 26 (4 minutes); July 30 (2 calls, including one 8

               minutes); and July 31, 2012 (5 calls: 6, 2, 4, 7 and 2 minutes);




39
  Watson Phannaceuticals, Inc. (“Watson”), acquired Actavis in or about October 2012. The two
companies operated as a single entity, albeit under separate names until January 2013, when Watson
announced that it had adopted Actavis, Inc. as its new global name. [See
https://www.allergen.com/news/news/thomson-reuters/Watson-pharmaceuticals-inc-is-now-
actavis-inc.]


                                                      205
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 215 of 610
                                  REDACTED – PUBLIC VERSION

            b. Watson: Rekenthaler spoke to A.S., a senior Watson sales executive, on July 11, 2012

                  (2 calls: 1 and 9 minutes);

            c. Sandoz: Green spoke to CW-2 (Sandoz) on July 29, 2012 (2 calls: 2 and 4 minutes)

                  and July 31, 2012 (6 minutes).

            d. Breckenridge: Rekenthaler spoke to D.N. a senior sales executive at Breckenridge on

                  July 17, 2012 (4 minutes);

            e. Alvogen: Green had several calls with Nesta (Mylan) (noted above) on July 31, 2012.

                  After some of those calls between Green and Nesta on July 31, Nesta called B.H., a

                  senior sales and marketing executive at Alvogen.

                              a. Nadolol

        785.      As early as 2012, Teva was speaking to competitors about the drug Nadolol.

        786.      In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz. All

three companies experienced supply problems of some sort during that time period, but they were in

continuous communication to coordinate pricing and market allocation in order to maintain market

stability. Nadolol was a high-volume drug and one of the most profitable drugs where Teva, Mylan

and Sandoz overlapped, so it was very important that they maintain their coordination.

        787.      By 2012, an anticompetitive understanding among Teva, Mylan and Sandoz was

firmly entrenched.

        788.      Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase, Green, at the time in the sales department at Teva, was in frequent communication with

executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29, 2012,

and again on the day of the price increase, July 31, 2012. Similarly, Green was communicating with

Nesta of Mylan often in the days leading up to the increase, including five (5) calls on the day of the

price increase.



                                                       206
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 216 of 610
                                 REDACTED – PUBLIC VERSION

       789.    Sandoz followed with its own increase on August 27, 2012. The increases were

staggering – varying from 746% to 2,762% depending on the formulation. The day before the

Sandoz increase, Kellum, then the Senior Director of Pricing and Contracts at Sandoz, called Green.

They had also spoken once earlier in the month, shortly after the Teva increase. CW-2 also called

Green twice on August 21, 2012 – the same day that Sandoz requested approval from its Pricing

Committee to raise the Nadolol price. The day after the Sandoz increase, Green – acting as the

conduit of information between Sandoz and Mylan – called Nesta (Mylan) twice, with one call

lasting fourteen (14) minutes.

       790.    Mylan, which returned to the market after a brief supply disruption, followed and

matched the Teva and Sandoz increases on January 4, 2013. The day before the Mylan increase

Nesta spoke to Green four (4) times. The next day, Green conveyed the information he had learned

from Nesta directly to his counterpart at Sandoz. On January 4, 2013 – the day of the Mylan

increase, Green called Kellum twice in the morning, including a six (6) minute call at 9:43am. Shortly

after hanging up with Green, Kellum reported internally on what he had learned – but concealing

the true source of the information – a convention that was frequently employed by many Sandoz

executives to avoid documentation of their covert communications with competitors:




                                                     207
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 217 of 610
                               REDACTED – PUBLIC VERSION

       791.    Being “cautious” on those products meant that Sandoz did not want to steal business

away from its competitors by offering a lower price and taking their market share.

       792.    Kellum’s phone records demonstrate that he did not speak with any customers

during the morning of January 4, 2013. At 11:50am the same morning, Green also called CW-2 at

Sandoz and they spoke for fifteen (15) minutes.

       793.    Significantly, Green was not speaking with his Sandoz contacts solely about Nadolol,

the common drug between Teva and Sandoz, but was also conveying information to Sandoz about a

Mylan price increase on another drug that Teva did not even sell – Levothyroxine. Such

conversations further demonstrate the broad, longstanding agreement among each of these

competitors to share market intelligence in order to facilitate the scheme.

       794.    To put the Nadolol price increases into context, the Connecticut Attorney General’s

Office received a complaint from a Connecticut resident who has been prescribed Nadolol for

approximately the last 15 years. In or about 2004, that individual paid between $10 and $20 in out-

of-pocket costs for a 90-day supply of Nadolol. Today, that same 90-day supply of Nadolol would

cost the complainant more than $500.

       795.    Teva continued to conspire with Mylan and Sandoz about Nadolol and many other

drugs throughout 2013 and into the future.

                           b. Labetalol HCL

       796.    After Teva increased its pricing on Labetalol HCL on July 31, 2012, it continued to

coordinate with its competitors to maintain that supra-competitive pricing for that drug. For

example, in October 2012, Teva learned that Sandoz was “no longer having supply issues” but that

“Watson is on allocation” (i.e., did not have enough supply to meet all of its demand). In an internal

e-mail sent on October 16, 2012, J.L., a senior analyst at Teva, questioned whether Teva should

consider lowering “strategic customer pricing” in order to retain its market share.



                                                     208
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 218 of 610
                                 REDACTED – PUBLIC VERSION

        797.    That same day, Green spoke to CW-2 of Sandoz two (2) times. After those calls with

CW-2, Green responded to the analyst’s question:




        798.    T.C. (Teva) agreed: “We need to stay the TEVA course.”

        799.    Rekenthaler was not satisfied, however. In order to confirm that Watson was also

still committed to maintain high pricing on Labetalol HCL, Rekenthaler called and spoke to A.S., a

senior sales executive at Watson, four (4) times on October 18, 2012.

                            c.   Nitrofurantoin MAC

        800.    Teva’s July 31, 2012 price increase on Nitrofurantoin MAC was between 90-95%

depending on the dosage and formulation. After that increase, Teva continued to coordinate with

Mylan and Alvogen to maintain those high prices.

        801.    For example, on October 10, 2012, a distributor customer approached Teva

requesting a lower price for Nitrofurantoin MAC because it was having difficulty competing with

the prices being charged by the distributor’s competitors (i.e., other distributors). At 9:49am on

October 10, 2012, K.G. (Teva) sent an internal e-mail to the Teva sales team, including Green and

Rekenthaler, among others, saying:




        802.    Immediately after receiving that e-mail, Green reached out to both Nesta at Mylan

and B.H., his counterpart at Alvogen. At 10:01am, Green called Nesta and the two spoke for ten



                                                      209
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 219 of 610
                                REDACTED – PUBLIC VERSION

(10) minutes. After hanging up – at 10:11am – Green called B.H. at Alvogen for the first of three (3)

calls that day, including one call lasting fourteen (14) minutes. To close the loop, Nesta also

separately spoke to B.H. two times that same day, including a call lasting almost ten (10) minutes.

Teva did not lower its price.

                2.      February – April 2013: Increasing Prices Before a New Competitor
                        Enters the Market: Budesonide Inhalation Suspension

        803.    As of February 2013, Teva was the only company in the market for generic

Budesonide inhalation suspension. Teva knew, however, that a potential legal action challenging the

validity of the patent on the brand drug could allow additional competition into the generic market

shortly. Before any additional competition could enter the market, effective February 8, 2013, Teva

raised the WAC price for its Budesonide inhalation suspension by 9%. Although a very modest

increase in percentage terms, the 9% price increase added $51 million to Teva’s annual revenues.

        804.    On April 1, 2013, Actavis won a legal challenge in federal district court against the

brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid. Actavis

immediately began planning to launch the product “at risk,” which is when a generic manufacturer

puts the product on the market before all appeals in the patent lawsuit are formally resolved and

there is still a risk that the new generic entrant might ultimately be found to violate the patent. That

same day, Rekenthaler called his counterpart at Actavis, A.B. – a senior sales and marketing

executive – and they spoke for two (2) minutes. This was the first-ever phone call between them

based on the phone records produced.

        805.    The next day, April 2, 2013, Rekenthaler spoke to A.B two (2) more times, including

one call lasting eight (8) minutes. Actavis then immediately began shipping the product. Instead of

competing to obtain market share as a new entrant, however, Actavis entered the market with the

exact same WAC price as Teva. Indeed, when Teva inquired of a customer that same day to confirm




                                                       210
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 220 of 610
                               REDACTED – PUBLIC VERSION

Actavis’ pricing, Teva was informed by the customer that Actavis’ pricing was “in line with [Teva’s]

current wholesale pricing.”

        806.   At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market. In the interim, though, Teva was able to

continue to charge the agreed-upon prices. In addition, once Actavis entered the market in 2015,

Teva immediately conceded customers to Actavis in accordance with the fair share agreement – after

calls between Rekenthaler and Falkin, by then a Vice President at Actavis.

               3.      May 13, 2013 Price Increase – Tizanidine

        807.   As of May 2013, Sandoz, Mylan, and Dr. Reddy’s were in the market for Tizanidine.

Dr. Reddy’s led the increase on this product on May 13, 2013, increasing its WAC price and raising

contract pricing tenfold. At that time, Dr. Reddy’s was the market leader with 59% market share,

while Mylan had 24%, and Sandoz had 17%.

        808.   Tizanidine was a drug that had been on the market for many years and whose price

had eroded as many competitors entered and exited the market depending on the profitability of the

drug. As Dr. Reddy’s explained in an internal presentation, “Price needs to be adjusted to incentivize

current manufacturers to stay in this product” and stated that Dr. Reddy’s assumes “Mylan and

Sandoz are responsible players, and they may not be able to pick up the large volumes we currently

service.”

        809.   Sandoz was thrilled when it learned that Dr. Reddy’s had increased its price on

Tizanidine. For example, on May 10, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just took a price increase

on Tizanidine! Pricing on the 2 & 4 mg 150 ct went from $4.50 to $45.00. . . . We should secure

confirmation but if this is true it would be very positive ….” Kellum responded, “Wow! Thank




                                                     211
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 221 of 610
                               REDACTED – PUBLIC VERSION

you.” Kellum then quickly sent out a directive to the team to “[p]lease put the product on strict

allocation to forecast. Pricing Team – no new offers.”

        810.    On May 13, 2013, Dr. Reddy’s published its new WAC pricing for Tizanidine. That

same day, Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes. Two days later, CW-

1 of Sandoz sent an internal e-mail to Kellum regarding “Tizanidine” stating “[l]et’s discuss.”

        811.    On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on

several formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s WAC

increases were significant - ranging from 248% to 344%, depending on the formulation. In the days

leading up to the Sandoz increase, Nesta of Mylan exchanged phone calls with both CW-4 of

Sandoz and J.A., a national account executive at Dr. Reddy’s, to coordinate the price increase

regarding Tizanidine. At least some of those calls are set forth in the table below:




        812.    Notably, after this, Nesta would not speak with J.A. again until three months later in

August 2013.

        813.    On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it wanted

to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-1 and

Kellum asking “[a]re we considering additional Tizanidine market share? I’m assuming are[sic] intent

is not to be disruptive at this time.” A few minutes later, Nesta called CW-4 at Sandoz and they

spoke for nearly thirteen (13) minutes. Later that day, CW-1 replied to CW-3’s e-mail stating, “[w]e


                                                      212
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 222 of 610
                                REDACTED – PUBLIC VERSION

will sit tight for now.” CW-3 then responded to Omnicare, stating that “[a]lthough we are not in a

back order situation we cannot assume additional usage at this time. If this were to change I will let

you know.”

        814.    On June 14, 2013, Anda, a wholesale customer, e-mailed J.A. (Dr. Reddy’s) asking

“[d]id mylan follow your increase?” J.A. responded, “We’ve heard they did.” J.A. had learned of

Mylan’s intent to follow the price increase through his prior communications with Nesta. However,

Mylan had not actually raised its price on Tizanidine at the time of the inquiry and would not do so

until July 2, 2013.

        815.    On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr.

Reddy’s, stating: “I’m assuming they got a price increase.” N.M. responded: “I think, given the

market situation and us leading the price adjustment, I think, we should not go behind additional

market share since it will erode the market even further.” J.A. replied, “[y]eah, I was just sending it as

an FYI, no intention to bid.” A few weeks later, Meijer forwarded the same request to Sandoz.

Sandoz’s response was similar: “[w]e cannot supply unfortunately.”

                4.      May 24, 2013 First List of Price Increases

        816.    When Patel began at Teva, she completed and sent her first formal list of

recommended price increases to her supervisor, K.G., on May 24, 2013. She sent the list via e-mail,

with an attached spreadsheet entitled “Immediate PI File.” The attached list included twelve (12)

different drugs where Patel recommended that Teva follow a “high quality” competitor’s price

increase as soon as possible. The spreadsheet also revealed competitively sensitive information about

future pricing and bidding practices of several of Teva’s high quality competitors – information that

Patel could have only learned through her discussions with those competitors. The relevant columns

from that spreadsheet are set forth below:



                                                       213
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 223 of 610
                               REDACTED – PUBLIC VERSION




       817.    For every one of the relevant drugs on the list, Patel or another executive at Teva

spoke frequently with Teva’s competitors in the days and weeks leading up to May 24, 2013. During

these communications, Teva and its competitors agreed to fix prices and avoid competing with each

other in the markets for the identified drugs. For some of these drugs – including the four different

formulations of Fluocinonide – Patel knew before she even began her employment at Teva that she

would be identifying those drugs as price increase candidates because of communications she had

already had with Aprahamian of Taro.

       818.    The graphic on page 170 of AG Complaint No. 2 summarizes some of the calls

related to each of the respective competitors leading up to May 24, 2013.

       819.    The “Immediate PI File,” including the competitively sensitive information Patel had

obtained from competitors, was sent by Patel’s supervisor, K.G., to Cavanaugh – at that time the

Senior Vice President of Sales and Marketing at Teva – on May 27, 2013. Cavanaugh adopted and

approved Patel’s price increase recommendations on May 28, 2013.

       820.    The Teva price increases for the drugs identified in Patel’s May 24, 2013 “Immediate

PI File” went into effect on July 3, 2013. Patel went to great lengths to coordinate these price

increases with competitors prior to sending the list to K.G. on May 24, 2013. Some illustrative

examples of that coordination are set forth below.



                                                      214
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 224 of 610
                                REDACTED – PUBLIC VERSION

                             a. Glenmark

        821.     A number of the drugs identified in the “Immediate PI File” were targeted because

of a recent Glenmark price increase on May 16, 2013. As soon as Patel started at Teva, she began to

identify price increase candidates through her conversations with various sales and marketing

executives at Glenmark, including:

          a.     CW-5: four (4) calls on May 2, 2013 (5:02; 0:06; 7:18 and 11:39), two (2) calls on May

                 3, 2013 (1:53 and 0:06); one (1) text message on May 3, 2013;

          b.     J.C.: three (3) calls on May 6, 2013 (6:45; 20:44; 8:39); two (2) calls on May 7, 2013

                 (7:59 and 1:03). For example, early in the morning on May 2, 2013, Patel informed a

                 colleague that she expected to have some new drugs to add to the price increase list

                 imminently:




        822.     Less than fifteen minutes later, Patel received a call from CW-5 (Glenmark) and the

two spoke for just over five (5) minutes. Shortly after that call, at 7:44am, Patel sent a follow-up e-

mail where she identified six different “high priority” Glenmark drugs to add to the price increase

list, including: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL; Moexipril HCL; and

Moexipril HCL/HCTZ. Glenmark had not yet increased price on any of those drugs, nor had it sent

any notices to customers indicating that it would be doing so (and would not send such notices until

May 15, 2013).




                                                       215
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 225 of 610
                               REDACTED – PUBLIC VERSION

       823.    As the Glenmark price increases were approaching, Patel took steps to make sure

that Teva did not undermine its competitor’s action. During the morning on May 15, 2013, in

anticipation of the Glenmark price increases that had not yet been implemented or made public,

Patel instructed her Teva colleagues to alert her of any requests by customers for pricing relating to

eight different drugs that Teva and Glenmark both marketed:




       824.    In accordance with the fair share understanding outlined above Patel wanted to be

careful to avoid obtaining any market share from Glenmark after the price increases.

       825.    Patel also spoke to CW-5 (Glenmark) for nearly six (6) minutes the next day, May 16,

2013 – the day of the Glenmark price increases. Effective that day, Glenmark increased price on the

following drugs where there was an overlap with Teva: Adapalene gel; Nabumetone; Fluconazole

tablets; Ranitidine HCL; Moexipril HCL; Moexipril HCL/HCTZ; Pravastatin; and Ondansetron.

Patel also spoke to CW-5 and J.C. (Glenmark) multiple times on May 17, 2013.




                                                      216
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 226 of 610
                               REDACTED – PUBLIC VERSION

       826.    After the Glenmark price increase implementation on May 16, 2013, and before

Teva had the opportunity to follow those increases, several customers approached Teva looking for

a lower price. Teva refused to bid on most of these solicitations so to maintain market stability.

When it did provide a customer with a bid, Teva intentionally bid high so that it would not win the

business. As Patel stated to a Teva colleague when a large wholesaler approached Teva about

bidding on several Glenmark drugs: “IF we bid, we need to bid high, or we will disturb the market.”

       827.    Patel did not immediately include all of the Glenmark price increase drugs on Teva’s

price increase list, however, because certain drugs involved non high “quality” competitors. For

these drugs, a little more work (and communication) was required before Patel would feel

comfortable moving forward with a price increase.

       828.    For example, the market for Fluconazole tablets included Greenstone as a

competitor (albeit with relatively low market share) in addition to Teva and Glenmark. As of Friday

May 17, 2013, Patel had not yet decided whether Teva should follow the Glenmark price increase on

Fluconazole, fearing that Greenstone might not be a responsible competitor. In an internal e-mail

that day, Patel indicated to colleagues – including her supervisor, K.G. – that she was “[g]athering

some revised intel” about Fluconazole in order to determine next steps. The following Monday, May

20, Patel called R.H., a national account manager at Greenstone but was unable to connect. Patel

was ultimately not able to communicate with R.H. by phone until May 28, 2013 when the two had a

twenty-one (21) minute call. The next day after speaking to R.H. – May 29, 2013 –Patel promptly

added Fluconazole to the Teva price increase list.

       829.    Teva followed the Glenmark price increase for Fluconazole tablets on July 3, 2013.

That same day, Patel spoke to R.H. for nearly sixteen (16) minutes and also spoke to CW-5

(Glenmark) for almost five (5) minutes. The Teva price increases were a staggering 875% - 1,570%,




                                                      217
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 227 of 610
                              REDACTED – PUBLIC VERSION

depending on the dosage strength. Greenstone then followed with an increase of its own on August

16, 2013. Patel coordinated those increases with both Glenmark and Greenstone.

                           b. Sandoz

       830.    In her May 24 “Immediate PI File,” Patel included competitively sensitive

information about the drug Nabumetone, indicating that she was confident following Glenmark’s

increase because Sandoz was “bidding high” on that drug. In other words, Sandoz would provide

cover bids that were too high to be successful, so that Sandoz would not take its competitors’

market share even if it did not take its own price increase. Patel had spoken to CW-1 for nearly

twenty-five (25) minutes on May 15, 2013, and again for more than eighteen (18) minutes on May

20, 2013, during which time she learned this information.

       831.    At the same time, Sandoz was internally discussing its “bidding high” strategy for

Nabumetone. Two days before Patel sent the “Immediate PI File” to her supervisor, a Sandoz

pricing analyst sent the following e-mail to Kellum and CW-1 confirming the strategy:




       832.    Patel continued to coordinate with CW-1 and other competitors about increasing

prices for drugs on the list even after she sent it to K.G. on May 24, 2013. For example, at 8:15am

on May 30, 2013, Patel spoke to CW-5 at Glenmark for nearly twelve (12) minutes. Immediately

after hanging up the phone, Patel called CW-1 at Sandoz to discuss Glenmark’s increase on the drug

Ranitidine HCL and Teva’s plans to follow that increase (Sandoz was also in the market for




                                                     218
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 228 of 610
                               REDACTED – PUBLIC VERSION

Ranitidine HCL). She left CW-1 a voicemail, which he returned promptly. Patel and CW-1 then had

several substantive telephone calls over the next half hour.

        833.    After these conversations with Patel, at 10:02am, CW-1 sent an e-mail to Kellum

indicating that he believed there would be price increases in the pipeline with respect to Ranitidine

HCL, and suggesting a potentially substantial increase in Sandoz’s price:




        834.    The communication between Patel and CW-1 about competitively sensitive

information was constant and unrelenting during this period. For example, in June 2013 Teva was

“attempting to understand how [its] pricing for Isoniazid compares to the rest of the market.” On

June 11, 2013, L.R., a Teva marketing representative, asked Patel whether she was “aware of any

competitive market intel for this family?” According to the marketing representative, Sandoz was

also in the market for Isoniazid and had “drastically increased their pricing” in January 2013. Patel

responded: “I will try to get the scoop on Sandoz pricing tomorrow. When do you need this by?”

        835.    The next day - June 12, 2013 - Patel exchanged at least five (5) calls with CW-1 at

Sandoz, including those listed below:




                                                      219
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 229 of 610
                              REDACTED – PUBLIC VERSION




       836.    At 8:27am, after the first two of the phone calls listed above, Patel sent the following

e-mail clarifying some of the information that L.R. had provided, reflecting some of the

conversations about market share she was having with CW-1:




       837.    Later that day, at 3:21pm, Patel passed along additional information with specific

price points she had received from CW-1 at Sandoz:




                                                     220
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 230 of 610
                                REDACTED – PUBLIC VERSION




       838.    As discussed more fully below, Teva ultimately increased price on Isoniazid on

January 28, 2015 – in coordination with Sandoz. Patel spoke to CW-1 for more than sixteen (16)

minutes shortly before the increase, on January 22, 2015.

                           c.   Taro

       839.    Patel noted in her May 24, 2013 “Immediate PI File” that for the drug Adapalene

Gel, she was confident in following the Glenmark price increase because there were also “[r]umors

of a Taro increase” on that drug. In addition to Teva and Glenmark, Taro was the only other

competitor in the market for Adapalene gel at that time. Patel had heard the “rumors” about a Taro

increase directly from Aprahamian, the Vice President of Sales and Marketing at Taro. During a

nearly eleven (11) minute phone conversation between the two on May 22, 2013, the competitors

agreed to follow the Glenmark increase. This was the first call between Patel and Aprahamian since

Patel joined Teva.

       840.    Shortly after the phone call with Patel, Aprahamian made an internal request for a

report with specific information about Adapalene gel in order to evaluate a potential Taro increase

on the drug, including volume and pricing. Aprahamian indicated that the reason for his request was

that the “[r]umor mill has some price changes in the market.”

       841.    The next day, May 23, 2013, Aprahamian directed a Taro employee to implement a

price increase on Adapalene gel:




                                                    221
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 231 of 610
                              REDACTED – PUBLIC VERSION




       842.    Exactly one week after the call between Patel and Aprahamian, on May 29, 2013,

Taro increased its price on Adapalene gel. As discussed below, Teva followed with its own price

increase on July 3, 2013, which was coordinated with both Glenmark and Taro.

               5.      July 3, 2013 Price Increases

       843.    Teva implemented its first formal set of price increases using Patel’s high-quality

competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of the

drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several others

had been added in the interim. Patel scheduled a conference call for the day before the price

increases to discuss those increases with members of Teva’s sales and pricing departments:




                                                      222
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 232 of 610
                               REDACTED – PUBLIC VERSION




       844.    Patel and/or Green spoke to every important competitor in the days and weeks

leading up to the July 3, 2013 Teva price increase to coordinate the increases and reiterate the

understanding already in place with those competitors.

       845.    The graphic on page 180 of the State AG Complaint No. 2 details some of the calls

between Teva representatives and Teva’s competitors in the days and weeks leading up to the July 3,

2013 price increase.




                                                      223
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 233 of 610
                               REDACTED – PUBLIC VERSION

       846.    The only drugs that Patel or Green did not coordinate with Teva’s competitors

(those not highlighted in the referenced graphic) were drugs where Teva was exclusive – i.e., had no

competitors.

       847.    Patel – and other executives at Teva –went to great efforts to coordinate these price

increases with competitors prior to July 3, 2013. Some illustrative examples of generic drugs that

were added to the list after May 24, 2013 are set forth in more detail below.

                           a. Upsher-Smith

       848.    On June 13, 2013, as Patel was in the process of finalizing the Teva price increase

list, she learned that Upsher-Smith had increased its listed WAC prices for the drug Oxybutynin

Chloride.

       849.    On June 13, 2013, K.G. (Teva) sent an e-mail to several Teva employees, including

Patel, asking them to “share any competitive intelligence you may have or receive” regarding

Oxybutynin Chloride. At that time, Teva had been considering whether to delete the drug from its

inventory, due to low supply and profitability. One factor that could potentially change that calculus

for Teva was the ability to implement a significant price increase. On June 14, 2013, while

considering whether to change Teva’s plan to delete the drug, a Teva employee asked Patel whether

she could “provide an estimate of the pricing we might secure business at?”

       850.    On June 15, 2013 Patel exchanged six (6) text messages with B.L., a senior national

account executive at Upsher-Smith.

       851.    Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large part because of

her relationship and understanding with B.L. In the week before she began her employment at Teva

(after leaving her previous employment), Patel and B.L. exchanged several text messages. During her

first week on the job, as she was beginning to identify price increase candidates and high quality

competitors, Patel spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes. During these



                                                     224
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 234 of 610
                                REDACTED – PUBLIC VERSION

initial communications, the two competitors reached an understanding that Teva and Upsher-Smith

would follow each other’s price increases. This understanding resulted in Upsher-Smith receiving a

+2 “quality competitor” ranking from Patel.

        852.    On June 19, 2013, Teva learned that the other competitor in the market for

Oxybutynin Chloride, a company not identified as a defendant in this Complaint, also increased its

price for that drug. As a result, a national account executive at Teva sent an e-mail to Patel stating

“Did you know about the Oxybutynin? We have small share, but huge increase there!” Patel

responded: “Yes, heard late last week. The train is moving so fast, I’m worried we won’t get on!”

That same day, Patel instructed a colleague to add Oxybutynin Chloride to the Teva price increase

list and began taking steps to implement the increase.

        853.    On July 3, 2013, Teva implemented a price increase ranging between 1,100 – 1,500%

increase on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the

list, Teva would not have increased its price without first obtaining agreement from competitors that

they would not compete with Teva or steal market share after the increase.

                            b. Mylan

        854.    Immediately after she began at Teva, Patel began to investigate Mylan drugs as a

potential source for coordinated price increases. For example, on May 6, 2013, as she was creating

the list of “Immediate PI” candidates, Patel sent Green an e- mail with an attached spreadsheet titled

“Price Increase Candidate Competitive Landscape.” Patel asked Green to “gather as much market

intelligence as possible” for certain, specific items that she had highlighted in blue, including nine (9)

Mylan drugs: Tolmetin Sodium capsules; Doxazosin Mesylate tablets; Methotrexate tablets;

Diltiazem HCL tablets; Flurbiprofen tablets; Nadolol tablets; Amiloride HCL/HCTZ tablets;

Cimetidine tablets; and Estradiol tablets.




                                                       225
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 235 of 610
                                REDACTED – PUBLIC VERSION

        855.    The next day, May 7, 2013, Green spoke to Nesta at Mylan three times, including

one call lasting more than eleven (11) minutes. Green also called Patel twice that day to report on

what he had learned. Green and Nesta also spoke a number of times over the next several days,

including on May 8 (3:46), May 9 (4:05) and May 10, 2013 (0:28; 10:46 and 2:19).

        856.    On May 14, 2013, Patel asked several Teva national account managers, including

Green, to obtain “price points” on certain Mylan drugs including Cimetidine and Nadolol in

preparation for a potential price increase. She indicated internally to another Teva colleague that she

was expecting “additional Mylan intel” and that she was expecting Mylan “to take an additional

increase” on those items. On May 17, 2013, Green spoke to Nesta six (6) times, including calls

lasting over eleven (11), two (2), four (4), and sixteen (16) minutes.

        857.    On May 29, 2013, after a discussion with Cavanaugh Patel added four Mylan drugs

to the Teva price increase list: Nadolol, Cimetidine, Prazosin HCL, and Methotrexate.

        858.    Discussions between Green and Nesta about specific drugs continued into June, as

Mylan was also preparing for its own major price increase on a number of drugs. From June 24

through June 28, 2013, for example, Green and Nesta had at least the following telephone calls:




                                                       226
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 236 of 610
                                REDACTED – PUBLIC VERSION

        859.    On June 26, 2013, in the midst of this flurry of communications between Teva and

Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel’s colleagues

sent her a suggestion with the following list of potential drugs to add to the price increase list:

         Product                                           Competitors (Mkt Share)

         Disopyramide Phosphate Capsules                   Actavis (61%)

         Ketorolac Tablets                                 Mylan (32%)

         Ketoprofen Capsules                               Mylan (63%)

         Hydorxyzine Pamoate Capsules                      Sandoz (39%); Actavis (9%)

         Nystatin Tablets                                  Heritage (35%); Mutual (32%)


        860.    In response, Patel’s supervisor, K.G., commented that “Ketoprofen would have a

high likelihood of success.” Patel also responded favorably with regard to some of the drugs,

alluding to the fact that she had inside information about at least Ketoprofen:




        861.    Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac

Tromethamine and Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2,

2013. Teva then quickly followed with its own price increase for both drugs (and others) on August

9, 2013. As discussed more fully below, those price increases were closely coordinated and agreed to

by Teva and Mylan.




                                                       227
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 237 of 610
                                REDACTED – PUBLIC VERSION

        862.    At the end of the flurry of phone communications between Teva and Mylan

described above – on June 28, 2013 –Green and Nesta had a four (4) minute call starting at 10:59am.

Within minutes after that call, Patel sent the following e-mail internally at Teva:




        863.    Patel obtained this information directly from Green but got one significant point

wrong (which confirms that she had advance notice of the Mylan increase). In fact, Mylan did not

announce the price increases until the following Monday, July 1, 2013 – with an effective date of July

2, 2013.

        864.    Patel consistently used the term “rumors” in e-mails to camouflage that Teva was

communicating with competitors about future price increases. She used the term when discussing

Taro in the May 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and before

Taro raised its price on Adapalene gel. She used it again on June 26, 2013 – after Green and Nesta

spoke several times in advance of Mylan’s price increase on Ketoprofen.

        865.    Similarly, on July 2, 2013 – the day before Teva’s price increases (including for the

drug Methotrexate) went into effect, a colleague asked Patel how Teva’s competitors’ pricing

compared with regard to Methotrexate. Patel responded that Mylan’s pricing was a little low on that

drug, “but we are hearing rumors of them taking another increase,” so Teva felt comfortable


                                                       228
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 238 of 610
                                REDACTED – PUBLIC VERSION

increasing the price of that drug on July 3, 2013. These “rumors” – which were based on the direct

communications between Green and Nesta noted above – again turned out to be accurate: Mylan

increased its price of Methotrexate, pursuant to its agreement with Teva, on November 15, 2013.

                           c.   Sandoz

       866.    After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz sought

to obtain a “comprehensive list of items” price-fixed so that it would “not respond to something

adversely” by inappropriately competing for market share on any of those drugs. Sandoz executives

had previously conveyed to their counterparts at both Mylan and Teva that Sandoz would follow

their price increases and not steal their customers after an increase. Sandoz ensured it was aware of

every increase taken by both competitors so it could live up to its end of the bargain.

       867.    On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call around

to the [Sandoz directors of national accounts] to try and gather a comprehensive list of items.”

       868.    Pursuant to that direction, on July 15, 2013 CW-2 (Sandoz) called Rekenthaler (Teva)

and left a message. Rekenthaler called CW-2 back immediately and the two had a three (3) minute

conversation during which CW-2 asked Rekenthaler to provide him with a full, comprehensive list

of all the Teva price increase drugs – not just those drugs where Teva overlapped with Sandoz.

Rekenthaler complied. Understanding that it was improper to share competitively sensitive pricing

information with a competitor, and in an effort to conceal such conduct, Rekenthaler first sent the

Teva price increase list from his Teva work e-mail account to a personal e-mail account, and then

forwarded the list from his personal e-mail account to CW-2’s personal e-mail account:




                                                     229
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 239 of 610
                               REDACTED – PUBLIC VERSION




        869.    CW-2 later called CW-1 and conveyed the information orally to CW-1, who

transcribed the information into a spreadsheet.

        870.    One of the drugs that both Teva and Mylan increased the price of in early July 2013

was Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva increase,

CW-1 sent Patel a congratulatory message regarding the increase.

                6.      Impact of July 3, 2013 Price Increases on Teva

        871.    As she was preparing to implement Teva’s August 9, 2013 price increases described

below, Patel also calculated the quarterly increase in sales revenues resulting from the price increase

taken by Teva on July 3, 2013. The analysis also included the financial impact of the recent




                                                      230
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 240 of 610
                               REDACTED – PUBLIC VERSION

Pravastatin increase (as alleged in Humana’s Second Amended Complaint). The results were

staggering.

        872.    According to her analysis, the “Total Net Upside after Credits” as a result of the July

3 price increases, plus Pravastatin and one other drug, was a staggering $937,079,079 (nearly $1

billion) per quarter to Teva, as shown below:




        873.    Teva handsomely rewarded Patel for effectuating these price increases. In March

2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash bonus, as well as

an allocation of 9,500 Teva stock options.

                7.      July 19, 2013 Price Increase – Enalapril Maleate

        874.    Immediately after the July 3, 2013 price increases, Patel began preparing for what she

called “Round 2” – another large set of Teva price increases. In the interim, however, Teva was

presented with an opportunity to coordinate a price increase with competitors on a single drug –

Enalapril Maleate tablets.

        875.    Mylan previously increased its price for Enalapril Maleate effective July 2, 2013. At

that time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt. Enalapril

Maleate was on the list of drugs slated for a price increase that Teva had received from Mylan in

June 2013, before those price increases were put into effect (as discussed above).

        876.    Shortly after the Mylan price increase, on July 10, 2013, Teva received a request from

a customer for a lower price on Enalapril Maleate. Interestingly, the customer indicated that the



                                                      231
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 241 of 610
                              REDACTED – PUBLIC VERSION

request was due to Wockhardt having supply problems, not because of the Mylan increase. K.G. of

Teva confirmed that Enalapril Maleate “was on the Mylan increase communicated last week. They

took a ~75% increase to WAC.”

       877.    The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Green and Nesta had two phone calls, including one lasting

almost sixteen (16) minutes. The next day, July 11, 2013, Green and Nesta spoke two more times.

During these conversations, Nesta explained to Green that Wockhardt had agreed to follow the

Mylan price increase on Enalapril Maleate. This information sparked the following e-mail exchange

between Green and Patel (starting from the bottom):




       878.    As it turned out, there must have been a miscommunication between Green and

Nesta because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not yet

had the opportunity to do so as of July 11, 2013.




                                                    232
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 242 of 610
                                REDACTED – PUBLIC VERSION

         879.   On Friday, July 12, 2013, J.P., a national account executive at Teva, asked Patel

whether Teva was planning on increasing its price for Enalapril. Patel responded: “I hope to

increase, but we’re gathering all the facts before making a determination.” J.P. then inquired whether

Teva would make an offer to the customer, and Patel responded: “Not sure yet. Need some time.

We’re exploring the possibility of an increase just on this item . . . in the near future. Maybe next

week.”

         880.   That same day, Patel and Green each started “exploring the possibility” and

“gathering the facts” by reaching out to Teva’s two competitors for Enalapril Maleate. Patel called

Nesta of Mylan directly and they spoke three times, including calls lasting six (6) and five (5)

minutes. Patel likely called Nesta directly in this instance because Green was attending the PBA

Health Conference at the Sheraton Overland Park, Overland Park, Kansas, where he was

participating in a golf outing. Upon information and belief, K.K. – a senior national account

executive at Wockhardt – attended the same conference, and likely spoke directly to Green either at

the golf outing during the day or the trade show at night, because at 12:40am that evening (now the

morning of July 13, 2013) K.K. created a contact on his cell phone with Green’s cell phone number

in it.

         881.   On Sunday, July 14, 2013, after Green returned home from the conference, Green

and Patel spoke three times, including one call lasting twenty-one (21) minutes. During these calls,

Green conveyed to Patel what he had learned from K.K.: that Wockhardt planned to follow the

Mylan price increase.

         882.   First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a

Teva executive stating “new developments…heard that Wockhardt is taking an increase today or

tomorrow.” At the same time, Wockhardt began planning to raise the price of Enalapril Maleate and

sought to confirm specific price points for the increase. Internally, Wockhardt employees



                                                       233
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 243 of 610
                               REDACTED – PUBLIC VERSION

understood that K.K. would try to obtain price points from a competitor. That morning, K.K. of

Wockhardt called Green for a one (1) minute call; shortly thereafter, Green returned the call and

they spoke for two (2) more minutes. At 9:57am that morning, K.K. reported internally the specific

price ranges that he had obtained from Green.

       883.    Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor K.G., again using

the term “rumors” to obfuscate the true source of her information:




       884.    That same day, Nesta called Patel and left a voice mail.




                                                     234
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 244 of 610
                               REDACTED – PUBLIC VERSION

          885.   Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

promptly approved the price increase. That same day, July 16, 2013, Patel then scheduled a “Price

Increase Discussion” with members of Teva’s sales and pricing teams, and sent the following

agenda:




          886.   Teva and Wockhardt simultaneously implemented price increases on July 19, 2013.

Although the timing of the price increase was coordinated among the competitors, Patel




                                                     235
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 245 of 610
                                REDACTED – PUBLIC VERSION

nevertheless described the simultaneous increase as a coincidence in an internal e-mail that same

day:




        887.    Within a few days after the increases, a customer complained to K.K. (Wockhardt),

asking: “What is going on in the market that justifies your price increases?” K.K.’s response to the

customer was direct: “Mylan took up first we are just following.” Similarly, in early August a

different customer asked Wockhardt to reconsider its increase, suggesting that Wockhardt’s

competitors were offering a lower price point. Knowing this to be untrue, K.K. replied again “we

followed Mylan and Teva for the increase.”

                8.      August 9, 2013 Price Increases

        888.    On August 9, 2013, Teva raised prices on twelve (12) different drugs. These

increases were again coordinated with a number of Teva’s competitors, including Mylan, Sandoz,

Taro, Lupin, Glenmark, Zydus and Apotex.

        889.    Patel began planning for the increase shortly after the July 3 increases were

implemented. On July 11, 2013, Patel sent a preliminary draft list of price increase candidates to a

colleague for what she referred to as “Round 2.” For the drugs on the preliminary list, Patel stated

that “this does not guarantee that [they] will end up getting an increase, but at the very least, it will

be put through the review process.”



                                                        236
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 246 of 610
                                  REDACTED – PUBLIC VERSION

        890.    The list included a number of drugs involving the following competitors, primarily:

Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and Sandoz. In the days leading up to July

11, 2013, Patel was communicating directly with executives at nearly all of those competitors,

including the following:




        891.    Patel was also communicating indirectly with Mylan through Green. For example, on

July 10, 2013 - the day before Patel sent the preliminary “Round 2” increase list - Green and Nesta

spoke twice. Shortly after the second call, Green called Patel and the two spoke for just over seven

(7) minutes. The next day, on July 11, Nesta and Green exchanged several more calls. The timing of

those calls is set forth below:




                                                     237
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 247 of 610
                               REDACTED – PUBLIC VERSION

        892.    Patel and other Teva executives continued to coordinate with competitors over the

next several weeks, refining the list and preparing for the next large Teva price increase.

        893.    By August 7, 2013, Patel had finalized the list. That day she sent an e- mail to her

supervisor, K.G., with a “Price Increase Overview” spreadsheet which she had prepared for

Cavanaugh, summarizing the increases. As shown below, the spreadsheet included competitively

sensitive information about certain competitors’ plans regarding future price increases that Patel

and/or Green could have only learned from directly colluding with those competitors:




        894.    K.G. immediately recognized that having such explicit evidence of a competitor’s

price increase plans in writing would be problematic for Teva. In response to the e-mail, K.G.

politely asked Patel to remove some of the incriminating information:




                                                      238
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 248 of 610
                               REDACTED – PUBLIC VERSION




        895.   In accordance with the executive’s request, Patel deleted the information.

        896.   Patel and Green coordinated the increases with every important competitor in the

days and weeks leading up to the increase. The graphic on page 197 of State AG Complaint No. 2

details some of the calls with competitors in the days and weeks leading up to the increases.

        897.   The only drug on the list that Patel and/or Green were not coordinating with

competitors on in advance (Clemastine Fumarate oral liquids) was a drug where Teva was exclusive

and thus had no competitors. That drug was slated for the lowest increase of all drugs on the list

(7%).

        898.   The day before the price increase went into effect - August 8, 2013 - Patel was

particularly busy, spending most of her morning reaching out and communicating with several key

competitors:




                                                     239
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 249 of 610
                               REDACTED – PUBLIC VERSION




        899.    As it turned out, Mylan was also in the process of implementing its own price

increases on August 9, 2013 on several drugs (including several sold by Teva), and it is likely that

Nesta reached out to Patel to coordinate those increases.

                            a. Mylan

        900.    Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9, 2013 increases. During each step in the process, Teva

and Mylan executives kept their co-conspirators apprised of their decisions. The communications

were typically initiated by Patel, who asked Green to communicate with Nesta of Mylan and obtain

what she referred to as “intel” on many different drugs. But at times Patel communicated directly

with Nesta.

        901.    For example, on July 22, 2013, Patel sent Green an e-mail with an attached

spreadsheet of “Round 2” increase items. She indicated that she was “seeking intel” for a group of

drugs in the attached spreadsheet with a highlighted yellow “x” and included in a column titled

“Follow Mylan/Other:”




                                                      240
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 250 of 610
                               REDACTED – PUBLIC VERSION




A large majority were Mylan drugs.

         902.   The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for more than six

(6) minutes. Immediately after hanging up the phone, Green called Patel to convey the intel he had

obtained from Mylan. The call lasted more than three (3) minutes.

         903.   On July 29, 2013, Green (Teva) was approached by a large retail pharmacy asking for

bids on several of the drugs that Mylan had increased prices on in early July. Green’s first step was

to request market share information for those drugs so that Teva could make a decision on how to

respond to the customer’s inquiry based on the generally accepted understanding regarding fair

share:




         904.   The next day, July 30, 2013, Patel sent Green the “latest” price increase file as an

attachment, saying that she “[f]igured it would help since I’ve changed a few things on you.” Patel



                                                      241
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 251 of 610
                               REDACTED – PUBLIC VERSION

asked Green to obtain additional “market intel” for a group of seven Mylan drugs, some of which

varied slightly from the prior spreadsheet.

       905.    Following the same consistent pattern, Green and Nesta spoke six (6) times over the

next two days. After hanging up from the last call between the two on August 1, 2013, Green called

Patel and conveyed the results of his conversations. This series of phone calls is detailed below:




       906.    In the midst of the phone calls between Green and Nesta on July 31, 2013, Patel sent

the following e-mail with “commentary” about the customer request, with a particular focus on

balancing Teva’s desire to increase prices against its commitment to adhere to the fair share

agreement and how that may affect its market share for certain products sold by Mylan:




                                                     242
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 252 of 610
                               REDACTED – PUBLIC VERSION




       907.    Based on all of these communications between Teva and Mylan (and at times other

competitors), Teva was able to successfully increase price on seven different drugs that it overlapped

with Mylan, on August 9, 2013, as set forth above.

                           b. Etodolac

       908.    As of July 13, 2013, Teva sold both Etodolac and Etodolac ER. Teva’s competitors

for the standard version of Etodolac were Taro and Sandoz. For Etodolac ER, Teva had only one

competitor – Taro.

       909.    When Patel first began planning for “Round 2” of Teva’s price increases, Etodolac

and Etodolac ER were not slated for increases. For example, when she circulated a long list of




                                                     243
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 253 of 610
                                  REDACTED – PUBLIC VERSION

potential “Round 2” increases on July 11, 2013 (that would later be cut down substantially) – neither

of those drugs was on the list.

        910.    Around that time, Sandoz began identifying a list of drugs where it believed it could

increase price by the end of July. Etodolac was on the list, primarily because Sandoz would be able

to implement a substantial increase without incurring significant price protection penalties from its

customers.

        911.    On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Aprahamian (Taro) and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the next

day and the two spoke again for eight (8) minutes. After hanging up the phone with CW-3,

Aprahamian immediately called Patel. They exchanged voicemails until they were able to connect

later in the day for nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 (Sandoz) and

the two spoke for more than ten (10) minutes.

        912.    During this flurry of phone calls, Sandoz, Taro and Teva agreed to raise prices for

both Etodolac and Etodolac ER.

        913.    On July 22, 2013 – before any price increases took effect or were made public, Patel

added both Etodolac and Etodolac ER to her price increase spreadsheet for the first time, with the

following notations:




        914.    Based on her conversations with CW-1 and Aprahamian, Patel understood that

Sandoz planned to increase its price on Etodolac, and that Taro would follow suit and raise its price

for Etodolac ER. During those conversations, Teva agreed to follow both price increases.

        915.    That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,



                                                     244
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 254 of 610
                               REDACTED – PUBLIC VERSION

including for Etodolac. Prior to the conference call on July 23, CW-1 called Patel at Teva. After

exchanging voice mails, the two were able to connect for more than fourteen (14) minutes that day.

During that call, CW-1 confirmed the details of the Sandoz price increase on Etodolac. Similarly,

CW-3 (Sandoz) called Aprahamian (Taro) that same day and the two spoke for more than three (3)

minutes.

       916.    The Sandoz price increase for Etodolac was effective July 26, 2013. That same day,

Taro received a request from a customer for a one-time buy on Etodolac 400mg Tablets. After

learning of the request, Aprahamian responded swiftly internally: “Not so fast. Why the request?

Market just changed on this and not apt to undercut.”

       917.    When Taro received another request on July 30 from a large wholesale customer for

a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




       918.    Also on July 26, Patel sent an e-mail to others at Teva – including her supervisor

K.G., Rekenthaler and others – informing them of the Sandoz increase on Etodolac IR (immediate

release). She instructed them to “[p]lease watch ordering activity for both, IR and ER. The intent is

that we will follow in the near future, but a date has not been determined.”

       919.    Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac

and Etodolac ER price increases (among other things). Between July 29 and August 2, 2013, for

example, Patel engaged in the following series of calls with CW-1 (Sandoz) and Aprahamian (Taro):



                                                     245
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 255 of 610
                                 REDACTED – PUBLIC VERSION




        920.    Aprahamian was also speaking to his contact at Sandoz- CW-3 - during this time,

including the following calls:




        921.    On August 1, 2013 - shortly after speaking with Patel - Aprahamian instructed a

colleague at Taro to begin implementing a price increase on Etodolac and Etodolac ER.

Aprahamian stated “[w]e need to get these out next week.” Not wanting to provide the details in

writing, Aprahamian concluded: “Will come over and discuss with you.”

        922.    By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops”

meeting on August 5, 2013 - which Patel attended - reflect the following:




                                                    246
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 256 of 610
                                 REDACTED – PUBLIC VERSION

        923.    When Patel sent the “Price Increase Overview” spreadsheet to her supervisor K.G.

on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again made it clear

that the reason Teva was increasing its prices for Etodolac and Etodolac ER was because Teva

senior executives knew that Taro would be raising its prices on both drugs “this week.” K.G. quickly

instructed Patel to delete those entries, but never instructed her to stop communicating with the

company’s competitors, including Taro.

        924.    Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with the

price increases effective on August 9, 2013. Both their AWP and their WAC prices were increased to

the exact same price points. The increases were substantial. For Etodolac, Teva’s average increase

was 414%; for Etodolac ER, the average increase was 198%.

                            c.   Niacin ER

        925.    On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

        926.    Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20,

2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early as

February, Teva learned that Lupin would be the only competitor entering the market on March 20.

        927.    The first thing Teva sought to do – knowing that a high-quality competitor would be

the only new entrant – was to raise its price. On February 28, 2014, Cavanaugh instructed K.G. and

others at Teva that “[w]e need to do the Niacin ER price increase before Lupin comes to market

and sends offers out.” K.G. immediately forwarded the e-mail to Patel with the instruction: “Please

see comment on Niacin ER. Please make sure you include in your price increase.” Later that day,

Patel called Berthold at Lupin and the two spoke for nearly seven (7) minutes.




                                                      247
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 257 of 610
                               REDACTED – PUBLIC VERSION

         928.   Within a week, Teva was ready to implement the price increase. On March 5, 2014,

Patel sent an e-mail to the Teva pricing group stating “[p]lease prepare for a price increase on Niacin

ER, to be communicated [to customers] this Friday for an effective date of Monday.” The next day,

March 6, Teva notified its customers that it would be implementing a price increase on Niacin ER

effective March 7, 2014. The increase was for 10% across the board, on all formulations.

         929.   Once Teva coordinated the price increase, it next began taking the necessary steps to

divide up the Niacin ER market with new entrant Lupin so as to avoid competition that would

erode Teva’s high pricing. Patel scheduled a meeting with Rekenthaler for March 6, 2014 to discuss

an “LOE Plan” for Niacin ER. “LOE Plan,” in Teva parlance, is a plan detailing which customers

Teva would concede and which customers it would retain upon Teva’s “loss of exclusivity” in a

particular generic drug market. Teva’s LOE plans were often secretly negotiated directly with

competitors as they were entering the market, consistent with the industry understanding of fair

share discussed above.

         930.   During the morning of March 6, 2014, Patel called Berthold and they spoke for more

than seven (7) minutes. During this and several subsequent calls, discussed in more detail above,

Teva and Lupin agreed on which specific customers Teva would concede to Lupin when it entered

the market on March 20, 2014. Teva agreed that it would concede 40% of the market to Lupin upon

entry.

         931.   When Lupin entered the market for Niacin ER on March 20, 2014, it entered at the

same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s entry,

Patel and Berthold were in frequent communication to coordinate the entry, as set forth below:




                                                     248
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 258 of 610
                                REDACTED – PUBLIC VERSION




        932.    In addition, Lupin entered with customer pricing only 10% below Teva’s recently

increased pricing - so it was expected that pricing would remain at least at Teva’s pre-increase

exclusive pricing levels. In other words, there was little or no price erosion as a result of Lupin’s

anticompetitive entry into the market for Niacin ER.

        933.    Over the next several days, Patel and Berthold continued to coordinate to make sure

Lupin obtained the agreed-upon customers. For example, on March 24, 2014, a Teva executive

received an e-mail from Cardinal indicating that Cardinal had received “a competitive offer for the

Niacin ER family.” Cardinal was one of the customers that Teva had already agreed to concede to

Lupin. The Teva executive forwarded the e-mail to several people internally at Teva, including Patel,

Rekenthaler and Cavanaugh, confirming the plan:




        934.    That same day, Patel spoke to Berthold at Lupin three times, as shown below:




                                                       249
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 259 of 610
                               REDACTED – PUBLIC VERSION

        935.    Patel responded:




        936.    The next day – March 25, 2014 – K.G. (Teva) summarized the status of Teva’s LOE

Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions (CVS,

Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave noted (I

calculated 39%) . . . . We need to keep everybody else.”

                9.      July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
                        Haloperidol and Trifluoperazine HCL

        937.    As detailed above, after Mylan and Teva implemented significant price increases in

early July 2013, Sandoz executives sought to obtain a “comprehensive list” of those Teva and Mylan

price increases. Sandoz sought this information because it did not want to accidentally compete for

market share on any of the Teva or Mylan drugs that overlapped with Sandoz.

        938.    To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to

investigate [the] list of Mylan and Teva increase items.”

        939.    That same day, as detailed above, CW-2 contacted his counterpart at Teva,

Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along with the

percentage increases for each. Similarly, on July 16, 2013, CW-4 called her contact at Mylan, Nesta.

The call lasted two-and-a-half (2.5) minutes. A half hour later, Nesta returned the call and they

spoke for nearly nineteen (19) minutes.


                                                      250
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 260 of 610
                              REDACTED – PUBLIC VERSION

       940.    During those two calls, CW-4 asked Nesta to identify the drugs Mylan had increased

prices on so that Sandoz could follow with its own price increase. Nesta provided CW-4 with a list

of drugs, highlighting that the Nadolol price increase would be large. Nesta also emphasized that

Mylan did not appreciate having its prices challenged and that prices should be kept high. After the

phone call ended, CW-4 sent the following e-mail to her superiors (the “July 2013 E-mail”):




       941.    For at least one drug on the list – Haloperidol – Mylan had yet to raise price at the

time of the July 2013 E-mail. Indeed, Mylan would not raise price on this product until August 9,

2013. On that date, Mylan also raised the price on Levothyroxine – a drug on the list that was also

increased by Mylan in January 2013 – and at least two other Sandoz overlap drugs not on the list –

Trifluoperazine HCL and Benazepril HCTZ.

       942.    Over the next several months, and consistent with their understanding, Sandoz

declined to bid and take business from Mylan customers (except in one instance where Mylan had

more than its fair share) and raised prices to match Mylan on a number of products. On August 6,

2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls were less than a minute long. Three


                                                     251
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 261 of 610
                               REDACTED – PUBLIC VERSION

days later, on August 9, 2013, Mylan implemented significant price increases on both Haloperidol

and Trifluoperazine HCL. For Haloperidol, Mylan increased the WAC price by 250% on several

formulations. For Trifluoperazine HCL, Mylan increased the WAC price by 80% on all

formulations.

        943.    On August 19, 2013, S.G., a national account executive at Sandoz, sent an internal e-

mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine HCL and that

Sandoz needed to “rationalize the market.”

        944.    On August 22, 2013, CW-2 e-mailed Kellum stating that CVS “wanted to know if we

will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial increases.” Kellum

forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R. responded, “I believe

the answer is yes?? We bid at current price in RFP and did not go after this business. I would answer

yes. Thoughts?” CW-1 replied that he would obtain the pricing data, “but I would imagine we will

be fast followers.”

        945.    On September 18, 2013, CW-1 e-mailed Kellum with his price increase analyses for

Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated that Mylan had 72%

market share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine HCL, CW-1 stated that

“Mylan has 73% and we have 24%. This is a no brainer.”

        946.    On September 25, 2013, Walgreens – a Mylan customer – e-mailed Sandoz asking

for bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail explaining that

“Mylan took a price increase on this product. That’s why he is asking. We are currently evaluating

tak[ing] one ourselves.”

        947.    On October 2, 2013, CW-1 e-mailed S.G., the Sandoz national account executive

assigned to Walgreens, directing S.G. to not only decline to bid at Walgreens, but also lie about the

reason for doing so:



                                                     252
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 262 of 610
                              REDACTED – PUBLIC VERSION




       948.    Over the next several days, CW-4 and Nesta spoke by phone several times. These

communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had not

communicated by phone since August 6, 2013.




       949.    On October 15, 2013 (the day after the last of the phone calls noted above), CW-1 e-

mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on Haloperidol

and Trifluoperazine HCL. After reviewing the e-mail, O.K., a senior executive responsible for

business planning at Sandoz, recommended approval of the Haloperidol price increase, but advised

that Sandoz wait to increase the price of Trifluoperazine HCL until January 2014 because of price



                                                    253
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 263 of 610
                              REDACTED – PUBLIC VERSION

protection penalties that would be triggered if Sandoz increased in October 2013. As O.K.

explained, “I understand that both price increases have been taken by Mylan in August and we are

the followers. We might be sending the wrong signal to Mylan by not following promptly however

1.6m top/bottom-line hit with no upside is too big to swallow.”

       950.    Ultimately, Sandoz followed O.K.’s recommendation and increased its WAC pricing

on Haloperidol to match Mylan’s pricing on October 25, 2013 but waited to follow on

Trifluoperazine HCL until January 31, 2014.

               10.     April 4, 2014 Price Increases

       951.    On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs.

Nearly all of these increases were coordinated with a number of Teva’s high-quality competitors

including Sandoz, Taro, Actavis, Mylan, Lupin, and Greenstone. But for this price increase, Teva

also began coordinating with some of what it regarded as “lesser-quality” competitors – such as

Breckenridge, Heritage, VersaPharm and non-defendant Rising Pharmaceuticals, Inc. (“Rising”) – as

new sources for anticompetitive agreements. For this price increase, Teva also decided to lead many

more price increases – which was riskier for Teva and required even greater coordination with

competitors.

       952.    Leading more price increases was part of a strategy that Patel memorialized in

writing in January of 2014, documenting in many respects the successful strategy that she had

implemented in 2013, focused on leveraging Teva’s collusive relationships with high-quality

competitors. This strategy was well known, understood and authorized by individuals at much

higher levels at Teva, including Cavanaugh and Rekenthaler, and Patel’s direct supervisor K.G. For

example, on January 16, 2014, Patel sent a document to K.G. titled “2014 Pricing Strategy

Brainstorm,” where she outlined her plan for implementing price increases:




                                                    254
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 264 of 610
                                REDACTED – PUBLIC VERSION




        953.    Patel began planning for the next round of Teva price increases in early January

2014, shortly after returning to full-time status from maternity leave. On January 14, 2014, Patel sent

K.G. a preliminary draft list of price “Increase Potentials Q1 2014.” She stated: “Attached is my list

of potential items. Note that they still need to go through the review process.”

        954.    The initial list contained drugs sold by Actavis, Lupin, and Greenstone, among

others. Not surprisingly, Patel was communicating frequently with each of those competitors

throughout December 2013 and into early January 2014.

        955.    On February 7, 2014, Patel created a formal list of “PI Candidates” in a spreadsheet.

In the days leading up to February 7, Patel was feverishly coordinating by phone with a number of

different competitors to identify price increase candidates, including at least the following:




                                                      255
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 265 of 610
                              REDACTED – PUBLIC VERSION




       956.    Those efforts were successful. By February 26, 2014, Patel had a more refined list of

“PI Candidates,” which she forwarded to another colleague for his review. That list included the

following drugs and notes about each drug:




       957.    Patel continued to refine the list over the next several weeks.




                                                     256
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 266 of 610
                               REDACTED – PUBLIC VERSION

       958.    On March 17, 2014, Patel sent a near final version of the “PI Candidates”

spreadsheet to K.G. with the statement: “Once you verify these are acceptable, we can finalize for

the increase.” Patel and Rekenthaler both were communicating frequently with competitors- in this

case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising - to coordinate the price

increases in the week before Patel sent the price increase list to K.G. At least some of those

communications are reflected in the table below:




                                                     257
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 267 of 610
                              REDACTED – PUBLIC VERSION




       959.    Rekenthaler had also previously spoken with his contact at VersaPharm – J.J., a

senior national accounts executive – on January 22, 2014 for five (5) minutes and March 7, 2014 for

three (3) minutes to secure VersaPharm’s agreement to follow the Teva increase on two drugs.


                                                    258
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 268 of 610
                               REDACTED – PUBLIC VERSION

Those were the only two identified telephone calls between Rekenthaler and J.J. since 2012. As

discussed more fully below, VersaPharm followed with its own price increase shortly after the Teva

increase.

        960.   In the days leading up to the price increase, Rekenthaler asked Patel for a list of

drugs and competitors associated with each of the increase items so that he could confirm that Teva

had successfully coordinated increases with everyone. On April 1, 2014, Patel responded by

providing a list of only those drugs where Teva was leading the price increase – i.e., the drugs with

the most risk if Teva did not secure an agreement beforehand with a competitor before raising its

own price.

        961.   Satisfied that Patel and Rekenthaler had confirmed agreement with all the

appropriate competitors, on April 4, 2014 Teva increased pricing on various dosage strengths of the

following drugs:




        962.   These price increases were all coordinated and agreed to between Teva and its

competitors. Patel and/or Rekenthaler communicated directly with all of their key competitors in


                                                     259
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 269 of 610
                               REDACTED – PUBLIC VERSION

the days and weeks leading up to the increase. Many of those communications are set forth in the

graphic at page 221 of the State AG Complaint No. 2.

       963.    Patel and others at Teva again went to great efforts to coordinate these price

increases with competitors prior to April 4, 2014 – including during the time that Patel was out on

maternity leave. Some illustrative examples of those efforts are set forth below.

                           a. Cephalexin

       964.    Throughout 2013, Berthold of Lupin colluded with two different individuals at Teva:

Patel and Green. As discussed above, at times Patel and Green would even coordinate with each

other regarding who would communicate with Berthold, and take turns doing so.

       965.    As of late October 2013, however, neither of those options was available to

Berthold. Patel was out of the office on maternity leave, and Green had left Teva to join Zydus as of

October 23, 2013.

       966.    This did not deter Berthold; he merely went further down the Teva organizational

chart to find a Teva executive to communicate with. The ongoing understanding between Teva and

Lupin was institutional, not dependent upon a relationship between specific individuals. In October

2013, when Lupin decided to raise price on Cephalexin oral suspension – a drug where Teva was the

only other competitor in the market –Berthold already knew that Teva would follow the increase.

       967.    On October 14, 2013, Berthold called Rekenthaler at Teva. They ultimately spoke

for sixteen (16) minutes that day. Communication was rare between those two executives. Prior to

October 14, 2013, the last (and only) time they had spoken by phone was November 21, 2011

according to the phone records produced.

       968.    On October 31, 2013 – the day before Lupin was scheduled to increase its price on

Cephalexin oral suspension –Berthold also called T.S., a national account executive at Teva, to notify




                                                     260
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 270 of 610
                                REDACTED – PUBLIC VERSION

Teva of the price increase. He called T.S. at 9:18am that morning and left a message. T.S. returned

the call at 9:57am, and the two spoke for nearly five (5) minutes.

        969.      Within minutes after hanging up the phone with Berthold, T.S. notified others

internally at Teva about the substantial increase Lupin was about to take:




        970.      The Lupin increase on Cephalexin oral suspension actually became effective the next

day, November 1, 2013 – demonstrating that T.S. had advance knowledge of the increase. Shortly

thereafter, T.S. followed up her own e-mail with specific price points that Lupin would be charging

for Cephalexin.

        971.      K.G. (Teva) responded later that day, asking: “Did Lupin increase the Caps as well?”

Rekenthaler answered immediately, with information he had learned from Berthold in mid-October:

“Lupin did not increase the caps, only the susp[ension].”

        972.      On November 22, 2013, a large customer requested a bid from Teva on Cephalexin

due to the Lupin price increase. T.S. forwarded the e-mail from the customer to Rekenthaler and

others with the suggestion that, because Teva already had the majority share, it should not bid for

the business. K.G. agreed, and simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add

this to our list to discuss.” Patel called Berthold the same day and left a message.




                                                      261
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 271 of 610
                               REDACTED – PUBLIC VERSION

       973.    When Patel drafted her initial list of possible price increase candidates and forwarded

it to K.G. in January 2014, Cephalexin oral suspension was on the list. Patel coordinated the increase

consistently with Berthold throughout the period.

       974.    On April 4, 2014, Teva raised its WAC prices on Cephalexin oral suspension to

match Lupin’s prices exactly. The increases to the WAC price ranged from 90% - 185%, depending

on the formulation.

                           b. Azithromycin and Medroxyprogesterone

       975.    In November 2013, Greenstone began planning to increase prices on several drugs,

including some that overlapped with Teva: Azithromycin oral suspension, Azithromycin suspension

and Medroxyprogesterone tablets. Patel and R.H., a national account executive at Greenstone, were

communicating frequently during that time, including exchanging six (6) text messages on

November 16, 2013 and a phone call on November 23, 2013. Because Greenstone was a high-

quality competitor, and because the companies had successfully conspired to raise prices previously,

it was understood between the two that if Greenstone raised prices Teva would follow and would

not seek to poach Greenstone’s customers after the increase.

       976.    On November 18, 2013 – only two days after Patel and R.H. exchanged six (6) text

messages – a senior pricing executive at Greenstone sent an e-mail to Greenstone’s General

Manager seeking approval to implement the price increases. The General Manager approved of the

price increases the next day. Then, on November 23, 2013 Patel spoke to R.H. (Greenstone) for

nearly one (1) minute.

       977.    On December 2, 2013 - the same day that Greenstone was slated to send out notices

of the price increases to its customers - Patel spoke to R.H. (Greenstone) three times within a span

of twenty (20) minutes, as set forth below:




                                                     262
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 272 of 610
                              REDACTED – PUBLIC VERSION




       978.    After the last of those three calls, Patel sent an e-mail to several colleagues at Teva

notifying them of an impending Greenstone price increase - one that would not be effective for

another month:




       979.    On December 5, 2013, Patel continued to communicate with R.H. about the

Greenstone increases, and how Teva would react to unsolicited customer requests for bids – trading

two voicemails. The next day, Patel sent another e-mail to K.G. about Azithromycin suspension:




                                                      263
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 273 of 610
                               REDACTED – PUBLIC VERSION




       980.    K.G. agreed with Patel’s recommendation. Later that day, J.L. of Teva sent the

following notice to several Teva colleagues:




       981.    That same day, Teva declined to bid on Azithromycin at multiple customers.

       982.    Over the next several months – during the period of time before Teva followed

Greenstone’s price increases – Teva continued to refuse to bid (and avoid taking Greenstone’s



                                                   264
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 274 of 610
                                REDACTED – PUBLIC VERSION

market share) when requested by customers, for both Azithromycin formulations and

Medroxyprogesterone tablets. For example, on January 27, 2014, Teva was approached by a large

wholesaler asking for bids on both Azithromycin suspension and Medroxyprogesterone due to a

“Change in Market Dynamics.” After speaking with R.H. (Greenstone) for more than five (5)

minutes that same day, Patel agreed with the recommendation not to provide a bid to that customer.

       983.    Similarly, on March 17, 2014 – which was the same day that Patel sent a nearly final

price increase list to K.G. – Teva was approached by another wholesaler requesting a lower price for

Azithromycin oral suspension. A national account executive at Teva asked Patel: “Can we provide

any better pricing than Greenstone? . . . I know we have picked up our target share.” Patel had

spoken with R.H. (Greenstone) twice earlier that day, including one call lasting more than fifteen

(15) minutes. Patel’s response to the national account executive was: “Let’s talk tomorrow.”

       984.    Consistent with the understanding between the two companies, Teva followed

Greenstone’s price increases for Azithromycin oral suspension, Azithromycin suspension and

Medroxyprogesterone tablets on April 4, 2014. Patel spoke twice with R.H. (Greenstone) that same

day.

                           c.   Clarithromycin ER

       985.    Teva and Actavis were coordinating on several drugs Teva price-fixed on April 4,

2014. One of them was Clarithromycin ER tablets. As of December 2013, Teva, Actavis and Zydus

were the only generic manufacturers actively selling Clarithromycin ER.

       986.    On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would not

have adequate supply to be able to take on this additional market share until April 2014, but if

Cardinal could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.




                                                     265
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 275 of 610
                                 REDACTED – PUBLIC VERSION

        987.    The Cardinal bid request was forwarded to Patel on the morning of January 2, 2014.

At 9:37am that morning, L.R., a customer marketing manager at Teva, suggested providing an offer

to Cardinal at “10% under market intel pricing for [the] Watson/Actavis product.” L.R. also stated:

“[i]f Cardinal is willing to wait until April, I suspect that Actavis isn’t interested in picking up a lot of

additional share.”

        988.    Immediately after receiving that e-mail, at 9:40am, Patel called Rogerson at Actavis

and the two spoke for more than seventeen (17) minutes. Shortly after hanging up the phone with

Rogerson, at 10:12am, Patel responded to the e-mail, saying: “I think we have an opportunity to go

higher. Let’s aim for around $148 net and request feedback.”

        989.    On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the higher

price. At 9:19am, Patel called Rogerson at Actavis and they spoke for more than six (6) minutes.

Shortly after that call, at 9:45am, Patel sent an e- mail internally at Teva stating: “It looks like

Cardinal accepted our bid at the higher price. We may have an opportunity to take some increases.”

        990.    When Patel sent her supervisor the initial list of “Increase Potentials Q1 2014” on

January 14, 2014, Clarithromycin ER was on the list.

        991.    Similarly, in March 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing understanding

between these high-quality competitors, Actavis understood that Teva would follow the increases or,

at a minimum, would not poach Actavis customers after the increase.

        992.    At 9:54 am on March 14, 2014, Rogerson called Patel and left a message. Patel called

Rogerson back at 10:31am, and the two spoke for more than twelve (12) minutes. Within minutes

after hanging up with Rogerson, Patel informed others at Teva about the Actavis increase:




                                                         266
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 276 of 610
                               REDACTED – PUBLIC VERSION




In fact, these increases would not become effective until April 15, 2014, again demonstrating that

Teva knew in advance of its competitors’ price increase plans.

       993.    Within half an hour of sending that e-mail, Patel instructed colleagues to add the

Actavis drugs to the Teva price increase list. She added: “We intend to follow where we can.”

       994.    Less than two hours later, at 12:37pm, Patel called Rogerson again. They spoke for

more than five (5) minutes. Shortly after hanging up the phone, at 12:51pm, Patel wrote another e-

mail to certain colleagues at Teva, stating: “Actavis took an increase. We will follow. We need to

review price per my alert list. Let’s wait to see what intel we can get and discuss Monday.”

       995.    First thing the next business day – which was the following Monday, March 17, 2014

– Patel forwarded the “PI Candidates” list to K.G. (Teva). The list included both Tamoxifen Citrate

and Estazolam. Later that morning, Patel called Rogerson. After quickly exchanging voicemails, they

spoke for more than nineteen (19) minutes. Rekenthaler (Teva) and Falkin (Actavis) also exchanged

four (4) text messages that day and had one call lasting more than six (6) minutes.

       996.    Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam less

than three weeks later, on April 4, 2014. Patel and Rogerson spoke twice by phone that day.



                                                     267
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 277 of 610
                               REDACTED – PUBLIC VERSION

Rekenthaler and Falkin also spoke by phone that day. Because Teva was able to follow the price

increase so quickly, Teva’s increase became effective even before the Actavis price increase for those

drugs.

         997.   After the price increases became effective, Teva took consistent steps not to disrupt

the market or steal market share from Actavis. For example, on May 14, Patel declined to bid at

ABC on both Tamoxifen Citrate and Estazolam, stating: “unable to bid (strategic reasons, for

internal purposes).” When Patel and her other conspirators at Teva used the term “strategic” in this

context, it was code for the fact that there was an understanding in place with a competitor.

         998.   Similarly, on May 21, 2014, Teva received a request from a large customer for a bid

on Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had 40.7%. A

Teva analyst forwarded the request to Patel and others, recommending (pursuant to the fair share

understanding in the industry) that Teva not bid “as we are first in a two-player market with good

share already.” Patel responded: “Agree. We should decline to bid.”

                           d. Ketoconazole

         999.   Patel identified Ketoconazole cream and Ketoconazole tablets as price increase

candidates sometime in February 2014. They were not listed on her original “Increase Potentials” list

that she sent to K.G. on January 14, 2014, but they were on the list of “PI Candidates” that she sent

to a colleague on February 26, 2014, with the following notes about each:

                Ketoconazole Cream               Shared with Taro and Sandoz

                Ketoconazole Tab                 Shared with Taro, Myl and Apo


         1000. Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoconazole cream, Teva’s competitors were Taro and

Sandoz. For Ketoconazole tablets, Teva’s competitors were Taro, Mylan and Apotex.



                                                     268
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 278 of 610
                                REDACTED – PUBLIC VERSION

        1001. Teva led the price increases for both drugs but made sure to coordinate with all of its

competitors before (and as it was) doing so. On April 4, 2014 – the day of the increases – Patel

spoke separately with both Aprahamian (Taro) and CW-1 (Sandoz). During each call, she let them

know that Teva was increasing the price of Ketoconazole. The same day, Rekenthaler spoke to

Nesta (Mylan); he had previously communicated with J.H., a senior sales executive at Apotex, on

March 20 and 25, 2014.

        1002. On Ketoconazole cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4, 2014, for example, Aprahamian spoke to CW-3

at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the fact that Taro would

follow. CW-3 then sent an e-mail internally at Sandoz, alerting colleagues of the price increase and

conveying information about Taro’s price increase plans:




        1003. CW-1 (Sandoz) immediately told his colleagues not to bid on any new opportunities

for the drugs, and instead put the products on “strict allocation” until Sandoz determined how to

proceed.

        1004. That same day, Aprahamian sent a similar e-mail internally to his colleagues at Taro.

        1005. The following Monday, April 7, 2014, Taro received a request from MMCAP seeking

a competitive bid on Ketoconazole tablets due to the Teva price increase. After reviewing the

request, a Taro sales executive sent an internal e-mail stating: “we are not going to bid this product. .

. . Taro has 27% share in a 4-player market.” In a follow-up e-mail, E.G., a Director of Corporate




                                                      269
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 279 of 610
                               REDACTED – PUBLIC VERSION

Accounts at Taro, confirmed that Taro would decline to bid, but indicated that Taro would need to

lie about the reason: “Yes, we are declining, but we need to advise its [sic.] due to supply.”

        1006. Four days after the Teva increase, on April 8, 2014, Aprahamian called Patel and the

two spoke for more than nineteen (19) minutes. Later that same day, he initiated a price increase for

all of Taro’s customers on both the Ketoconazole cream and tablets. Aprahamian directed that the

notice letters be sent to customers on April 16, 2014, with an effective date of April 17, 2014.

        1007. Although Sandoz immediately understood that it would follow these price increases,

it was not able to implement them until October. The delay was because Sandoz had contracts with

certain customers that contained price protection terms which would impose substantial penalties on

Sandoz if it increased its prices at that time – and those penalties would have caused Sandoz to miss

certain financial targets during the months after April 2014. At Sandoz, senior management held

monthly budget meetings where they analyzed whether it made financial sense to implement a

particular price increase. In this case, the ramifications of the price protection terms did not make

sense for Sandoz to follow until October 2014.

        1008. In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors’ customers. For example, on May 14, 2014, Teva was

approached by Cardinal requesting a bid due to the Taro increase. The e-mail from Cardinal was

forwarded to Patel, who responded immediately:




                                                      270
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 280 of 610
                               REDACTED – PUBLIC VERSION

        1009. Shortly before sending the e-mail, Patel exchanged several text messages with

Aprahamian (Taro). She would ultimately exchange eight (8) text messages and had one phone call

lasting more than four (4) minutes with Aprahamian on that day.

        1010. Later that same day, Patel also directed that Teva decline to bid for Ketoconazole at

ABC, citing the same logic: “unable to bid (strategic reasons, for internal purposes).”

        1011. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole cream on

October 10, 2014. That same day, Patel and CW-1 (Sandoz) spoke for more than three (3) minutes.

        1012. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro and

Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC increases

were approximately 250%, but its customer price increases were substantially larger – averaging

528%.

                           e. Estradiol/Norethindrone Acetate and Cyproheptadine HCL

        1013. Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors when

implementing its April 4, 2014 price increases. One of those new co-conspirators was Breckenridge.

Patel already had a relationship with S.C., a senior sales executive at Breckenridge, and Rekenthaler

had a relationship with D.N., another senior sales executive at Breckenridge, so Breckenridge was a

prime candidate to coordinate pricing.

        1014. On November 14, 2013, Breckenridge increased its pricing on both

Estradiol/Norethindrone Acetate tablets (brand name Mimvey) and Cyproheptadine HCL tablets.

Breckenridge had acquired the ANDA for Cyproheptadine HCL tablets in September 2013 from

another manufacturer, and immediately sought to raise the prices previously charged by the prior

manufacturer as it began to sell the product under its own label. For Cyproheptadine HCL,

Breckenridge increased its WAC pricing by as high as 150% and raised its customer contract pricing



                                                     271
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 281 of 610
                               REDACTED – PUBLIC VERSION

even higher – 400%. The increases to Mimvey were a more modest 20-27% for both the WAC and

customer pricing.

       1015. In the weeks leading up to those increases – when Patel was still out on maternity

leave –Rekenthaler had several phone calls with D.N. at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid- January 2014, when Teva

began preparing to implement its increase.

       1016. Over the next several months – during the period of time before Teva was able to

follow the Breckenridge price increases – Teva followed the “fair share” understanding to the letter.

       1017. With respect to Cyproheptadine HCL, Teva had approximately 54% market share in

a two-player market. For that drug, Teva consistently refused to bid or take on any additional market

share after the Breckenridge increase. For example, on February 7, 2014, a customer gave Teva an

opportunity to pick up new business on Cyproheptadine HCL. When she learned the news, Patel

called S.C. at Breckenridge. They ended up speaking twice that day – the first and only phone calls

ever between them. After speaking to S.C., Patel sent the following e-mail regarding the customer’s

request:




       1018. With regard to Estradiol/Norethindrone Acetate, however, Teva only had 19%

market share in a two- player market. For that drug, Teva sought to pick a few customers to level

the playing field – before raising its own prices to follow Breckenridge.



                                                      272
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 282 of 610
                                 REDACTED – PUBLIC VERSION

        1019. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

increases of Estradiol/Norethindrone Acetate (contract increases of as much as 393%) and

Cyproheptadine HCL tablets (contract increases of as much as 526%). In addition, Teva increased

the WAC price on Estradiol/Norethindrone Acetate by 26% and the WAC price on

Cyproheptadine HCL Tablets by as much as 95% — to exactly match Breckenridge’s WAC price on

both products.

                            f.   Diflunisal

        1020. Rising became a more appealing potential co-conspirator when CW-2, who had

formerly been employed at Sandoz, left to join Rising in August 2013. Rekenthaler had known CW-

2 for many years, going back to when they both worked together at Teva several years prior.

        1021. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a competitor

on Diflunisal. For that drug, Rising had 21% market share in a two-player market with Teva as of

March 2014.

        1022. Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for fourteen (14)

minutes. When Patel sent her initial list of “Increase Potentials” to K.G. on January 14, 2014,

Diflunisal was on the list, with Teva expecting to lead the increase.

        1023. Teva and Rising continued to coordinate the increase over the next several months.

For example, when Patel sent a nearly final list of “PI Candidates” to her supervisor K.G. on March

17, 2014, she included the following notation about Diflunisal:




        1024. That same day, Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Rekenthaler that Rising was having supply problems for Diflunisal and might be exiting




                                                      273
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 283 of 610
                                 REDACTED – PUBLIC VERSION

the market at some point in the future. CW-2 confirmed that it would be a good opportunity for

Teva to take a price increase.

        1025. Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly before the Teva

price increase for Diflunisal. On April 4, 2014, Teva increased is WAC pricing on Diflunisal by as

much as 30%, and its contract pricing by as much as 182% for certain customers.

        1026. Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Rekenthaler to let him know.

Four months later – when Rising’s supply problems were cured – Rising re- entered the market for

Diflunisal. Consistent with the fair share principles and industry code of conduct among generic

drug manufacturers discussed more fully above, CW-2 and Rekenthaler spoke by phone on several

occasions in advance of Rising’s re-entry to identify specific customers that Rising would obtain and,

most importantly, to retain the high pricing that Teva had established through its price increase on

April 4, 2014. On December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new

pricing exactly matched Teva’s WAC price increase from April 2014.

                            g. Ethosuximide

        1027. On the April 4, 2014 Teva price increase list, VersaPharm was a competitor on two

different drugs: Ethosuximide capsules and Ethosuximide oral solution.

        1028. When Patel began creating the price increase list, neither of these drugs was

considered a candidate for an increase. For example, when Patel sent her initial “Increase Potentials”

list to K.G. in mid-January 2014, neither drug was on the list.

        1029. VersaPharm was not considered a high-quality competitor. When Patel created the

quality competitor rankings in May 2013, VersaPharm was given a -2 score in the rankings. That did

not stop Rekenthaler, however, from calling J.J., a senior national account executive at VersaPharm,

and speaking for five (5) minutes on January 22, 2014. When Patel sent the next “PI Candidate” list



                                                      274
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 284 of 610
                                REDACTED – PUBLIC VERSION

to a colleague on February 26, 2014 – Ethosuximide capsules and oral solution were both on the list,

with the following notation:




        1030. Rekenthaler called again and spoke with J.J. at VersaPharm on March 7, 2014. Teva

then raised prices on both drugs on April 4, 2014. For Ethosuximide capsules, Teva raised is WAC

price by 87%, and its contract prices by up to 322%. For Ethosuximide oral solution, Teva raised its

WAC price by 20% and its contract prices by up to 81%.

        1031. On April 9, 2014 – only five days after the Teva increase – VersaPharm increased its

pricing on both Ethosuximide capsules and oral solution to a nearly identical price to Teva.

        1032. Following their agreement on those two drugs, and with no reason to speak further,

Rekenthaler and J.J. of VersaPharm never spoke by phone again.

                11.      Impact of April 4, 2014 Price Increases to Teva

        1033. A few weeks after Teva’s April 4, 2014 price increases went into effect, Patel

calculated the impact to Teva’s net sales as a result of the April 4 increase. Based on her analysis, she

found that the April 4, 2014 price increases resulted in a net increase in sales to Teva of

$214,214,338 per year.

        1034. For those drugs where Teva was leading the price increases on August 28, 2014,

several of Teva’s competitors followed in short order and those price increases were also

coordinated.

        1035. For example, on October 10, 2014 Sandoz followed Teva’s price increases on three

drugs: (1) Amoxicillin/ Clavulanate chewable tablets; (2) Diclofenac Potassium tablets; and (3)

Penicillin VK tablets. Patel of Teva spoke to CW-1 (Sandoz) on the day of the Sandoz price

increases for more than three (3) minutes.


                                                      275
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 285 of 610
                               REDACTED – PUBLIC VERSION

       1036. Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate tablets. Rekenthaler of Teva and Falkin of Actavis spoke frequently in the

days and weeks leading up to the Actavis price increase, including calls on November 18, November

21, and November 25, 2014.

       1037. Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014 – approximately six weeks before

Actavis raised its price – Teva received a request from a customer asking Teva to reduce its pricing

on Desmopressin Acetate because it was no longer offering competitive prices. Patel’s initial

response to the customer was “[w]e believe the market is still settling on this product. Can you

please review in a few days and advise of more current pricing intelligence?” In a subsequent internal

discussion, Patel wrote: “I can’t quite recall if Actavis followed us or we followed them….but they

definitely did not change their WACs recently.”

       1038. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price increases on

Diclofenac Potassium tablets. Rekenthaler coordinated that price increase with Nesta of Mylan

during two phone calls on February 18 and one call on February 19, 2015.

               12.       August 28, 2014 Price Increases

       1039. On August 28, 2014, Teva raised prices on a number of different drugs, including

those set forth below:




                                                     276
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 286 of 610
                              REDACTED – PUBLIC VERSION




       1040. In the days and weeks leading up to the price increase, Patel and Rekenthaler were

communicating with every high-quality competitor on those drugs to coordinate the increases in

advance. At least some of those communications are set forth in the graphic at page 250 of the State

AG Complaint No. 2.

       1041. The day before the increase became effective – August 27, 2014 –Patel spent most of

her morning discussing the price increases with her contacts at Sandoz, Actavis, Taro, Zydus and

Glenmark:




                                                    277
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 287 of 610
                                REDACTED – PUBLIC VERSION




        1042. In addition to those phone communications noted above, representatives from Teva

and every other Defendant met in Boston, Massachusetts shortly before the increase, from August

23-26, 2014, for the NACDS annual event, which was the largest pharmaceutical industry meeting of

the year. Cavanaugh, Rekenthaler and Patel, along with many other Teva executives, as well as

executives from every other corporate Defendant, attended.

                            a. Enalapril Maleate

        1043. With regard to Enalapril Maleate, Patel was speaking to Aprahamian at Taro as

shown above. Aprahamian, in tum, spoke to M.C., the Vice President of Sales and Marketing at

Wockhardt, on August 8, 2014 for thirteen (13) minutes, and again twice on August 14, 2014,

including one call lasting eight (8) minutes.

                            b. Prochlorperazine

        1044. Similarly, with regard to Prochlorperazine, Rekenthaler communicated with Nesta at

Mylan on August 7 and August 11, as shown above. Nesta, in tum, communicated with M.D., a

senior sales executive at non-defendant Cadista Pharmaceuticals, on the same days that he had been

communicating with Rekenthaler.




                                                   278
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 288 of 610
                                REDACTED – PUBLIC VERSION

       1045. A large number of the drugs on Teva’s August 28, 2014 price increase list were

selected because Teva was following a “high quality” competitor. The coordination between Teva

and certain co-conspirators regarding those drugs is discussed more fully below.

                           c.   Mylan

       1046. Effective April 17, 2014, Mylan increased its WAC pricing on a number of different

drugs, including several that overlapped with Teva. Mylan also increased its contract prices, but at

least some of those price increases would not become effective until mid-May 2014.

       1047. Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a national

account executive at Teva, forwarded to Patel two spreadsheets with WAC and AWP pricing

information for the price increases taken by Mylan. The spreadsheets were created by Mylan

personnel.

       1048. Patel, in turn, forwarded the e-mail to the Teva sales team and stated: “Our intention

is to follow Mylan on this increase. Below, you will see the list of increase items where Teva overlaps

with Mylan. Please share any pricing intelligence you are able to obtain. Thank you in advance!” The

list that Patel referred to included the following products, several of which had been the subject of

coordinated price increases in 2013 as well: Amiloride HCL/HCTZ tablets; Cimetidine tablets;

Enalapril Maleate tablets; Fluvastatin Sodium capsules; Loperamide HCL capsules; Prazosin HCL

capsules; and Sotalol HCL tablets.

       1049. Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase Strategy” in

order to respond to those requests but noted that Teva was “still awaiting intel” about the Mylan

customer contract price points, which were not publicly available. Previously, Patel had relied on

Green to obtain specific Mylan customer price points (referred to as “intel”) through his



                                                     279
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 289 of 610
                                 REDACTED – PUBLIC VERSION

communications with Nesta of Mylan, which she used to follow Mylan’s pricing. The next day, in a

follow-up e-mail about the Mylan strategy, Patel noted that one of her Mylan increase strategies

would not have been appropriate for this situation, and concluded that: “Plus, we really need some

intel” about the Mylan contract price points.

        1050. Patel continued to push for specific contract price points from Mylan. On April 28,

2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no intel on Mylan’s

recent increases. I realize there is a lot of travel going on, but whatever you can gather and share

would be greatly appreciated.”

        1051. On May 9, 2014, Patel sent another e-mail:




        1052. Shortly after receiving that e-mail – at 11:15am that morning –Rekenthaler called

Nesta (Mylan) and left a message. Nesta returned the call at 11:23am, and the two spoke for nearly

eight (8) minutes.

        1053. Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a customer request from ABC (relating to the Mylan increase items)

directly to T.S. (Teva), lamenting the absence of Green to obtain the Mylan intel:


                                                      280
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 290 of 610
                                REDACTED – PUBLIC VERSION


                 I am in a really tough spot on these. Please help! There are several
                 requests open for offers, but I have ZERO intel. A little
                 frustrating/discouraging, as we are bound to hear complaints on how
                 long it took to close the Delphi request. Is there anything you are able
                 to get to help when you are back? . . . At some point, I know I’ll have
                 to find another source of magic :))

        1054. The next day, T.S. sent Patel an e-mail with an attached spreadsheet listing the Mylan

contract price points for all of the recent increases:




        1055. The e-mail was unclear on where T.S. had obtained this “dirt,” but the spreadsheet

attached to her e-mail was created by a Mylan employee.

        1056. Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this new source of

“intel,” Patel was more confident that Teva could follow the Mylan price increases exactly, without

disrupting the market. That same day, as Patel began to create a new list of Teva price increase

candidates, she instructed a colleague to include the Mylan increase drugs – with specific price points

– as its own separate tab in the spreadsheet, called “follow.” Her colleague provided the list, as

requested, on May 21.

        1057. On May 27, 2014, Rekenthaler and Nesta spoke twice, including one call lasting

nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of price increase

items. On that list, seven of the Mylan items were prominently listed with a “Follow Urgent”

notation listed next to each:




                                                         281
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 291 of 610
                               REDACTED – PUBLIC VERSION




       1058. Also on the list were three additional Mylan drugs for which Teva would be leading

the price increase: Diclofenac Potassium tablets; Flurbiprofen tablets; and Prochlorperazine tablets.

                           d. Taro

       1059. Taro also significantly raised its prices on the following drugs which overlapped with

Teva: Carbamazepine chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and

Warfarin Sodium tablets.




                                                     282
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 292 of 610
                               REDACTED – PUBLIC VERSION

       1060. Patel learned of the prices increases for certain of these drugs in advance, based on

her conversations with Aprahamian. It was understood that Teva would follow the Taro price

increases based on these and prior conversations. In fact, Teva agreed and made plans to follow

them before Taro had even put them into effect.

       1061. Specifically, on May 28, 2014, T.S. (Teva) sent Patel the then-current version of her

“Future Price Increase Candidate” spreadsheet. That list included the following Taro drugs, which

had not yet been increased by Taro:




       1062. Patel likely obtained this information from Aprahamian on May 14, 2014, when the

two exchanged eight (8) text messages and spoke for more than four (4) minutes by phone.

       1063. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin Sodium and other drugs –Patel and Aprahamian exchanged

five (5) text messages. After exchanging those text messages, Patel confirmed to her supervisor K.G.

and another Teva representative that Taro had in fact raised its pricing on Fluocinonide. Patel then

added: “I expect to provide guidance at some point in the morning. I’m also hearing Warfarin,

Carbamazepine as well. I’ll be looking at shares and intel tomorrow and will provide commentary.

(Taro is a high-quality competitor. It’s just a matter of who the others are.)” At 5:08pm that evening,

Patel called Aprahamian and the two spoke for nearly seven (7) minutes.

       1064. First thing the next morning, Patel and Aprahamian exchanged two (2) text

messages. Then, at 9:56am, the two spoke again for almost twenty-six (26) minutes. Shortly after

hanging up the phone with Aprahamian, Patel sent an e-mail to K.G. making it clear that she had



                                                     283
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 293 of 610
                                REDACTED – PUBLIC VERSION

obtained additional “intel” regarding the Taro price increases that she did not want to put into

writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

        1065. On June 12, 2014, Teva internally discussed future projections regarding

Carbamazepine – including the fact that its API supplier might run out of supply sometime in 2015.

One of the options discussed was a price increase. K.G. – aware that Patel had been in discussions

with Aprahamian and had “intel” regarding the Taro price increase on Carbamazepine (and other

drugs) – stated: “Nisha [Patel] would be able to provide guidance relative to [the Carbamazepine]

price increase for the analysis being put together.” In fact, Patel had communicated with

Aprahamian earlier that same day for more than nine (9) minutes.

        1066. One of the drugs that Taro increased on June 3, 2014 was Warfarin Sodium tablets.

        1067. As of June 2014, there were three competitors in the market for Warfarin Sodium:

Teva, Taro and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a price

increase of its own on June 13, 2014. In the days between the Taro and Zydus price increases for

Warfarin Sodium, Teva, Taro and Zydus coordinated through various phone communications with

each other, including at least the following:




        1068. On June 13, 2014 - the date of the Zydus increase on Warfarin Sodium – Teva was

presented with an offer from a customer for a one-time buy on that drug. Patel responded that “[w]e

will review, but note that we intend to follow [the] Taro and Zydus increase price.” Later that same

day, Patel sent an internal e-mail alerting her group, including her supervisor K.G., about a list of


                                                        284
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 294 of 610
                               REDACTED – PUBLIC VERSION

drugs on which Teva planned to raise prices. A number of them - including Carbamazepine

chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, Fluocinonide cream,

emollient cream, gel and ointment, and Warfarin Sodium tablets - included the notation

“Follow/Urgent - Taro” as the reason for the increase. For that list of drugs, Patel directed that “we

should not provide any decreases on these products.” Patel’s directive meant that Teva would not

seek to compete for market share against Taro or Zydus when approached by customers due to

those competitors’ price increases.

        1069. On June 18, 2014, Patel sent that same list to the entire sales team at Teva, informing

them of the status of Teva’s next price increase. She noted that Teva had already been “receiving

multiple requests on several items that are prioritized as increase candidates.” Patel continued:

“While we do not have an exact date of increase, we are taking our increase plans into consideration

and are bidding on new business at the planned increase price where our WAC allows.” Finally,

Patel stated:




        1070. Some of the “intelligence” referred to by Patel was gathered during a phone

conversation she had with Aprahamian (Taro) the day before, on June 17, 2014, which lasted more

than fifteen (15) minutes.

        1071. The next day, Patel continued to gather “intelligence” and made concerted efforts to

simultaneously coordinate with both Aprahamian (Taro) and Green (Zydus). The timing and

duration of those phone calls is set forth below:




                                                      285
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 295 of 610
                                REDACTED – PUBLIC VERSION




        1072. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and Warfarin Sodium tablets.

As discussed more fully above, Teva coordinated those increases with Taro (and Zydus) through

direct communications with those competitors in the days leading up to the increase.

                            e. Zydus

        1073. In addition to their agreement on Warfarin Sodium, Teva also agreed with Zydus to

raise the price of Topiramate Sprinkle capsules.

        1074. As of June 2014, Zydus and Teva had a large majority of the market share for

Topiramate Sprinkle, while Actavis had just 3% of the market.

        1075. In April 2014, Zydus raised its price for Topiramate Sprinkle capsules. Patel was in

frequent communication with Green at the time of the Zydus price increase.

        1076. In the days leading up to the June 13 Zydus price increase on Warfarin Sodium,

which is discussed more fully above, Green coordinated with both Patel and Rekenthaler at Teva, as

set forth in the table below:




                                                    286
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 296 of 610
                               REDACTED – PUBLIC VERSION




       1077. Green was likely speaking to Patel and Rekenthaler about both Warfarin and

Topiramate Sprinkle capsules during those calls because on June 13 - the same day the Zydus price

increase on Warfarin Sodium became effective, and after the conversations noted above - Patel

added Topiramate Sprinkle capsules to Teva’s price increase list, with a notation: “Follow/Urgent -

Zydus.” Two days before that - the same day that Green had extensive phone calls with both

Rekenthaler and Patel - Rekenthaler also spoke twice with Falkin of Actavis, the only other

competitor in the market for Topiramate Sprinkle capsules.

       1078. Teva followed the Zydus price increase for Topiramate Sprinkle capsules on August

28, 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis in the days

and weeks before it.

               13.     January 28, 2015 Price Increases

       1079. Shortly after the August 28, 2014 Teva price increases, Patel accepted a new position

at Teva. She left her position in the pricing department to take on the role of Director of National

Accounts at Teva. Her new position meant new responsibilities, necessitating more frequent travel

to customer conferences and trade shows, giving her a greater opportunity to meet and collude face-

to-face with competitors instead of over the telephone.

       1080. When Patel left the pricing department at Teva her position was not re- filled. K.G.,

Patel’s former supervisor, assumed her role and became the executive responsible for identifying

price increase candidates and implementing price increases.




                                                     287
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 297 of 610
                               REDACTED – PUBLIC VERSION

        1081. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s price

increase spreadsheet – now maintained by K.G. at Teva, identified the following drugs, among

others, along with the price increase strategy and reasons for the increase:




        1082. Patel and Rekenthaler communicated with a number of Teva’s significant

competitors about these drugs in the days and weeks leading up to January 28, 2015. The relevant

phone communications between Teva and several of its competitors related to these drugs are set

forth in the chart at page 264 of the State AG Complaint No. 2.

        1083. Upon information and belief, Patel also spoke in-person with many of these

competitors. For example, in her new role as a Director of National Accounts, Patel personally

attended the following trade association events and customer conferences in the fall of 2014 and

winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014); Econdisc Bidders Meeting, St.

Louis, MO (September 17-19, 2014); PCMA Annual Meeting in Rancho Palos Verdes, CA (October

13-14, 2014); Anda Strategy Meeting, Miami, FL (October 26-29, 2014); and the HDMA Round

Table, Washington, DC (January 8, 2015). These industry events were all well-attended by Teva’s

competitors.

        1084. Some specific examples of Teva’s coordination with competitors regarding its

January 28, 2015 price increases are set forth below.




                                                        288
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 298 of 610
                               REDACTED – PUBLIC VERSION

                            a. Ciprofloxacin HCL and Glimepiride

         1085. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and

Glimepiride on August 18, 2014. The increases to the Ciprofloxacin HCL WAC were 201% - 533%

depending on the dosage strength. The increases to the Glimepiride WAC were approximately 300%

for all dosage strengths.

         1086. In the days and weeks leading up to the Dr. Reddy’s price increases for Ciprofloxacin

HCL and Glimepiride, V.B., a senior sales executive at Dr. Reddy’s, spoke frequently with Patel

about the planned price increases. At least some of those phone communications are set forth

below:




         1087. V.B. continued to communicate with Patel after the Dr. Reddy’s price increases

became effective, in the hope that Teva would quickly follow with its own price increases. The two

exchanged four (4) text messages on August 25, 2014 - only three days before Teva’s substantial

price increase on August 28, 2014 (discussed above).

         1088. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase notices

out to its customers, T.W., a senior account executive at Dr. Reddy’s, obtained a complete list of

Teva’s price increases (including a number of drugs not sold by Dr. Reddy’s). Although unclear how

T.W. obtained this information, the subject line of the e-mail clearly identified the information as




                                                      289
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 299 of 610
                                REDACTED – PUBLIC VERSION

“Confidential Teva increases.” In her message to several other Dr. Reddy’s colleagues, T.W. stated

that Teva initiated price increases, but did not include glimepiride:




        1089. J.M., a senior marketing executive at Dr. Reddy’s, replied: “Thanks for sending. This

was shown in the pricing compendium today. I was a little disappointed. However, some of the price

increase[s] were led by other companies more than a month ago. So I am still hopeful they may

follow.” Dr. Reddy’s anticipated that Teva would follow its price increases based on the

understanding that had been reached between V.B. and Patel during their various conversations.

        1090. In fact, Teva did follow the Dr. Reddy’s price increases – on both Ciprofloxacin

HCL and Glimepiride – during its next round of price increases on January 28, 2015. In the interim,

V.B. and Patel continued to communicate, exchanging four (4) text messages on October 10, 2014.

        1091. Actavis – the only other quality competitor in the market for Ciprofloxacin HCL –

increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s WAC pricing.

In the days leading up to the Actavis price increase, Rekenthaler (Teva) spoke to Falkin (Actavis)

several times to coordinate the increase, including twice on December 17 (including one call lasting

nearly nine (9) minutes) and once on December 18, 2014.

        1092. When Teva did follow the Dr. Reddy’s (and Actavis) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match Dr.

Reddy’s WAC prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full copy of

Teva’s price increase list. That list included many drugs that Dr. Reddy’s did not market.




                                                      290
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 300 of 610
                              REDACTED – PUBLIC VERSION

                           b. Griseofulvin

       1093. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin microsize oral suspension. In the days leading up to September 9, 2014, Patel and

Rekenthaler of Teva communicated with Falkin and Rogerson of Actavis to coordinate the increase.

Some of those calls are detailed below:




       1094. The Actavis price increase for Griseofulvin became effective on October 6, 2014.

       1095. Teva promptly added Griseofulvin to its own price increase list, with the notation

“Follow Competitor- Actavis” as the reason for the price increase.

       1096. Teva followed the Actavis increase for Griseofulvin during its next price increase

event on January 28, 2015. As discussed above, in the days leading up to that price increase

Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva’s price increase for

Griseofulvin microsize oral suspension matched Actavis’ WAC pricing exactly.

               COMPETITORS BECOME “HIGH QUALITY” AFTER SUCCESSFULLY
               COLLUDING WITH TEVA

               1.      Apotex

       1097. Apotex was one of Teva’s two lowest-ranked competitors in May 2013 with a

ranking of -3. When Patel updated her Quality Competitor rankings in May 2014, however, Apotex

was rated +2 – an increase in five points over that twelve-month period.


                                                     291
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 301 of 610
                               REDACTED – PUBLIC VERSION

         1098. Apotex made this jump in Teva’s quality competitor rankings in large part due to

Patel’s relationship with B.H., a sales executive at Apotex, and the successful coordination between

Apotex and Teva in 2013 on Pravastatin and Doxazosin Mesylate, the latter of which is discussed

above.

         1099. Teva increased its pricing on Doxazosin Mesylate in August 2013. Teva’s new,

increased price (a 1,053% increase) matched Apotex’s (and Mylan’s) recent price increases. Apotex

itself had increased the price of this drug on July 23, 2013. B.H. of Apotex and Patel of Teva had

one conversation the week before Apotex took the increase, in addition to coordinating before Teva

followed on August 9, 2013.

         1100. Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired J.H. as a senior executive. Rekenthaler (Teva) and J.H. began

communicating regularly after J.H. was hired by Apotex. There is no record that they had ever

communicated by phone before that.

         1101. That relationship continued through 2014. On April 4, 2014, Teva increased the

price on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader at

that time, Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to Teva’s

price increase, Rekenthaler (Teva) engaged in numerous communications with J.H. (Apotex). The

two spoke twice on March 7, 2014, for two (2) and three (3) minutes, respectively. They spoke again

on March 20 for four (4) minutes, and again on March 25 for two (2) minutes. A week after Teva

increased its price – on April 11, 2014 – they spoke again for five (5) minutes. During these calls,

Rekenthaler gathered Apotex’s pricing plans and conveyed them to Patel.

         1102. As a result of Patel and Rekenthaler’s successful coordination with Apotex

executives, Patel dramatically increased Apotex’s quality competitor ranking in May 2014.




                                                      292
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 302 of 610
                                REDACTED – PUBLIC VERSION


                2.      Zydus

         1103. Zydus – like Apotex – had been one of Teva’s two lowest-ranked competitors in

May 2013 with a ranking of -3. But, when Patel updated her quality competitor rankings in May

2014, Zydus was rated +2, an increase in five points over a twelve-month period. While Apotex’s

increase in the ranking was due to Teva’s successful collusion with Apotex on several price increases

in 2013 and 2014, Zydus’ increase was more personnel-oriented: Green, who had himself conspired

with a number of competitors while at Teva (at the direction of and in coordination with Patel and

Rekenthaler at Teva, among others) moved from Teva to Zydus in November 2013. With Green

firmly installed at Zydus, Patel was emboldened to more fully include Zydus in the conspiracy.

         1104. Patel’s confidence was well-founded. In the year after Green joined Zydus, the two

companies successfully conspired to divide markets and allocate customers relating to Zydus’ entry

into the market for multiple drugs, including: Fenofibrate (February – March 2014), Paricalcitol

(March – April 2014), Niacin ER (May – June 2014), and Etodolac ER (May – July 2014). These

agreements are discussed more fully above.

         1105. Teva and Zydus also agreed to increase prices on Topiramate Sprinkles and Warfarin

Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014. Teva followed

with an increase on both drugs on August 28, 2014. With respect to the Topiramate Sprinkles, Teva

was explicit in its internal communications that its increase was to “follow competitor,” namely

Zydus.

         1106. In the days leading up to both companies’ price increases, Green and Patel

communicated frequently to coordinate the price increases. On June 19, 2014 – four days before

Zydus increased its prices –Green and Patel spoke four (4) times. And on August 27, 2014 – the day

before Teva raised its prices – Green and Patel spoke three (3) times.




                                                     293
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 303 of 610
                                REDACTED – PUBLIC VERSION

         1107. Green was also communicating frequently with Rekenthaler of Teva around the time

of the price increases on Topiramate Sprinkles and Warfarin Sodium tablets. On June 11, 2014, the

two men spoke for eight (8) minutes. On August 20, the two exchanged an additional pair of phone

calls.

         1108. Patel and Rekenthaler did not communicate with Green in isolation. The two Teva

executives made sure to keep each other apprised of their conversations with competitors, including

Green. In early 2014, Patel and Rekenthaler both worked largely out of Teva’s home office. After

either one of them engaged in a phone call with a competitor, he or she would be sure to provide an

in-person debrief of the communication so as to avoid putting such information in writing.

         1109. Even before Green joined Zydus in November 2013, Teva did have success in

coordinating price increases with Zydus with respect to Pravastatin.

                3.      Heritage

         1110. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when Patel

first created the quality of competitor ranking list in May 2013. Initially, Patel gave Heritage a

ranking of “0.” However, when Patel updated her quality competitor rankings in May 2014, Heritage

received the highest possible ranking of +3.

         1111. The reason for Heritage’s significant improvement in Patel’s quality competitor

rankings was the relationship that Patel established with the Vice President of Heritage, Malek. After

moving to Teva, Patel began communicating with Malek by phone as early as July 9, 2013. From

that date until July 25, 2014, the two spoke by phone at least thirty-seven (37) times.

         1112. Heritage’s successful effort to coordinate price increases with Teva and other

conspirators on four drugs – Acetazolamide, Leflunomide, Nystatin, and Theophylline – is described

in Humana’s Second Amended Complaint dated April 1, 2019, No. 2:18-cv-03299-CMR (E.D. Pa.).

Heritage’s efforts to coordinate price increases with Teva and other conspirators on Albuterol



                                                       294
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 304 of 610
                               REDACTED – PUBLIC VERSION

Sulfate, Fosinopril HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Meprobamate,

Metronidazole, Nimodipine, Paromomycin, and Zoledronic Acid are described more fully, below.

       1113. In early 2014, Malek (Heritage) held a meeting with Heritage pricing executives,

Keith Fleming, Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s

Senior Manager, Marketing Operations, to ask them to begin analyzing the impact of numerous

planned price increases.

       1114. On April 15, 2014, Malek (Heritage) called Patel to discuss price increases on

Glipizide-Metformin, Glyburide, Glyburide-Metformin, and others. On their 17-minute

conversation, Patel agreed that if Heritage increased the prices for those drugs, Teva would either

follow or not challenge Heritage’s price increases by underbidding.

       1115. Because Teva was already planning a price increase on Nystatin and Theophylline

ER, Malek (Heritage) and Patel agreed Teva would take the lead on those increases. In subsequent

months, Malek (Heritage) and Patel spoke several more times on the price increases and timing.

       1116. On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in

which Malek (Heritage) identified 18 drugs that Heritage would target for increase. Prior to the call,

Malek (Heritage) circulated to his sales team a spreadsheet (“the Heritage list”) which listed each

drug, the competitors, and their respective market share. The Heritage list included Fosinopril

HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Meprobamate, Methimazole,

Nimodipine, and Paromomycin, among others. Malek (Heritage) instructed members of the team to

immediately reach out to contacts at each competitor for the drugs on the list and attempt to reach

agreement on price increases. Different Heritage employees were identified as being primarily

responsible for communication with different competitors.

       1117. The Heritage sales team promptly began to contact their competitors. For example,

Sather (Heritage) communicated with three counterparts at different competitors, reaching



                                                      295
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 305 of 610
                               REDACTED – PUBLIC VERSION

agreements with all of them to increase prices. First, she spoke with Sun Senior Sales Manager,

Susan Knoblauch for forty-five (45) minutes and agreed to increase prices for Paromomycin. Then,

she spoke to Michael Dorsey, a National Account Manager at Actavis for nine (9) minutes, which

led to an agreement to increase prices for Glipizide-Metformin.

       1118. Neal O’Mara (Heritage) also reached an agreement on April 23 with his Mylan

counterpart, Michael Aigner, Director of National Accounts, to increase the price of Glipizide-

Metformin, among others. O’Mara (Heritage) summarized in an e-mail to Malek (Heritage) and

Sather (Heritage) titled “Mylan”: “Just let me know a day before we price adjust on the three Mylan

products and they will put the word out to the reps to leave us alone. They are looking at price

increases as well on a number of products.” O’Mara was also responsible for communicating with

Heritage’s Methimazole competitor Par on pricing.

       1119. A few days later, Malek (Heritage) sent an e-mail to Lukasiewicz (Heritage), titled

“bindo” referring to Aurobindo stating: “Let me know when you speak with [Paul McMahon, Senior

Director of Commercial Operations at Aurobindo.]” On the Heritage list, Lukasiewicz (Heritage)

was charged with responsibility for communication on Fosinopril–HCTZ, on which Aurobindo was

a competitor. Aurobindo was also a competitor with Heritage on Glyburide and Glyburide-

Metformin. Lukasiewicz (Heritage) exchanged numerous voice-mails with McMahon (Aurobindo)

on April 28 and 29, 2014.

       1120. In addition to Teva, Malek (Heritage) took responsibility for reaching out to Ascend

regarding Nimodipine. Following the market-wide “fair share” agreement, as a new entrant into the

Nimodipine market, Ascend agreed to enter at a high price to avoid price erosion. In exchange,

Heritage agreed to walk away from certain accounts Ascend targeted to help increase Ascend’s

market share.

       1121. On May 8, 2014, Malek (Heritage) sent an e-mail to the Heritage sales team stating:



                                                     296
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 306 of 610
                               REDACTED – PUBLIC VERSION


                Two weeks back we had a teleconference regarding 13 [sic] products where the
                pricing dynamics may change.

                We each had takeaways, can everyone confirm or not who they have/not spoken
                with since our call?

                Need to move forward with the plan asap.

       1122. Heritage’s Matt Edelson, Senior Director of Sales, and directly responsible for

Heritage’s Humana business, responded immediately “Spoke with everyone and waiting in [sic]

feedback on Mepro[bamate].” Malek (Heritage) tasked Edelson (Heritage) with communication with

Dr. Reddy’s on Meprobamate. He exchanged six text messages with Austin (Dr. Reddy’s) on April

24, 2014, and then spoke with Austin (Dr. Reddy’s) on May 6, 2014.

       1123. Sather (Heritage) responded: “Jason, I made contact with all my take aways – with

positive results. I can resend those notes or talk with you on any details.” Sather (Heritage) had been

tasked with communicating with Actavis on Glyburide-Metformin and Sun on Paromomycin,

among others.

       1124. Also on May 8, 2014, Lukasiewicz (Heritage) and McMahon (Aurobindo) held a

sixteen (16) minute phone call and then an eighteen (18) minute phone call on June 25, 2014. They

spoke again for over three (3) minutes on July 7, 2014.

       1125. On May 9, 2014, Heritage held another teleconference to discuss price hikes during

which the sales team shared their results in forming agreements with competitors.

       1126. On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the

percentage amounts by which they would seek to increase the pricing of certain drugs, including

drugs for which they had already obtained agreement from all competitors (or potential future

competitors), and the strategies for achieving this goal. The drugs discussed on the call included

Paromomycin (100% increase); Glyburide (200% increase); and Nimodipine (48% increase).




                                                     297
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 307 of 610
                                REDACTED – PUBLIC VERSION

          1127. Two days later, on June 25, 2014, Malek (Heritage) spoke with Patel and informed

her that Heritage would be increasing prices for a number of drugs that Teva was a competitor for.

          1128. On June 26, 2014, Sather (Heritage) sent a text message to a large wholesaler

customer stating:

                 “As of 7/1 [m]arket wide we are increasing prices on Paromomycin, Nimodipine,
                 Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide and Theophylline ER. You
                 will see only the Paro and Nimo increases – you have those letters.”

          1129. On July 1, 2014, Malek (Heritage) e-mailed Heritages sales team:

                 Team:

                 Looks like you are making good traction with our July 1 price increase.

                 Going forward, send a summary to [K.F.] and me at each cob of who is not yet

                 signed with a status and plan.

                 Please send each day until further notice or until all or [sic] accounted for.

                 Any questions please call me directly.

          1130. In the following weeks Heritage employees continued to reach out to their

competitors to obtain additional agreements to raise prices. Heritage was ultimately able to increase

prices on at least Fosinopril-HCTZ, Glipizide-Metformin, Glyburide, and Nimodipine, as well as

others.

          1131. Sather (Heritage) quickly followed up: “Here are the approximate/average $

increases on the other items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%,

Glyburide 200%, Theo ER…150%.”

          1132. Additional allegations as to other Subject Drugs, most of which involve Heritage, are

set forth below.




                                                        298
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 308 of 610
                                REDACTED – PUBLIC VERSION

                         a.     Albuterol Sulfate

         1133. At all relevant times, Mylan and Sun dominated the market for Albuterol Sulfate.

Specifically, Mylan sold Albuterol Sulfate directly to Humana.

         1134. Prior to 2013, the effective prices for Albuterol Sulfate were stable.

         1135. Beginning in March 2013, the average NADAC price for Albuterol Sulfate rose

dramatically.

         1136. For example, Mylan’s 100ct Albuterol Sulfate 2mg increased price by over 4,300%

from $.13 to $5.88 on March 6, 2013. Sun’s 100ct Albuterol Sulfate 2mg increased 3,400% from $.13

to $4.70 on April 15, 2013, as illustrated by WAC data. These price increases effected multiple doses

of Albuterol Sulfate.

Product 2MG        Defendant Old WAC New WAC Date of Increase Percentage Increase

100 ct             Mylan          $0.13         $5.88         March 6, 2013      4,317%

500 ct             Mylan          $0.13         $5.88         March 6, 2013      4,549%

100 ct             Sun            $0.13         $4.70         April 15, 2013     3,485%

500 ct             Sun            $0.12         $4.70         April 15, 2013     3,674%



                         b.     Fosinopril HCTZ

         1137. At all relevant times, Heritage, Aurobindo, Citron, Sandoz, and Glenmark dominated

and continue to dominate the market for Fosinopril HCTZ. By April 2014, Heritage had a 47%

market share for Fosinopril HCTZ.

         1138. On May 2, 2014, Edelson (Heritage) contacted Glenmark’s Vice President of Sales,

Jim Brown via LinkedIn. Lukasiewicz (Heritage) spoke with McMahon (Aurobindo) on May 8, 2014

via phone. That same day, McMahon (Aurobindo) called Glenmark’s Executive Vice President of

Generics, James Grauso, and they spoke on the phone. On May 9, 2014, Aurobindo’s Tim


                                                        299
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 309 of 610
                               REDACTED – PUBLIC VERSION

Gustafson spoke with Glenmark’s Director of Sales and Marketing, Jeff Johnson. All of these calls

were regarding price increases for Fosinopril HCTZ.

       1139. That same day, Heritage held another internal call regarding price increases where

Fosinopril HCTZ was on the agenda. Within one month, Sather (Heritage) spoke to Aurobindo and

Sandoz representatives about the Heritage “price increase strategies” for Fosinopril HCTZ and

other generics during an MMCAP conference.

       1140. After in-person meetings with Gustafson (Aurobindo) and Christopher Bihari (a

Sandoz Director of National Accounts) on May 14, Sather (Heritage) confirmed to Malek that the

three were of “similar like minding on the pricing strategies we discussed.” The next day,

representatives of Aurobindo and Sandoz spoke numerous times.

       1141.    On June 3, 2014, Sather (Heritage) texted Bihari (Sandoz) and invited him to meet

with a group of competitors at the Sandbar Restaurant while at an HDMA conference in Phoenix.

This initiated a series of communications during the summer of 2014 that included three calls

between Gustafson (Aurobindo) and Bihari (Sandoz) and five calls, and multiple texts, between

Gustafson (Aurobindo) and Johnson (Glenmark). Gustafson (Aurobindo) would have one final call

with Johnson (Glenmark) on August 26, 2014, before going radio silent until April 8, 2015.

       1142. Lukasiewicz (Heritage) and McMahon (Aurobindo) spoke on June 25, 2014 via

phone, and again on July 7, 2014.

       1143. On June 25, 2014, Sather (Heritage) texted Citron’s Kaitlin Alexander to find out if

Citron was entering the market for Glyburide but found out that Citron was actually entering the

market for both Glyburide and Fosinopril HCTZ. Sather (Heritage) informed Alexander (Citron) of

the pricing scheme. Then, on July 1, Citron’s Executive Vice President of Sales & Marketing, Karen

Strelau called Lukasiewicz (Heritage), informing him that she had been “looped” in on the pricing

plan and that Heritage employees should not contact Citron employees via e-mail. Strelau (Citron)



                                                     300
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 310 of 610
                               REDACTED – PUBLIC VERSION

also told Lukasiewicz (Heritage) that Sather (Heritage) should communicate through Citron’s Vice

President of Sales, Laura Short, if she had sensitive information about Fosi – HCTZ or other price

increases. The following day, Short (Citron) and Sather (Heritage) spoke for over 20 minutes. Their

conversations continued through July and August 2014.

         1144. Lukasiewicz (Heritage) also spoke directly with Grauso (Glenmark) on July 18, 2014

and July 30, 2014. On July 28, 2014, Short (Citron) called and texted McMahon (Aurobindo) to

discuss Fosinopril HCTZ.

         1145. On June 26, 2014, Heritage began sending out Price Increase Notices to its

Fosinopril HCTZ customers. On June 27, McMahon (Aurobindo) and Grauso (Glenmark) spoke

twice.

         1146. By July 9, 2014, Heritage successfully raised prices on 18 different customers for

Fosinopril HCTZ. That same day, Citron confirmed that it was trying to match Heritage’s price

increases. On July 14, 2014, Strelau (Citron) and Grauso (Glenmark) spoke. The next day, Citron

matched Heritage’s supracompetitive prices.

         1147. Sandoz also increased its pricing for Fosinopril HCTZ. By early January 2015, it was

charging twice as much for Fosinopril HCTZ than it had been one year earlier.

                        c.      Glipizide-Metformin

         1148. At all relevant times, Heritage, Mylan, and Teva dominated the market for Glipizide-

Metformin.

         1149. On April 15, 2014, Malek (Heritage) discussed with his Teva counterpart their

intention and agreement to raise the price of Glipizide-Metformin and other drugs.

         1150. O’Mara (Heritage) spoke to Aigner (Mylan) on April 23, 2014 and reached an

agreement to raise prices.




                                                      301
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 311 of 610
                               REDACTED – PUBLIC VERSION

        1151. To complete the conspiratorial triangle, Teva and Mylan were also in frequent

contact with one another, including a May 9, 2014 phone call between a Vice President of Sales at

Mylan and a National Accounts Director at Teva.

        1152. Heritage slated Glipizide-Metformin for a price increase on an internal May 9, 2014

call. Heritage informed customers by the end of June of a 100% price increase on Glipizide-

Metformin.

        1153. By July 9, 2014, Heritage increased the price nationwide to 27 different customers

for Glipizide-Metformin. Mylan did not challenge Heritage’s price increases, while Teva actually

increased its bids to potential customers to protect Heritage’s increases. By November 2014, a

Heritage employee reported to Malek that most of Heritage’s price increases “had stuck.”

                        d.      Glyburide

        1154. Aurobindo, Heritage, and Teva dominated the Glyburide market at all relevant times.

        1155. On April 15, 2014, Malek (Heritage) spoke with Patel and discussed Heritage’s

intention to raise prices on Glyburide. Patel agreed that if Heritage raised the price, Teva would

follow suit.

        1156. Heritage also brought Aurobindo into the scheme. On May 8, 2014, Lukasiewicz

(Heritage) contacted McMahon (Aurobindo) by phone to discuss Glyburide price increases.

        1157. On May 9, 2014, Heritage held an internal call on price increases, and included

Glyburide on the list of drugs set for an increase.

        1158. One week later, Heritage and Aurobindo representatives spoke to one another at the

MMCAP conference in Minnesota. The Heritage representative reported to Malek (Heritage) that

the Aurobindo representative expressed “similar like minding on the pricing strategies we

discussed.”




                                                      302
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 312 of 610
                              REDACTED – PUBLIC VERSION

       1159. On June 23, 2014, Heritage held a “Price Change Call” where it listed Glyburide for

a 200% increase.

       1160. In June 2014, Heritage learned of a potential new competitor in the Glyburide

market. Sather (Heritage) texted Alexander (Citron) inquiring into whether Citron would be entering

the Glyburide market.

       Sather (Heritage): “Work question: is Citron launching Glyburide anytime soon?”

       Alexander (Citron): “Yes we currently have the product in our warehouse.”

       Sather (Heritage): “We are raising the price right now – just letting you know. Teva says they

       will follow.”

       Sather (Heritage): “Aurobindo agrees too.”

       Alexander (Citron): “?”

       Alexander (Citron): “You have micronaise brand equivalent.”

       Alexander (Citron): “And are you also raising your wacs?”

       Sather (Heritage): “Sorry – was on conference call. Ours is Micronaise? Is yours Micro or

       Diabeta?”

       Alexander (Citron): “Micro”

       Sather (Heritage): “I don’t think we are changing WAC – verifying now”

       Alexander (Citron): “Okay i talked to [K.S., Executive Vice President, Sales & Marketing at

       Citron] we are def in to raise pricing…are doing this immediately, i know she was

       mentioning teva can take a while to raise prices”

       Sather (Heritage): Teva is slow but conversations have been good.”

       Sather (Heritage): “No change to WAC for us”

       Sather (Heritage): “We are raising our customers 200% over current market price.”

       Alexander (Citron): “Okay ill make sure the appropriate people find out”



                                                    303
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 313 of 610
                                  REDACTED – PUBLIC VERSION

          Sather (Heritage): “Teva has 66% of mkt – great target for share! By [sic] [t]hey should play

          fair. Aurobindo and us each have about 18% share. Good luck!”

          Alexander (Citron): “Thanks! Is this something you will be doing like this week?”

          Sather (Heritage): “Letters going out this week! A lot of customers have 30 days notices and

          price protection so real price will be felt in 30+ days”

          Alexander (Citron): “Perfect makes sense…Your not going anything with glyb/met pricing

          right?

          Sather (Heritage): “Not yet – but is on a short list!”

          Sather (Heritage): “Glyburide and Fosi/HCTZ are increasing too – those are Aurobindo

          items too”

          Alexander (Citron): “Okay yeah we have that too…Thanks for the info!”

          1161. Sather (Heritage) quickly reported to the Heritage sales team. Then, on July 2, 2014,

Strelau (Citron) called Lukasiewicz (Heritage) confirming Citron’s agreement to raise prices and

informing him that she had been “looped” in on Heritage’s plan. On July 2, a different Citron

representative spoke to Sather (Heritage). They continued to communicate throughout the summer

of 2014.

          1162. By the end of June, Heritage had cemented its price raising agreements with

Aurobindo, Citron, and Teva and notified its customers of the hikes. By July 9, Heritage increased

the price for Glyburide on at least 17 customers. When Heritage customers, wary of the price

increases, contacted Teva to supply alternative bids, Teva representatives instructed their teams “we

will not be bidding. Thanks.”

          1163. Teva also increased its WAC pricing on Glyburide by July 9, 2014. Not even one

week later, on July 15, 2014, Citron raised its WAC and AWP for Glyburide to meet Heritage’s

levels.



                                                         304
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 314 of 610
                               REDACTED – PUBLIC VERSION

        1164. Teva and Aurobindo both declined to provide bids when a Heritage customer,

outraged with the price increases, requested bids from both companies. Teva and Aurobindo acted

at the direction of Malek (Heritage).

                        e.      Glyburide-Metformin

        1165. Actavis, Aurobindo, Heritage, and Teva dominated the Glyburide-Metformin market

at all relevant times. As of April 2014, Heritage had 5% market share and was eager to raise prices.

        1166. On April 15, 2014, Malek (Heritage) contacted Patel and discussed Heritage’s price

increase goals. Patel agreed that if Heritage raised the price on Glyburide-Metformin, as well as other

drugs, Teva would follow with its own price increases. Their communications continued over the

next several months.

        1167. Sather (Heritage) called Dorsey (Actavis). They reached an agreement to increase the

price of Glyburide-Metformin and Verapamil.

        1168. Shortly thereafter, Dorsey (Actavis) informed the sales and pricing team at Actavis of

Heritage’s intention to raise prices on these two drugs. In an internal April 28 email, an Actavis

pricing manager stated, “[Dorsey] made mention of keeping an eye out for an increase on

Glyburide/Met and Verapamil IR.”

        1169. On May 1, 2014, Falkin (Actavis), who was a recipient of the email described above,

called a Teva counterpart regarding the scheme. Their communications continued over the next

several months.

        1170. On May 12, Falkin (Actavis) spoke twice with Aurobindo’s CEO regarding price

increases. Falkin (Actavis) also exchanged thirty (30) text messages with a Teva representative

between May 19 and May 22, 2014.

        1171. Around this same time, several Heritage employees communicated with their

counterparts at Aurobindo about the Glyburide-Metformin price increase.



                                                      305
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 315 of 610
                               REDACTED – PUBLIC VERSION

        1172. For example, Lukasiewicz (Heritage) made contact with Aurobindo by phone on

May 8, 2014, and then in person on May 14. He reported that he had “found similar like minding on

the pricing strategies we discussed.”

        1173. On May 9, 2014, Heritage slated Glyburide-Metformin for a price increase on an

internal call. Heritage continued to plan price increase through the next month.

        1174. On June 25, 2014, Sather (Heritage) exchanged text messages with a Citron

representative about raising prices for Glyburide-Metformin wherein Citron agreed to raise prices,

and then inquired “Your [Heritage] [sic] not doing anything with glyb/met pricing right?” Sather

(Heritage) responded “Not yet- but is on a short list!” Although Citron had approval to sell

Glyburide-Metformin, it was not yet actively selling the drug.

        1175. Heritage increased its WAC prices for Glyburide-Metformin in July 2014.

        1176. In an August 20, 2014 text message exchange, a Heritage representative admitted

that Heritage had reached an agreement with Actavis to increase the prices of Glyburide-Metformin

and Verapamil.

        Sun representative: “Have you heard anything about an Actavis price increase?”

        Heritage representative: “I heard they were on board with it. What item specifically?”

        Sun representative: “I don’t know. I am just hearing about an increase but no details. What

        product have you heard about”

        Heritage representative: “We were communicating on Glyburide/Metformin and Verapamil”

        Sun representative: “We haven’t touched verapamil yet”

        1177. Heritage and Teva both increased their WAC prices for Glyburide-Metformin, while

Citron also agreed to “match their price increases.”




                                                       306
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 316 of 610
                                REDACTED – PUBLIC VERSION

        1178. This agreement between Heritage, Teva, Aurobindo, and Actavis was part of an

overarching conspiracy of the Defendants to unreasonably restrain trade in the generic

pharmaceutical market.

                         f.     Hydralazine HCL

        1179. Heritage agreed with another generic manufacturer that is not a Defendant in this

Complaint to allocate customers for Hydralazine HCL pursuant to the larger fair share agreement

alleged throughout this Complaint.

                         g.     Meprobamate

        1180. In 2013, Heritage and Dr. Reddy’s were the only manufacturers for Meprobamate.

The two companies had an agreement in place to allocate market share between them and not

compete on price.

        1181. On March 21, 2013, Malek (Heritage) e-mailed members of his team that he is

“Looking to take a price increase on [mepro]. Only other competition is DRL. We don’t want to

make any waves and we are not looking for additional share, just want to maintain what we have at a

minimum of a 4x price. Anyone want to reach out to DRL [Dr. Reddy’s] and communicate to feel

out?” His team confirmed that they will touch base with counterparts at Dr. Reddy’s.

        1182. On a call on March 22, the two companies agreed to set and increase prices on

Meprobamate. The agreement was confirmed in an e-mail later that day from a Heritage

representative: “DRL is on board with price increase. I will fill you in later.”

        1183. On March 27, 2013, Heritage received a request for a bid from a national wholesaler

on Meprobamate that was a Dr. Reddy’s customer. The Heritage employee reported to Malek

(Heritage) that “Due to my conversation with [Dr. Reddy’s] the other day, I think we should tread

lightly or else bid a high price to show them where we are going.” Malek (Heritage) replied “Unless




                                                       307
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 317 of 610
                               REDACTED – PUBLIC VERSION

[the national wholesaler] calls you and asks for supply, I recommend letting the market dry up a bit

and showing DRL we stayed away from their business.”

        1184. In April 2013, Dr. Reddy’s requested Heritage “walk away” from a national

pharmacy chain. Heritage then e-mailed the large pharmacy chain that it was increasing

Meprobamate prices. The pharmacy replied that it “made a business decision to name another

manufacturer as our primary supplier of Meprobamate tablets.”

        1185. The following month, Malek (Heritage) told his employee to explain to Heritage “we

decided to walk away based on the conversation we had two weeks ago. This makes the playing field

for market share more even and I assume since you were looking for one more customers that you

are good now. Tell him you don’t think the team is going to walk from anymore share at this point.”

        1186. Both Heritage and Dr. Reddy’s were able to significantly raise prices across the

board, nearly simultaneously, as a result of their agreement, in late April 2013 and early May 2013,

respectively.

        1187. Over the next several years, the market remained highly stable, but at

supracompetitive levels.

                        h.      Methimazole

        1188. Prior to Heritage’s April 22, 2014 Price Increase discussion call, Malek circulated a

spreadsheet listing all drugs targeted for a price increase, the competitors for each such drug, and

their respective market shares. Methimazole was among the drugs listed.

        1189. Par was a competitor with Heritage on Methimazole. Neal O’Mara (Par) was

identified as the Heritage employee primarily responsible for communicating with Par on

Methimazole and communicated with a counterpart at Par about a price increase for Methimazole.




                                                      308
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 318 of 610
                               REDACTED – PUBLIC VERSION

                       i.      Metronidazole

       1190. At all relevant times, G&W, Heritage, Impax, Sandoz, Teva, and Valeant dominated

the market for Metronidazole. Heritage entered the market for Metronidazole in May 2013.

       1191. G&W, Sandoz, and Teva conspired to increase the price of Metronidazole Cream.

Throughout the period, G&W, Sandoz, and Teva had ample opportunity to discuss and coordinate

pricing of Metronidazole Cream at various trade association and industry events including (i) the

August 30-21, 2010 NACDS Pharmacy and Technology Conference in San Diego, California; (ii) the

August 27-30, 2011 NACDS Pharmacy and Technology Conference in Boston, Mass. (iii) the April

24-27, 2012 NACDS Annual Meeting; (iv) the February 20-22, 2012 GPhA Annual Meeting in

Orlando, Florida; (v) the December 3, 2014 NACDS Foundation and Reception Dinner in New

York, N.Y.; and (vi) the April 25-28, 2015 NACDS Annual Meeting in Florida.

       1192. G&W, Impax, Sandoz, and Teva conspired to increase the price of Metronidazole

jelly. The Metronidazole jelly price increase occurred shortly after trade association meetings where

representatives from G&W, Impax, Sandoz, and Teva were in attendance, such as: (i) April -May

2011 NACDS Annual Meeting; (ii) August 27-30, 2011 NACDS Pharmacy and Technology

Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; and (iv) August 2012

NACDS Pharmacy and Technology Conference.

       1193. Sandoz and Teva conspired to increase the price of Metronidazole lotion. The

Metronidazole lotion price increase occurred shortly after trade association meetings where

representatives from Sandoz and Teva were in attendance such as: (i) August 30-31, 2010 NACDS

Pharmacy and Technology Conference in San Diego; (ii) August 27-30, 2011 NACDS Pharmacy and

Technology Conference in Boston; (iii) April 24-27, 2012 NACDS Annual Meeting; (iv) February

20-22, 2012 GPhA Annual Meeting in Orlando, Florida; (v) December 3, 2014 NACDS Foundation




                                                     309
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 319 of 610
                                 REDACTED – PUBLIC VERSION

and Reception Dinner in New York; and (vi) the April 25-28, 2015 NACDS Annual Meeting in

Florida.

           1194. Sandoz and Valeant conspired to increase the price of Metronidazole vaginal.

Valeant manufactures a brand metronidazole drug under the name MetroGel vaginal.

           1195. The Metronidazole vaginal price increase occurred shortly after trade association

meetings where representatives from Sandoz and Valeant were in attendance such as: (i) June 2014

HDMA Business and Leadership Conference; (ii) December 3, 2014, NACDS Foundation and

Reception Dinner in New York, New York; and (iii) April 2015 NACDS Annual Meeting.

           1196. Notably, the Metronidazole vaginal price increase occurred around the same time

Valeant was also dramatically increasing prices of numerous other drugs. At the end of 2012,

Valeant acquired Medicis, which originally manufactured brand MetroGel vaginal, and proceeded to

engage in a series of price increases on MetroGel vaginal in 2013 and 2014. Such price increase is a

well-known business strategy of Valeant.40 Valeant was among the generic manufacturers that

received a letter as part of the Congressional investigation into generic price increases.

                          j.     Nimodipine

                  The Heritage/Sun Agreement

           1197. As of June 2012, Heritage and Sun, through its division Caraco, were the only two

competitors in the market for Nimodipine, as Teva had recently left the market. Heritage saw

Teva’s departure as an opportunity to raise prices.

           1198. In June 2012, Malek (Heritage) asked Sather (Heritage) to contact Caraco to discuss

raising the price of Nimodipine.




40
  See Sanders and Cummings Press Release (asking Valeant why prices of drugs increased when the
only change in the drugs is “the company that owns them”).


                                                       310
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 320 of 610
                                 REDACTED – PUBLIC VERSION

        1199. Sather (Heritage) subsequently exchanged numerous text messages and participated

in calls with her Caraco contact throughout June 2012. On June 28, 2012, in an e-mail titled

“Caraco”, Sather (Heritage) wrote:

        [Knoblauch (Sun)] brought up nimo[dipine] to her boss [Sun President GP Singh Sachdeva],
        his only concern was that they get their fair share of the market. She was not so much help
        on the pricing discussion- because she does nothave muhc control over it. All pricing goes
        through [Sachdeva (Sun)] and [Sachdeva (Sun)] sets is. I do not know [Sachdeva (Sun)] but
        [Knoblauch (Sun)] mentioned our discussion with him so I can only hope the ground work
        has been set. I reiterated that we would like to see $ go up and we would be fair.

        1200. Malek (Heritage) responded: “Thanks for the info. Not sure what this means ‘his

only concern was that they get their fair share of the market.’ They are getting their fair share of the

market at a price they don’t need to go to is what I wanted to communicate to them.”

        1201. In her e-mail response, Sather (Heritage) agreed:

        That is exactly how I stated it to [Knoblauch (Sun)] too! She made it almost seem like he did
        not care about the price of even this product. She admitted she knew nothing about the item
        – it is not a big/key item for them. I said it is big for us and with only two players it should
        command more $. I’d like to see if [Knoblauch (Sun)] can communicate back to [Sachdeva
        (Sun)] and the Nimo[dipine] on the Cardinal RFP (when it gets closer to the close of the RPF)
        – specifically mentioning the pricing we are going at so that Caraco can bring their price up
        too. This could demonstrate how communication can and should work between us to get the
        $ up.

        1202. The same day Sather (Heritage) sent an analysis of the upcoming Cardinal RFP to

Malek (Heritage) and others at Heritage. The notes section regarding Nimodipine reflected that

Heritage should “keep price high for Caraco.” The plan for Heritage was that it would bid at a high

price, which would be communicated to Sun beforehand, and would allow Sun to raise its price and

still retain the Cardinal business.

        1203. Heritage and Caraco were both able to significantly raise prices to other customers,

including Humana, as a result of this agreement.




                                                      311
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 321 of 610
                                REDACTED – PUBLIC VERSION

        1204. On July 20, 2012, Fleming (Heritage) circulated proposed pricing for the Cardinal

RFP which included pricing for Nimodipine that was lower than that proposed by Sather (Heritage).

In an e-mail exchange that same day, Sather (Heritage) and Malek (Heritage) discussed raising prices:

        Sather (Heritage): “My only concern is Nimodipine – and situation with Caraco and raising
        our market pricing. If we don’t let them increase pricing here – will it always be a fight to the
        bottom with them?

        Malek (Heritage): “I don’t have a problem with it but, we need another account. Who is that
        account? They took CVS from us and we let it go and now they are getting aggressive at public
        and at GPO’s.”

        Sather (Heritage): “I understand – I just think the timing is critical if we want to raise our
        pricing everywhere. This Cardinal RFP was mentioned in previous conversations – and now
        with NACDS coming – it is a perfect time to have those off-show conversations with the right
        folks and reiterate the ‘plan.’ Plus the RFP pricing will not be effective until Oct 1st – we
        would have time to discuss our pricing with Cardinal (and others) before that final date. Ie: I
        think we could still lowball the Nimo a little later if necessary.”

        Malek (Heritage): “If you feel comfortable we can have those conversations and benefit from
        this then I agree. We can talk off line.”

        Sather (Heritage): “If I don’t continue the conversations now (and at NACDS) and if we
        lowball right of the gate on the RFP, I think we close the door for a long time.”

        Malek (Heritage): “Ok, lets give it a shot. So we will increase the price, you should tell them
        that so they can do the same without any comp.”

        1205. That same day, Sather (Heritage) spoke to Knoblauch (Sun). During this and other

communications in the succeeding weeks, the two companies reached an understanding about

raising the price and avoiding competition for Nimodipine. Pursuant to the agreement, Heritage

provided a cover bid so that Sun would be able to significantly raise its price and still retain the

Cardinal business.

        1206. When Malek (Heritage) learned that Sun would potentially be subject to FDA recall

on Nimodipine, he directed employees to contact their Sun counterparts to inquire about the recall.

A Heritage employee later reported that her contact at Sun was “not aware or [sic] any

problems/issues and supply was fine.”



                                                       312
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 322 of 610
                                REDACTED – PUBLIC VERSION

        1207. Then, on April 16, 2013, after an employee reported that Caraco has not been

bidding as it was unsure when it would have product, Malek (Heritage) responded “Great feedback,

time for next increase!” He later reiterated “to make sure if/when they are back [on the market] they

talk to us first so we can be smart about it.”

        1208. On May 23, 2013, Sather (Heritage) again spoke with Knoblauch (Sun), who

indicated that Caraco may be returning to the market for Nimodipine in June or July. Sather

(Heritage) immediately reported this news to Malek (Heritage): “Caraco’s Nimodipine has an

estimated ship date of June/July but frankly that looks even too hopeful. And there’s a small rumor

they may not come back with it. A reminder was provided about our recent changes on that item.”

        1209. This resulted in the following e-mail exchange between the two:

        Malek (Heritage): OK...Where did you hear this from!!

        Sather (Heritage): Vendor/friend [Knoblauch (Sun)]

        Malek (Heritage): Are they raising theirs?

        Sather (Heritage): They are not yet but admit it would be nice to

        Malek (Heritage): Well we would follow in one second……

        Sather (Heritage): I did say that!

        Malek (Heritage): hahahahahahaha

        1210. During the next year, Caraco did not return to the market. Heritage was able to

continue charging the artificially inflated prices previously agreed to by Caraco, and at times higher

prices, as a result – knowing that if Caraco did return to the market, the original agreement between

the companies would continue.

                The Heritage/Ascend Agreement

        1211. When the FDA approved Ascend’s Nimodipine generic in early April 2014, Malek

(Heritage) immediately reached out to Ascend’s Executive Vice President of Sales and Marketing,



                                                      313
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 323 of 610
                               REDACTED – PUBLIC VERSION

John Dillaway, through LinkedIn, asking if Dillaway (Ascend) had “time to catch up tomorrow

afternoon or Thursday morning.” Dillaway (Ascend) responded “I would like to catch up.”

        1212. On April 22, 2014, Heritage identified Nimodipine as one of eighteen different drugs

designated for a price increase. A large majority of the price increases were to be achieved through

collusive efforts. During a “Price Increase Discussion” conference call with members of the

Heritage sales team, led by Malek (Heritage), Heritage noted that Ascend was going to launch

Nimodipine. Malek (Heritage) took responsibility within Heritage to communicate with Ascend

about market shares. Heritage planned to offer Ascend one-third (1/3) market share, so that Ascend

would not compete with Heritage on price.

        1213. Malek (Heritage) took this responsibility to communicate with Ascend because he

already had a relationship with Dillaway (Ascend). The pair had previously met in February 2013.

Malek (Heritage) had also been communicating frequently with Dillaway (Ascend) through the

website LinkedIn in the weeks leading up to the April 22, 2014 Price Increase Discussion.

        1214. Later in the day after the Heritage “Price Increase Discussion” on April 22, 2014,

Malek (Heritage) called Dillaway (Ascend) and the two spoke for nineteen (19) minutes. Upon

information and belief, during this conversation they agreed on a plan where Heritage would raise its

prices, Ascend would enter the market at a high price to avoid erosion, and in exchange Heritage

would walk away from certain accounts that Ascend had targeted so that Ascend could gain market

share at favorable pricing.

        1215. On May 9, 2014 Heritage had another internal conference to discuss price increases.

After obtaining buy-in from Ascend during the April 22 telephone call between Malek (Heritage)

and Dillaway (Ascend), Heritage confirmed that it would be raising prices of Nimodipine across the

board. Heritage also identified specific customers that it would “let go” to the “new entrant into

market” Ascend.



                                                     314
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 324 of 610
                               REDACTED – PUBLIC VERSION

         1216. In June 2014, Malek (Heritage) sought to continue his conversations with Dillaway

(Ascend) regarding Nimodipine. He e-mailed Dillaway (Ascend) on June 6, 2014 seeking to arrange

a phone call. After they were unable to connect by phone, Dillaway (Ascend) suggested they meet in

person and “grab coffee” at the NACDS conference in Boston.

         1217. At the end of June, Heritage implemented the price increase. Heritage raised the

price of Nimodipine to at least twelve customers.

         1218. Malek (Heritage) e-mailed Dillaway (Ascend) on October 29, 2014, again asking to

“catch up.” The two spoke by phone for ten minutes the next day. On November 4, 2014, Malek

(Heritage) e-mailed Dillaway (Ascend) to “[l]et me know when we re-connect to continue our

discussions from the other day.” Instead of communicating specifics over e-mail, Malek (Heritage)

and Dillaway (Ascend) made plans to have lunch together when Malek (Heritage) returned from

India.

         1219. Two weeks later, on November 18, 2014, Malek (Heritage) e-mailed Dillaway

(Ascend) stating “[Dillaway (Ascend)], [j]ust sent you a text. Fresh back from India. Wanted to pick

up discussions. Let me know fi you can chat.” On November 25, 2014, Malek (Heritage) e-mailed

Dillaway (Ascend) again asking if Dillaway (Ascend) “had a few minutes to connect.”

         1220. On January 22, 2015, Malek (Heritage) asked Heritage employee R.S. to reach out to

Ascend to see if Ascend had Nimodipine in its warehouse. Malek (Heritage) stressed that this

inquiry should be kept confidential.

         1221. R.S. (Heritage) reached someone as Ascend. By January 24, 2015, Malek (Heritage)

was able to inform his sales team that Ascend had Nimodipine in its warehouse.

         1222. By May 1, 2015, Ascend had fully launched Nimodipine. Instead of trying to

compete with Heritage upon entry, Ascend’s WAC price, per tablet, was even higher than Heritage’s.




                                                    315
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 325 of 610
                                  REDACTED – PUBLIC VERSION

        1223. Notwithstanding this higher pricing per tablet, Ascend began to gain market share

throughout the second half of 2015.

                             k.   Paromomycin

        1224. Heritage and Sun, through its division Caraco, dominated the Paromomycin market

at all relevant times.

        1225. In April 2014, Heritage had approximately 65% of the market. Sun had

approximately 35% market share.

        1226. On April 22, 2014, Heritage’s representative spoke to a Sun counterpart for 45

minutes. Shortly thereafter, the Heritage representative notified her superiors via e-mail that Caraco

was on board with price increases, to which a superior responded, “No e-mails please.”

        1227. On May 8, 2014 a Heritage employee e-mailed Malek (Heritage), who had asked for

an update on pricing agreement progress, explaining “I made contact with all my take aways – with

positive results.”

        1228. Heritage held another internal pricing call on May 9, 2014. Paromomycin was on the

list for a price increase.

        1229. On May 20, a Sun employee informed a Heritage employee that Sun would be

“temporarily discontinuing” Paromomycin production to transfer its operations to another facility.

The employee immediately relayed the information to Malek who responded “Need price increase to

go immediately. Jack it up.”

        1230. On a June 23, 2014 internal pricing call, Heritage slated Paromomycin for a 100%

increase. By July 9, 2014, Heritage successfully increased prices for over a dozen nationwide

customers.




                                                     316
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 326 of 610
                               REDACTED – PUBLIC VERSION

       1231. Sun continued to sell the drug through January 2015, maintaining a 40% market

share. Despite this, Heritage continued to increase its prices with no fear of losing market share as

an agreement was already in place.

                       l.      Zoledronic Acid

       1232. At all relevant times, Dr. Reddy’s and Heritage dominated the marketed for

Zoledronic Acid. Humana purchased Zoledronic Acid directly from both Dr. Reddy’s and Heritage.

       1233. Zoledronic Acid was marketed singularly by the brand manufacturer, Novartis, until

the spring of 2013, when it came off patent. It was sold in two formulations: a 4 mg and a 5mg, both

injectables. Heritage initially sought only to launch the 5mg formulation.

       1234. In early 2013, Heritage received FDA approval to market Zoledronic Acid in the

United States. Heritage began communicating with potential competitors before then to avoid price

competition and to carve up market share.

       1235. On January 21, 2013, Malek (Heritage) e-mailed O’Mara (Heritage) directing him to

reach out to Dr. Reddy’s, the only other competitor Malek (Heritage) believed would be marketing

Zoledronic Acid. Malek (Heritage) wrote:

               Would like you to have a call with [Austin (Dr. Reddy’s)] on Zoledronic.

               Right now, only us and DRL have a tentative on the 5mg (reclast).

               Need to know if he’s going to be there day one and see if he’s willing to
               discuss strategy at all.

               This is huge right now if it’s only a two player market and we need to lock in
               our strategy.

       1236. In a follow-up communication to O’Mara (Heritage) the next day, Malek (Heritage)

outlined what O’Mara (Heritage) should ask Austin (Dr. Reddy’s):

               OK. Here are the questions if you would.

               Are they going to be there day one (March 4)



                                                      317
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 327 of 610
                                 REDACTED – PUBLIC VERSION


                Have they heard of any others there say [sic] one?

                Are they launching the 4mg (Zometa) at risk?

                Have they heard of anyone else launching the 4mg at risk?

                What’s their market share goal?

        1237. Communications between the two companies continued in March 2013 in

preparation for Heritage’ market entry, including communications on March 1, 4, 6, 12, and 13,

2013.

        1238. On March 1, O’Mara (Heritage) emailed Malek (Heritage) informing him that he had

left Austin (Dr. Reddy’s) a message “to have him call me back.” He added, “Did not leave anything

that would incriminate me—very generic.” O’Mara (Heritage) and Austin (Dr. Reddy’s) then spoke

for almost eight (8) minutes on March 4, 2013.

        1239. The March 6 communication arose from Malek’s (Heritage) concern that Dr.

Reddy’s initial pricing to at least one customer appeared to be lower than he had hoped. Malek

(Heritage) emailed O’Mara (Heritage) asking, “[a]ny chance you can talk to them and educate them

on supply and demand economics?” O’Mara’s (Heritage”) response was “[y]es, they were working

on it yesterday, but [I] will give him a call and discuss.”

        1240. On March 13, M.E., a Senior National Accounts Manager at Heritage, told Malek

that he had called his counterpart at Dr. Reddy’s about Zoledronic Acid and they would “talk about

it soon.” The two spoke on April 3, 2013 and M.E. confirmed that Dr. Reddy’s had begun shipping

the 5mg product that day and that pricing would be “in the 500 range.” The two continued to speak

throughout April.

        1241. On April 19, 2013, Malek (Heritage) instructed his sales team not to put any collusive

discussions on Zoledronic Acid or other drugs in writing to ensure the conspiracy remained hidden:




                                                        318
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 328 of 610
                                 REDACTED – PUBLIC VERSION

“Team: please hold off on emails regarding zoledronic indication, insert, prescribing, etc. take all

questions off line.”

        1242. Heritage and Dr. Reddy’s continued to police their market allocation agreement. For

example, in November 2013, Dr. Reddy’s offered a lower price for Zoledronic Acid to one of

Heritage’s customers. When Malek (Heritage) learned of this, he emailed M.E. (Heritage), “When

you spoke to [your counterpart at Dr. Reddy’s], weren’t they going to chill on share[?]” M.E.

(Heritage) replied. “He told me that he was going to speak to their injectable people and let them

know that they should chill.”

        1243. For most of 2013 and 2014, the market for Zoledronic Acid remained stable with

Dr. Reddy’s maintaining roughly 60 percent share to Heritage’s 40 percent share for the 5mg

formulation.

                4.       Lupin

        1244. In Patel’s initial May 2013 quality competitor ranking list, Lupin was given a ranking

of +2. When Patel updated her quality competitor rankings a year later, Lupin received the highest

possible rating of +3.

        1245. Lupin was awarded the highest score in the quality competitor ranking in 2014

because Berthold of Lupin earned Patel’s trust by consistently agreeing to her price increase plans.

From May 2013 through April 2014, for example, Patel and Berthold spoke at least seventy-six (76)

times by phone. Green, while still at Teva, also had a very strong relationship with Berthold. As

discussed above, at times Patel and Green would even coordinate with each other regarding which

one of them should coordinate a price increase or customer allocation agreement with Berthold.

        1246. As discussed more fully above and in Humana’s Second Amended Complaint, in

2013 – after Patel joined Teva – Teva and Lupin conspired to fix and raise prices on at least the

following four drugs: Cefdinir oral suspension, Cefdinir capsules, Cefprozil tablets and Pravastatin.



                                                      319
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 329 of 610
                               REDACTED – PUBLIC VERSION

Then in early 2014, executives at the two companies coordinated Lupin’s entrance into the market

for Balziva.

        1247. The relationship was so strong between Teva and Lupin that even when Green left

Teva, and Patel was out of the office on maternity leave, Berthold still found other executives at

Teva to communicate with regarding a price increase for the drug Cephalexin oral suspension. As

discussed above, in October 2013, Berthold called Rekenthaler and T.S., a national account

executive at Teva, to coordinate Lupin’s November 1, 2013 price increase for Cephalexin oral

suspension. When Patel returned from maternity leave and began planning the next round of Teva

price increases, she continued these communications with Berthold until Teva followed Lupin’s

price increase on April 4, 2014.

        1248. Patel and Berthold also coordinated a price increase and market allocation scheme

with regard to the drug Niacin ER, as Lupin was entering the market in March 2014. Given the

successful track record between the two competitor companies, Lupin warranted a +3 in the quality

competitor rankings when Patel updated them in May 2014.

               5.      Par

        1249. In Patel’s initial May 2013 quality competitor ranking list, Par was given a ranking of

+1. When Patel updated her quality competitor rankings a year later, Par improved to a ranking of

+2.

        1250. Par rose in the rankings largely because of several strong relationships between

executives at the two companies. For example, T.S. (Teva) had a strong relationship with R.K., a

senior sales executive at Par. The two began communicating by telephone in September 2013.

Between September 2013 and May 2014, the two spoke at least twenty-seven (27) times by phone.

        1251. Similarly, Rekenthaler (Teva) had a very strong relationship with another senior

executive at Par, M.B. Rekenthaler spoke with M.B. frequently throughout 2013 and 2014. From the



                                                     320
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 330 of 610
                               REDACTED – PUBLIC VERSION

beginning of 2013 through May 2014, Rekenthaler spoke to M.B. (Par) at least thirty-two (32) times

by phone.

        1252. Patel was well aware of these strong relationships and relied on the information that

T.S. and Rekenthaler obtained from their communications with senior Par executives in order to

make pricing or bidding decisions for Teva’s drugs. One such example occurred on Friday, February

7, 2014 when Teva received notice from a customer that it had received a competitive challenge

from Par on Labetalol HCL tablets. Patel forwarded the e-mail to T.S. with three question marks:

“???” T.S. responded immediately: “left message.” The message that T.S. had left was for R.K. at

Par, and the two executives spoke five (5) times that same day. After these calls with R.K., T.S.

responded back to Patel saying “[l]et’s speak on Monday. Just received call back with more

information.”

        1253. The following Monday, Patel also forwarded the original e-mail (discussing the

competitive challenge from Par on Labetalol HCL) to Rekenthaler, saying “[n]eed to make a

decision quickly.” One minute after receiving that e-mail, Rekenthaler called M.B. (Par) and the two

spoke for eighteen (18) minutes. Shortly after hanging up the phone with M.B., Rekenthaler sent

another e-mail to Patel, stating: “[h]old off on this until I get back with you.” Rekenthaler spoke to

M.B. again later that afternoon for three (3) minutes.

        1254. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction to that customer – knowing that this would likely concede the

business to Par.

        1255. As discussed more fully above, Teva continued to conspire with Par on various

market allocation and price fixing schemes throughout the remainder of 2014 and into 2015.




                                                      321
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 331 of 610
                              REDACTED – PUBLIC VERSION


               6.      Greenstone

       1256. Greenstone was not a highly-ranked competitor when Patel first created the quality

competitor ranking list in May 2013. Patel had, at that time, given Greenstone a ranking of “0.”

However, when Patel updated her quality competitor rankings in May 2014, Greenstone improved

to a +1 ranking.

       1257. One of the reasons for Greenstone’s improvement in the rankings was Patel’s

developing relationship with R.H., a national account executive at Greenstone. Patel and R.H. were

former co-workers at ABC and had a longstanding relationship. From the time Patel started her

employment at Teva in April 2013, through the time that she updated the quality competitor

rankings in May 2014, Patel and R.H. communicated by phone or text at least sixty-six (66) times.

Patel also spoke to R.H.’s supervisor, Nailor, numerous times in early 2014 to coordinate

Greenstone and Teva price increases and customer allocation agreements.

       1258. Patel and R.H. (Greenstone) spoke consistently at or around the time of every price

increase effectuated by either company on drugs where they overlapped, including for example: July

3, 2013 – the day of Teva’s price increase on Fluconazole; December 2, 2013 the day that

Greenstone sent notices to customers of its price increases on Azithromycin suspension,

Azithromycin oral suspension, and Medroxyprogesterone; and April 4, 2014 – the day that Teva

followed Greenstone’s price increases on Azithromycin suspension, Azithromycin oral suspension,

and Medroxyprogesterone.

       1259. Given the willingness of Greenstone’s executives to coordinate price increases with

Teva, Patel increased Greenstone’s quality competitor ranking in May 2014.




                                                    322
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 332 of 610
                               REDACTED – PUBLIC VERSION


               7.      Amneal

       1260. In Patel’s initial May 2013 quality of competitor ranking list, Amneal was given a

ranking of +1. When Patel updated her quality competitor rankings a year later, Amneal improved to

a ranking of +2.

       1261. One of the reasons why Amneal rose in the rankings was because of several strong

relationships between executives at the two companies. For example, Rekenthaler (Teva) had a

strong relationship with S.R.(2), a senior sales executive at Amneal. From May 2013 to May 2014,

they spoke eight (8) times by phone, and attended many trade association meetings and customer

conferences together as well. Rekenthaler and S.R.(2) were regular participants in an annual golf

outing hosted by a packaging contractor in Kentucky, where – as discussed above – the generic drug

manufacturer participants (competitors) played golf by day and gathered socially by night, referring

to each other as “friends” and “fraternity brothers.” (Green and Ostaficiuk were also participants.)

       1262. Similarly, Patel also developed strong relationships with two Amneal executives:

S.R.(1), a senior sales and finance executive at Amneal, and S.R.(2). As discussed above, Patel and

S.R.(1) coordinated price increases for the drugs Norethindrone Acetate (September 2014) and

Bethanechol Chloride (January 2015).

       1263. Patel also spoke to S.R.(2) regarding Norethindrone Acetate in September 2014, and

continued to communicate with S.R.(2) into at least 2015 – sometimes using alternative forms of

communication. In addition to their cell phones, the two executives also used Facebook Messenger

to coordinate anticompetitive conduct. In the message exchange below (relating to a drug not

identified in this Complaint), S.R.(2) informs Patel that Amneal will concede one customer –

Econdisc (“E”) – so long as Amneal is able to retain another large customer, Red Oak Sourcing

(“RO”):




                                                     323
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 333 of 610
                                    REDACTED – PUBLIC VERSION




        1264. On the day of this message exchange, Patel and S.R.(2) also spoke by phone for

nearly five (5) minutes.

                 8.        Rising

        1265. In Patel’s initial May 2013 quality competitor ranking list, Rising was given a ranking

of +1. When Patel updated her quality competitor rankings a year later, Rising improved to a

ranking of +2.

        1266. Rising improved in the quality competitor rankings because of the relationship

between Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that time, Rising was

already preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one of the

competitors already in that market. During several calls in early October 2013, CW-2 coordinated

with Green and Rekenthaler of Teva to acquire a large customer and facilitate Rising’s entry into the

Hydroxyzine Pamoate market.




                                                     324
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 334 of 610
                               REDACTED – PUBLIC VERSION

        1267. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising

experienced supply problems for Diflunisal tablets – a two-player market involving only Teva and

Rising. In an effort to “play nice in the sandbox,” and to further the ongoing understanding between

the two competitors, CW-2 contacted Rekenthaler of Teva and informed him of Rising’s supply

problems and the fact that Rising may have to leave the market at some point in the future. The

purpose for the call was to alert Rekenthaler that Teva would have the opportunity to take a price

increase, as Rising would not be in a position to take on any additional market share.

        1268. On April 4, 2014, Teva increased the price on Diflunisal tablets by as much as 182%,

as well as Hydroxyzine Pamoate by as much as 165%. In the weeks leading up to those price

increases, Rekenthaler communicated several times with CW-2 at Rising to coordinate the increases.

The two spoke by phone twice on March 17, 2014 and once on March 31.

        1269. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2 called

Rekenthaler to let him know. Four months later – after Rising remedied its supply problems – Rising

re-entered the market for Diflunisal. CW-2 and Rekenthaler communicated in advance of Rising’s

re-entry to identify specific customers that Rising would obtain and, most importantly, to ensure the

retention of the high prices that Teva had established through its price increase in April 2014. On

December 3, 2014, Rising re-entered the market for Diflunisal tablets. Its new pricing matched

Teva’s WAC price increase from April 2014.

        1270. Rekenthaler’s successful efforts to coordinate price increases and customer allocation

agreements with CW-2 (Rising) led Patel to increase Rising’s quality competitor ranking in May

2014.




                                                     325
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 335 of 610
                               REDACTED – PUBLIC VERSION


               9.      Breckenridge

       1271. In Patel’s initial May 2013 quality competitor ranking list, she gave Breckenridge a

ranking of +1. When Patel updated her quality competitor rankings a year later, Breckenridge

improved to a ranking of +2.

       1272. Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Patel and Rekenthaler and certain executives at

Breckenridge, which led to several successful price increases.

       1273. For example, on November 14, 2013, Breckenridge increased the WAC pricing of

both Estradiol/Norethindrone Acetate and Cyproheptadine HCL tablets. In the weeks leading up to

those Breckenridge price increases, Rekenthaler communicated by phone several times with D.N., a

sales executive at Breckenridge. The two spoke twice on October 14, 2013 and once on October 24,

2013. The call on October 24 lasted twenty-six (26) minutes.

       1274. On April 4, 2014, Teva followed the Breckenridge price increases on

Estradiol/Norethindrone Acetate tablets increasing the WAC pricing by over 100% and

Cyproheptadine HCL tablets increasing the WAC pricing by over 90%, to match Breckenridge’s

WAC pricing on both products. Teva raised prices even higher on its customer contracts. Teva

increased the contract pricing of Estradiol/Norethindrone Acetate by as much as 393%, and the

contract pricing of Cyproheptadine HCL tablets by as much as 526%, depending on the dosage

strength.

       1275. As Patel planned for Teva’s April 4, 2014 price increases, both she and Rekenthaler

continued to communicate with their counterparts at Breckenridge. Rekenthaler spoke to D.N. at

Breckenridge on January 15, 2014 – the day after Patel sent her first list of “Increase Potentials Q1

2014” to K.G. – for nineteen (19) minutes. Similarly, Patel spoke with S.C. – a sales executive at

Breckenridge – two times on February 7, 2014, as she was determining whether Teva should provide



                                                     326
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 336 of 610
                               REDACTED – PUBLIC VERSION

a bid to a customer. After her discussions with S.C., Teva declined to bid for the business in order to

avoid taking market share away from Breckenridge as a result of the price increases.

       1276. As a result of the successful coordination of these price increases between Teva and

Breckenridge, Patel increased Breckenridge’s quality competitor ranking in May 2014.

               10.     Glenmark

       1277. Not every Teva competitor saw its quality competitor ranking increase between 2013

and 2014. Glenmark, for example, declined slightly in the rankings. In Patel’s initial May 2013 quality

competitor ranking list, Glenmark was given a ranking of +3. When Patel updated her quality

competitor rankings a year later, Glenmark was given a ranking of +2.

       1278. The reason that Glenmark declined in the rankings was because Patel lost her most

valuable relationship at that company – CW-5. CW-5 left Glenmark in April 2014. In the eleven-

month period between Patel joining Teva in late April 2013 and CW-5 leaving Glenmark in April

2014, the two competitors communicated by phone or text message one hundred and twenty-one

(121) times. They also communicated frequently using an encrypted messaging application,

WhatsApp. As discussed more fully above and in Humana’s Second Amended Complaint, starting in

early May 2013 Teva and Glenmark conspired to fix and raise prices on a number of drugs,

including: Adapalene, Nabumetone, Fluconazole tablets, Ranitidine HCL, Moexipril HCL, Moexipril

HCL/HCTZ and Pravastatin.

       1279. In addition to CW-5, Patel also had other contacts at Glenmark – which is why

Glenmark did not fall dramatically in the quality competitor rankings when CW-5 left the company.

For instance, Patel exchanged forty-four (44) phone calls or text messages with J.C., a sales and

marketing executive at Glenmark, between May 2013 and July 2015. Similarly, Patel exchanged

thirty-six (36) calls with Brown, the Vice President of Sales at Glenmark, between August 2013 and

October 2014. As discussed more fully above, Patel continued to coordinate with J.C. and Brown



                                                     327
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 337 of 610
                               REDACTED – PUBLIC VERSION

throughout 2014 on several drugs, including Desogestrel/Ethinyl Estradiol and Gabapentin tablets –

demonstrating that Glenmark remained a quality competitor even after CW-5 left the company.

                11.     Camber

        1280. When Patel first created the quality of competitor rankings in early May 2013, she

gave Camber a ranking of -2. When Patel revised those rankings one year later in May 2014,

Camber’s ranking did not change. It remained one of the lowest ranked of all of Teva’s competitors.

        1281. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

        1282. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

        1283. One of those drugs was Raloxifene HCL tablets.

        1284. Teva had begun marketing Raloxifene HCL in March of that year. Actavis had

received approval to begin marketing Raloxifene HCL in 2014 as well but had not yet entered by

September 2014.

        1285. The other drug was Lamivudine/Zidovudine – a combination medication also

known by the brand name Combivir. Camber had received approval to market a generic form of

Combivir in February 2014, but as of September 2014 was still in the process of entering the market.

Already in the market were competitors Teva, Aurobindo and Lupin. As discussed more fully above,

Teva, Lupin, and Aurobindo agreed to divide up the generic Lamivudine/Zidovudine market in

2012 when Teva was losing exclusivity on that drug.

        1286. As the anticipated product launches for Raloxifene HCL approached, the new

entrants discussed an allocation strategy with Teva to ensure they each received their fair share of

the market. On September 9, 2014, Rekenthaler had a twenty-six (26) minute phone call with A.B., a




                                                       328
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 338 of 610
                                REDACTED – PUBLIC VERSION

senior sales and marketing executive at Actavis. A short time later, a Teva executive told colleagues

that she had “just heard Camber and Actavis expect to launch 9/24.”

        1287. Teva’s discussions with Actavis escalated over the coming week. On September 10,

Rekenthaler exchanged two calls with Falkin (Actavis) lasting fifteen (15) minutes and one (1)

minute, respectively. On September 11, the men talked for ten (10) more minutes. On September

16, Rekenthaler spoke by phone a total of six (6) times with different Actavis personnel, including

one call with A.B. lasting thirty-four (34) minutes.

        1288. The following morning, in response to an inquiry regarding whether Teva intended

to retain a major customer’s Raloxifene HCL business, K.G. of Teva replied in the affirmative.

Rekenthaler then shared the information he had gathered through his communications with

competitors: “I know Actavis will be late. Camber is talking but their [sic] being somewhat unclear

as well. I’ll know more about them after my trip this week.” That same day, on September 17, 2014,

Camber sent an offer for Raloxifene HCL to a large Teva customer, Econdisc.

        1289. Rekenthaler and Ostaficiuk, the President of Camber, spent the next three days –

September 17 through September 19 – playing golf during the day and socializing at night at an

industry outing in Kentucky sponsored by a packaging vendor.

        1290. On September 21, 2014, Ostaficiuk called Rekenthaler and the two spoke for two (2)

minutes. The next day, Rekenthaler initiated a series of four (4) phone calls with Ostaficiuk. The two

spoke for a total of thirty (30) minutes that day. Notably, these are the first identified phone calls

ever between the two competitors. As a result, Camber sent a revised offer to its potential customer

that same afternoon, containing modified prices for Raloxifene HCL.

        1291. On September 24, Patel discussed a Raloxifene HCL allocation strategy with her

Teva colleagues in light of Camber’s offer to the large Teva customer, Econdisc. She emphasized

Camber’s expressed commitment to the overarching conspiracy among the competitors – and



                                                       329
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 339 of 610
                              REDACTED – PUBLIC VERSION

conveyed information she obtained from Rekenthaler during his conversations with Ostaficiuk –

stating: “Camber indicated that they are targeting Econdisc and a small retailer … and then they

would be ‘done.’”

       1292. As a part of this discussion, K.G. considered whether Teva should just concede

Econdisc to Camber and seek to recover that market share with another customer. At 9:07am that

morning, Patel informed her supervisor K.G. and numerous others at Teva, that Rekenthaler

planned to discuss the matter with Camber:




       1293. Indeed, at 9:28am that morning, Rekenthaler called Ostaficiuk and the two spoke for

two (2) minutes. They spoke two more times that day, including one call that lasted eight (8)

minutes.

       1294. Some of these calls also related to Camber’s entry into the market for

Lamivudine/Zidovudine. Teva and Lupin were already in the market for Lamivudine/Zidovudine,

and Ostaficiuk was engaging in contemporaneous communications with Rekenthaler of Teva and

Berthold of Lupin to negotiate Camber’s entry into that market. At least some of those calls on

September 24, 2014 are set forth below:




                                                     330
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 340 of 610
                               REDACTED – PUBLIC VERSION




       1295. On that same day, Berthold also spoke with P.M., a senior operations executive at

Aurobindo, for more than eighteen (18) minutes, to close the loop on the Lamivudine/Zidovudine

communications.

       1296. On September 25, after discussing with his colleagues which customers Teva should

concede in order to give Camber its fair share of the Raloxifene HCL market, and aimed with the

information Rekenthaler had gathered from Camber’s President, K.G. concluded: “Okay, we will

concede additional smaller customer challenges (particularly distributors) since they are not going to

target One Stop.” Rekenthaler and Ostaficiuk spoke again twice that day.

       1297. That evening, a Camber executive instructed a colleague to gather market intelligence

on possible additional customers for Camber’s new Raloxifene HCL product but stressed that the

company would not bid on any additional Teva accounts “until we know how we do with

Econ[disc].”

       1298. On Friday September 26, 2014, Camber publicly announced that it was launching

Raloxifene HCL. Rekenthaler called Ostaficiuk that day, for a short one (1) minute call.

       1299. From those telephone calls, Rekenthaler expressed to Ostaficiuk that Teva did not

want Camber challenging for any more of its customers, on Raloxifene HCL or

Lamivudine/Zidovudine. As a result of this communication, on Monday September 29, 2014

Ostaficiuk sent the following e-mail to his colleagues at Camber:




                                                     331
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 341 of 610
                               REDACTED – PUBLIC VERSION




       1300. A.R., a senior sales executive at Camber, replied: “We have not made any offers to

any Teva Raloxifene accounts since we received the Econ award. Both Sales and Contracts are

aware, & requesting incumbent detail for all offers, if Teva, no offer.” A.R. also added that “We are

also not seeking any Lupin business on Lamo/Zidovudine.” Ostaficiuk replied: “Thank you. We

don’t want to antagonize either of them and start a war…”

       1301. About a week later, on October 7, 2014, a large Teva customer informed a Teva sales

representative that Camber had made an unsolicited bid for its Raloxifene HCL business. J.P., a

Director of National Accounts at Teva, sent an e-mail to certain employees at Teva, including

Rekenthaler, notifying them of her conversation with the customer, and expressing surprise given

the agreement Teva had previously reached with Camber: “I thought they were done after securing

Econdisc?” Based on his prior conversations with Ostaficiuk, Rekenthaler doubted that Camber

made an offer to another Teva customer, stating: “You’re positive they sent them an offer?”

       1302. J.P. of Teva “relayed ‘the message” to the customer that “the market should be

stable at this point” and Teva would be surprised if Camber had intended to make an offer to the

customer. After further discussion with the customer, Teva staff learned that it was a




                                                     332
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 342 of 610
                               REDACTED – PUBLIC VERSION

misunderstanding. Camber never actually made the offer but had instead complied with its

agreement with Teva.

        1303. The fair share agreement continued to govern as usual until mid-December 2014,

when Camber learned of supply problems at Teva on Raloxifene HCL. A Camber employee

described the prospect of Teva being on backorder for this drug as a “Game changer.” Expressing

her understanding of the rules of the conspiracy, she pointed out: “Fair share only applies when

there is not supply constraints.” Ostaficiuk responded optimistically, but cautiously: “Good luck

guys but go fishing and gather information before we commit . . ..”

X.      HUMANA’S PURCHASES AND ANTITRUST INJURY

        1304.   During the relevant time period, HPI purchased over $229 million worth of the

Subject Drugs directly. Additionally, during the relevant time period, Humana purchased over $4.46

billion worth of the Subject Drugs indirectly.

        1305. Because of Defendants’ illegal conduct, Humana has been compelled to pay

artificially inflated prices for each of the Subject Drugs listed above. As an example, the chart below

indicates, Humana’s contractual price with Teva for Bumetanide increased by 1,136% (.5 mg 100),

1,036% (1 mg 1000), and 1,576% (2 mg 1000) between April 2011 and May 2014:




                                                      333
      Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 343 of 610
                            REDACTED – PUBLIC VERSION

       1306. As another example, the chart below indicates, Humana’s contractual price with Taro

for Carbamazepine XR increased by 313% (200 mg 100) and 308% (400 mg 100) between May 2012

and May 2015:




       1307. As the chart below indicates, Humana’s contractual price with Teva for

Desmopressin Acetate tablets increased by 75% between May 2014 and October 2014:




       1308. As the chart below indicates, Humana’s contractual price with Teva for Diclofenac

Potassium tablets increased by 176% between May 2013 and May 2015:




                                                  334
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 344 of 610
                               REDACTED – PUBLIC VERSION

       1309. As a final example, the chart below indicates, Humana’s contractual purchase price

with Taro for Warfarin Sodium increased by 148% (4 mg 1000, 5 mg 1000, 1 mg 1000, 2.5 mg 1000,

and 2 mg 1000) and 222% (3 mg 1000) between April 2011 and May 2015.




       1310. The Subject Drugs’ prices have been substantially higher than the prices that

Humana would have paid for the Subject Drugs but for Defendants’ collusion.

       1311. Consequently, Humana has sustained substantial losses and damages to its business

and property in the form of overcharges. The full amount, forms, and components of such damages

will be determined after discovery and upon proof at trial.

       1312. Defendants’ unlawful conduct has successfully eliminated competition in the market,

and Humana has sustained, and continues to sustain, significant losses in the form of artificially




                                                      335
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 345 of 610
                                REDACTED – PUBLIC VERSION

inflated prices paid to Defendants. The full amount of such damages will be calculated after

discovery and upon proof at trial.

          1313. Defendants, through their unlawful acts, reduced competition in the United States

market for the Subject Drugs, increased prices, and caused antitrust injury to Humana.

          1314. Prices for the Subject Drugs have been and will continue to be inflated as a direct

and foreseeable result of Defendants’ anticompetitive conduct. The inflated prices that Humana has

paid, and will continue to pay, are traceable to, and the foreseeable result of, Defendants’ unlawful

conduct.

XI.       INTERSTATE TRADE AND COMMERCE

          1315. Defendants are the leading manufacturers and suppliers of the Subject Drugs sold in

the United States. At all material times, the Subject Drugs were manufactured and sold by

Defendants, directly or through one of more of their affiliates, throughout the United States in a

continuous and uninterrupted flow through interstate commerce, including through and into this

District.

          1316. Between at least 2012 and the present, in connection with the purchase and sale of

the Subject Drugs, monies as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow across state lines.

          1317. Defendants’ and their co-conspirators’ activities were within the flow of interstate

commerce, intending to have and having a substantial effect on interstate commerce in the United

States.

          1318. Defendants’ and their co-conspirators’ conduct, including the marketing and sale of

the Subject Drugs, took place within, has had, and was intended to have, a direct, substantial, and

reasonably foreseeable anticompetitive effect upon interstate commerce in the United States.




                                                      336
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 346 of 610
                                 REDACTED – PUBLIC VERSION

          1319. The conspiracy alleged herein has directly and substantially affected interstate

commerce; Defendants deprived Humana and others of the benefit of free and open competition in

the purchase of the Subject Drugs within the United States.

          1320. Defendants’ agreement to increase, fix, maintain, and stabilize prices, rig bids, and

engage in market and customer allocation of the Subject Drugs, and their actual inflating, fixing,

maintaining, or artificially stabilizing prices of the Subject Drugs, were intended to have, and have

had, a direct, substantial, and reasonably foreseeable effect on interstate commerce within the United

States.

XII.      TOLLING AND FRAUDULENT CONCEALMENT

          1321. The claims asserted in this Complaint have been tolled as Defendants engaged in

affirmative and fraudulent concealment of the conspiracies alleged in this Complaint.

          1322. Defendants knew their actions were illegal and consistently took overt steps to

conceal their illegal conduct and destroy evidence of their agreements.

          1323. Among other things, as alleged in the State AG Complaint No. 2, Defendants’

executives took affirmative steps to conceal and destroy evidence of their wrongdoing since as early

as 2012. These steps included failing to maintain a document retention policy, instructing each other

and their co-conspirators not to put communications relating to the conspiracy in writing,

intentionally withholding documents subject to subpoenas, and deleting text messages from their

telephones, as alleged in paragraphs 158, 546, 647, 1117, among others, of the State AG Complaint

No. 2, which is incorporated by reference.

          1324. Furthermore, Defendants spoke and met in secret to conceal the conspiracies, often

under the pretext of legitimate trade association and industry activities as set forth above and took

steps (beyond those alleged above) to ensure that communications relating to the conspiracies were

not recoded in writing. In some cases, as alleged above, price increases were staggered to conceal the



                                                       337
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 347 of 610
                               REDACTED – PUBLIC VERSION

existence of the price-fixing agreements. Also, as alleged above, Defendants engaged in bid

coordination and straw bidding activity, which were intended to, and did, give a false impression of

competition among Defendants.

        1325. Humana acted with due diligence at all relevant times by, among other things,

monitoring available prices for the Subject Drugs and seeking to obtain the most competitive prices

possible, efforts that were hindered by Defendants’ concealment. As a result, Humana did not know

or reasonably suspect the existence of the claims alleged in this Complaint more than four years

before the filing of this Complaint, nor was Humana aware of any facts more than four years before

filing this Complaint that would have put it on reasonable notice of its claims.

XIII. DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

        1326. Discovery is necessary to determine the full scope of Defendants’ conspiracy,

including years, products, and participants. Plaintiff reserves all rights to amend or supplement this

Complaint to add additional Defendants, claims, years, products, or other allegations based upon

discovery and further investigation.

XIV. CAUSES OF ACTION

                                           COUNT ONE

                  VIOLATION OF SECTION 1 OF THE SHERMAN ACT

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        1327. Humana incorporates by reference the preceding allegations.

        1328. Heritage knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Heritage Drugs”). This conspiracy was per se

unlawful price-fixing.

                         Fosinopril HCTZ
                         Glipizide-Metformin


                                                      338
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 348 of 610
                               REDACTED – PUBLIC VERSION


                        Glyburide
                        Glyburide-Metformin
                        Hydralazine HCL
                        Meprobamate
                        Methimazole
                        Metronidazole
                        Nimodipine
                        Paromomycin
                        Zoledronic Acid

         1329. Heritage has committed at least one overt act to further the conspiracy alleged in this

Complaint. Heritage’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Heritage Drugs throughout the United States.

         1330. The conspiracy realized its intended effect; Heritage has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Heritage

Drugs.

         1331. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Heritage Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Heritage Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Heritage Drugs was

                    unlawfully restrained, suppressed, or eliminated.

         1332. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Heritage Drugs until the market achieves a steady state.

         1333. As a direct and proximate result of Heritage’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Heritage Drugs than it would




                                                      339
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 349 of 610
                                REDACTED – PUBLIC VERSION

have paid in the absence of Heritage’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1334. Heritage is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1335. There is no legitimate, non-pretextual, pro-competitive business justification for

Heritage’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1336. Heritage’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1337. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Heritage Drugs, or by assignment from its other subsidiaries that

directly purchased the Heritage Drugs during the relevant period.

                                           COUNT TWO

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        1338. Humana incorporates by reference the preceding allegations.

        1339. Heritage knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Heritage Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

        1340. Heritage has committed at least one overt act to further the conspiracy alleged in this

Complaint. Heritage’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Heritage Drugs throughout the United States.




                                                     340
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 350 of 610
                                REDACTED – PUBLIC VERSION

         1341. The conspiracy realized its intended effect; Heritage has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Heritage

Drugs.

         1342. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Heritage Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Heritage Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Heritage Drugs was

                     unlawfully restrained, suppressed, or eliminated.

         1343. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Heritage Drugs until the market achieves a steady state.

         1344. As a direct and proximate result of Heritage’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Heritage Drugs than it would

have paid in the absence of Heritage’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         1345. There is no legitimate, non-pretextual, pro-competitive business justification for

Heritage’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1346. Heritage’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

         1347. Heritage’s conduct violated the following state antitrust or competition practices

laws:



                                                      341
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 351 of 610
                      REDACTED – PUBLIC VERSION

     a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

     b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

     d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.



                                           342
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 352 of 610
                                REDACTED – PUBLIC VERSION

                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                          COUNT THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        1348. Humana incorporates by reference the preceding allegations.

        1349. Heritage engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Heritage’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Heritage Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1350. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Heritage Drugs, including by assignment from its subsidiaries, and the value received,




                                                       343
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 353 of 610
                                 REDACTED – PUBLIC VERSION

given that more cheaply priced Heritage Drugs should have been available, and would have been

available, absent Heritage’s illegal conduct.

        1351. By engaging in the foregoing conduct, Heritage engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.

                m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

                o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

                p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                     Hampshire.

                q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.



                                                       344
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 354 of 610
                                 REDACTED – PUBLIC VERSION

                r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

                s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

                t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

                u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

                v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                     Virginia.

                                           COUNT FOUR

                        UNJUST ENRICHMENT UNDER STATE LAW

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

        1352. Humana incorporates by reference the preceding allegations.

        1353. Heritage has benefitted from artificial prices in the sale of the Heritage Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        1354. Heritage’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Heritage Drugs by Humana.

        1355. Humana has conferred upon Heritage an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        1356. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Heritage Drugs.




                                                      345
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 355 of 610
                               REDACTED – PUBLIC VERSION

       1357. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Heritage Drugs, as it is not

liable and would not compensate Humana for the impact of Heritage’s unlawful conduct.

       1358. The economic benefit of overcharges derived by Heritage through charging

supracompetitive and artificially inflated prices for the Heritage Drugs is a direct and proximate

result of Heritage’s unlawful conduct.

       1359. The economic benefits derived by Heritage rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Heritage.

       1360. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Heritage to be permitted to retain any of the overcharges for the Heritage Drugs

derived from Heritage’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       1361. Heritage is aware of and appreciates the benefits bestowed upon them by Humana.

       1362. Heritage should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1363. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Heritage traceable to Humana.

                                           COUNT FIVE

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

         (As to Heritage and All Other Defendants Under Joint and Several Liability)

       1364. Humana incorporates by reference the preceding allegations.




                                                     346
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 356 of 610
                               REDACTED – PUBLIC VERSION

        1365. Heritage knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Heritage Drugs. Heritage injured Humana

through this conduct.

        1366. But for Heritage’s scheme to inflate the price of the Heritage Drugs, Humana would

have purchased lower-priced Heritage Drugs.

        1367. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Heritage Drugs than it would have paid absent Heritage’s continuing

anticompetitive conduct.

        1368. Humana has purchased substantial amounts of the Heritage Drugs during the

relevant period.

        1369. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Heritage’s conduct violates Sections 1 and 2 of the Sherman Act.

        1370. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Heritage’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                            COUNT SIX

                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT

            (As to Teva and All Other Defendants Under Joint and Several Liability)

        1371. Humana incorporates by reference the preceding allegations.

        1372. Teva knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Teva Drugs”). This conspiracy was per se unlawful

price-fixing.



                                                     347
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 357 of 610
                  REDACTED – PUBLIC VERSION


           Adapalene
           Amiloride HCL/HCTZ
           Amoxicillin/Clavulanate
           Amphetamine/Dextroamphetamine ER & IR
           Azithromycin
           Bethanechol Chloride
           Budesonide
           Bumetanide
           Buspirone HCL
           Cabergoline
           Capecitabine
           Carbamazepine
           Cefdinir
           Cefprozil
           Celecoxib
           Cephalexin
           Cimetidine
           Ciprofloxacin HCL
           Clarithromycin ER
           Clemastine Fumarate
           Clonidine TTS
           Clotrimazole
           Cyproheptadine HCL
           Desmopressin Acetate
           Desogestrel/Ethinyl Estradiol (Kariva)
           Dexmethylphenidate HCL ER
           Dextroamphetamine Sulfate ER
           Diclofenac Potassium
           Dicloxacillin Sodium
           Diflunisal
           Diltiazem HCL
           Disopyramide Phosphate
           Doxazosin Mesylate
           Drospirenone and Ethinyl Estradiol (Ocella)
           Enalapril Maleate
           Entecavir
           Epitol
           Estazolam
           Estradiol
           Estradiol/Norethindrone Acetate (Mimvey)
           Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)
           Ethinyl Estradiol/Norethindrone (Balziva)
           Ethosuximide
           Etodolac
           Fenofibrate
           Fluconazole
           Fluoxetine HCL
           Flurbiprofen


                                        348
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 358 of 610
                 REDACTED – PUBLIC VERSION


           Flutamide
           Fluvastatin Sodium
           Gabapentin
           Glimepiride
           Glipizide-Metformin
           Glyburide
           Glyburide-Metformin
           Griseofulvin
           Hydroxyurea
           Hydroxyzine Pamoate
           Irbesartan
           Isoniazid
           Ketoconazole
           Ketoprofen
           Ketorolac Tromethamine
           Labetalol HCL
           Lamivudine/Zidovudine (Combivir)
           Loperamide HCL
           Medroxyprogesterone
           Methotrexate
           Metronidazole
           Moexipril HCL
           Moexipril HCL/HCTZ
           Nabumetone
           Nadolol
           Niacin ER
           Nitrofurantoin MAC
           Norethindrone Acetate
           Nortriptyline HCL
           Omega-3-Acid Ethyl Esters
           Oxaprozin
           Oxybutynin Chloride
           Paricalcitol
           Penicillin VK
           Pentoxifylline
           Piroxicam
           Prazosin HCL
           Prochlorperazine
           Raloxifene HCL
           Ranitidine HCL
           Tamoxifen Citrate
           Temozolomide
           Tobramycin
           Tolmetin Sodium
           Tolterodine
           Topiramate Sprinkle
           Warfarin Sodium



                                    349
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 359 of 610
                                 REDACTED – PUBLIC VERSION

          1373. Teva has committed at least one overt act to further the conspiracy alleged in this

Complaint. Teva’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Teva Drugs throughout the United States.

          1374. The conspiracy realized its intended effect; Teva has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Teva

Drugs.

          1375. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Teva Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Teva Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Teva Drugs was unlawfully

                     restrained, suppressed, or eliminated.

          1376. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Teva Drugs until the market achieves a steady state.

          1377. As a direct and proximate result of Teva’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Teva Drugs than it would have

paid in the absence of Teva’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

          1378. Teva is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the injuries

and damages caused by its contract, combination, and conspiracy in restraint of trade as alleged

herein.




                                                       350
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 360 of 610
                                REDACTED – PUBLIC VERSION

         1379. There is no legitimate, non-pretextual, pro-competitive business justification for

Teva’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1380. Teva’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

         1381. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Teva Drugs, or by assignment from its other subsidiaries that

directly purchased the Teva Drugs during the relevant period.

                                          COUNT SEVEN

                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                             OF TRADE UNDER STATE LAWS

            (As to Teva and All Other Defendants Under Joint and Several Liability)

         1382. Humana incorporates by reference the preceding allegations.

         1383. Teva knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Teva Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1384. Teva has committed at least one overt act to further the conspiracy alleged in this

Complaint. Teva’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Teva Drugs throughout the United States.

         1385. The conspiracy realized its intended effect; Teva has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Teva

Drugs.

         1386. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                      351
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 361 of 610
                                    REDACTED – PUBLIC VERSION

                    a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                        stabilized prices at supracompetitive levels for the Teva Drugs;

                    b. Humana was deprived of the benefits of free and open competition in the sale of

                        the Teva Drugs in the United States market; and

                    c. Competition in establishing the prices paid for the Teva Drugs was unlawfully

                        restrained, suppressed, or eliminated.

        1387. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Teva Drugs until the market achieves a steady state.

        1388. As a direct and proximate result of Teva’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Teva Drugs than it would have

paid in the absence of Teva’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1389. There is no legitimate, non-pretextual, pro-competitive business justification for

Teva’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1390. Teva’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        1391. Teva’s conduct violated the following state antitrust or competition practices laws:

                    a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                    b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                    c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                    d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                        Columbia.

                    e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.



                                                          352
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 362 of 610
                      REDACTED – PUBLIC VERSION

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.




                                           353
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 363 of 610
                                REDACTED – PUBLIC VERSION

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                            COUNT EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        1392. Humana incorporates by reference the preceding allegations.

        1393. Teva engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Teva’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Teva Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        1394. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Teva Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Teva Drugs should have been available, and would have been

available, absent Teva’s illegal conduct.

        1395. By engaging in the foregoing conduct, Teva engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.



                                                       354
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 364 of 610
                      REDACTED – PUBLIC VERSION

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.



                                            355
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 365 of 610
                                REDACTED – PUBLIC VERSION

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                           COUNT NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        1396. Humana incorporates by reference the preceding allegations.

        1397. Teva has benefitted from artificial prices in the sale of the Teva Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        1398. Teva’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Teva Drugs by Humana.

        1399. Humana has conferred upon Teva an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        1400. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Teva Drugs.

        1401. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Teva Drugs, as it is not liable

and would not compensate Humana for the impact of Teva’s unlawful conduct.

        1402. The economic benefit of overcharges derived by Teva through charging

supracompetitive and artificially inflated prices for the Teva Drugs is a direct and proximate result of

Teva’s unlawful conduct.




                                                      356
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 366 of 610
                               REDACTED – PUBLIC VERSION

        1403. The economic benefits derived by Teva rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Teva.

        1404. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Teva to be permitted to retain any of the overcharges for the Teva Drugs derived from

Teva’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        1405. Teva is aware of and appreciates the benefits bestowed upon them by Humana.

        1406. Teva should be compelled to disgorge in a common fund for the benefit of Humana

all unlawful or inequitable proceeds it received.

        1407. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Teva traceable to Humana.

                                            COUNT TEN

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Teva and All Other Defendants Under Joint and Several Liability)

        1408. Humana incorporates by reference the preceding allegations.

        1409. Teva knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Teva Drugs. Teva injured Humana through this

conduct.

        1410. But for Teva’s scheme to inflate the price of the Teva Drugs, Humana would have

purchased lower-priced Teva Drugs.

        1411. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Teva Drugs than it would have paid absent Teva’s continuing

anticompetitive conduct.



                                                     357
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 367 of 610
                                REDACTED – PUBLIC VERSION

          1412. Humana has purchased substantial amounts of the Teva Drugs during the relevant

period.

          1413. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Teva’s conduct violates Sections 1 and 2 of the Sherman Act.

          1414. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Teva’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                         COUNT ELEVEN

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

            (As to Actavis and All Other Defendants Under Joint and Several Liability)

          1415. Humana incorporates by reference the preceding allegations.

          1416. Actavis knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Actavis Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Amphetamine/Dextroamphetamine ER & IR
                         Budesonide
                         Buspirone HCL
                         Celecoxib
                         Ciprofloxacin HCL
                         Clarithromycin ER
                         Clonidine TTS
                         Desmopressin Acetate
                         Dextroamphetamine Sulfate ER
                         Disopyramide Phosphate
                         Drospirenone and Ethinyl Estradiol (Ocella)
                         Estazolam
                         Estradiol
                         Flutamide
                         Glyburide-Metformin
                         Griseofulvin


                                                      358
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 368 of 610
                               REDACTED – PUBLIC VERSION


                        Hydroxyzine Pamoate
                        Nabumetone
                        Nortriptyline HCL
                        Tamoxifen Citrate
                        Topiramate Sprinkle

         1417. Actavis has committed at least one overt act to further the conspiracy alleged in this

Complaint. Actavis’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Actavis Drugs throughout the United States.

         1418. The conspiracy realized its intended effect; Actavis has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Actavis

Drugs.

         1419. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Actavis Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Actavis Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Actavis Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         1420. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Actavis Drugs until the market achieves a steady state.

         1421. As a direct and proximate result of Actavis’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Actavis Drugs than it would have

paid in the absence of Actavis’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.




                                                      359
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 369 of 610
                                REDACTED – PUBLIC VERSION

         1422. Actavis is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

         1423. There is no legitimate, non-pretextual, pro-competitive business justification for

Actavis’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1424. Actavis’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         1425. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Actavis Drugs, or by assignment from its other subsidiaries that

directly purchased the Actavis Drugs during the relevant period.

                                         COUNT TWELVE

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

           (As to Actavis and All Other Defendants Under Joint and Several Liability)

         1426. Humana incorporates by reference the preceding allegations.

         1427. Actavis knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Actavis Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1428. Actavis has committed at least one overt act to further the conspiracy alleged in this

Complaint. Actavis’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Actavis Drugs throughout the United States.

         1429. The conspiracy realized its intended effect; Actavis has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Actavis

Drugs.


                                                      360
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 370 of 610
                                  REDACTED – PUBLIC VERSION

        1430. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Actavis Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Actavis Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Actavis Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        1431. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Actavis Drugs until the market achieves a steady state.

        1432. As a direct and proximate result of Actavis’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Actavis Drugs than it would have

paid in the absence of Actavis’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1433. There is no legitimate, non-pretextual, pro-competitive business justification for

Actavis’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1434. Actavis’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1435. Actavis’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.




                                                        361
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 371 of 610
                      REDACTED – PUBLIC VERSION

     d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.



                                           362
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 372 of 610
                                REDACTED – PUBLIC VERSION

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                        COUNT THIRTEEN

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        1436. Humana incorporates by reference the preceding allegations.

        1437. Actavis engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Actavis’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Actavis Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1438. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Actavis Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Actavis Drugs should have been available, and would have been

available, absent Actavis’s illegal conduct.

        1439. By engaging in the foregoing conduct, Actavis engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:



                                                       363
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 373 of 610
                      REDACTED – PUBLIC VERSION

     a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

     b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.



                                            364
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 374 of 610
                                REDACTED – PUBLIC VERSION

                v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                       COUNT FOURTEEN

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        1440. Humana incorporates by reference the preceding allegations.

        1441. Actavis has benefitted from artificial prices in the sale of the Actavis Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        1442. Actavis’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Actavis Drugs by Humana.

        1443. Humana has conferred upon Actavis an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        1444. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Actavis Drugs.

        1445. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Actavis Drugs, as it is not

liable and would not compensate Humana for the impact of Actavis’s unlawful conduct.




                                                      365
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 375 of 610
                                 REDACTED – PUBLIC VERSION

        1446. The economic benefit of overcharges derived by Actavis through charging

supracompetitive and artificially inflated prices for the Actavis Drugs is a direct and proximate result

of Actavis’s unlawful conduct.

        1447. The economic benefits derived by Actavis rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Actavis.

        1448. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Actavis to be permitted to retain any of the overcharges for the Actavis Drugs derived

from Actavis’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

        1449. Actavis is aware of and appreciates the benefits bestowed upon them by Humana.

        1450. Actavis should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

        1451. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Actavis traceable to Humana.

                                        COUNT FIFTEEN

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

          (As to Actavis and All Other Defendants Under Joint and Several Liability)

        1452. Humana incorporates by reference the preceding allegations.

        1453. Actavis knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Actavis Drugs. Actavis injured Humana through

this conduct.




                                                      366
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 376 of 610
                                REDACTED – PUBLIC VERSION

          1454. But for Actavis’s scheme to inflate the price of the Actavis Drugs, Humana would

have purchased lower-priced Actavis Drugs.

          1455. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Actavis Drugs than it would have paid absent Actavis’s continuing

anticompetitive conduct.

          1456. Humana has purchased substantial amounts of the Actavis Drugs during the relevant

period.

          1457. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Actavis’s conduct violates Sections 1 and 2 of the Sherman Act.

          1458. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Actavis’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                         COUNT SIXTEEN

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Amneal and All Other Defendants Under Joint and Several Liability)

          1459. Humana incorporates by reference the preceding allegations.

          1460. Amneal knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Amneal Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Bethanechol Chloride
                         Norethindrone Acetate
                         Ranitidine HCL




                                                     367
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 377 of 610
                                 REDACTED – PUBLIC VERSION

         1461. Amneal has committed at least one overt act to further the conspiracy alleged in this

Complaint. Amneal’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Amneal Drugs throughout the United States.

         1462. The conspiracy realized its intended effect; Amneal has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Amneal

Drugs.

         1463. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Amneal Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Amneal Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Amneal Drugs was unlawfully

                      restrained, suppressed, or eliminated.

         1464. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Amneal Drugs until the market achieves a steady state.

         1465. As a direct and proximate result of Amneal’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Amneal Drugs than it would

have paid in the absence of Amneal’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

         1466. Amneal is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.




                                                       368
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 378 of 610
                                REDACTED – PUBLIC VERSION

         1467. There is no legitimate, non-pretextual, pro-competitive business justification for

Amneal’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1468. Amneal’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         1469. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Amneal Drugs, or by assignment from its other subsidiaries that

directly purchased the Amneal Drugs during the relevant period.

                                      COUNT SEVENTEEN

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                          OF TRADE UNDER STATE LAWS

          (As to Amneal and All Other Defendants Under Joint and Several Liability)

         1470. Humana incorporates by reference the preceding allegations.

         1471. Amneal knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Amneal Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1472. Amneal has committed at least one overt act to further the conspiracy alleged in this

Complaint. Amneal’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Amneal Drugs throughout the United States.

         1473. The conspiracy realized its intended effect; Amneal has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Amneal

Drugs.

         1474. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                     369
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 379 of 610
                                   REDACTED – PUBLIC VERSION

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Amneal Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Amneal Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Amneal Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        1475. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Amneal Drugs until the market achieves a steady state.

        1476. As a direct and proximate result of Amneal’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Amneal Drugs than it would

have paid in the absence of Amneal’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1477. There is no legitimate, non-pretextual, pro-competitive business justification for

Amneal’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1478. Amneal’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1479. Amneal’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.



                                                        370
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 380 of 610
                      REDACTED – PUBLIC VERSION

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.




                                           371
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 381 of 610
                                REDACTED – PUBLIC VERSION

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                       COUNT EIGHTEEN

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Amneal and All Other Defendants Under Joint and Several Liability)

        1480. Humana incorporates by reference the preceding allegations.

        1481. Amneal engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Amneal’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Amneal Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1482. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Amneal Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Amneal Drugs should have been available, and would have been

available, absent Amneal’s illegal conduct.

        1483. By engaging in the foregoing conduct, Amneal engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.



                                                       372
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 382 of 610
                      REDACTED – PUBLIC VERSION

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.



                                            373
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 383 of 610
                               REDACTED – PUBLIC VERSION

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                   Virginia.

                                      COUNT NINETEEN

                       UNJUST ENRICHMENT UNDER STATE LAW

         (As to Amneal and All Other Defendants Under Joint and Several Liability)

       1484. Humana incorporates by reference the preceding allegations.

       1485. Amneal has benefitted from artificial prices in the sale of the Amneal Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1486. Amneal’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Amneal Drugs by Humana.

       1487. Humana has conferred upon Amneal an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1488. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Amneal Drugs.

       1489. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Amneal Drugs, as it is not

liable and would not compensate Humana for the impact of Amneal’s unlawful conduct.

       1490. The economic benefit of overcharges derived by Amneal through charging

supracompetitive and artificially inflated prices for the Amneal Drugs is a direct and proximate result

of Amneal’s unlawful conduct.




                                                     374
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 384 of 610
                               REDACTED – PUBLIC VERSION

       1491. The economic benefits derived by Amneal rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Amneal.

       1492. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Amneal to be permitted to retain any of the overcharges for the Amneal Drugs derived

from Amneal’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       1493. Amneal is aware of and appreciates the benefits bestowed upon them by Humana.

       1494. Amneal should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1495. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Amneal traceable to Humana.

                                        COUNT TWENTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

         (As to Amneal and All Other Defendants Under Joint and Several Liability)

       1496. Humana incorporates by reference the preceding allegations.

       1497. Amneal knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Amneal Drugs. Amneal injured Humana through

this conduct.

       1498. But for Amneal’s scheme to inflate the price of the Amneal Drugs, Humana would

have purchased lower-priced Amneal Drugs.




                                                     375
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 385 of 610
                               REDACTED – PUBLIC VERSION

        1499. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Amneal Drugs than it would have paid absent Amneal’s continuing

anticompetitive conduct.

        1500. Humana has purchased substantial amounts of the Amneal Drugs during the

relevant period.

        1501. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Amneal’s conduct violates Sections 1 and 2 of the Sherman Act.

        1502. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Amneal’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                    COUNT TWENTY-ONE

                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Apotex and All Other Defendants Under Joint and Several Liability)

        1503. Humana incorporates by reference the preceding allegations.

        1504. Apotex knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Apotex Drugs”). This conspiracy was per se unlawful

price-fixing.

                       Carbamazepine
                       Doxazosin Mesylate
                       Epitol Tablets
                       Pentoxifylline

        1505. Apotex has committed at least one overt act to further the conspiracy alleged in this

Complaint. Apotex’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Apotex Drugs throughout the United States.


                                                     376
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 386 of 610
                                 REDACTED – PUBLIC VERSION

         1506. The conspiracy realized its intended effect; Apotex has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Apotex

Drugs.

         1507. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Apotex Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Apotex Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Apotex Drugs was unlawfully

                      restrained, suppressed, or eliminated.

         1508. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Apotex Drugs until the market achieves a steady state.

         1509. As a direct and proximate result of Apotex’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Apotex Drugs than it would have

paid in the absence of Apotex’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         1510. Apotex is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

         1511. There is no legitimate, non-pretextual, pro-competitive business justification for

Apotex’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.




                                                       377
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 387 of 610
                                  REDACTED – PUBLIC VERSION

         1512. Apotex’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         1513. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Apotex Drugs, or by assignment from its other subsidiaries that

directly purchased the Apotex Drugs during the relevant period.

                                       COUNT TWENTY-TWO

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                          OF TRADE UNDER STATE LAWS

           (As to Apotex and All Other Defendants Under Joint and Several Liability)

         1514. Humana incorporates by reference the preceding allegations.

         1515. Apotex knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Apotex Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1516. Apotex has committed at least one overt act to further the conspiracy alleged in this

Complaint. Apotex’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Apotex Drugs throughout the United States.

         1517. The conspiracy realized its intended effect; Apotex has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Apotex

Drugs.

         1518. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Apotex Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Apotex Drugs in the United States market; and


                                                        378
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 388 of 610
                                   REDACTED – PUBLIC VERSION

                 c. Competition in establishing the prices paid for the Apotex Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        1519. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Apotex Drugs until the market achieves a steady state.

        1520. As a direct and proximate result of Apotex’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Apotex Drugs than it would have

paid in the absence of Apotex’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1521. There is no legitimate, non-pretextual, pro-competitive business justification for

Apotex’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1522. Apotex’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1523. Apotex’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.



                                                        379
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 389 of 610
                      REDACTED – PUBLIC VERSION

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.



                                           380
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 390 of 610
                                REDACTED – PUBLIC VERSION

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT TWENTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Apotex and All Other Defendants Under Joint and Several Liability)

        1524. Humana incorporates by reference the preceding allegations.

        1525. Apotex engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Apotex’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Apotex Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1526. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Apotex Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Apotex Drugs should have been available, and would have been

available, absent Apotex’s illegal conduct.

        1527. By engaging in the foregoing conduct, Apotex engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.



                                                       381
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 391 of 610
                      REDACTED – PUBLIC VERSION

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.



                                            382
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 392 of 610
                                REDACTED – PUBLIC VERSION


                                    COUNT TWENTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Apotex and All Other Defendants Under Joint and Several Liability)

       1528. Humana incorporates by reference the preceding allegations.

       1529. Apotex has benefitted from artificial prices in the sale of the Apotex Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1530. Apotex’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Apotex Drugs by Humana.

       1531. Humana has conferred upon Apotex an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1532. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Apotex Drugs.

       1533. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Apotex Drugs, as it is not

liable and would not compensate Humana for the impact of Apotex’s unlawful conduct.

       1534. The economic benefit of overcharges derived by Apotex through charging

supracompetitive and artificially inflated prices for the Apotex Drugs is a direct and proximate result

of Apotex’s unlawful conduct.

       1535. The economic benefits derived by Apotex rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Apotex.

       1536. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Apotex to be permitted to retain any of the overcharges for the Apotex Drugs derived




                                                     383
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 393 of 610
                                REDACTED – PUBLIC VERSION

from Apotex’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          1537. Apotex is aware of and appreciates the benefits bestowed upon them by Humana.

          1538. Apotex should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1539. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Apotex traceable to Humana.

                                     COUNT TWENTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Apotex and All Other Defendants Under Joint and Several Liability)

          1540. Humana incorporates by reference the preceding allegations.

          1541. Apotex knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Apotex Drugs. Apotex injured Humana through

this conduct.

          1542. But for Apotex’s scheme to inflate the price of the Apotex Drugs, Humana would

have purchased lower-priced Apotex Drugs.

          1543. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Apotex Drugs than it would have paid absent Apotex’s continuing

anticompetitive conduct.

          1544. Humana has purchased substantial amounts of the Apotex Drugs during the relevant

period.

          1545. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Apotex’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     384
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 394 of 610
                                 REDACTED – PUBLIC VERSION

        1546. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Apotex’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                       COUNT TWENTY-SIX

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

        1547. Humana incorporates by reference the preceding allegations.

        1548. Ascend knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Ascend Drug”). This conspiracy was per se unlawful

price-fixing.

                         Nimodipine

        1549. Ascend has committed at least one overt act to further the conspiracy alleged in this

Complaint. Ascend’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Ascend Drug throughout the United States.

        1550. The conspiracy realized its intended effect; Ascend has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Ascend

Drug.

        1551. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Ascend Drug;




                                                       385
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 395 of 610
                                  REDACTED – PUBLIC VERSION

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Ascend Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Ascend Drug was unlawfully

                       restrained, suppressed, or eliminated.

        1552. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Ascend Drug until the market achieves a steady state.

        1553. As a direct and proximate result of Ascend’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Ascend Drug than it would have

paid in the absence of Ascend’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1554. Ascend is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1555. There is no legitimate, non-pretextual, pro-competitive business justification for

Ascend’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1556. Ascend’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1557. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Ascend Drug, or by assignment from its other subsidiaries that

directly purchased the Ascend Drug during the relevant period.




                                                        386
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 396 of 610
                                REDACTED – PUBLIC VERSION

                                    COUNT TWENTY-SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

        1558. Humana incorporates by reference the preceding allegations.

        1559. Ascend knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Ascend Drug in the United States. This conspiracy

was per se unlawful price-fixing.

        1560. Ascend has committed at least one overt act to further the conspiracy alleged in this

Complaint. Ascend’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Ascend Drug throughout the United States.

        1561. The conspiracy realized its intended effect; Ascend has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Ascend

Drug.

        1562. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Ascend Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Ascend Drug in the United States market; and

                c. Competition in establishing the prices paid for the Ascend Drug was unlawfully

                    restrained, suppressed, or eliminated.

        1563. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Ascend Drug until the market achieves a steady state.




                                                     387
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 397 of 610
                                   REDACTED – PUBLIC VERSION

        1564. As a direct and proximate result of Ascend’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Ascend Drug than it would have

paid in the absence of Ascend’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1565. There is no legitimate, non-pretextual, pro-competitive business justification for

Ascend’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1566. Ascend’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1567. Ascend’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.    Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                        388
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 398 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           389
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 399 of 610
                                REDACTED – PUBLIC VERSION

                                    COUNT TWENTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

        1568. Humana incorporates by reference the preceding allegations.

        1569. Ascend engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Ascend’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Ascend Drug at

prices restrained by competition and forced to pay artificially inflated prices.

        1570. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Ascend Drug, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Ascend Drug should have been available, and would have been

available, absent Ascend’s illegal conduct.

        1571. By engaging in the foregoing conduct, Ascend engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       390
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 400 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            391
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 401 of 610
                                REDACTED – PUBLIC VERSION


                                    COUNT TWENTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Ascend and All Other Defendants Under Joint and Several Liability)

       1572. Humana incorporates by reference the preceding allegations.

       1573. Ascend has benefitted from artificial prices in the sale of the Ascend Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1574. Ascend’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Ascend Drug by Humana.

       1575. Humana has conferred upon Ascend an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1576. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Ascend Drug.

       1577. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Ascend Drug, as it is not liable

and would not compensate Humana for the impact of Ascend’s unlawful conduct.

       1578. The economic benefit of overcharges derived by Ascend through charging

supracompetitive and artificially inflated prices for the Ascend Drug is a direct and proximate result

of Ascend’s unlawful conduct.

       1579. The economic benefits derived by Ascend rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Ascend.

       1580. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Ascend to be permitted to retain any of the overcharges for the Ascend Drug derived




                                                     392
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 402 of 610
                                REDACTED – PUBLIC VERSION

from Ascend’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          1581. Ascend is aware of and appreciates the benefits bestowed upon them by Humana.

          1582. Ascend should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1583. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Ascend traceable to Humana.

                                         COUNT THIRTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Ascend and All Other Defendants Under Joint and Several Liability)

          1584. Humana incorporates by reference the preceding allegations.

          1585. Ascend knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Ascend Drug. Ascend injured Humana through

this conduct.

          1586. But for Ascend’s scheme to inflate the price of the Ascend Drug, Humana would

have purchased lower-priced Ascend Drug.

          1587. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Ascend Drug than it would have paid absent Ascend’s continuing

anticompetitive conduct.

          1588. Humana has purchased substantial amounts of the Ascend Drug during the relevant

period.

          1589. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Ascend’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     393
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 403 of 610
                                REDACTED – PUBLIC VERSION

          1590. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Ascend’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                      COUNT THIRTY-ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

          1591. Humana incorporates by reference the preceding allegations.

          1592. Aurobindo knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Aurobindo Drugs”). This conspiracy was per se

unlawful price-fixing.

                         Amphetamine/Dextroamphetamine IR
                         Fosinopril HCTZ
                         Glyburide
                         Glyburide-Metformin
                         Lamivudine/Zidovudine (Combivir)
                         Penicillin VK

          1593. Aurobindo has committed at least one overt act to further the conspiracy alleged in

this Complaint. Aurobindo’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Aurobindo Drugs throughout the United

States.

          1594. The conspiracy realized its intended effect; Aurobindo has benefited, and continues

to benefit, from its anticompetitive agreements which have artificially inflated the prices of the

Aurobindo Drugs.

          1595. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:


                                                      394
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 404 of 610
                                 REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Aurobindo Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Aurobindo Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Aurobindo Drugs was

                      unlawfully restrained, suppressed, or eliminated.

        1596. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Aurobindo Drugs until the market achieves a steady state.

        1597. As a direct and proximate result of Aurobindo’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Aurobindo Drugs than it would

have paid in the absence of Aurobindo’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1598. Aurobindo is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1599. There is no legitimate, non-pretextual, pro-competitive business justification for

Aurobindo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1600. Aurobindo’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1601. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Aurobindo Drugs, or by assignment from its other subsidiaries

that directly purchased the Aurobindo Drugs during the relevant period.




                                                       395
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 405 of 610
                               REDACTED – PUBLIC VERSION

                                      COUNT THIRTY-TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

        1602. Humana incorporates by reference the preceding allegations.

        1603. Aurobindo knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Aurobindo Drugs in the United States. This

conspiracy was per se unlawful price-fixing.

        1604. Aurobindo has committed at least one overt act to further the conspiracy alleged in

this Complaint. Aurobindo’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Aurobindo Drugs throughout the United States.

        1605. The conspiracy realized its intended effect; Aurobindo has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Aurobindo Drugs.

        1606. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Aurobindo Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Aurobindo Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Aurobindo Drugs was

                    unlawfully restrained, suppressed, or eliminated.

        1607. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Aurobindo Drugs until the market achieves a steady state.




                                                      396
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 406 of 610
                                  REDACTED – PUBLIC VERSION

        1608. As a direct and proximate result of Aurobindo’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Aurobindo Drugs than it would

have paid in the absence of Aurobindo’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1609. There is no legitimate, non-pretextual, pro-competitive business justification for

Aurobindo’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1610. Aurobindo’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1611. Aurobindo’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.



                                                       397
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 407 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           398
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 408 of 610
                                REDACTED – PUBLIC VERSION

                                    COUNT THIRTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

        1612. Humana incorporates by reference the preceding allegations.

        1613. Aurobindo engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Aurobindo’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Aurobindo Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1614. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Aurobindo Drugs, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Aurobindo Drugs should have been available, and would

have been available, absent Aurobindo’s illegal conduct.

        1615. By engaging in the foregoing conduct, Aurobindo engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       399
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 409 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            400
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 410 of 610
                               REDACTED – PUBLIC VERSION


                                    COUNT THIRTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

       1616. Humana incorporates by reference the preceding allegations.

       1617. Aurobindo has benefitted from artificial prices in the sale of the Aurobindo Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       1618. Aurobindo’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Aurobindo Drugs by Humana.

       1619. Humana has conferred upon Aurobindo an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1620. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Aurobindo Drugs.

       1621. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Aurobindo Drugs, as it is not

liable and would not compensate Humana for the impact of Aurobindo’s unlawful conduct.

       1622. The economic benefit of overcharges derived by Aurobindo through charging

supracompetitive and artificially inflated prices for the Aurobindo Drugs is a direct and proximate

result of Aurobindo’s unlawful conduct.

       1623. The economic benefits derived by Aurobindo rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Aurobindo.

       1624. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Aurobindo to be permitted to retain any of the overcharges for the Aurobindo Drugs




                                                     401
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 411 of 610
                              REDACTED – PUBLIC VERSION

derived from Aurobindo’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       1625. Aurobindo is aware of and appreciates the benefits bestowed upon them by

Humana.

       1626. Aurobindo should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1627. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Aurobindo traceable to Humana.

                                      COUNT THIRTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

        (As to Aurobindo and All Other Defendants Under Joint and Several Liability)

       1628. Humana incorporates by reference the preceding allegations.

       1629. Aurobindo knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Aurobindo Drugs. Aurobindo injured Humana

through this conduct.

       1630. But for Aurobindo’s scheme to inflate the price of the Aurobindo Drugs, Humana

would have purchased lower-priced Aurobindo Drugs.

       1631. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Aurobindo Drugs than it would have paid absent Aurobindo’s

continuing anticompetitive conduct.

       1632. Humana has purchased substantial amounts of the Aurobindo Drugs during the

relevant period.




                                                    402
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 412 of 610
                                 REDACTED – PUBLIC VERSION

           1633. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Aurobindo’s conduct violates Sections 1 and 2 of the Sherman Act.

           1634. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Aurobindo’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                        COUNT THIRTY-SIX

                     VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

           1635. Humana incorporates by reference the preceding allegations.

           1636. Breckenridge knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States, in violation of Section 1 of the Sherman Act (the “Breckenridge Drugs”). This

conspiracy was per se unlawful price-fixing.

                          Cyproheptadine HCL
                          Estradiol/Norethindrone Acetate (Mimvey)

           1637. Breckenridge has committed at least one overt act to further the conspiracy alleged

in this Complaint. Breckenridge’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Breckenridge Drugs throughout the United

States.

           1638. The conspiracy realized its intended effect; Breckenridge has benefited, and

continues to benefit, from its anticompetitive agreements which have artificially inflated the prices of

the Breckenridge Drugs.

           1639. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:


                                                       403
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 413 of 610
                                 REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Breckenridge Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Breckenridge Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Breckenridge Drugs was

                      unlawfully restrained, suppressed, or eliminated.

        1640. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Breckenridge Drugs until the market achieves a steady state.

        1641. As a direct and proximate result of Breckenridge’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Breckenridge Drugs than it

would have paid in the absence of Breckenridge’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        1642. Breckenridge is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

the injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1643. There is no legitimate, non-pretextual, pro-competitive business justification for

Breckenridge’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1644. Breckenridge’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1645. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Breckenridge Drugs, or by assignment from its other subsidiaries

that directly purchased the Breckenridge Drugs during the relevant period.




                                                       404
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 414 of 610
                                REDACTED – PUBLIC VERSION

                                    COUNT THIRTY-SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

        1646. Humana incorporates by reference the preceding allegations.

        1647. Breckenridge knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of the Breckenridge Drugs in the United

States. This conspiracy was per se unlawful price-fixing.

        1648. Breckenridge has committed at least one overt act to further the conspiracy alleged

in this Complaint. Breckenridge’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Breckenridge Drugs throughout the United States.

        1649. The conspiracy realized its intended effect; Breckenridge has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Breckenridge Drugs.

        1650. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Breckenridge Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Breckenridge Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Breckenridge Drugs was

                    unlawfully restrained, suppressed, or eliminated.

        1651. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Breckenridge Drugs until the market achieves a steady state.




                                                      405
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 415 of 610
                                  REDACTED – PUBLIC VERSION

        1652. As a direct and proximate result of Breckenridge’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Breckenridge Drugs than it

would have paid in the absence of Breckenridge’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        1653. There is no legitimate, non-pretextual, pro-competitive business justification for

Breckenridge’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1654. Breckenridge’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1655. Breckenridge’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.



                                                       406
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 416 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           407
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 417 of 610
                                REDACTED – PUBLIC VERSION

                                     COUNT THIRTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

        1656. Humana incorporates by reference the preceding allegations.

        1657. Breckenridge engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Breckenridge’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Breckenridge Drugs

at prices restrained by competition and forced to pay artificially inflated prices.

        1658. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Breckenridge Drugs, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Breckenridge Drugs should have been available, and would

have been available, absent Breckenridge’s illegal conduct.

        1659. By engaging in the foregoing conduct, Breckenridge engaged in unfair competition

or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       408
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 418 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            409
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 419 of 610
                               REDACTED – PUBLIC VERSION


                                    COUNT THIRTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

       1660. Humana incorporates by reference the preceding allegations.

       1661. Breckenridge has benefitted from artificial prices in the sale of the Breckenridge

Drugs resulting from the unlawful and inequitable acts alleged in this Complaint.

       1662. Breckenridge’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Breckenridge Drugs by Humana.

       1663. Humana has conferred upon Breckenridge an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

       1664. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Breckenridge Drugs.

       1665. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Breckenridge Drugs, as it is

not liable and would not compensate Humana for the impact of Breckenridge’s unlawful conduct.

       1666. The economic benefit of overcharges derived by Breckenridge through charging

supracompetitive and artificially inflated prices for the Breckenridge Drugs is a direct and proximate

result of Breckenridge’s unlawful conduct.

       1667. The economic benefits derived by Breckenridge rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Breckenridge.

       1668. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Breckenridge to be permitted to retain any of the overcharges for the Breckenridge




                                                     410
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 420 of 610
                               REDACTED – PUBLIC VERSION

Drugs derived from Breckenridge’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       1669. Breckenridge is aware of and appreciates the benefits bestowed upon them by

Humana.

       1670. Breckenridge should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1671. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Breckenridge traceable to Humana.

                                         COUNT FORTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

      (As to Breckenridge and All Other Defendants Under Joint and Several Liability)

       1672. Humana incorporates by reference the preceding allegations.

       1673. Breckenridge knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Breckenridge Drugs.

Breckenridge injured Humana through this conduct.

       1674. But for Breckenridge’s scheme to inflate the price of the Breckenridge Drugs,

Humana would have purchased lower-priced Breckenridge Drugs.

       1675. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Breckenridge Drugs than it would have paid absent Breckenridge’s

continuing anticompetitive conduct.

       1676. Humana has purchased substantial amounts of the Breckenridge Drugs during the

relevant period.




                                                     411
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 421 of 610
                               REDACTED – PUBLIC VERSION

         1677. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Breckenridge’s conduct violates Sections 1 and 2 of the Sherman Act.

         1678. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Breckenridge’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                      COUNT FORTY-ONE

                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Camber and All Other Defendants Under Joint and Several Liability)

         1679. Humana incorporates by reference the preceding allegations.

         1680. Camber knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Camber Drugs”). This conspiracy was per se unlawful

price-fixing.

                        Lamivudine/Zidovudine (Combivir)
                        Raloxifene HCL

         1681. Camber has committed at least one overt act to further the conspiracy alleged in this

Complaint. Camber’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Camber Drugs throughout the United States.

         1682. The conspiracy realized its intended effect; Camber has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Camber

Drugs.

         1683. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                     412
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 422 of 610
                                 REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Camber Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Camber Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Camber Drugs was unlawfully

                      restrained, suppressed, or eliminated.

        1684. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Camber Drugs until the market achieves a steady state.

        1685. As a direct and proximate result of Camber’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Camber Drugs than it would

have paid in the absence of Camber’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1686. Camber is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1687. There is no legitimate, non-pretextual, pro-competitive business justification for

Camber’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1688. Camber’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1689. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Camber Drugs, or by assignment from its other subsidiaries that

directly purchased the Camber Drugs during the relevant period.




                                                       413
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 423 of 610
                                REDACTED – PUBLIC VERSION

                                      COUNT FORTY-TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Camber and All Other Defendants Under Joint and Several Liability)

         1690. Humana incorporates by reference the preceding allegations.

         1691. Camber knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Camber Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1692. Camber has committed at least one overt act to further the conspiracy alleged in this

Complaint. Camber’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Camber Drugs throughout the United States.

         1693. The conspiracy realized its intended effect; Camber has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Camber

Drugs.

         1694. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Camber Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Camber Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Camber Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         1695. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Camber Drugs until the market achieves a steady state.




                                                     414
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 424 of 610
                                  REDACTED – PUBLIC VERSION

        1696. As a direct and proximate result of Camber’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Camber Drugs than it would

have paid in the absence of Camber’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1697. There is no legitimate, non-pretextual, pro-competitive business justification for

Camber’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1698. Camber’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1699. Camber’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                       415
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 425 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           416
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 426 of 610
                                REDACTED – PUBLIC VERSION

                                     COUNT FORTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

         (As to Camber and All Other Defendants Under Joint and Several Liability)

        1700. Humana incorporates by reference the preceding allegations.

        1701. Camber engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Camber’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Camber Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1702. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Camber Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Camber Drugs should have been available, and would have been

available, absent Camber’s illegal conduct.

        1703. By engaging in the foregoing conduct, Camber engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       417
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 427 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            418
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 428 of 610
                               REDACTED – PUBLIC VERSION


                                     COUNT FORTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

         (As to Camber and All Other Defendants Under Joint and Several Liability)

       1704. Humana incorporates by reference the preceding allegations.

       1705. Camber has benefitted from artificial prices in the sale of the Camber Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       1706. Camber’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Camber Drugs by Humana.

       1707. Humana has conferred upon Camber an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1708. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Camber Drugs.

       1709. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Camber Drugs, as it is not

liable and would not compensate Humana for the impact of Camber’s unlawful conduct.

       1710. The economic benefit of overcharges derived by Camber through charging

supracompetitive and artificially inflated prices for the Camber Drugs is a direct and proximate

result of Camber’s unlawful conduct.

       1711. The economic benefits derived by Camber rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Camber.

       1712. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Camber to be permitted to retain any of the overcharges for the Camber Drugs derived




                                                     419
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 429 of 610
                              REDACTED – PUBLIC VERSION

from Camber’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       1713. Camber is aware of and appreciates the benefits bestowed upon them by Humana.

       1714. Camber should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1715. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Camber traceable to Humana.

                                     COUNT FORTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

         (As to Camber and All Other Defendants Under Joint and Several Liability)

       1716. Humana incorporates by reference the preceding allegations.

       1717. Camber knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Camber Drugs. Camber injured Humana through

this conduct.

       1718. But for Camber’s scheme to inflate the price of the Camber Drugs, Humana would

have purchased lower-priced Camber Drugs.

       1719. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Camber Drugs than it would have paid absent Camber’s continuing

anticompetitive conduct.

       1720. Humana has purchased substantial amounts of the Camber Drugs during the

relevant period.

       1721. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Camber’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                    420
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 430 of 610
                                 REDACTED – PUBLIC VERSION

         1722. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Camber’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                         COUNT FORTY-SIX

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Citron and All Other Defendants Under Joint and Several Liability)

         1723. Humana incorporates by reference the preceding allegations.

         1724. Citron knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Citron Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Fosinopril HCTZ
                         Glyburide

         1725. Citron has committed at least one overt act to further the conspiracy alleged in this

Complaint. Citron’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Citron Drugs throughout the United States.

         1726. The conspiracy realized its intended effect; Citron has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Citron

Drugs.

         1727. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Citron Drugs;




                                                       421
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 431 of 610
                                  REDACTED – PUBLIC VERSION

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Citron Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Citron Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        1728. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Citron Drugs until the market achieves a steady state.

        1729. As a direct and proximate result of Citron’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Citron Drugs than it would have

paid in the absence of Citron’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1730. Citron is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1731. There is no legitimate, non-pretextual, pro-competitive business justification for

Citron’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1732. Citron’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1733. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Citron Drugs, or by assignment from its other subsidiaries that

directly purchased the Citron Drugs during the relevant period.




                                                        422
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 432 of 610
                                REDACTED – PUBLIC VERSION

                                     COUNT FORTY-SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Citron and All Other Defendants Under Joint and Several Liability)

         1734. Humana incorporates by reference the preceding allegations.

         1735. Citron knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Citron Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1736. Citron has committed at least one overt act to further the conspiracy alleged in this

Complaint. Citron’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Citron Drugs throughout the United States.

         1737. The conspiracy realized its intended effect; Citron has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Citron

Drugs.

         1738. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Citron Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Citron Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Citron Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         1739. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Citron Drugs until the market achieves a steady state.




                                                      423
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 433 of 610
                                   REDACTED – PUBLIC VERSION

        1740. As a direct and proximate result of Citron’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Citron Drugs than it would have

paid in the absence of Citron’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1741. There is no legitimate, non-pretextual, pro-competitive business justification for

Citron’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1742. Citron’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1743. Citron’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.    Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                        424
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 434 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           425
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 435 of 610
                                REDACTED – PUBLIC VERSION

                                      COUNT FORTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Citron and All Other Defendants Under Joint and Several Liability)

        1744. Humana incorporates by reference the preceding allegations.

        1745. Citron engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Citron’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Citron Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1746. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Citron Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Citron Drugs should have been available, and would have been

available, absent Citron’s illegal conduct.

        1747. By engaging in the foregoing conduct, Citron engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       426
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 436 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            427
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 437 of 610
                                REDACTED – PUBLIC VERSION


                                      COUNT FORTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Citron and All Other Defendants Under Joint and Several Liability)

        1748. Humana incorporates by reference the preceding allegations.

        1749. Citron has benefitted from artificial prices in the sale of the Citron Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

        1750. Citron’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Citron Drugs by Humana.

        1751. Humana has conferred upon Citron an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        1752. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Citron Drugs.

        1753. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Citron Drugs, as it is not liable

and would not compensate Humana for the impact of Citron’s unlawful conduct.

        1754. The economic benefit of overcharges derived by Citron through charging

supracompetitive and artificially inflated prices for the Citron Drugs is a direct and proximate result

of Citron’s unlawful conduct.

        1755. The economic benefits derived by Citron rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Citron.

        1756. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Citron to be permitted to retain any of the overcharges for the Citron Drugs derived




                                                      428
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 438 of 610
                                REDACTED – PUBLIC VERSION

from Citron’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          1757. Citron is aware of and appreciates the benefits bestowed upon them by Humana.

          1758. Citron should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1759. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Citron traceable to Humana.

                                           COUNT FIFTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Citron and All Other Defendants Under Joint and Several Liability)

          1760. Humana incorporates by reference the preceding allegations.

          1761. Citron knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Citron Drugs. Citron injured Humana through

this conduct.

          1762. But for Citron’s scheme to inflate the price of the Citron Drugs, Humana would

have purchased lower-priced Citron Drugs.

          1763. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Citron Drugs than it would have paid absent Citron’s continuing

anticompetitive conduct.

          1764. Humana has purchased substantial amounts of the Citron Drugs during the relevant

period.

          1765. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Citron’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     429
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 439 of 610
                                REDACTED – PUBLIC VERSION

          1766. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Citron’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                       COUNT FIFTY-ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

          1767. Humana incorporates by reference the preceding allegations.

          1768. Dr. Reddy’s knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Dr. Reddy’s Drugs”). This conspiracy was per se

unlawful price-fixing.

                         Ciprofloxacin HCL
                         Glimepiride
                         Meprobamate
                         Oxaprozin
                         Paricalcitol
                         Tizanidine
                         Zoledronic Acid

          1769. Dr. Reddy’s has committed at least one overt act to further the conspiracy alleged in

this Complaint. Dr. Reddy’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Dr. Reddy’s Drugs throughout the United

States.

          1770. The conspiracy realized its intended effect; Dr. Reddy’s has benefited, and continues

to benefit, from its anticompetitive agreements which have artificially inflated the prices of the Dr.

Reddy’s Drugs.




                                                      430
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 440 of 610
                                 REDACTED – PUBLIC VERSION

        1771. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Dr. Reddy’s Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Dr. Reddy’s Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Dr. Reddy’s Drugs was

                      unlawfully restrained, suppressed, or eliminated.

        1772. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Dr. Reddy’s Drugs until the market achieves a steady state.

        1773. As a direct and proximate result of Dr. Reddy’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Dr. Reddy’s Drugs than it would

have paid in the absence of Dr. Reddy’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1774. Dr. Reddy’s is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1775. There is no legitimate, non-pretextual, pro-competitive business justification for Dr.

Reddy’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1776. Dr. Reddy’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.




                                                       431
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 441 of 610
                                REDACTED – PUBLIC VERSION

        1777. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Dr. Reddy’s Drugs, or by assignment from its other subsidiaries

that directly purchased the Dr. Reddy’s Drugs during the relevant period.

                                       COUNT FIFTY-TWO

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                          OF TRADE UNDER STATE LAWS

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

        1778. Humana incorporates by reference the preceding allegations.

        1779. Dr. Reddy’s knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Dr. Reddy’s Drugs in the United States. This

conspiracy was per se unlawful price-fixing.

        1780. Dr. Reddy’s has committed at least one overt act to further the conspiracy alleged in

this Complaint. Dr. Reddy’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Dr. Reddy’s Drugs throughout the United States.

        1781. The conspiracy realized its intended effect; Dr. Reddy’s has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the Dr.

Reddy’s Drugs.

        1782. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Dr. Reddy’s Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Dr. Reddy’s Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Dr. Reddy’s Drugs was

                     unlawfully restrained, suppressed, or eliminated.


                                                      432
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 442 of 610
                                  REDACTED – PUBLIC VERSION

        1783. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Dr. Reddy’s Drugs until the market achieves a steady state.

        1784. As a direct and proximate result of Dr. Reddy’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Dr. Reddy’s Drugs than it would

have paid in the absence of Dr. Reddy’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1785. There is no legitimate, non-pretextual, pro-competitive business justification for Dr.

Reddy’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1786. Dr. Reddy’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1787. Dr. Reddy’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.



                                                       433
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 443 of 610
                      REDACTED – PUBLIC VERSION

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.



                                           434
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 444 of 610
                                REDACTED – PUBLIC VERSION

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                      COUNT FIFTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

        1788. Humana incorporates by reference the preceding allegations.

        1789. Dr. Reddy’s engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Dr. Reddy’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Dr. Reddy’s Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1790. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Dr. Reddy’s Drugs, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Dr. Reddy’s Drugs should have been available, and would

have been available, absent Dr. Reddy’s illegal conduct.

        1791. By engaging in the foregoing conduct, Dr. Reddy’s engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.



                                                       435
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 445 of 610
                      REDACTED – PUBLIC VERSION

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            436
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 446 of 610
                               REDACTED – PUBLIC VERSION


                                      COUNT FIFTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

       1792. Humana incorporates by reference the preceding allegations.

       1793. Dr. Reddy’s has benefitted from artificial prices in the sale of the Dr. Reddy’s Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       1794. Dr. Reddy’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Dr. Reddy’s Drugs by Humana.

       1795. Humana has conferred upon Dr. Reddy’s an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1796. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Dr. Reddy’s Drugs.

       1797. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Dr. Reddy’s Drugs, as it is not

liable and would not compensate Humana for the impact of Dr. Reddy’s unlawful conduct.

       1798. The economic benefit of overcharges derived by Dr. Reddy’s through charging

supracompetitive and artificially inflated prices for the Dr. Reddy’s Drugs is a direct and proximate

result of Dr. Reddy’s unlawful conduct.

       1799. The economic benefits derived by Dr. Reddy’s rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Dr. Reddy’s.

       1800. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Dr. Reddy’s to be permitted to retain any of the overcharges for the Dr. Reddy’s Drugs




                                                     437
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 447 of 610
                               REDACTED – PUBLIC VERSION

derived from Dr. Reddy’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       1801. Dr. Reddy’s is aware of and appreciates the benefits bestowed upon them by

Humana.

       1802. Dr. Reddy’s should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1803. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Dr. Reddy’s traceable to Humana.

                                      COUNT FIFTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Dr. Reddy’s and All Other Defendants Under Joint and Several Liability)

       1804. Humana incorporates by reference the preceding allegations.

       1805. Dr. Reddy’s knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Dr. Reddy’s Drugs. Dr. Reddy’s

injured Humana through this conduct.

       1806. But for Dr. Reddy’s scheme to inflate the price of the Dr. Reddy’s Drugs, Humana

would have purchased lower-priced Dr. Reddy’s Drugs.

       1807. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Dr. Reddy’s Drugs than it would have paid absent Dr. Reddy’s

continuing anticompetitive conduct.

       1808. Humana has purchased substantial amounts of the Dr. Reddy’s Drugs during the

relevant period.




                                                     438
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 448 of 610
                               REDACTED – PUBLIC VERSION

        1809. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Dr. Reddy’s conduct violates Sections 1 and 2 of the Sherman Act.

        1810. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Dr. Reddy’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                        COUNT FIFTY-SIX

                  VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to G&W and All Other Defendants Under Joint and Several Liability)

        1811. Humana incorporates by reference the preceding allegations.

        1812. G&W knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “G&W Drug”). This conspiracy was per se unlawful

price-fixing.

                       Metronidazole

        1813. G&W has committed at least one overt act to further the conspiracy alleged in this

Complaint. G&W’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the G&W Drug throughout the United States.

        1814. The conspiracy realized its intended effect; G&W has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the G&W

Drug.

        1815. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                     439
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 449 of 610
                                  REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the G&W Drug;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the G&W Drug in the United States market; and

                  c. Competition in establishing the prices paid for the G&W Drug was unlawfully

                       restrained, suppressed, or eliminated.

        1816. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the G&W Drug until the market achieves a steady state.

        1817. As a direct and proximate result of G&W’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the G&W Drug than it would have

paid in the absence of G&W’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1818. G&W is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1819. There is no legitimate, non-pretextual, pro-competitive business justification for

G&W’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1820. G&W’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1821. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the G&W Drug, or by assignment from its other subsidiaries that

directly purchased the G&W Drug during the relevant period.




                                                        440
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 450 of 610
                                REDACTED – PUBLIC VERSION

                                     COUNT FIFTY-SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to G&W and All Other Defendants Under Joint and Several Liability)

        1822. Humana incorporates by reference the preceding allegations.

        1823. G&W knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the G&W Drug in the United States. This conspiracy

was per se unlawful price-fixing.

        1824. G&W has committed at least one overt act to further the conspiracy alleged in this

Complaint. G&W’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the G&W Drug throughout the United States.

        1825. The conspiracy realized its intended effect; G&W has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the G&W

Drug.

        1826. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the G&W Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the G&W Drug in the United States market; and

                c. Competition in establishing the prices paid for the G&W Drug was unlawfully

                    restrained, suppressed, or eliminated.

        1827. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the G&W Drug until the market achieves a steady state.




                                                     441
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 451 of 610
                                   REDACTED – PUBLIC VERSION

        1828. As a direct and proximate result of G&W’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the G&W Drug than it would have

paid in the absence of G&W’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1829. There is no legitimate, non-pretextual, pro-competitive business justification for

G&W’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1830. G&W’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1831. G&W’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.    Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                        442
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 452 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           443
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 453 of 610
                                REDACTED – PUBLIC VERSION

                                      COUNT FIFTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to G&W and All Other Defendants Under Joint and Several Liability)

        1832. Humana incorporates by reference the preceding allegations.

        1833. G&W engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of G&W’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the G&W Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        1834. There was and is a gross disparity between the price that Humana paid and continues

to pay for the G&W Drug, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced G&W Drug should have been available, and would have been

available, absent G&W’s illegal conduct.

        1835. By engaging in the foregoing conduct, G&W engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       444
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 454 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            445
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 455 of 610
                               REDACTED – PUBLIC VERSION


                                      COUNT FIFTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to G&W and All Other Defendants Under Joint and Several Liability)

       1836. Humana incorporates by reference the preceding allegations.

       1837. G&W has benefitted from artificial prices in the sale of the G&W Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1838. G&W’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the G&W Drug by Humana.

       1839. Humana has conferred upon G&W an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1840. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the G&W Drug.

       1841. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the G&W Drug, as it is not liable

and would not compensate Humana for the impact of G&W’s unlawful conduct.

       1842. The economic benefit of overcharges derived by G&W through charging

supracompetitive and artificially inflated prices for the G&W Drug is a direct and proximate result

of G&W’s unlawful conduct.

       1843. The economic benefits derived by G&W rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting G&W.

       1844. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for G&W to be permitted to retain any of the overcharges for the G&W Drug derived




                                                     446
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 456 of 610
                                REDACTED – PUBLIC VERSION

from G&W’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          1845. G&W is aware of and appreciates the benefits bestowed upon them by Humana.

          1846. G&W should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1847. A constructive trust should be imposed upon all unlawful or inequitable sums

received by G&W traceable to Humana.

                                           COUNT SIXTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to G&W and All Other Defendants Under Joint and Several Liability)

          1848. Humana incorporates by reference the preceding allegations.

          1849. G&W knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the G&W Drug. G&W injured Humana through this

conduct.

          1850. But for G&W’s scheme to inflate the price of the G&W Drug, Humana would have

purchased lower-priced G&W Drug.

          1851. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the G&W Drug than it would have paid absent G&W’s continuing

anticompetitive conduct.

          1852. Humana has purchased substantial amounts of the G&W Drug during the relevant

period.

          1853. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that G&W’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     447
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 457 of 610
                                REDACTED – PUBLIC VERSION

          1854. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by G&W’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                       COUNT SIXTY-ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Glenmark and All Other Defendants Under Joint and Several Liability)

          1855. Humana incorporates by reference the preceding allegations.

          1856. Glenmark knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Glenmark Drugs”). This conspiracy was per se

unlawful price-fixing.

                         Adapalene
                         Desogestrel/Ethinyl Estradiol (Kariva)
                         Fluconazole
                         Fosinopril HCTZ
                         Gabapentin
                         Moexipril HCL
                         Moexipril HCL/HCTZ
                         Nabumetone
                         Norethindrone Acetate
                         Ranitidine HCL

          1857. Glenmark has committed at least one overt act to further the conspiracy alleged in

this Complaint. Glenmark’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Glenmark Drugs throughout the United

States.

          1858. The conspiracy realized its intended effect; Glenmark has benefited, and continues

to benefit, from its anticompetitive agreements which have artificially inflated the prices of the

Glenmark Drugs.


                                                      448
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 458 of 610
                                 REDACTED – PUBLIC VERSION

        1859. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Glenmark Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Glenmark Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Glenmark Drugs was

                      unlawfully restrained, suppressed, or eliminated.

        1860. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Glenmark Drugs until the market achieves a steady state.

        1861. As a direct and proximate result of Glenmark’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Glenmark Drugs than it would

have paid in the absence of Glenmark’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1862. Glenmark is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1863. There is no legitimate, non-pretextual, pro-competitive business justification for

Glenmark’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1864. Glenmark’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.




                                                       449
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 459 of 610
                               REDACTED – PUBLIC VERSION

        1865. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Glenmark Drugs, or by assignment from its other subsidiaries that

directly purchased the Glenmark Drugs during the relevant period.

                                       COUNT SIXTY-TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

        1866. Humana incorporates by reference the preceding allegations.

        1867. Glenmark knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Glenmark Drugs in the United States. This

conspiracy was per se unlawful price-fixing.

        1868. Glenmark has committed at least one overt act to further the conspiracy alleged in

this Complaint. Glenmark’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Glenmark Drugs throughout the United States.

        1869. The conspiracy realized its intended effect; Glenmark has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Glenmark Drugs.

        1870. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Glenmark Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Glenmark Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Glenmark Drugs was

                    unlawfully restrained, suppressed, or eliminated.


                                                      450
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 460 of 610
                                  REDACTED – PUBLIC VERSION

        1871. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Glenmark Drugs until the market achieves a steady state.

        1872. As a direct and proximate result of Glenmark’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Glenmark Drugs than it would

have paid in the absence of Glenmark’s unlawful conduct. The full amount of such damages is

presently unknown and will be determined after discovery and upon proof at trial.

        1873. There is no legitimate, non-pretextual, pro-competitive business justification for

Glenmark’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1874. Glenmark’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        1875. Glenmark’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.



                                                       451
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 461 of 610
                      REDACTED – PUBLIC VERSION

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.



                                           452
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 462 of 610
                                REDACTED – PUBLIC VERSION

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                      COUNT SIXTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

        1876. Humana incorporates by reference the preceding allegations.

        1877. Glenmark engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Glenmark’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Glenmark Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        1878. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Glenmark Drugs, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Glenmark Drugs should have been available, and would

have been available, absent Glenmark’s illegal conduct.

        1879. By engaging in the foregoing conduct, Glenmark engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.



                                                       453
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 463 of 610
                      REDACTED – PUBLIC VERSION

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            454
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 464 of 610
                               REDACTED – PUBLIC VERSION


                                      COUNT SIXTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

       1880. Humana incorporates by reference the preceding allegations.

       1881. Glenmark has benefitted from artificial prices in the sale of the Glenmark Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

       1882. Glenmark’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Glenmark Drugs by Humana.

       1883. Humana has conferred upon Glenmark an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1884. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Glenmark Drugs.

       1885. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Glenmark Drugs, as it is not

liable and would not compensate Humana for the impact of Glenmark’s unlawful conduct.

       1886. The economic benefit of overcharges derived by Glenmark through charging

supracompetitive and artificially inflated prices for the Glenmark Drugs is a direct and proximate

result of Glenmark’s unlawful conduct.

       1887. The economic benefits derived by Glenmark rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Glenmark.

       1888. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Glenmark to be permitted to retain any of the overcharges for the Glenmark Drugs




                                                     455
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 465 of 610
                              REDACTED – PUBLIC VERSION

derived from Glenmark’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       1889. Glenmark is aware of and appreciates the benefits bestowed upon them by Humana.

       1890. Glenmark should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       1891. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Glenmark traceable to Humana.

                                      COUNT SIXTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

        (As to Glenmark and All Other Defendants Under Joint and Several Liability)

       1892. Humana incorporates by reference the preceding allegations.

       1893. Glenmark knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Glenmark Drugs. Glenmark injured Humana

through this conduct.

       1894. But for Glenmark’s scheme to inflate the price of the Glenmark Drugs, Humana

would have purchased lower-priced Glenmark Drugs.

       1895. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Glenmark Drugs than it would have paid absent Glenmark’s

continuing anticompetitive conduct.

       1896. Humana has purchased substantial amounts of the Glenmark Drugs during the

relevant period.

       1897. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Glenmark’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                    456
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 466 of 610
                               REDACTED – PUBLIC VERSION

        1898. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Glenmark’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                        COUNT SIXTY-SIX

                  VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Impax and All Other Defendants Under Joint and Several Liability)

        1899. Humana incorporates by reference the preceding allegations.

        1900. Impax knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Impax Drug”). This conspiracy was per se unlawful

price-fixing.

                       Metronidazole

        1901. Impax has committed at least one overt act to further the conspiracy alleged in this

Complaint. Impax’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Impax Drug throughout the United States.

        1902. The conspiracy realized its intended effect; Impax has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Impax

Drug.

        1903. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Impax Drug;




                                                     457
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 467 of 610
                                  REDACTED – PUBLIC VERSION

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Impax Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Impax Drug was unlawfully

                       restrained, suppressed, or eliminated.

        1904. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Impax Drug until the market achieves a steady state.

        1905. As a direct and proximate result of Impax’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Impax Drug than it would have

paid in the absence of Impax’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1906. Impax is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1907. There is no legitimate, non-pretextual, pro-competitive business justification for

Impax’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1908. Impax’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1909. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Impax Drug, or by assignment from its other subsidiaries that

directly purchased the Impax Drug during the relevant period.




                                                        458
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 468 of 610
                                REDACTED – PUBLIC VERSION

                                     COUNT SIXTY-SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Impax and All Other Defendants Under Joint and Several Liability)

        1910. Humana incorporates by reference the preceding allegations.

        1911. Impax knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Impax Drug in the United States. This conspiracy

was per se unlawful price-fixing.

        1912. Impax has committed at least one overt act to further the conspiracy alleged in this

Complaint. Impax’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Impax Drug throughout the United States.

        1913. The conspiracy realized its intended effect; Impax has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Impax

Drug.

        1914. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Impax Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Impax Drug in the United States market; and

                c. Competition in establishing the prices paid for the Impax Drug was unlawfully

                    restrained, suppressed, or eliminated.

        1915. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Impax Drug until the market achieves a steady state.




                                                     459
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 469 of 610
                                   REDACTED – PUBLIC VERSION

        1916. As a direct and proximate result of Impax’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Impax Drug than it would have

paid in the absence of Impax’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1917. There is no legitimate, non-pretextual, pro-competitive business justification for

Impax’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1918. Impax’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1919. Impax’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.    Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                        460
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 470 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           461
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 471 of 610
                                REDACTED – PUBLIC VERSION

                                      COUNT SIXTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Impax and All Other Defendants Under Joint and Several Liability)

        1920. Humana incorporates by reference the preceding allegations.

        1921. Impax engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Impax’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Impax Drug at prices

restrained by competition and forced to pay artificially inflated prices.

        1922. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Impax Drug, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Impax Drug should have been available, and would have been

available, absent Impax’s illegal conduct.

        1923. By engaging in the foregoing conduct, Impax engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       462
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 472 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            463
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 473 of 610
                               REDACTED – PUBLIC VERSION


                                      COUNT SIXTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Impax and All Other Defendants Under Joint and Several Liability)

       1924. Humana incorporates by reference the preceding allegations.

       1925. Impax has benefitted from artificial prices in the sale of the Impax Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1926. Impax’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Impax Drug by Humana.

       1927. Humana has conferred upon Impax an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1928. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Impax Drug.

       1929. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Impax Drug, as it is not liable

and would not compensate Humana for the impact of Impax’s unlawful conduct.

       1930. The economic benefit of overcharges derived by Impax through charging

supracompetitive and artificially inflated prices for the Impax Drug is a direct and proximate result

of Impax’s unlawful conduct.

       1931. The economic benefits derived by Impax rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Impax.

       1932. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Impax to be permitted to retain any of the overcharges for the Impax Drug derived




                                                     464
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 474 of 610
                                REDACTED – PUBLIC VERSION

from Impax’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          1933. Impax is aware of and appreciates the benefits bestowed upon them by Humana.

          1934. Impax should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1935. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Impax traceable to Humana.

                                        COUNT SEVENTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Impax and All Other Defendants Under Joint and Several Liability)

          1936. Humana incorporates by reference the preceding allegations.

          1937. Impax knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Impax Drug. Impax injured Humana through this

conduct.

          1938. But for Impax’s scheme to inflate the price of the Impax Drug, Humana would have

purchased lower-priced Impax Drug.

          1939. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Impax Drug than it would have paid absent Impax’s continuing

anticompetitive conduct.

          1940. Humana has purchased substantial amounts of the Impax Drug during the relevant

period.

          1941. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Impax’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     465
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 475 of 610
                               REDACTED – PUBLIC VERSION

         1942. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Impax’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                    COUNT SEVENTY-ONE

                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Lupin and All Other Defendants Under Joint and Several Liability)

         1943. Humana incorporates by reference the preceding allegations.

         1944. Lupin knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Lupin Drugs”). This conspiracy was per se unlawful

price-fixing.

                        Cefdinir
                        Cefprozil
                        Cephalexin
                        Drospirenone and Ethinyl Estradiol (Ocella)
                        Ethinyl Estradiol/Norethindrone (Balziva)
                        Fenofibrate
                        Irbesartan
                        Lamivudine/Zidovudine (Combivir)
                        Niacin ER

         1945. Lupin has committed at least one overt act to further the conspiracy alleged in this

Complaint. Lupin’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Lupin Drugs throughout the United States.

         1946. The conspiracy realized its intended effect; Lupin has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Lupin

Drugs.




                                                     466
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 476 of 610
                                  REDACTED – PUBLIC VERSION

        1947. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Lupin Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Lupin Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Lupin Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        1948. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Lupin Drugs until the market achieves a steady state.

        1949. As a direct and proximate result of Lupin’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Lupin Drugs than it would have

paid in the absence of Lupin’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1950. Lupin is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        1951. There is no legitimate, non-pretextual, pro-competitive business justification for

Lupin’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1952. Lupin’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.




                                                        467
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 477 of 610
                                REDACTED – PUBLIC VERSION

         1953. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Lupin Drugs, or by assignment from its other subsidiaries that

directly purchased the Lupin Drugs during the relevant period.

                                    COUNT SEVENTY-TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Lupin and All Other Defendants Under Joint and Several Liability)

         1954. Humana incorporates by reference the preceding allegations.

         1955. Lupin knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Lupin Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         1956. Lupin has committed at least one overt act to further the conspiracy alleged in this

Complaint. Lupin’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Lupin Drugs throughout the United States.

         1957. The conspiracy realized its intended effect; Lupin has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Lupin

Drugs.

         1958. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Lupin Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Lupin Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Lupin Drugs was unlawfully

                    restrained, suppressed, or eliminated.


                                                      468
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 478 of 610
                                   REDACTED – PUBLIC VERSION

        1959. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Lupin Drugs until the market achieves a steady state.

        1960. As a direct and proximate result of Lupin’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Lupin Drugs than it would have

paid in the absence of Lupin’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        1961. There is no legitimate, non-pretextual, pro-competitive business justification for

Lupin’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        1962. Lupin’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        1963. Lupin’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.



                                                        469
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 479 of 610
                      REDACTED – PUBLIC VERSION

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.



                                           470
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 480 of 610
                                REDACTED – PUBLIC VERSION

                                   COUNT SEVENTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Lupin and All Other Defendants Under Joint and Several Liability)

        1964. Humana incorporates by reference the preceding allegations.

        1965. Lupin engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Lupin’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Lupin Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        1966. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Lupin Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Lupin Drugs should have been available, and would have been

available, absent Lupin’s illegal conduct.

        1967. By engaging in the foregoing conduct, Lupin engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       471
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 481 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            472
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 482 of 610
                               REDACTED – PUBLIC VERSION


                                    COUNT SEVENTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Lupin and All Other Defendants Under Joint and Several Liability)

       1968. Humana incorporates by reference the preceding allegations.

       1969. Lupin has benefitted from artificial prices in the sale of the Lupin Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       1970. Lupin’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Lupin Drugs by Humana.

       1971. Humana has conferred upon Lupin an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       1972. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Lupin Drugs.

       1973. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Lupin Drugs, as it is not liable

and would not compensate Humana for the impact of Lupin’s unlawful conduct.

       1974. The economic benefit of overcharges derived by Lupin through charging

supracompetitive and artificially inflated prices for the Lupin Drugs is a direct and proximate result

of Lupin’s unlawful conduct.

       1975. The economic benefits derived by Lupin rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Lupin.

       1976. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Lupin to be permitted to retain any of the overcharges for the Lupin Drugs derived

from Lupin’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.



                                                      473
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 483 of 610
                                REDACTED – PUBLIC VERSION

          1977. Lupin is aware of and appreciates the benefits bestowed upon them by Humana.

          1978. Lupin should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          1979. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Lupin traceable to Humana.

                                     COUNT SEVENTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Lupin and All Other Defendants Under Joint and Several Liability)

          1980. Humana incorporates by reference the preceding allegations.

          1981. Lupin knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Lupin Drugs. Lupin injured Humana through this

conduct.

          1982. But for Lupin’s scheme to inflate the price of the Lupin Drugs, Humana would have

purchased lower-priced Lupin Drugs.

          1983. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Lupin Drugs than it would have paid absent Lupin’s continuing

anticompetitive conduct.

          1984. Humana has purchased substantial amounts of the Lupin Drugs during the relevant

period.

          1985. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Lupin’s conduct violates Sections 1 and 2 of the Sherman Act.

          1986. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects



                                                     474
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 484 of 610
                               REDACTED – PUBLIC VERSION

caused by Lupin’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                     COUNT SEVENTY-SIX

                  VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Mylan and All Other Defendants Under Joint and Several Liability)

        1987. Humana incorporates by reference the preceding allegations.

        1988. Mylan knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Mylan Drugs”). This conspiracy was per se unlawful

price-fixing.

                       Albuterol Sulfate
                       Amiloride HCL/HCTZ
                       Budesonide
                       Buspirone HCL
                       Capecitabine
                       Cimetidine
                       Clonidine TTS
                       Diclofenac Potassium
                       Diltiazem HCL
                       Doxazosin Mesylate
                       Enalapril Maleate
                       Estradiol
                       Fenofibrate
                       Fluoxetine HCL
                       Flurbiprofen
                       Fluvastatin Sodium
                       Glipizide-Metformin
                       Haloperidol
                       Ketoconazole
                       Ketoprofen
                       Ketorolac Tromethamine
                       Loperamide HCL
                       Methotrexate
                       Nadolol
                       Nitrofurantoin MAC
                       Pentoxifylline
                       Prazosin HCL
                       Prochlorperazine


                                                     475
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 485 of 610
                               REDACTED – PUBLIC VERSION


                        Tamoxifen Citrate
                        Tizanidine
                        Tolmetin Sodium
                        Tolterodine
                        Trifluoperazine HCL
                        Valsartan HCTZ

         1989. Mylan has committed at least one overt act to further the conspiracy alleged in this

Complaint. Mylan’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Mylan Drugs throughout the United States.

         1990. The conspiracy realized its intended effect; Mylan has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Mylan

Drugs.

         1991. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Mylan Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Mylan Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Mylan Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         1992. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Mylan Drugs until the market achieves a steady state.

         1993. As a direct and proximate result of Mylan’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Mylan Drugs than it would have

paid in the absence of Mylan’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.




                                                     476
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 486 of 610
                                REDACTED – PUBLIC VERSION

         1994. Mylan is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

         1995. There is no legitimate, non-pretextual, pro-competitive business justification for

Mylan’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         1996. Mylan’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         1997. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Mylan Drugs, or by assignment from its other subsidiaries that

directly purchased the Mylan Drugs during the relevant period.

                                    COUNT SEVENTY-SEVEN

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

           (As to Mylan and All Other Defendants Under Joint and Several Liability)

         1998. Humana incorporates by reference the preceding allegations.

         1999. Mylan knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Mylan Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         2000. Mylan has committed at least one overt act to further the conspiracy alleged in this

Complaint. Mylan’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Mylan Drugs throughout the United States.

         2001. The conspiracy realized its intended effect; Mylan has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Mylan

Drugs.


                                                      477
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 487 of 610
                                  REDACTED – PUBLIC VERSION

        2002. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Mylan Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Mylan Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Mylan Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        2003. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Mylan Drugs until the market achieves a steady state.

        2004. As a direct and proximate result of Mylan’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Mylan Drugs than it would have

paid in the absence of Mylan’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2005. There is no legitimate, non-pretextual, pro-competitive business justification for

Mylan’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2006. Mylan’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        2007. Mylan’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.




                                                        478
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 488 of 610
                      REDACTED – PUBLIC VERSION

     d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.



                                           479
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 489 of 610
                                REDACTED – PUBLIC VERSION

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT SEVENTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

        2008. Humana incorporates by reference the preceding allegations.

        2009. Mylan engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Mylan’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Mylan Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        2010. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Mylan Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Mylan Drugs should have been available, and would have been

available, absent Mylan’s illegal conduct.

        2011. By engaging in the foregoing conduct, Mylan engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:



                                                       480
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 490 of 610
                      REDACTED – PUBLIC VERSION

     a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

     b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.



                                            481
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 491 of 610
                               REDACTED – PUBLIC VERSION

               v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

               w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                   Virginia.

                                   COUNT SEVENTY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

       2012. Humana incorporates by reference the preceding allegations.

       2013. Mylan has benefitted from artificial prices in the sale of the Mylan Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       2014. Mylan’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Mylan Drugs by Humana.

       2015. Humana has conferred upon Mylan an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       2016. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Mylan Drugs.

       2017. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Mylan Drugs, as it is not liable

and would not compensate Humana for the impact of Mylan’s unlawful conduct.




                                                     482
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 492 of 610
                               REDACTED – PUBLIC VERSION

       2018. The economic benefit of overcharges derived by Mylan through charging

supracompetitive and artificially inflated prices for the Mylan Drugs is a direct and proximate result

of Mylan’s unlawful conduct.

       2019. The economic benefits derived by Mylan rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Mylan.

       2020. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Mylan to be permitted to retain any of the overcharges for the Mylan Drugs derived

from Mylan’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       2021. Mylan is aware of and appreciates the benefits bestowed upon them by Humana.

       2022. Mylan should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       2023. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Mylan traceable to Humana.

                                         COUNT EIGHTY

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

          (As to Mylan and All Other Defendants Under Joint and Several Liability)

       2024. Humana incorporates by reference the preceding allegations.

       2025. Mylan knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Mylan Drugs. Mylan injured Humana through

this conduct.




                                                     483
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 493 of 610
                                REDACTED – PUBLIC VERSION

          2026. But for Mylan’s scheme to inflate the price of the Mylan Drugs, Humana would have

purchased lower-priced Mylan Drugs.

          2027. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Mylan Drugs than it would have paid absent Mylan’s continuing

anticompetitive conduct.

          2028. Humana has purchased substantial amounts of the Mylan Drugs during the relevant

period.

          2029. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Mylan’s conduct violates Sections 1 and 2 of the Sherman Act.

          2030. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Mylan’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                      COUNT EIGHTY-ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

              (As to Par and All Other Defendants Under Joint and Several Liability)

          2031. Humana incorporates by reference the preceding allegations.

          2032. Par knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Par Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Budesonide
                         Entecavir
                         Fluoxetine HCL
                         Flutamide
                         Hydroxyurea
                         Labetalol HCL


                                                      484
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 494 of 610
                                 REDACTED – PUBLIC VERSION


                         Methimazole
                         Omega-3-Acid Ethyl Esters

          2033. Par has committed at least one overt act to further the conspiracy alleged in this

Complaint. Par’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Par Drugs throughout the United States.

          2034. The conspiracy realized its intended effect; Par has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Par

Drugs.

          2035. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Par Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Par Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Par Drugs was unlawfully

                      restrained, suppressed, or eliminated.

          2036. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Par Drugs until the market achieves a steady state.

          2037. As a direct and proximate result of Par’s unlawful conduct, Humana has been injured

in its business and property in that it has paid more for the Par Drugs than it would have paid in the

absence of Par’s unlawful conduct. The full amount of such damages is presently unknown and will

be determined after discovery and upon proof at trial.

          2038. Par is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the injuries

and damages caused by its contract, combination, and conspiracy in restraint of trade as alleged

herein.


                                                       485
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 495 of 610
                                REDACTED – PUBLIC VERSION

         2039. There is no legitimate, non-pretextual, pro-competitive business justification for

Par’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

         2040. Par’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

         2041. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Par Drugs, or by assignment from its other subsidiaries that

directly purchased the Par Drugs during the relevant period.

                                     COUNT EIGHTY-TWO

                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                             OF TRADE UNDER STATE LAWS

             (As to Par and All Other Defendants Under Joint and Several Liability)

         2042. Humana incorporates by reference the preceding allegations.

         2043. Par knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Par Drugs in the United States. This conspiracy was

per se unlawful price-fixing.

         2044. Par has committed at least one overt act to further the conspiracy alleged in this

Complaint. Par’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Par Drugs throughout the United States.

         2045. The conspiracy realized its intended effect; Par has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Par

Drugs.

         2046. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                      486
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 496 of 610
                                    REDACTED – PUBLIC VERSION

                    a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                        stabilized prices at supracompetitive levels for the Par Drugs;

                    b. Humana was deprived of the benefits of free and open competition in the sale of

                        the Par Drugs in the United States market; and

                    c. Competition in establishing the prices paid for the Par Drugs was unlawfully

                        restrained, suppressed, or eliminated.

        2047. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Par Drugs until the market achieves a steady state.

        2048. As a direct and proximate result of Par’s unlawful conduct, Humana has been injured

in its business and property in that it has paid more for the Par Drugs than it would have paid in the

absence of Par’s unlawful conduct. The full amount of such damages is presently unknown and will

be determined after discovery and upon proof at trial.

        2049. There is no legitimate, non-pretextual, pro-competitive business justification for

Par’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

        2050. Par’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        2051. Par’s conduct violated the following state antitrust or competition practices laws:

                    a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                    b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                    c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                    d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                        Columbia.

                    e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.



                                                          487
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 497 of 610
                      REDACTED – PUBLIC VERSION

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.




                                           488
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 498 of 610
                                REDACTED – PUBLIC VERSION

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT EIGHTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

            (As to Par and All Other Defendants Under Joint and Several Liability)

        2052. Humana incorporates by reference the preceding allegations.

        2053. Par engaged in unfair competition or unfair, unconscionable, deceptive, or fraudulent

acts or practices in violation of the state consumer protection statutes listed below. As a direct and

proximate result of Par’s anticompetitive, deceptive, unfair, unconscionable, and fraudulent conduct,

Humana was deprived of the opportunity to purchase the Par Drugs at prices restrained by

competition and forced to pay artificially inflated prices.

        2054. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Par Drugs, including by assignment from its subsidiaries, and the value received, given

that more cheaply priced Par Drugs should have been available, and would have been available,

absent Par’s illegal conduct.

        2055. By engaging in the foregoing conduct, Par engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.



                                                       489
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 499 of 610
                      REDACTED – PUBLIC VERSION

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.



                                            490
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 500 of 610
                                REDACTED – PUBLIC VERSION

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                     COUNT EIGHTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

            (As to Par and All Other Defendants Under Joint and Several Liability)

        2056. Humana incorporates by reference the preceding allegations.

        2057. Par has benefitted from artificial prices in the sale of the Par Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        2058. Par’s financial benefit resulting from its unlawful and inequitable acts are traceable to

overpayments for the Par Drugs by Humana.

        2059. Humana has conferred upon Par an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        2060. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Par Drugs.

        2061. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Par Drugs, as it is not liable

and would not compensate Humana for the impact of Par’s unlawful conduct.

        2062. The economic benefit of overcharges derived by Par through charging

supracompetitive and artificially inflated prices for the Par Drugs is a direct and proximate result of

Par’s unlawful conduct.




                                                      491
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 501 of 610
                               REDACTED – PUBLIC VERSION

        2063. The economic benefits derived by Par rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Par.

        2064. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Par to be permitted to retain any of the overcharges for the Par Drugs derived from

Par’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        2065. Par is aware of and appreciates the benefits bestowed upon them by Humana.

        2066. Par should be compelled to disgorge in a common fund for the benefit of Humana

all unlawful or inequitable proceeds it received.

        2067. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Par traceable to Humana.

                                      COUNT EIGHTY-FIVE

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

            (As to Par and All Other Defendants Under Joint and Several Liability)

        2068. Humana incorporates by reference the preceding allegations.

        2069. Par knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Par Drugs. Par injured Humana through this

conduct.

        2070. But for Par’s scheme to inflate the price of the Par Drugs, Humana would have

purchased lower-priced Par Drugs.

        2071. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Par Drugs than it would have paid absent Par’s continuing

anticompetitive conduct.



                                                     492
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 502 of 610
                                REDACTED – PUBLIC VERSION

          2072. Humana has purchased substantial amounts of the Par Drugs during the relevant

period.

          2073. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Par’s conduct violates Sections 1 and 2 of the Sherman Act.

          2074. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Par’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                       COUNT EIGHTY-SIX

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Sandoz and All Other Defendants Under Joint and Several Liability)

          2075. Humana incorporates by reference the preceding allegations.

          2076. Sandoz knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Sandoz Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Amoxicillin/Clavulanate
                         Bumetanide
                         Cefdinir
                         Cefprozil
                         Clemastine Fumarate
                         Dexmethylphenidate HCL ER
                         Diclofenac Potassium
                         Dicloxacillin Sodium
                         Ethinyl Estradiol/Levonorgestrel (Portia and Jolessa)
                         Etodolac
                         Fosinopril HCTZ
                         Haloperidol
                         Isoniazid
                         Hydroxyzine Pamoate
                         Ketoconazole
                         Labetalol HCL


                                                     493
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 503 of 610
                               REDACTED – PUBLIC VERSION


                        Metronidazole
                        Nabumetone
                        Nadolol
                        Penicillin VK
                        Prochlorperazine
                        Ranitidine HCL
                        Temozolomide
                        Tizanidine
                        Tobramycin
                        Trifluoperazine HCL
                        Valsartan HCTZ

         2077. Sandoz has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sandoz’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Sandoz Drugs throughout the United States.

         2078. The conspiracy realized its intended effect; Sandoz has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Sandoz

Drugs.

         2079. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Sandoz Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Sandoz Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Sandoz Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         2080. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Sandoz Drugs until the market achieves a steady state.

         2081. As a direct and proximate result of Sandoz’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Sandoz Drugs than it would have



                                                     494
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 504 of 610
                                REDACTED – PUBLIC VERSION

paid in the absence of Sandoz’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2082. Sandoz is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2083. There is no legitimate, non-pretextual, pro-competitive business justification for

Sandoz’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2084. Sandoz’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        2085. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Sandoz Drugs, or by assignment from its other subsidiaries that

directly purchased the Sandoz Drugs during the relevant period.

                                    COUNT EIGHTY-SEVEN

                  FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                           OF TRADE UNDER STATE LAWS

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

        2086. Humana incorporates by reference the preceding allegations.

        2087. Sandoz knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Sandoz Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

        2088. Sandoz has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sandoz’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Sandoz Drugs throughout the United States.




                                                     495
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 505 of 610
                                  REDACTED – PUBLIC VERSION

         2089. The conspiracy realized its intended effect; Sandoz has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Sandoz

Drugs.

         2090. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Sandoz Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Sandoz Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Sandoz Drugs was unlawfully

                       restrained, suppressed, or eliminated.

         2091. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Sandoz Drugs until the market achieves a steady state.

         2092. As a direct and proximate result of Sandoz’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Sandoz Drugs than it would have

paid in the absence of Sandoz’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

         2093. There is no legitimate, non-pretextual, pro-competitive business justification for

Sandoz’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         2094. Sandoz’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

         2095. Sandoz’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.



                                                        496
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 506 of 610
                      REDACTED – PUBLIC VERSION

     b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

     d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.




                                           497
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 507 of 610
                                REDACTED – PUBLIC VERSION

                v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

                     Dakota.

                w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                     COUNT EIGHTY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

        2096. Humana incorporates by reference the preceding allegations.

        2097. Sandoz engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Sandoz’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Sandoz Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        2098. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Sandoz Drugs, including by assignment from its subsidiaries, and the value received,




                                                       498
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 508 of 610
                                 REDACTED – PUBLIC VERSION

given that more cheaply priced Sandoz Drugs should have been available, and would have been

available, absent Sandoz’s illegal conduct.

        2099. By engaging in the foregoing conduct, Sandoz engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

                l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                     purchases in Minnesota.

                m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

                n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

                o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

                p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

                     Hampshire.

                q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.



                                                       499
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 509 of 610
                                REDACTED – PUBLIC VERSION

               r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

               s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

               t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

               u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

               v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

               w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

               x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

               y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

               z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

               aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                             COUNT I

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

       2100. Humana incorporates by reference the preceding allegations.

       2101. Sandoz has benefitted from artificial prices in the sale of the Sandoz Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       2102. Sandoz’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Sandoz Drugs by Humana.

       2103. Humana has conferred upon Sandoz an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       2104. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Sandoz Drugs.




                                                     500
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 510 of 610
                                REDACTED – PUBLIC VERSION

       2105. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Sandoz Drugs, as it is not

liable and would not compensate Humana for the impact of Sandoz’s unlawful conduct.

       2106. The economic benefit of overcharges derived by Sandoz through charging

supracompetitive and artificially inflated prices for the Sandoz Drugs is a direct and proximate result

of Sandoz’s unlawful conduct.

       2107. The economic benefits derived by Sandoz rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Sandoz.

       2108. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Sandoz to be permitted to retain any of the overcharges for the Sandoz Drugs derived

from Sandoz’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

       2109. Sandoz is aware of and appreciates the benefits bestowed upon them by Humana.

       2110. Sandoz should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       2111. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Sandoz traceable to Humana.

                                        COUNT NINETY

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

          (As to Sandoz and All Other Defendants Under Joint and Several Liability)

       2112. Humana incorporates by reference the preceding allegations.




                                                     501
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 511 of 610
                                REDACTED – PUBLIC VERSION

          2113. Sandoz knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Sandoz Drugs. Sandoz injured Humana through

this conduct.

          2114. But for Sandoz’s scheme to inflate the price of the Sandoz Drugs, Humana would

have purchased lower-priced Sandoz Drugs.

          2115. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Sandoz Drugs than it would have paid absent Sandoz’s continuing

anticompetitive conduct.

          2116. Humana has purchased substantial amounts of the Sandoz Drugs during the relevant

period.

          2117. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Sandoz’s conduct violates Sections 1 and 2 of the Sherman Act.

          2118. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Sandoz’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                      COUNT NINETY-ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

             (As to Sun and All Other Defendants Under Joint and Several Liability)

          2119. Humana incorporates by reference the preceding allegations.

          2120. Sun knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Sun Drugs”). This conspiracy was per se unlawful

price-fixing.



                                                     502
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 512 of 610
                               REDACTED – PUBLIC VERSION


                        Albuterol Sulfate
                        Nimodipine
                        Paromomycin

         2121. Sun has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sun’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Sun Drugs throughout the United States.

         2122. The conspiracy realized its intended effect; Sun has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Sun

Drugs.

         2123. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Sun Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Sun Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Sun Drugs was unlawfully

                    restrained, suppressed, or eliminated.

         2124. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Sun Drugs until the market achieves a steady state.

         2125. As a direct and proximate result of Sun’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Sun Drugs than it would have

paid in the absence of Sun’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.




                                                      503
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 513 of 610
                                 REDACTED – PUBLIC VERSION

          2126. Sun is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the injuries

and damages caused by its contract, combination, and conspiracy in restraint of trade as alleged

herein.

          2127. There is no legitimate, non-pretextual, pro-competitive business justification for

Sun’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

          2128. Sun’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

          2129. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for its direct purchases of its purchases of the Sun Drugs, or by assignment from its other

subsidiaries that directly purchased the Sun Drugs during the relevant period.

                                       COUNT NINETY-TWO

                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                             OF TRADE UNDER STATE LAWS

              (As to Sun and All Other Defendants Under Joint and Several Liability)

          2130. Humana incorporates by reference the preceding allegations.

          2131. Sun knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Sun Drugs in the United States. This conspiracy was

per se unlawful price-fixing.

          2132. Sun has committed at least one overt act to further the conspiracy alleged in this

Complaint. Sun’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Sun Drugs throughout the United States.

          2133. The conspiracy realized its intended effect; Sun has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Sun

Drugs.


                                                       504
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 514 of 610
                                   REDACTED – PUBLIC VERSION

        2134. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                    a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                        stabilized prices at supracompetitive levels for the Sun Drugs;

                    b. Humana was deprived of the benefits of free and open competition in the sale of

                        the Sun Drugs in the United States market; and

                    c. Competition in establishing the prices paid for the Sun Drugs was unlawfully

                        restrained, suppressed, or eliminated.

        2135. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Sun Drugs until the market achieves a steady state.

        2136. As a direct and proximate result of Sun’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Sun Drugs than it would have

paid in the absence of Sun’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2137. There is no legitimate, non-pretextual, pro-competitive business justification for

Sun’s conspiracy that outweighs its harmful effect. Even if there were some conceivable justification,

the conspiracy is broader than necessary to achieve such purpose.

        2138. Sun’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        2139. Sun’s conduct violated the following state antitrust or competition practices laws:

                    a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                    b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                    c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.




                                                         505
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 515 of 610
                      REDACTED – PUBLIC VERSION

     d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.



                                           506
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 516 of 610
                                REDACTED – PUBLIC VERSION

                x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

                y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                    COUNT NINETY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        2140. Humana incorporates by reference the preceding allegations.

        2141. Sun engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Sun’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Sun Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        2142. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Sun Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Sun Drugs should have been available, and would have been

available, absent Sun’s illegal conduct.

        2143. By engaging in the foregoing conduct, Sun engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:



                                                       507
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 517 of 610
                      REDACTED – PUBLIC VERSION

     a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

     b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.



                                            508
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 518 of 610
                                REDACTED – PUBLIC VERSION

                v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

                w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                    COUNT NINETY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        2144. Humana incorporates by reference the preceding allegations.

        2145. Sun has benefitted from artificial prices in the sale of the Sun Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        2146. Sun’s financial benefit resulting from its unlawful and inequitable acts are traceable to

overpayments for the Sun Drugs by Humana.

        2147. Humana has conferred upon Sun an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        2148. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Sun Drugs.

        2149. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Sun Drugs, as it is not liable

and would not compensate Humana for the impact of Sun’s unlawful conduct.




                                                      509
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 519 of 610
                               REDACTED – PUBLIC VERSION

        2150. The economic benefit of overcharges derived by Sun through charging

supracompetitive and artificially inflated prices for the Sun Drugs is a direct and proximate result of

Sun’s unlawful conduct.

        2151. The economic benefits derived by Sun rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Sun.

        2152. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Sun to be permitted to retain any of the overcharges for the Sun Drugs derived from

Sun’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        2153. Sun is aware of and appreciates the benefits bestowed upon them by Humana.

        2154. Sun should be compelled to disgorge in a common fund for the benefit of Humana

all unlawful or inequitable proceeds it received.

        2155. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Sun traceable to Humana.

                                     COUNT NINETY-FIVE

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

            (As to Sun and All Other Defendants Under Joint and Several Liability)

        2156. Humana incorporates by reference the preceding allegations.

        2157. Sun knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Sun Drugs. Sun injured Humana through this

conduct.

        2158. But for Sun’s scheme to inflate the price of the Sun Drugs, Humana would have

purchased lower-priced Sun Drugs.



                                                      510
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 520 of 610
                                REDACTED – PUBLIC VERSION

          2159. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Sun Drugs than it would have paid absent Sun’s continuing

anticompetitive conduct.

          2160. Humana has purchased substantial amounts of the Sun Drugs during the relevant

period.

          2161. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Sun’s conduct violates Sections 1 and 2 of the Sherman Act.

          2162. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Sun’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                       COUNT NINETY-SIX

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

             (As to Taro and All Other Defendants Under Joint and Several Liability)

          2163. Humana incorporates by reference the preceding allegations.

          2164. Taro knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Taro Drugs”). This conspiracy was per se unlawful

price-fixing.

                         Adapalene
                         Carbamazepine
                         Clotrimazole
                         Enalapril Maleate
                         Epitol
                         Etodolac
                         Ketoconazole
                         Nortriptyline HCL
                         Warfarin Sodium



                                                     511
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 521 of 610
                                 REDACTED – PUBLIC VERSION

          2165. Taro has committed at least one overt act to further the conspiracy alleged in this

Complaint. Taro’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Taro Drugs throughout the United States.

          2166. The conspiracy realized its intended effect; Taro has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Taro

Drugs.

          2167. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                     stabilized prices at supracompetitive levels for the Taro Drugs;

                 b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Taro Drugs in the United States market; and

                 c. Competition in establishing the prices paid for the Taro Drugs was unlawfully

                     restrained, suppressed, or eliminated.

          2168. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Taro Drugs until the market achieves a steady state.

          2169. As a direct and proximate result of Taro’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Taro Drugs than it would have

paid in the absence of Taro’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

          2170. Taro is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the injuries

and damages caused by its contract, combination, and conspiracy in restraint of trade as alleged

herein.




                                                       512
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 522 of 610
                                REDACTED – PUBLIC VERSION

         2171. There is no legitimate, non-pretextual, pro-competitive business justification for

Taro’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

         2172. Taro’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

         2173. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Taro Drugs, or by assignment from its other subsidiaries that

directly purchased the Taro Drugs during the relevant period.

                                    COUNT NINETY-SEVEN

                    FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                             OF TRADE UNDER STATE LAWS

            (As to Taro and All Other Defendants Under Joint and Several Liability)

         2174. Humana incorporates by reference the preceding allegations.

         2175. Taro knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Taro Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         2176. Taro has committed at least one overt act to further the conspiracy alleged in this

Complaint. Taro’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Taro Drugs throughout the United States.

         2177. The conspiracy realized its intended effect; Taro has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Taro

Drugs.

         2178. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:




                                                      513
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 523 of 610
                                    REDACTED – PUBLIC VERSION

                    a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                        stabilized prices at supracompetitive levels for the Taro Drugs;

                    b. Humana was deprived of the benefits of free and open competition in the sale of

                        the Taro Drugs in the United States market; and

                    c. Competition in establishing the prices paid for the Taro Drugs was unlawfully

                        restrained, suppressed, or eliminated.

        2179. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Taro Drugs until the market achieves a steady state.

        2180. As a direct and proximate result of Taro’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Taro Drugs than it would have

paid in the absence of Taro’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2181. There is no legitimate, non-pretextual, pro-competitive business justification for

Taro’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2182. Taro’s unlawful conduct as alleged herein poses a significant and continuing threat of

antitrust injury.

        2183. Taro’s conduct violated the following state antitrust or competition practices laws:

                    a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                    b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                    c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                    d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                        Columbia.

                    e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.



                                                          514
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 524 of 610
                      REDACTED – PUBLIC VERSION

     f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

     g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

     h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

     i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

     j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.




                                           515
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 525 of 610
                                REDACTED – PUBLIC VERSION

                z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

                     Dakota.

                aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

                bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

                cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

                dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                                     COUNT NINETY-EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

           (As to Taro and All Other Defendants Under Joint and Several Liability)

        2184. Humana incorporates by reference the preceding allegations.

        2185. Taro engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Taro’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Taro Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        2186. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Taro Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Taro Drugs should have been available, and would have been

available, absent Taro’s illegal conduct.

        2187. By engaging in the foregoing conduct, Taro engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.



                                                       516
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 526 of 610
                      REDACTED – PUBLIC VERSION

     c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

     d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

          Columbia.

     e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

     f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

     g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.



                                            517
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 527 of 610
                                REDACTED – PUBLIC VERSION

                x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

                y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

                z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

                aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

                    Virginia.

                                     COUNT NINETY-NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

           (As to Taro and All Other Defendants Under Joint and Several Liability)

        2188. Humana incorporates by reference the preceding allegations.

        2189. Taro has benefitted from artificial prices in the sale of the Taro Drugs resulting from

the unlawful and inequitable acts alleged in this Complaint.

        2190. Taro’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Taro Drugs by Humana.

        2191. Humana has conferred upon Taro an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        2192. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Taro Drugs.

        2193. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Taro Drugs, as it is not liable

and would not compensate Humana for the impact of Taro’s unlawful conduct.

        2194. The economic benefit of overcharges derived by Taro through charging

supracompetitive and artificially inflated prices for the Taro Drugs is a direct and proximate result of

Taro’s unlawful conduct.




                                                      518
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 528 of 610
                               REDACTED – PUBLIC VERSION

        2195. The economic benefits derived by Taro rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Taro.

        2196. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Taro to be permitted to retain any of the overcharges for the Taro Drugs derived from

Taro’s unfair and unconscionable methods, acts, and trade practices alleged in this Complaint.

        2197. Taro is aware of and appreciates the benefits bestowed upon them by Humana.

        2198. Taro should be compelled to disgorge in a common fund for the benefit of Humana

all unlawful or inequitable proceeds it received.

        2199. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Taro traceable to Humana.

                                    COUNT ONE HUNDRED

    DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
   CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                               ACT

           (As to Taro and All Other Defendants Under Joint and Several Liability)

        2200. Humana incorporates by reference the preceding allegations.

        2201. Taro knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Taro Drugs. Taro injured Humana through this

conduct.

        2202. But for Taro’s scheme to inflate the price of the Taro Drugs, Humana would have

purchased lower-priced Taro Drugs.

        2203. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Taro Drugs than it would have paid absent Taro’s continuing

anticompetitive conduct.



                                                     519
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 529 of 610
                                REDACTED – PUBLIC VERSION

          2204. Humana has purchased substantial amounts of the Taro Drugs during the relevant

period.

          2205. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Taro’s conduct violates Sections 1 and 2 of the Sherman Act.

          2206. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Taro’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                                 COUNT ONE HUNDRED ONE

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

          2207. Humana incorporates by reference the preceding allegations.

          2208. Upsher-Smith knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of at least the drugs listed below in the

United States, in violation of Section 1 of the Sherman Act (the “Upsher-Smith Drug”). This

conspiracy was per se unlawful price-fixing.

                         Oxybutynin Chloride

          2209. Upsher-Smith has committed at least one overt act to further the conspiracy alleged

in this Complaint. Upsher-Smith’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Upsher-Smith Drug throughout the United

States.

          2210. The conspiracy realized its intended effect; Upsher-Smith has benefited, and

continues to benefit, from its anticompetitive agreements which have artificially inflated the prices of

the Upsher-Smith Drug.



                                                      520
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 530 of 610
                                 REDACTED – PUBLIC VERSION

        2211. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Upsher-Smith Drug;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Upsher-Smith Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Upsher-Smith Drug was

                      unlawfully restrained, suppressed, or eliminated.

        2212. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Upsher-Smith Drug until the market achieves a steady state.

        2213. As a direct and proximate result of Upsher-Smith’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Upsher-Smith Drug than it

would have paid in the absence of Upsher-Smith’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        2214. Upsher-Smith is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

the injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2215. There is no legitimate, non-pretextual, pro-competitive business justification for

Upsher-Smith’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2216. Upsher-Smith’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.




                                                       521
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 531 of 610
                                REDACTED – PUBLIC VERSION

        2217. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Upsher-Smith Drug, or by assignment from its other subsidiaries

that directly purchased the Upsher-Smith Drug during the relevant period.

                                COUNT ONE HUNDRED TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

        2218. Humana incorporates by reference the preceding allegations.

        2219. Upsher-Smith knowingly, intentionally, and conspiratorially engaged in

anticompetitive agreements designed to drive up the cost of the Upsher-Smith Drugs in the United

States. This conspiracy was per se unlawful price-fixing.

        2220. Upsher-Smith has committed at least one overt act to further the conspiracy alleged

in this Complaint. Upsher-Smith’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Upsher-Smith Drug throughout the United States.

        2221. The conspiracy realized its intended effect; Upsher-Smith has benefited, and

continues to benefit, from its anticompetitive agreements which has artificially inflated the prices of

the Upsher-Smith Drug.

        2222. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Upsher-Smith Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Upsher-Smith Drug in the United States market; and

                c. Competition in establishing the prices paid for the Upsher-Smith Drug was

                    unlawfully restrained, suppressed, or eliminated.


                                                      522
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 532 of 610
                                   REDACTED – PUBLIC VERSION

        2223. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Upsher-Smith Drug until the market achieves a steady state.

        2224. As a direct and proximate result of Upsher-Smith’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Upsher-Smith Drug than it

would have paid in the absence of Upsher-Smith’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        2225. There is no legitimate, non-pretextual, pro-competitive business justification for

Upsher-Smith’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2226. Upsher-Smith’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2227. Upsher-Smith’s conduct violated the following state antitrust or competition

practices laws:

                  a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                  b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                  c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                  d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                  e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                  f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                  g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                  h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                  i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                  j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.



                                                        523
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 533 of 610
                      REDACTED – PUBLIC VERSION

     k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.



                                           524
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 534 of 610
                                REDACTED – PUBLIC VERSION

                ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                               COUNT ONE HUNDRED THREE

        UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

        2228. Humana incorporates by reference the preceding allegations.

        2229. Upsher-Smith engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Upsher-Smith’s anticompetitive, deceptive, unfair, unconscionable,

and fraudulent conduct, Humana was deprived of the opportunity to purchase the Upsher-Smith

Drug at prices restrained by competition and forced to pay artificially inflated prices.

        2230. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Upsher-Smith Drug, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Upsher-Smith Drug should have been available, and would

have been available, absent Upsher-Smith’s illegal conduct.

        2231. By engaging in the foregoing conduct, Upsher-Smith engaged in unfair competition

or deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.



                                                      525
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 535 of 610
                      REDACTED – PUBLIC VERSION

     h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            526
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 536 of 610
                               REDACTED – PUBLIC VERSION


                               COUNT ONE HUNDRED FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

       2232. Humana incorporates by reference the preceding allegations.

       2233. Upsher-Smith has benefitted from artificial prices in the sale of the Upsher-Smith

Drug resulting from the unlawful and inequitable acts alleged in this Complaint.

       2234. Upsher-Smith’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Upsher-Smith Drug by Humana.

       2235. Humana has conferred upon Upsher-Smith an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

       2236. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Upsher-Smith Drug.

       2237. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Upsher-Smith Drug, as it is

not liable and would not compensate Humana for the impact of Upsher-Smith’s unlawful conduct.

       2238. The economic benefit of overcharges derived by Upsher-Smith through charging

supracompetitive and artificially inflated prices for the Upsher-Smith Drug is a direct and proximate

result of Upsher-Smith’s unlawful conduct.

       2239. The economic benefits derived by Upsher-Smith rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Upsher-Smith.

       2240. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Upsher-Smith to be permitted to retain any of the overcharges for the Upsher-Smith




                                                     527
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 537 of 610
                              REDACTED – PUBLIC VERSION

Drug derived from Upsher-Smith’s unfair and unconscionable methods, acts, and trade practices

alleged in this Complaint.

       2241. Upsher-Smith is aware of and appreciates the benefits bestowed upon them by

Humana.

       2242. Upsher-Smith should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       2243. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Upsher-Smith traceable to Humana.

                               COUNT ONE HUNDRED FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

      (As to Upsher-Smith and All Other Defendants Under Joint and Several Liability)

       2244. Humana incorporates by reference the preceding allegations.

       2245. Upsher-Smith knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Upsher-Smith Drug. Upsher-

Smith injured Humana through this conduct.

       2246. But for Upsher-Smith’s scheme to inflate the price of the Upsher-Smith Drug,

Humana would have purchased lower-priced Upsher-Smith Drug.

       2247. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Upsher-Smith Drug than it would have paid absent Upsher-Smith’s

continuing anticompetitive conduct.

       2248. Humana has purchased substantial amounts of the Upsher-Smith Drug during the

relevant period.




                                                    528
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 538 of 610
                               REDACTED – PUBLIC VERSION

        2249. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Upsher-Smith’s conduct violates Sections 1 and 2 of the Sherman

Act.

        2250. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Upsher-Smith’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                 COUNT ONE HUNDRED SIX

                  VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Valeant and All Other Defendants Under Joint and Several Liability)

        2251. Humana incorporates by reference the preceding allegations.

        2252. Valeant knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Valeant Drug”). This conspiracy was per se unlawful

price-fixing.

                        Metronidazole

        2253. Valeant has committed at least one overt act to further the conspiracy alleged in this

Complaint. Valeant’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Valeant Drug throughout the United States.

        2254. The conspiracy realized its intended effect; Valeant has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Valeant

Drug.

        2255. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:



                                                      529
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 539 of 610
                                  REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Valeant Drug;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Valeant Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Valeant Drug was unlawfully

                       restrained, suppressed, or eliminated.

        2256. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Valeant Drug until the market achieves a steady state.

        2257. As a direct and proximate result of Valeant’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Valeant Drug than it would have

paid in the absence of Valeant’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2258. Valeant is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2259. There is no legitimate, non-pretextual, pro-competitive business justification for

Valeant’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2260. Valeant’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        2261. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Valeant Drug, or by assignment from its other subsidiaries that

directly purchased the Valeant Drug during the relevant period.




                                                        530
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 540 of 610
                                REDACTED – PUBLIC VERSION

                               COUNT ONE HUNDRED SEVEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

          (As to Valeant and All Other Defendants Under Joint and Several Liability)

        2262. Humana incorporates by reference the preceding allegations.

        2263. Valeant knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Valeant Drug in the United States. This conspiracy

was per se unlawful price-fixing.

        2264. Valeant has committed at least one overt act to further the conspiracy alleged in this

Complaint. Valeant’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Valeant Drug throughout the United States.

        2265. The conspiracy realized its intended effect; Valeant has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Valeant

Drug.

        2266. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Valeant Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Valeant Drug in the United States market; and

                c. Competition in establishing the prices paid for the Valeant Drug was unlawfully

                    restrained, suppressed, or eliminated.

        2267. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Valeant Drug until the market achieves a steady state.




                                                      531
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 541 of 610
                                   REDACTED – PUBLIC VERSION

        2268. As a direct and proximate result of Valeant’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Valeant Drug than it would have

paid in the absence of Valeant’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2269. There is no legitimate, non-pretextual, pro-competitive business justification for

Valeant’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2270. Valeant’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        2271. Valeant’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.    Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.




                                                        532
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 542 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           533
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 543 of 610
                                REDACTED – PUBLIC VERSION

                                COUNT ONE HUNDRED EIGHT

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Valeant and All Other Defendants Under Joint and Several Liability)

        2272. Humana incorporates by reference the preceding allegations.

        2273. Valeant engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Valeant’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Valeant Drug at

prices restrained by competition and forced to pay artificially inflated prices.

        2274. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Valeant Drug, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Valeant Drug should have been available, and would have been

available, absent Valeant’s illegal conduct.

        2275. By engaging in the foregoing conduct, Valeant engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       534
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 544 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            535
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 545 of 610
                                 REDACTED – PUBLIC VERSION


                                 COUNT ONE HUNDRED NINE

                       UNJUST ENRICHMENT UNDER STATE LAW

         (As to Valeant and All Other Defendants Under Joint and Several Liability)

        2276. Humana incorporates by reference the preceding allegations.

        2277. Valeant has benefitted from artificial prices in the sale of the Valeant Drug resulting

from the unlawful and inequitable acts alleged in this Complaint.

        2278. Valeant’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Valeant Drug by Humana.

        2279. Humana has conferred upon Valeant an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        2280. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Valeant Drug.

        2281. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Valeant Drug, as it is not liable

and would not compensate Humana for the impact of Valeant’s unlawful conduct.

        2282. The economic benefit of overcharges derived by Valeant through charging

supracompetitive and artificially inflated prices for the Valeant Drug is a direct and proximate result

of Valeant’s unlawful conduct.

        2283. The economic benefits derived by Valeant rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Valeant.

        2284. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Valeant to be permitted to retain any of the overcharges for the Valeant Drug derived




                                                      536
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 546 of 610
                                REDACTED – PUBLIC VERSION

from Valeant’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          2285. Valeant is aware of and appreciates the benefits bestowed upon them by Humana.

          2286. Valeant should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          2287. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Valeant traceable to Humana.

                                 COUNT ONE HUNDRED TEN

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

           (As to Valeant and All Other Defendants Under Joint and Several Liability)

          2288. Humana incorporates by reference the preceding allegations.

          2289. Valeant knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Valeant Drug. Valeant injured Humana through

this conduct.

          2290. But for Valeant’s scheme to inflate the price of the Valeant Drug, Humana would

have purchased lower-priced Valeant Drug.

          2291. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Valeant Drug than it would have paid absent Valeant’s continuing

anticompetitive conduct.

          2292. Humana has purchased substantial amounts of the Valeant Drug during the relevant

period.

          2293. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Valeant’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     537
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 547 of 610
                                 REDACTED – PUBLIC VERSION

          2294. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Valeant’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                               COUNT ONE HUNDRED ELEVEN

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Versapharm and All Other Defendants Under Joint and Several Liability)

          2295. Humana incorporates by reference the preceding allegations.

          2296. Versapharm knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Versapharm Drug”). This conspiracy was per se

unlawful price-fixing.

                         Ethosuximide

          2297. Versapharm has committed at least one overt act to further the conspiracy alleged in

this Complaint. Versapharm’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Versapharm Drug throughout the United

States.

          2298. The conspiracy realized its intended effect; Versapharm has benefited, and continues

to benefit, from its anticompetitive agreements which have artificially inflated the prices of the

Versapharm Drug.

          2299. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Versapharm Drug;



                                                       538
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 548 of 610
                                REDACTED – PUBLIC VERSION

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                     the Versapharm Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Versapharm Drug was

                     unlawfully restrained, suppressed, or eliminated.

        2300. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Versapharm Drug until the market achieves a steady state.

        2301. As a direct and proximate result of Versapharm’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Versapharm Drug than it

would have paid in the absence of Versapharm’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        2302. Versapharm is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2303. There is no legitimate, non-pretextual, pro-competitive business justification for

Versapharm’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2304. Versapharm’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2305. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Versapharm Drug, or by assignment from its other subsidiaries

that directly purchased the Versapharm Drug during the relevant period.




                                                      539
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 549 of 610
                               REDACTED – PUBLIC VERSION

                              COUNT ONE HUNDRED TWELVE

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

        2306. Humana incorporates by reference the preceding allegations.

        2307. Versapharm knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Versapharm Drug in the United States. This

conspiracy was per se unlawful price-fixing.

        2308. Versapharm has committed at least one overt act to further the conspiracy alleged in

this Complaint. Versapharm’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Versapharm Drug throughout the United States.

        2309. The conspiracy realized its intended effect; Versapharm has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Versapharm Drug.

        2310. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Versapharm Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Versapharm Drug in the United States market; and

                c. Competition in establishing the prices paid for the Versapharm Drug was

                    unlawfully restrained, suppressed, or eliminated.

        2311. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Versapharm Drug until the market achieves a steady state.




                                                      540
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 550 of 610
                                  REDACTED – PUBLIC VERSION

        2312. As a direct and proximate result of Versapharm’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Versapharm Drug than it

would have paid in the absence of Versapharm’s unlawful conduct. The full amount of such

damages is presently unknown and will be determined after discovery and upon proof at trial.

        2313. There is no legitimate, non-pretextual, pro-competitive business justification for

Versapharm’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2314. Versapharm’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2315. Versapharm’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.



                                                       541
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 551 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           542
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 552 of 610
                                REDACTED – PUBLIC VERSION

                                              COUNT II

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

        2316. Humana incorporates by reference the preceding allegations.

        2317. Versapharm engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Versapharm’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Versapharm Drug at

prices restrained by competition and forced to pay artificially inflated prices.

        2318. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Versapharm Drug, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Versapharm Drug should have been available, and would

have been available, absent Versapharm’s illegal conduct.

        2319. By engaging in the foregoing conduct, Versapharm engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       543
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 553 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            544
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 554 of 610
                               REDACTED – PUBLIC VERSION


                                            COUNT III

                       UNJUST ENRICHMENT UNDER STATE LAW

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

       2320. Humana incorporates by reference the preceding allegations.

       2321. Versapharm has benefitted from artificial prices in the sale of the Versapharm Drug

resulting from the unlawful and inequitable acts alleged in this Complaint.

       2322. Versapharm’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Versapharm Drug by Humana.

       2323. Humana has conferred upon Versapharm an economic benefit, profits from

unlawful overcharges, to the economic detriment of Humana.

       2324. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Versapharm Drug.

       2325. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Versapharm Drug, as it is not

liable and would not compensate Humana for the impact of Versapharm’s unlawful conduct.

       2326. The economic benefit of overcharges derived by Versapharm through charging

supracompetitive and artificially inflated prices for the Versapharm Drug is a direct and proximate

result of Versapharm’s unlawful conduct.

       2327. The economic benefits derived by Versapharm rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the relevant period, benefiting Versapharm.

       2328. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Versapharm to be permitted to retain any of the overcharges for the Versapharm Drug




                                                     545
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 555 of 610
                              REDACTED – PUBLIC VERSION

derived from Versapharm’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       2329. Versapharm is aware of and appreciates the benefits bestowed upon them by

Humana.

       2330. Versapharm should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       2331. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Versapharm traceable to Humana.

                            COUNT ONE HUNDRED FIFTEEN

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Versapharm and All Other Defendants Under Joint and Several Liability)

       2332. Humana incorporates by reference the preceding allegations.

       2333. Versapharm knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Versapharm Drug. Versapharm

injured Humana through this conduct.

       2334. But for Versapharm’s scheme to inflate the price of the Versapharm Drug, Humana

would have purchased lower-priced Versapharm Drug.

       2335. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Versapharm Drug than it would have paid absent Versapharm’s

continuing anticompetitive conduct.

       2336. Humana has purchased substantial amounts of the Versapharm Drug during the

relevant period.




                                                    546
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 556 of 610
                                REDACTED – PUBLIC VERSION

          2337. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Versapharm’s conduct violates Sections 1 and 2 of the Sherman Act.

          2338. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Versapharm’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                                             COUNT IV

                    VIOLATION OF SECTION 1 OF THE SHERMAN ACT

          (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

          2339. Humana incorporates by reference the preceding allegations.

          2340. Wockhardt knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Wockhardt Drug”). This conspiracy was per se

unlawful price-fixing.

                         Enalapril Maleate

          2341. Wockhardt has committed at least one overt act to further the conspiracy alleged in

this Complaint. Wockhardt’s anticompetitive acts had a substantial and foreseeable effect on

interstate commerce by raising and fixing prices of the Wockhardt Drug throughout the United

States.

          2342. The conspiracy realized its intended effect; Wockhardt has benefited, and continues

to benefit, from its anticompetitive agreements which have artificially inflated the prices of the

Wockhardt Drug.

          2343. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:



                                                      547
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 557 of 610
                                 REDACTED – PUBLIC VERSION

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                      stabilized prices at supracompetitive levels for the Wockhardt Drug;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                      the Wockhardt Drug in the United States market; and

                  c. Competition in establishing the prices paid for the Wockhardt Drug was

                      unlawfully restrained, suppressed, or eliminated.

        2344. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Wockhardt Drug until the market achieves a steady state.

        2345. As a direct and proximate result of Wockhardt’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Wockhardt Drug than it

would have paid in the absence of Wockhardt’s unlawful conduct. The full amount of such damages

is presently unknown and will be determined after discovery and upon proof at trial.

        2346. Wockhardt is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2347. There is no legitimate, non-pretextual, pro-competitive business justification for

Wockhardt’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2348. Wockhardt’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2349. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Wockhardt Drug, or by assignment from its other subsidiaries that

directly purchased the Wockhardt Drug during the relevant period.




                                                       548
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 558 of 610
                               REDACTED – PUBLIC VERSION

                           COUNT ONE HUNDRED SEVENTEEN

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

        (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

        2350. Humana incorporates by reference the preceding allegations.

        2351. Wockhardt knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Wockhardt Drug in the United States. This

conspiracy was per se unlawful price-fixing.

        2352. Wockhardt has committed at least one overt act to further the conspiracy alleged in

this Complaint. Wockhardt’s anticompetitive acts had a substantial and foreseeable effect on

commerce by raising and fixing prices of the Wockhardt Drug throughout the United States.

        2353. The conspiracy realized its intended effect; Wockhardt has benefited, and continues

to benefit, from its anticompetitive agreements which has artificially inflated the prices of the

Wockhardt Drug.

        2354. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Wockhardt Drug;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Wockhardt Drug in the United States market; and

                c. Competition in establishing the prices paid for the Wockhardt Drug was

                    unlawfully restrained, suppressed, or eliminated.

        2355. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Wockhardt Drug until the market achieves a steady state.




                                                      549
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 559 of 610
                                  REDACTED – PUBLIC VERSION

        2356. As a direct and proximate result of Wockhardt’s unlawful conduct, Humana has

been injured in its business and property in that it has paid more for the Wockhardt Drug than it

would have paid in the absence of Wockhardt’s unlawful conduct. The full amount of such damages

is presently unknown and will be determined after discovery and upon proof at trial.

        2357. There is no legitimate, non-pretextual, pro-competitive business justification for

Wockhardt’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2358. Wockhardt’s unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2359. Wockhardt’s conduct violated the following state antitrust or competition practices

laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.



                                                       550
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 560 of 610
                      REDACTED – PUBLIC VERSION

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.




                                           551
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 561 of 610
                                REDACTED – PUBLIC VERSION

                            COUNT ONE HUNDRED EIGHTEEN

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

        (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

        2360. Humana incorporates by reference the preceding allegations.

        2361. Wockhardt engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Wockhardt’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Wockhardt Drug at

prices restrained by competition and forced to pay artificially inflated prices.

        2362. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Wockhardt Drug, including by assignment from its subsidiaries, and the value

received, given that more cheaply priced Wockhardt Drug should have been available, and would

have been available, absent Wockhardt’s illegal conduct.

        2363. By engaging in the foregoing conduct, Wockhardt engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       552
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 562 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            553
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 563 of 610
                               REDACTED – PUBLIC VERSION


                           COUNT ONE HUNDRED NINETEEN

                       UNJUST ENRICHMENT UNDER STATE LAW

       (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

       2364. Humana incorporates by reference the preceding allegations.

       2365. Wockhardt has benefitted from artificial prices in the sale of the Wockhardt Drug

resulting from the unlawful and inequitable acts alleged in this Complaint.

       2366. Wockhardt’s financial benefit resulting from its unlawful and inequitable acts are

traceable to overpayments for the Wockhardt Drug by Humana.

       2367. Humana has conferred upon Wockhardt an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       2368. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Wockhardt Drug.

       2369. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Wockhardt Drug, as it is not

liable and would not compensate Humana for the impact of Wockhardt’s unlawful conduct.

       2370. The economic benefit of overcharges derived by Wockhardt through charging

supracompetitive and artificially inflated prices for the Wockhardt Drug is a direct and proximate

result of Wockhardt’s unlawful conduct.

       2371. The economic benefits derived by Wockhardt rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Wockhardt.

       2372. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Wockhardt to be permitted to retain any of the overcharges for the Wockhardt Drug




                                                     554
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 564 of 610
                              REDACTED – PUBLIC VERSION

derived from Wockhardt’s unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

       2373. Wockhardt is aware of and appreciates the benefits bestowed upon them by

Humana.

       2374. Wockhardt should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

       2375. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Wockhardt traceable to Humana.

                            COUNT ONE HUNDRED TWENTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

       (As to Wockhardt and All Other Defendants Under Joint and Several Liability)

       2376. Humana incorporates by reference the preceding allegations.

       2377. Wockhardt knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Wockhardt Drug. Wockhardt injured Humana

through this conduct.

       2378. But for Wockhardt’s scheme to inflate the price of the Wockhardt Drug, Humana

would have purchased lower-priced Wockhardt Drug.

       2379. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Wockhardt Drug than it would have paid absent Wockhardt’s

continuing anticompetitive conduct.

       2380. Humana has purchased substantial amounts of the Wockhardt Drug during the

relevant period.




                                                    555
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 565 of 610
                               REDACTED – PUBLIC VERSION

         2381. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Wockhardt’s conduct violates Sections 1 and 2 of the Sherman Act.

         2382. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Wockhardt’s unlawful conduct, and other relief to assure that similar anticompetitive

conduct does not recur.

                          COUNT ONE HUNDRED TWENTY-ONE

                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT

           (As to Zydus and All Other Defendants Under Joint and Several Liability)

         2383. Humana incorporates by reference the preceding allegations.

         2384. Zydus knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of at least the drugs listed below in the United States, in

violation of Section 1 of the Sherman Act (the “Zydus Drugs”). This conspiracy was per se unlawful

price-fixing.

                        Clarithromycin ER
                        Etodolac
                        Fenofibrate
                        Niacin ER
                        Paricalcitol
                        Topiramate Sprinkle
                        Warfarin Sodium

         2385. Zydus has committed at least one overt act to further the conspiracy alleged in this

Complaint. Zydus’s anticompetitive acts had a substantial and foreseeable effect on interstate

commerce by raising and fixing prices of the Zydus Drugs throughout the United States.

         2386. The conspiracy realized its intended effect; Zydus has benefited, and continues to

benefit, from its anticompetitive agreements which have artificially inflated the prices of the Zydus

Drugs.



                                                     556
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 566 of 610
                                  REDACTED – PUBLIC VERSION

        2387. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                       stabilized prices at supracompetitive levels for the Zydus Drugs;

                  b. Humana was deprived of the benefits of free and open competition in the sale of

                       the Zydus Drugs in the United States market; and

                  c. Competition in establishing the prices paid for the Zydus Drugs was unlawfully

                       restrained, suppressed, or eliminated.

        2388. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Zydus Drugs until the market achieves a steady state.

        2389. As a direct and proximate result of Zydus’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Zydus Drugs than it would have

paid in the absence of Zydus’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2390. Zydus is per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for the

injuries and damages caused by its contract, combination, and conspiracy in restraint of trade as

alleged herein.

        2391. There is no legitimate, non-pretextual, pro-competitive business justification for

Zydus’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2392. Zydus’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.




                                                        557
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 567 of 610
                                REDACTED – PUBLIC VERSION

         2393. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of the Zydus Drugs, or by assignment from its other subsidiaries that

directly purchased the Zydus Drugs during the relevant period.

                          COUNT ONE HUNDRED TWENTY-TWO

                FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                         OF TRADE UNDER STATE LAWS

           (As to Zydus and All Other Defendants Under Joint and Several Liability)

         2394. Humana incorporates by reference the preceding allegations.

         2395. Zydus knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Zydus Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

         2396. Zydus has committed at least one overt act to further the conspiracy alleged in this

Complaint. Zydus’s anticompetitive acts had a substantial and foreseeable effect on commerce by

raising and fixing prices of the Zydus Drugs throughout the United States.

         2397. The conspiracy realized its intended effect; Zydus has benefited, and continues to

benefit, from its anticompetitive agreements which has artificially inflated the prices of the Zydus

Drugs.

         2398. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                a. Humana has paid, and continues to pay, artificially inflated, fixed, maintained, or

                    stabilized prices at supracompetitive levels for the Zydus Drugs;

                b. Humana was deprived of the benefits of free and open competition in the sale of

                    the Zydus Drugs in the United States market; and

                c. Competition in establishing the prices paid for the Zydus Drugs was unlawfully

                    restrained, suppressed, or eliminated.


                                                      558
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 568 of 610
                                   REDACTED – PUBLIC VERSION

        2399. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Zydus Drugs until the market achieves a steady state.

        2400. As a direct and proximate result of Zydus’s unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Zydus Drugs than it would have

paid in the absence of Zydus’s unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2401. There is no legitimate, non-pretextual, pro-competitive business justification for

Zydus’s conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2402. Zydus’s unlawful conduct as alleged herein poses a significant and continuing threat

of antitrust injury.

        2403. Zydus’s conduct violated the following state antitrust or competition practices laws:

                 a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                       Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.    Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.    Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.



                                                        559
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 569 of 610
                      REDACTED – PUBLIC VERSION

     l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

     m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

          Michigan.

     n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

     p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

     q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

     r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

     s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

     t.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

     u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

     v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

          Dakota.

     w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

     x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

     y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

     z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

          Dakota.

     aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

     bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

     cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

     dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

     ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.



                                           560
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 570 of 610
                                REDACTED – PUBLIC VERSION

                        COUNT ONE HUNDRED TWENTY-THREE

         UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW

          (As to Zydus and All Other Defendants Under Joint and Several Liability)

        2404. Humana incorporates by reference the preceding allegations.

        2405. Zydus engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Zydus’s anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Zydus Drugs at prices

restrained by competition and forced to pay artificially inflated prices.

        2406. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Zydus Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced Zydus Drugs should have been available, and would have been

available, absent Zydus’s illegal conduct.

        2407. By engaging in the foregoing conduct, Zydus engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                    Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.



                                                       561
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 571 of 610
                      REDACTED – PUBLIC VERSION

     i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

     j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

     k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.

     l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

          purchases in Minnesota.

     m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

     n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

     o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

     p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

          Hampshire.

     q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

     r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

     s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

     t.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

     u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

     v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

     w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

     x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

     y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

     z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

     aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

          Virginia.




                                            562
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 572 of 610
                               REDACTED – PUBLIC VERSION


                         COUNT ONE HUNDRED TWENTY-FOUR

                       UNJUST ENRICHMENT UNDER STATE LAW

          (As to Zydus and All Other Defendants Under Joint and Several Liability)

       2408. Humana incorporates by reference the preceding allegations.

       2409. Zydus has benefitted from artificial prices in the sale of the Zydus Drugs resulting

from the unlawful and inequitable acts alleged in this Complaint.

       2410. Zydus’s financial benefit resulting from its unlawful and inequitable acts are traceable

to overpayments for the Zydus Drugs by Humana.

       2411. Humana has conferred upon Zydus an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

       2412. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Zydus Drugs.

       2413. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Zydus Drugs, as it is not liable

and would not compensate Humana for the impact of Zydus’s unlawful conduct.

       2414. The economic benefit of overcharges derived by Zydus through charging

supracompetitive and artificially inflated prices for the Zydus Drugs is a direct and proximate result

of Zydus’s unlawful conduct.

       2415. The economic benefits derived by Zydus rightfully belong to Humana, as it paid

anticompetitive and monopolistic prices during the relevant period, benefiting Zydus.

       2416. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Zydus to be permitted to retain any of the overcharges for the Zydus Drugs derived




                                                     563
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 573 of 610
                                REDACTED – PUBLIC VERSION

from Zydus’s unfair and unconscionable methods, acts, and trade practices alleged in this

Complaint.

          2417. Zydus is aware of and appreciates the benefits bestowed upon them by Humana.

          2418. Zydus should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds it received.

          2419. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Zydus traceable to Humana.

                           COUNT ONE HUNDRED TWENTY-FIVE

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                              ACT

            (As to Zydus and All Other Defendants Under Joint and Several Liability)

          2420. Humana incorporates by reference the preceding allegations.

          2421. Zydus knowingly, intentionally, and cooperatively engaged in an anticompetitive

scheme designed to artificially inflate prices of the Zydus Drugs. Zydus injured Humana through

this conduct.

          2422. But for Zydus’s scheme to inflate the price of the Zydus Drugs, Humana would have

purchased lower-priced Zydus Drugs.

          2423. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Zydus Drugs than it would have paid absent Zydus’s continuing

anticompetitive conduct.

          2424. Humana has purchased substantial amounts of the Zydus Drugs during the relevant

period.

          2425. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Zydus’s conduct violates Sections 1 and 2 of the Sherman Act.



                                                     564
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 574 of 610
                               REDACTED – PUBLIC VERSION

        2426. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects

caused by Zydus’s unlawful conduct, and other relief to assure that similar anticompetitive conduct

does not recur.

                           COUNT ONE HUNDRED TWENTY-SIX

   VIOLATION OF SECTION 1 OF THE SHERMAN ACT (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

        2427. Humana incorporates by reference the preceding allegations.

        2428. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Subject Drugs in the United States, in violation of

Section 1 of the Sherman Act. This conspiracy was per se unlawful price-fixing.

        2429. Each of the Defendants has committed at least one overt act to further the

conspiracy alleged in this Complaint. Defendants’ anticompetitive acts had a substantial and

foreseeable effect on interstate commerce by raising and fixing the Subject Drugs prices throughout

the United States.

        2430. The conspiracy realized its intended effect; Defendants have benefited, and continue

to benefit, from their anticompetitive agreements which have artificially inflated the prices of the

Subject Drugs.

        2431. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                  a.    Humana has paid, and continues to pay, artificially inflated, fixed, maintained,

        or stabilized prices at supracompetitive levels for the Subject Drugs;

                  b.    Humana was deprived of the benefits of free and open competition in the

        sale of the Subject Drugs in the United States market; and



                                                      565
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 575 of 610
                                REDACTED – PUBLIC VERSION

                 c.      Competition in establishing the prices paid for the Subject Drugs was

        unlawfully restrained, suppressed, or eliminated.

        2432. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Subject Drugs until the market achieves a steady state.

        2433. As a direct and proximate result of Defendants’ unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Subject Drugs than it would have

paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.

        2434. Defendants are per se liable under Section 1 of the Sherman Act, 15 U.S.C. § 1, for

the injuries and damages caused by their contract, combination, and conspiracy in restraint of trade

as alleged herein.

        2435. There is no legitimate, non-pretextual, pro-competitive business justification for

Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2436. Defendants’ unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2437. Humana seeks treble damages under Section 4 of the Clayton Act, 15 U.S.C. § 15,

for HPI’s direct purchases of generic the Subject Drugs, or by assignment from its other subsidiaries

that directly purchased generic the Subject Drugs during the relevant periods.

                          COUNT ONE HUNDRED TWENTY-SEVEN

                 FOR CONSPIRACY AND COMBINATION IN RESTRAINT
                 OF TRADE UNDER STATE LAWS (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

        2438. Humana incorporates by reference the preceding allegations.




                                                      566
          Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 576 of 610
                                 REDACTED – PUBLIC VERSION

          2439. Defendants knowingly, intentionally, and conspiratorially engaged in anticompetitive

agreements designed to drive up the cost of the Subject Drugs in the United States. This conspiracy

was per se unlawful price-fixing.

          2440. Each of the Defendants has committed at least one overt act to further the

conspiracy alleged in this Complaint. Defendants’ anticompetitive acts had a substantial and

foreseeable effect on commerce by raising and fixing Subject Drug prices throughout the United

States.

          2441. The conspiracy realized its intended effect; Defendants have benefited, and continue

to benefit, from their anticompetitive agreements which have artificially inflated the prices of the

Subject Drugs.

          2442. The contract, combination, or conspiracy had the following direct, substantial, and

reasonably foreseeable effects on United States commerce:

                 a.      Humana has paid, and continues to pay, artificially inflated, fixed, maintained,

          or stabilized prices at supracompetitive levels for the Subject Drugs;

                 b.      Humana was deprived of the benefits of free and open competition in the

          sale of the Subject Drugs in the United States market; and

                 c.      Competition in establishing the prices paid for the Subject Drugs was

          unlawfully restrained, suppressed, or eliminated.

          2443. Even after free and open competition begins, Humana will continue to pay

supracompetitive prices for the Subject Drugs until the market achieves a steady state.

          2444. As a direct and proximate result of Defendants’ unlawful conduct, Humana has been

injured in its business and property in that it has paid more for the Subject Drugs than it would have

paid in the absence of Defendants’ unlawful conduct. The full amount of such damages is presently

unknown and will be determined after discovery and upon proof at trial.



                                                        567
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 577 of 610
                                  REDACTED – PUBLIC VERSION

        2445. There is no legitimate, non-pretextual, pro-competitive business justification for

Defendants’ conspiracy that outweighs its harmful effect. Even if there were some conceivable

justification, the conspiracy is broader than necessary to achieve such purpose.

        2446. Defendants’ unlawful conduct as alleged herein poses a significant and continuing

threat of antitrust injury.

        2447. Defendants’ conduct violated the following state antitrust or competition practices

laws:

             a. Arizona Rev. Stat. §§ 44-1402, et seq., with respect to purchases in Arizona.

                 b. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                 c. Conn. Gen. Stat. §§ 35-24, et seq., with respect to purchases in Connecticut.

                 d. D.C. Code §§ 28-4503, et seq., with respect to purchases in the District of

                      Columbia.

                 e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                 f. Hawaii Code §§ 480, et seq., with respect to purchases in Hawaii.

                 g. 740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases in Illinois.

                 h. Iowa Code §§ 553.5 et seq., with respect to purchases in Iowa.

                 i.   Kansas Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas.

                 j.   Md. Comm. L. §§ 11-201, et seq., with respect to purchases in Maryland.

                 k. Mass. Gen. L. Ch. 93A, et seq., with respect to purchases in Massachusetts.

                 l.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases in Maine.

                 m. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

                      Michigan.

                 n. Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to

                      purchases in Minnesota.



                                                       568
 Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 578 of 610
                       REDACTED – PUBLIC VERSION

        o. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi.

        p. Mo. Rev. Stat. §§ 416.011, et seq., with respect to purchases in Missouri.

        q. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases in Nebraska.

        r. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in Nevada.

        s. N.H. Rev. Stat. Ann. §§ 356.11, with respect to purchases in New Hampshire.

        t. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico.

        u. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina.

        v. N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases in North

             Dakota.

        w. Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases in Oregon.

        x. 10 L.P.R.A. §§ 260, et seq., with respect to purchases in Puerto Rico.

        y. R.I. Gen. Laws §§ 6-36-1 et seq., with respect to purchases in Rhode Island.

        z.   S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

             Dakota.

        aa. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in Tennessee.

        bb. Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases in Utah.

        cc. Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont.

        dd. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia.

        ee. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin.

                COUNT ONE HUNDRED TWENTY-EIGHT

UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER STATE LAW (ALL
                     SUBJECT DRUGS)

                               (As to All Defendants)

 2448. Humana incorporates by reference the preceding allegations.




                                              569
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 579 of 610
                                 REDACTED – PUBLIC VERSION

        2449. Defendants engaged in unfair competition or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection statutes listed below. As a

direct and proximate result of Defendants’ anticompetitive, deceptive, unfair, unconscionable, and

fraudulent conduct, Humana was deprived of the opportunity to purchase the Subject Drugs at

prices restrained by competition and forced to pay artificially inflated prices.

        2450. There was and is a gross disparity between the price that Humana paid and continues

to pay for the Subject Drugs, including by assignment from its subsidiaries, and the value received,

given that more cheaply priced generic drugs should have been available, and would have been

available, absent Defendants’ illegal conduct.

        2451. By engaging in the foregoing conduct, Defendants engaged in unfair competition or

deceptive acts and practices in violation of the following state laws:

                a. Ark. Code §§ 4-88-101, et seq., with respect to purchases in Arkansas.

                b. Ariz. Code §§ 44-1255, et seq., with respect to purchases in Arizona.

                c. Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases in California.

                d. D.C. Code §§ 28-3901, et seq., with respect to the purchases in the District of

                     Columbia.

                e. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida.

                f. Kan. Stat. §§ 50-623, et seq., with respect to the purchases in Kansas.

                g. Idaho Code §§ 48-601, et seq., with respect to the purchases in Idaho.

                h. 815 ILCS §§ 505/1, et seq., with respect to the purchases in Illinois.

                i.   5 Me. Rev. Stat. §§ 207, et seq., with respect to the purchases in Maine.

                j.   Mass. Ann. Laws ch. 93A, et seq., with respect to purchases in Massachusetts.

                k. Mich. Stat. §§ 445.901, et seq., with respect to purchases in Michigan.




                                                       570
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 580 of 610
                        REDACTED – PUBLIC VERSION

       l.   Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31, et seq., with respect to

            purchases in Minnesota.

       m. Missouri Stat. §§ 407.010, et seq., with respect to purchases in Missouri.

       n. Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases in Nebraska.

       o. Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases in Nevada.

       p. N.H. Rev. Stat. §§ 358-A: 1, et seq., with respect to purchases in New

            Hampshire.

       q. N.M. Stat. §§ 57-12-1, et seq., with respect to purchases in New Mexico.

       r. N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases in New York.

       s. N.C. Gen. Stat. §§ 75-1.2, et seq., with respect to purchases in North Carolina.

       t. Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases in Oregon.

       u. 73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases in Pennsylvania.

       v. R.I. Gen. Laws §§ 6-13.1-1, et seq., with respect to purchases in Rhode Island.

       w. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases in South Dakota.

       x. Tenn. Code §§ 47-18-101, et seq., with respect to purchases in Tennessee.

       y. Utah Code §§ 13-11-1, et seq., with respect to purchases in Utah.

       z. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases in Virginia.

       aa. West Virginia Code §§ 46A-6-101, et seq., with respect to purchases in West

            Virginia.

                 COUNT ONE HUNDRED TWENTY-NINE

UNJUST ENRICHMENT UNDER STATE LAW (ALL SUBJECT DRUGS)

                               (As to All Defendants)

2452. Humana incorporates by reference the preceding allegations.




                                              571
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 581 of 610
                               REDACTED – PUBLIC VERSION

        2453. Defendants have benefitted from artificial prices in the sale of the Subject Drugs

resulting from the unlawful and inequitable acts alleged in this Complaint.

        2454. Defendants’ financial benefit resulting from their unlawful and inequitable acts are

traceable to overpayments for the Subject Drugs by Humana.

        2455. Humana has conferred upon Defendants an economic benefit, profits from unlawful

overcharges, to the economic detriment of Humana.

        2456. It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of the Subject Drugs.

        2457. It would be futile for Humana to seek to exhaust any remedy against the immediate

intermediary in the chain of distribution from which it purchased the Subject Drugs, as it is not

liable and would not compensate Humana for the impact of Defendants’ unlawful conduct.

        2458. The economic benefit of overcharges derived by Defendants through charging

supracompetitive and artificially inflated prices for the Subject Drugs is a direct and proximate result

of Defendants’ unlawful conduct.

        2459. The economic benefits derived by Defendants rightfully belong to Humana, as it

paid anticompetitive and monopolistic prices during the relevant periods, benefiting Defendants.

        2460. It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio and

Indiana, for Defendants to be permitted to retain any of the overcharges for the Subject Drugs

derived from Defendants’ unfair and unconscionable methods, acts, and trade practices alleged in

this Complaint.

        2461. Defendants are aware of and appreciate the benefits bestowed upon them by

Humana.




                                                      572
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 582 of 610
                               REDACTED – PUBLIC VERSION

       2462. Defendants should be compelled to disgorge in a common fund for the benefit of

Humana all unlawful or inequitable proceeds they received.

       2463. A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to Humana.

                             COUNT ONE HUNDRED THIRTY

   DECLARATORY AND INJUNCTIVE RELIEF UNDER SECTION 16 OF THE
  CLAYTON ACT FOR VIOLATIONS OF SECTIONS 1 AND 2 OF THE SHERMAN
                     ACT (ALL SUBJECT DRUGS)

                                       (As to All Defendants)

       2464. Humana incorporates by reference the preceding allegations.

       2465. Defendants knowingly, intentionally, and cooperatively engaged in an

anticompetitive scheme designed to artificially inflate prices of the Subject Drugs. Defendants

injured Humana through this conduct.

       2466. But for Defendants’ scheme to inflate the price of the Subject Drugs, Humana

would have purchased lower-priced Subject Drugs.

       2467. Humana has suffered harm, and will continue to suffer harm in the future, as a result

of paying higher prices for the Subject Drugs than it would have paid absent Defendants’ continuing

anticompetitive conduct.

       2468. Humana has purchased substantial amounts of the Subject Drugs during the relevant

periods.

       2469. Humana seeks a declaratory judgment under Federal Rule of Civil Procedure 57 and

28 U.S.C. § 2201(a) ruling that Defendants’ conduct violates Sections 1 and 2 of the Sherman Act.

       2470. Humana seeks equitable and injunctive relief pursuant to Section 16 of the Clayton

Act, 15 U.S.C. § 26, and other applicable law, to correct for the anticompetitive market effects




                                                     573
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 583 of 610
Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 584 of 610
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 585 of 610



                                EXHIBIT A
                  TRADE ASSOCIATION MEETINGS - ATTENDEES


                                    June 5-8, 2011
                      HDMA Business and Leadership Conference
                      JW Marriott, Desert Ridge, Phoenix, Arizona

Apotex:      Valerie Magerkurth; and Brian Magerkurth (Executive Vice President, Global
             Supply Operations)

Fougera:     Walt Kaczmarek (Senior Vice President, Commercial Operations); and Dave
             Klaum (Senior Vice President and General Manager)

Lupin:       Dave Berthold (Vice President, Sales, U.S. Generics); and Steve Ater (Sales
             Director).

Mylan:       Andrea Morris (Director MPI Commercial Operations); Gary Tighe (National
             Accounts Director)

Sandoz:      Steven Greenstein (Director, Key Customers)

Upsher-Smith: Mike Muzetras (Senior National Accounts Manager), David Zitnak (National
             Accounts Senior Director), Doug Zitnak (National Accounts Senior Director);
             Mike McBride (VP, Partner Relations); and Brad Leonard (Senior Director,
             National Accounts)


                                   October 1-3, 2012
                               GPhA Technical Conference
                                  Bethesda, Maryland

Actavis:     Joyce Del Guadio, Executive Director, Regulatory Affairs

Apotex:      Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

Impax:       Marcy Macdonald, Vice President, Regulatory Affairs

Mylan:       Marcie McClintic, Vice President and General Counsel

Perrigo:     Richard Stec, Vice President, Global and Regulatory Affairs

Teva:        Debbie Jaskot, Vice President, U.S. Generic Regulatory Affairs and North
             American Policy; Jonathan Kafer, Vice President of Sales and Marketing
                                             1
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 586 of 610




Other Defendants with representative attendees: Akorn, Aurobindo, Breckenridge, Dr. Reddy’s
Fougera, Glenmark, Heritage, Impax, Lannett, Lupin, Par, Sandoz, Sun, Taro, UDL, and Upsher-
Smith.


                                   February 20-22, 2013
                                   GPhA Annual Meeting
                                     Orlando, Florida

Actavis:      Sigurdur Olafsson, President

Mylan:        Anthony Mauro, President

Teva:         Allan Oberman, President and CEO

Sandoz:       Don DeGolyer, President

Other Defendants with representative attendees: Akorn, Amneal, Apotex, Breckenridge, Dr.
Reddy’s, Endo, Glenmark, Heritage, Impax, Lupin, Par, Perrigo, Rising, Sun (through Caraco),
Taro, Teligent, VersaPharm, Wockhardt, and Zydus.


                                February 24-27, 2013
               ECRM Retail Pharmacy Generic Pharmaceuticals Conference
                        Sheraton Dallas Hotel in Dallas, Texas

Defendants with representative attendees: Actavis, Apotex, Aurobindo, Dr. Reddy's, Heritage,
Par, Perrigo, Sandoz, Sun, Taro, Teligent, West-Ward, and Zydus.


                                   June 2-5, 2013
                     HDMA 2013 Business and Leadership Conference
                                 Orlando, Florida

Actavis:      Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
              President of Purchasing; Maureen Barrett, Director of National Accounts;
              Anthony Giannone, National Accounts Director

Apotex:       Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
              National Sales Director; James Van Lieshout, Vice President, Sales; Jane
              Williams, Vice President Specialty Generic Sales

Aurobindo:    Julie Faria, Senior Manager, Sales Operations and Contact Administration

Citron:       Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President, Sales
                                               2
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 587 of 610




Dr. Reddy’s: Victor Borelli (Vice President and Head, National Accounts, North America
             Generics); Michael Burton (Director National Accounts, Health Systems); Joshua
             Hudgens (Director of Purchasing); Patricia Wetzel (Senior Director, National
             Accounts)

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Neal O’Mara, National Accounts Manager; Anne Sather, National Account
              Manager

Lannett:      Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
              Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley,
              Marketing Manager; Lauren Carotenuto, National Accounts; and Justin
              McManus, National Accounts.

Mylan:        Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
              America Sales Operations and Customer Excellence; Edgar Escoto, National
              Accounts Director; Kevin McElfresh, Executive Director, National Accounts;
              James Nesta, Vice President of Sales; Robert O’Neill, Vice President; Sean
              Reilly, Key Account Manager; John Shane, Director of National Trade Accounts;
              Gary Tighe, National Accounts Director; Lance Wyatt, National Accounts
              Director; Michael Aigner, Director, National Accounts; John Baranick, Director,
              Trade Relations; Danielle Barill, Director, Sales Support and Customer Relations;
              Andrew Dobbs, Manager, Supplier Trade Relations; Richard Isaac, Senior
              Manager, Strategic Accounts; Christopher Neurohr, Director, National Accounts;
              Jim Nesta, National Account Manager

Par:          Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
              Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director,
              National Accounts; John Bullock, National Accounts Director

Sandoz:       Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
              Trade Affairs Executive, Managed Markets

Sun:          Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
              Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David
              Simoneaux, Marketing Coordinator, Mutual

Teva:         Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
              Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and
              America Strategy; Jessica Peters, National Accounts Manager; Teri Sherman,
              National Accounts Director; Christine Baeder, Senior Director Customer
              Operations; Andrew Boyer, Senior Vice President, Generic Sales and Marketing;
              Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
              Relations
                                               3
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 588 of 610




Upsher-Smith: JoAnn Gaio (Sr. National Account Manager, Trade), Brad Leonard (Senior
                Director, National Accounts), Mike Muzetras (Senior National Accounts
                Manager), David Zitnak (National Accounts Senior Director), Doug Zitnak
                (National Accounts Senior Director); Mike McBride (VP, Partner Relations); and
                Jim Maahs (Sr. Director, Sales and Marketing).

VersaPharm: Steve McCune, Chief Sales and Marketing Officer

West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
           President, Sales and Marketing; Neal Gervais, National Account Director; John
           Kline, National Account Director; Joseph Ruhmel, National Account Director;
           Marik Soudreau, Executive Director, National Sales; Steven Snyder, National
           Account Director

Zydus:          Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
                Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder,
                Senior Vice President, Global Generics; Kristy Ronco, Associate Vice President,
                National Accounts

Other Defendants with representative attendees: Amneal, Breckenridge, Endo, Lupin, and
Wockhardt.


                                     June 4-5, 2013
                  GPhA Chemistry, Manufacturing and Controls Workshop
                                  Bethesda, Maryland 1

Apotex:         Kiran Krishnan, Vice President, Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

Impax:          Marcy Macdonald, Vice President Regulatory Affairs

Perrigo:        Richard Stec, Vice President Global Regulatory Affairs

Sandoz:         Alison Sherwood, Associate Director, Regulatory Affairs

Other Defendants with representative attendees: Actavis, Amneal, Breckenridge, Endo, Fougera,
Glenmark, Heritage, Hi-Tech, Impax, Lannett, Morton Grove, Mylan, Par, Rising, Sun, Taro,
Teva, UDL, Upsher-Smith VersaPharm, and Zydus.




1 2013 CMC Workshop Past Attendees, ASSOCIATION FOR ACCESSIBLE MEDICINES,

https://www.gphaonline.org/events/2013-cmc-workshop-past-attendees.
                                                   4
      Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 589 of 610



                                  August 10-13, 2013
                             NACDS 2013 Total Store Expo
                    Sands Expo Convention Center, Las Vegas, Nevada

Actavis:      Michael Baker, Executive Vice President, Trade and Sales Department; Andrew
              Boyer, President and CEO, North America Generics; Napolean Clark, Vice
              President of Marketing; Michael Dorsey, Director of National Accounts; Marc
              Falkin, Vice President of Purchasing; Anthony Giannone, National Accounts
              Director; Megan Gorman, Senior Marketing Manager; Maureen Meehan, Director
              of National Accounts; Cindy Stevens, Director of National Accounts; Nancy
              Baran, Director, Customer Relations; Kathleen Conlon, Director, Contract
              Administration; Lisa Fiveash, National Account Representative; Rob Hooper,
              Senior Marketing Manager; Richard Rogerson, Senior Director, New Products;
              Allan Slavsky, Sales Consultant; Michael Reed, Executive Director, Trade
              Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
              Director, Trade Relations; Michael Dorsey, Director, National Accounts

Apotex:       Tom Axner, National Sales Director, Distribution; Tim Berry, National Account
              Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
              National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
              Hampton, Senior Vice President and National Manager, US and Latin America;
              Niki Hinman Smock, National Account Manager; David Kohler, Vice President
              and General Manager; Chirag Patel, Marketing Director, National Accounts;
              Shannon Price, Senior Marketing Director; Bob Simmons, National Accounts
              Director; Debbie Veira, National Accounts Manager; Pat Walden, Senior
              Marketing Manager; Corey Anquetil, Director, Strategic Sales National Accounts;
              Beth Hamilton, Vice President, Marketing and Portfolio Strategy, Sales and
              Marketing; Tina Kaus, National Accounts Director; James Van Lieshout, Senior
              Director, Commercial Operations; Pat Walden, Senior Marketing Manager

Aurobindo:    Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
              Santangelo, Senior Director, Sales; Anthony Thomassey, Director National
              Accounts

Citron:       Vimal Kavuru, CEO

Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and Head,
             National Accounts, North America Generics; Jinping McCormick, Vice President
             Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry
             Knupp, Director of National Accounts; Gary Benedict, Executive Vice President;
             Umang Vohra, Executive Vice President and Head of North America Generics

Glenmark:     Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President, Sales and
              Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi, Director,
              Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin,

                                              5
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 590 of 610



            Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
            Executive Vice President and Chief Operating Officer

Heritage:   Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
            Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
            Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
            Commercial Operations

Lannett:    Arthur Bedrosian, President and CEO; William Schreck, Chief Operating Officer;
            Justin McManus, Director, National Accounts; Kevin Smith, Vice President,
            Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren
            Carotenuto, National Accounts Representative; Michael Block, Business
            Development Manager

Mylan:      James Nesta, Vice President of Sales; Michael Aigner, Director, National
            Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director,
            National Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice
            President, North America and Channel Development; Lance Wyatt, National
            Accounts Director; Matt Cestra, Senior Director Marketing; Rodney Emerson,
            Director, Pricing and Contracts; Edgar Escoto, National Accounts Director;
            Stephen Krinke, National Accounts Manager; Damon Pullman, West Regional
            Account Manager; Sean Reilly, Key Account Manager; John Baranick, Director,
            Trade Relations; Shane Bartolo, Senior Specialist, Sales Administration; Vive
            Bridges, Senior Director of Global Events; Martin Fletcher, Senior Director,
            Commercial Business and Purchasing; Ron Graybill, Vice President Managed
            Markets; Adrienne Helmick, Associate Product Manager, Marketing; Chad
            Holland, Vice President, Commercial Operations; Heather Paton, Vice President
            Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade Relations;
            Christine Waller, Senior Manager, North America Communications

Par:        Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
            Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales,
            Senior Advisor Generic Sales; Karen O’Connor, Vice President, National
            Accounts; Rick Guillory, Vice President of National Accounts; Gerald Burton,
            Vice President of National Accounts; Christine Caronna, Director National
            Accounts; Rich Franchi, Vice President, Sales; Kim Rothofsky, Senior Director,
            Trade Relations; Scott Littlefield, Trade Director; Brent Bumpas, National
            Account Director, Trade; Kevin O’Brien, Senior Director Payer Markets; Warren
            Pefley, Vice President, Sales and Marketing; Charles “Trey” Probst, Vice
            President; Kelly Bachmeier, Director, National Accounts; Sandra Bayer, Senior
            Director, National Accounts; James Burnett, National Accounts Manager; Walter
            Busbee, Director National Accounts; Lori Minnihan, Associate Director, Trade
            Pricing Operations; Spike Pannell, National Account Manager; Sandra Parker,
            Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
            Tatum, Director, Market Insights; Darren Hall, Director, National Accounts

                                            6
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 591 of 610



Perrigo:      Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Christian
              Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
              Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip
              Willis, Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC
              Marketing; Andrea Felix, National Account Executive; Kara Goodnature,
              Marketing Manager; Ori Gutwarg, National Account Executive; Pete Haakenstad,
              National Account Manager; Larry Hudson, Animal Health; H. James
              Booydegraaff, Associate Director, Marketing; Andy Kjeelberg, Vice President,
              Consumer Healthcare Sales; John Klingenmeyer, Vice President, Consumer
              Healthcare Sales; Shelley Kocur, Senior Director, Service and Customer Supply
              Chains; Elizabeth Lowney, Strategic and Pipeline Plan Manager; Katie
              McCormack, National Account Manager; Richard McWilliams, Senior Vice
              President and General Manager; Kristine Milbocker, Trade Relations Planner;
              Troy Pelak, Vice President, Consumer Healthcare Sales; Tony Polman, National
              Account Executive; Neal Wilmore, Vice President Commercial Operations,
              Animal Health; Michael Yacullo, Vice President, Consumer Healthcare Sales;
              Tom Zimmerman, Vice President and General Manager

Sandoz:       Peter Goldschmidt, President Sandoz US and Head North America; Armando
              Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice
              President, Sales and Marketing; Della Lubke, National Account Executive;
              Steven Greenstein, Director, Key Customers; Christopher Bihari, Director, Key
              Customers; Anuj Hasija, Executive Director, Key Customers

Sun:          William Everett, National Trade Account Manager; Wayne Fallis, Director,
              National Accounts; Steven Goodman, Director Marketing, Generics; Susan
              Knoblauch, Senior Manager, Sales; GP Singh Sachdeva, President of Sun
              Pharmaceuticals, USA; Grace Shen, Vice President, Marketing; Steven Smith,
              Senior Director of Sales; Christopher Bihari, Director, Key Customers; Michael
              Perfetto (Generic Rx and OTC)

Taro Israel: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Group
             Vice President and Chief Commercial Officer of the Generic Rx Business;

Taro USA:     Sheila Curran, Vice President, Sales Operations; Howard Marcus, Vice President
              Sales and Marketing; Doug Statler, Senior Director, Head of Sales; Elizabeth
              Guerrero, Director, Corporate Accounts, Managed Care; Carlton Holmes, Vice
              President Marketing; Tim Kiernan, Director of Marketing Analytics

Teva:         Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
              Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer
              North America Generics; Kevin Galowina, Head of Marketing Operations; Jessica
              Peters, Manager of Corporate Accounts; Allan Oberman,President and CEO Teva
              Americas Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director,
              National Accounts; Christine Baeder, Senior Vice President, Customer and
              Marketing Operations; Christopher Doerr, Senior Director, Trade Operations;
                                              7
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 592 of 610



             Kevin Green, Associate Vice President, National Accounts; Jeffrey Herzfeld,
             Senior Vice President, US Specialty Medicines; Jonathan Kafer, Executive Vice
             President, Sales and Marketing; Kayla Kelnhofer, National Account Executive;
             Jennifer King, Director, New Product Marketing; David Marshall, Vice President
             of Operations; Jerry Moore, Director, State Government Affairs; Teri Sherman,
             Director National Accounts; Jason Nagel, Associate Director; John Wodarczyk,
             Director, Customer Relations

West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman, Marketing
           Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul Markowitz,
           Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations

Zydus:       Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
             Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
             Executive Vice President Sales and Marketing; Elizabeth Purcell, Senior Director,
             Marketing and Portfolio Management; Ganesh Nyak, Chief Operating Officer and
             Executive Director; Daniel Lukasiewicz, Senior Manager, Marketing Operations;
             Sharvil Patel, Deputy Managing Director


                          September 29 – October 2, 2013
                  HDMA 2013 Annual Board and Membership Meeting
                       White Sulphur Springs, West Virginia

Apotex:      Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
             Commercial Operations; James Van Lieshout, Vice President, Sales, Retail
             Division; Jeff Watson, President

Mylan:       Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert O’Neill,
             Vice President, Commercial Operations; Robert Potter, Senior Vice President,
             North America; Robert Tighe, CFO

Teva:        Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
             Director, National Sales; Christopher Doerr, Director, Trade Operations; David
             Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior
             Director, Customer Operations


                                 October 28-30, 2013
                            GPhA Fall Technical Conference
                              North Bethesda, Maryland

Apotex:      Kiran Krishnan, Vice President, Regulatory Affairs

Dr. Reddy’s: Nick Cappuccino, Vice President and Head of Global Quality

                                             8
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 593 of 610



Impax:        Marcy Macdonald, Vice President Regulatory Affairs

Mylan:        Dan Snider, Vice President Morgantown RD, Marcie McClintic, Vice President
              and Chief of Staff, Carmen Shepard, Senior VP Global Policy and Regulatory

Perrigo:      Richard Stec, Vice President, Global Regulatory Affairs

Other Defendants with representative attendees: Actavis, Akorn, Amneal, Breckenridge,
Fougera, Glenmark, Heritage, Hi-Tech, Lannett, Lupin, Par, Rising, Sandoz, Sun, Taro, Teligent,
Teva, UDL, Upsher-Smith, Versapharm, Wockhardt, and Zydus.


                                    February 19-21, 2014
                                    GPhA Annual Meeting
                                      Orlando, Florida

Apotex:       Jeff Watson, President, North America

Mylan:        Andrea Miller, Senior Vice President, Head of Global Complex Products
              Operations; Marcie McClintic Coates, Vice President and Head of Global
              Regulatory Affairs; Anthony Mauro, President

Perrigo:      Douglas Boothe, President of Generics Division; Judy Brown, CFO; Joseph Papa,
              Chairman and CEO; Richard Stec, VP Global Regulatory Affairs

Sandoz:       Carlos Sattler, Vice President, Clinical Development and Medical Affairs

Taro:         Ara Aprahamian, VP Sales & Marketing; Kim DiPadova

Teligent:     Jason Grenfell-Gardner, President and CEO; Thomas Vandervort, Director
              Business Development

Teva:         Allan Oberman, President and CEO

Other Defendants with representative attendees: Actavis, Breckenridge, Dr. Reddy’s, Epic,
Heritage, Hi-Tech, Impax, Lupin, Mylan, Par, Sun, Upsher-Smith, Wockhardt, and Zydus.


                                 February 23-26, 2014
               ECRM Retail Pharmacy Efficient Program Planning Session
               Omni Amelia Island Plantation Resort, Amelia Island, Florida

Defendants with representative attendees: Actavis, Apotex, Citron, Dr. Reddy's, Heritage,
Lannett, Par, Perrigo, Sandoz, Sun, Teligent, Taro, West-Ward, and Zydus.



                                               9
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 594 of 610



                                   March 9-12, 2014
              HDMA Distribution Management Conference and Technology Expo
                                Palm Desert, California 2

Defendants with representative attendees: Actavis, Mylan, Par, Taro, Teva, and Upsher-Smith.


                                       April 1, 2014
                        HDMA Sixth Annual CEO Roundtable Fundraiser
                                    New York, New York

Actavis:         Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
                 Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
                 President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive
                 Director, Sales; Rick Rogerson, Director, Pricing

Apotex:          Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice President,
                 Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff Watson,
                 President, US and Canada Commercial

Aurobindo:       Robert Cunard, CEO; Paul McMahon, Senior Director Commercial Operations

Citron:          Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
                 Executive Vice President, Sales and Marketing

Mylan:           Joseph Duda, President; Hal Korman, Executive Vice President and Chief
                 Operating Officer; Anthony Mauro, Senior Vice President, and President of North
                 America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice
                 President, North America National Accounts and Channel Development; Joseph
                 Zenkis, Vice President, North America Sales and Channel Strategy

Sandoz:          Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
                 President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
                 Director, Key Accounts; Scott Smith, Vice President, Commercial Operations

Teva:            Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
                 Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US
                 Trade Relations, Specialty Medicines; David Rekenthaler, Vice President Sales




22015 Distribution Management Conference, Previous Attendees, HDMA, Google Cache,
https://webcache.googleusercontent.com/search?q=cache:tavttopjP9kJ:https://www.healthcaredistribution.org/events
/2015-distribution-management-conference/previous-attendees+&cd=1&hl=en&ct=clnk&gl=us.
                                                       10
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 595 of 610



                                   April 26-29, 2014
                               NACDS 2014 Annual Meeting
                                  Scottsdale, Arizona

Actavis:      Andrew Boyer, President and CEO, North America Generics; Marc Falkin, Vice
              President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director
              of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul
              Bisaro, Board Member; Jean-Guy Goulet, Regional President, Canada Generics;
              Michael Reed, Executive Director, Trade Relations; John Shane, Director, Trade
              Relations

Apotex:       Jeff Watson, President, Global Generics; Sam Boulton, Director of National
              Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice
              President and General Manager, US and Latin America; David Kohler, Vice
              President and General Manager; Corey Anquetil, Director, Strategic Sales North
              America; Buddy Bertucci, Vice President, Institutional Sales; Beth Hamilton,
              Vice President, Marketing and Portfolio Strategy, Sales and Marketing; James
              Van Lieshout, Sr. Director, Commercial Operations; Peter Hardwick, Senior Vice
              President, Sales and Marketing, Canada

Aurobindo:    Robert Cunard, CEO; Paul McMahon, Senior Director Commercial Operations;

Citron:       Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
              Executive Vice President, Sales and Marketing

Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and Head,
             National Accounts, North America Generics; Jinping McCormick, Vice President
             Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx
             Products, North America Generics; Milan Kalawadia, Vice President, OTC
             Division

Glenmark:     Jim Brown, Vice President of Sales; James Grauso, Executive Vice President,
              North America Sales

Heritage:     Jeffrey Glazer, CEO

Mylan:        Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
              Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
              Operating Officer; Robert Potter, Senior Vice President, North America and
              Channel Development; Rob O’Neill, Head of Sales; John Munson, Vice President
              Global Accounts Mylan

Par:          Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
              Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
              National Account Director, Trade; Michael Altamuro, Vice President, Marketing
              and Business Analytics; Antonio Pera, Chief Commercial Officer
                                              11
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 596 of 610




Perrigo:      Doug Boothe, President Generics Division, Impax; Scott Jamison, Executive Vice
              President and General Manager; Christopher Kapral, Senior Vice President,
              Consumer Healthcare Sales; Mark Walin, Vice President, Consumer Healthcare
              Sales; John Wesolowski, Acting General Manager; Andy Kjellberg,Vice
              President, Consumer Healthcare Sales; Jeff Needham, Executive Vice President
              and General Manager, Consumer Healthcare; Tony Polman, National Account
              Executive

Sandoz:       Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
              Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key
              Customers; Armando Kellum, Vice President, Sales and Marketing; Kirko
              Kirkov, Executive Director, Key Customers; Scott Smith, Vice President Sales
              and Marketing; Dave Picard, Vice President, Biosimilars and Injectables; Claude
              Dupuis, Director of Corporate Accounts Ontario and Western Canada; Jacquelin
              Gagnon, Vice President, Sales and Marketing, Canada; Michel Rubidoux,
              President and General Manager, Canada

Sun:          GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
              Director of Sales; Steven Goodman, Director Marketing, Generics; Michael
              Perfetto (Generic RX and OTC)

Taro Israel: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
             Commercial Officer

Taro USA:     Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Elizabeth Ivey,
              Vice President, Sales and Marketing

Teva:         Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
              America Generics; Allan Oberman, President and CEO Teva Americas Generics;
              Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director,
              Trade Operations; David Rekenthaler, Vice President Sales, US Generics;
              Christine Baeder, Senior Director, Customer Operations; Jeffrey Herzfeld, Senior
              Vice President US Specialty Medicines; David Marshall, Vice President of
              Operations; Michael Reid, Vice President, Corporate and Retail Sales; Michael
              Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
              President and General Manager, Canada

Zydus:        Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
              Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green,
              Vice President, National Accounts




                                              12
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 597 of 610



                                      May 12-15, 2014
                            MMCAP 2014 National Member Conference
                                  Bloomington, Minnesota

Actavis:         Mark Blitman, Executive Director of Sales for Government Markets

Apotex:          Bob Simmons, National Account Director

Lannett:         Tracy Sullivan, National Account Manager

Mylan:           Janet Bell, Director, National Accounts

Heritage:        Anne Sather, National Account Manager

Par:             Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
                 National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
                 President, National Accounts

Perrigo:         Pete Hakenstad, National Account Manager

Teva:            Nick Gerebi, National Account Manager

West-Ward: Mark Boudreau, Executive Director of National Sales


                                        June 1-4, 2014
                         HDMA 2014 Business and Leadership Conference
                          JW Marriott Desert Ridge, Phoenix, Arizona 3

Actavis:         Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President of
                 Purchasing; John Fallon, Director of National Accounts; Anthony Giannone,
                 National Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales
                 and Marketing; Richard Rogerson, Executive Director Pricing and Business
                 Analytics

Apotex:          Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
                 Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus,
                 National Accounts Director; James Van Lieshout, Vice President, Sales; Jane
                 Williams, Vice President Specialty Generic Sales

Aurobindo: Julie Faria, Senior Manager, Sales



3DMC and Expo, HDA, Previous Attendees,
https://webcache.googleusercontent.com/search?q=cache:tavttopjP9kJ:https://www.healthcaredistribution.org/events
/2015-distribution-management-conference/previous-attendees+&cd=1&hl=en&ct=clnk&gl=us.
                                                       13
       Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 598 of 610



Citron:       Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President, Sales
              and Marketing

Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and Head, Rx
             Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
             Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
             Analyst

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Anne Sather, National Account Manager; Neal O’Mara, National Accounts
              Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice
              President, Commercial Operations; Matthew Edelson, Associate Director,
              National Accounts

Lannett:      Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
              National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,
              Director, National Accounts and Sales; Lauren Carotenuto, National Account
              Representative

Mylan:        Richard Isaac (Senior Manager, Strategic Accounts); Joseph Duda (President);
              Edgar Escoto (National Accounts Director); James Nesta (Vice President of
              Sales); Lance Wyatt (National Accounts Director); Michael Aigner (Director,
              National Accounts); John Baranick (Director of Trade Relations); Joseph Zenkus
              (Vice President, North America Sales and Channel Strategy); Frank Mullery
              (Senior Director and Controller); Todd Bebout (Vice President, North America
              Supply Chain Management); Janet Bell (Director, National Accounts); Steven
              Krinke (National Account Manager); Robert O’Neill (Head of Sales Generic
              North America); Sean Reilly (National Account Manager); John Shane (Trade
              Relations); Erik Williams (Vice President North America Pricing and Contracts)

Par:          Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
              National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
              President, National Accounts; Brent Bumpas, National Account Executive; Lisa
              Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles
              “Trey” Propst, Vice President, National Accounts; Warren Pefley, Director,
              National Accounts

Sandoz:       Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
              Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
              Associate Director, National Accounts; Sean Walsh, Key Account Manager;
              James Hendricks, Key Account Executive Director; Della Lubke, Director,
              National Accounts; David Picard, Vice President, Generic Sales; Christopher
              Bihari, Director, National Sales; Steve Greenstein, Director, National Accounts



                                              14
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 599 of 610



Sun:          Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
              Director, National Account Executive; Steven Smith, Senior Director of Sales;
              Susan Knoblauch, Senior Manager, Sales

Taro USA:     Anand Shah, Associate Director Sales Operations

Teva:         Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
              Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice
              President Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice
              President; Jeff McClard, Senior Director, National Accounts; Jessica Peters,
              Director, National Accounts; Teri Sherman, National Accounts Director; Cassie
              Dunrud, Associate Director; David Rekenthaler, Vice President, Sales, US
              Generics; Marc Falkin, Vice President, Marketing, Pricing, and Contract
              Operations; Nisha Patel, Director; Nick Gerebi, Director National Accounts

Upsher-Smith: JoAnn Gaio (Senior National Account Manager, Trade); Scott Hussey (Senior
              Vice President, Global Sales); Jim Maahs (Senior Director); Michael McBride
              (Associate Vice President, Partner Relations); Mike Muzetras (Senior National
              Accounts Manager); Doug Zitnak (National Accounts Senior Director)

West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland, Associate
           Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
           Director; Steven Snyder, National Account Director

Zydus:        Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
              Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria
              McManus, Corporate Account Manager; Jodi Weber, Corporate Account
              Manager; Louis Pastor, Senior Director, Trade Operations

Other Defendants with representative attendees: Amneal, Camber, Breckenridge, Endo, Lupin,
Rising, and Wockhardt.


                                    June 3-4, 2014
                                GPhA CMC Workshop
                   Bethesda North Marriott Hotel, Bethesda, Maryland

Apotex:       Pradeep Sanghvi (Executive Vice President, Global R&D); Kiran Krishnan (Vice
              President, Regulatory Affairs); Chetan Doshi (Director of Formulation
              Development, Solid Dose)

Impax:        Marcy Macdonald (Vice President, Regulatory Affairs)

Mylan:        Dan Snider (Vice President, Morgantown RD)

Perrigo:      Richard Stec (Vice President Global Regulatory Affairs)
                                              15
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 600 of 610




Taro USA:     Scott Tomsky (Vice President, Generic Regulatory Affairs, North America); Siva
              Vaithiyalingam (Director, Regulatory Affairs)

Teligent:     Ann Howard, Senior Regulatory Affairs Associate

Teva:         Scott Tomsky (Generic Regulatory Affairs, North America); Siva Vaithiyalingam
              (Director, Regulatory Affairs)

Other Defendants with representative attendees: Actavis, Dr. Reddy’s, Fougera, Glenmark,
Heritage, Hi-Tech (subsidiary of Akorn), Lannett, Lupin, Morton Grove (subsidiary of
Wockhardt), Par, Sandoz, Sun, Upsher-Smith, and Zydus.


                                  September 16-18, 2014
                             LogiPha Supply Chain Conference
                                  Princeton, New Jersey

Actavis:      Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
              Gopal, Associate Director, Strategic Planning

Perrigo:      Stuart Glickman, Executive Director Global Logistics

Sandoz:       Davis Mason, Serialization Global Support Lead; Dorris Michele, Director of
              Supply Chain; Hillel West, Director of Supply Chain


                           September 27 – October 1, 2014
                   HDMA 2014 Annual Board and Membership Meeting
                         Montage, Laguna Beach, California

Actavis:      Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
              Senior Vice President, Generic Sales and Marketing;

Apotex:       Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
              Commercial Operations; James Van Lieshout, Vice President, Sales-Retail
              Division

Mylan:        John c. Poulin, Senior Vice President, North America National Accounts, James
              Nesta, Vice President of Sales

Teva:         Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
              Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
              Generics; Christine Baeder, Senior Director, Customer Operations

Zydus:        Marc Kikuchi, Senior Vice President, Global Generic Sourcing
                                             16
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 601 of 610



                                       October 27-29, 2014
                                   GPhA Fall Technical Conference
                                       Bethesda, Maryland

Actavis:         Michael Kimball, Executive Director, Transdermal Development

Apotex:          Kiran Krishnan, Vice President, Regulatory Affairs

Impax :          Marcy Macdonald, Vice President Regulatory Affairs

Mylan:           Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs

Perrigo:         Richard Stec, Vice President, Global Regulatory Affairs

Teva:            Scott Tomsky, Vice President, Generic Regulatory Affairs, North America

Other Defendants with representative attendees: Breckenridge, Dr. Reddy’s, Fougera, Glenmark,
Heritage, Lannett, Lupin, Par, Sandoz, Sun, Taro, Teligent, Upsher-Smith, UDL, West-Ward,
Wockhardt, and Zydus.


                                          February 9-11, 2015
                                         GPhA Annual Meeting
                                         Miami Beach, Florida 4

Apotex:          Jeff Watson (President)

Mylan:           Rajiv Malik (President); Deborah Autor (Senior Vice President, Strategic Global
                 Quality & Regulatory Policy)

Perrigo:         Joseph Papa (President, Chief Executive Officer, and Chairman); Douglas Boothe
                 (President of Generics Division); Judy Brown (CFO); Ben Needham (Manager
                 Corporate Development); Richard Stec (VP Global Regulatory Affairs)

Taro:            Ara Aprahamian (VP Sales & Marketing); Kim DiPadova; Xiaopin Jin

Teligent:        Jason Grenfell-Gardner, President and CEO

Teva:            Sigurdur Olafsson (President and Chief Executive Officer, Global Generic
                 Medicines Group); Brian Rubenstein (Executive Counsel)




42015 Annual Meeting Past Meeting Attendees, ASSOCIATION FOR ACCESSIBLE MEDICINES,
https://www.gphaonline.org/index.php/events/2015-annual-meeting-past-meeting-attendees.
                                                      17
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 602 of 610



Other Defendants with representative attendees: Actavis, Akorn, Breckenridge, Dr. Reddy’s,
Endo, Epic, Glenmark, Heritage, Impax, Lupin, Par, Sandoz, Teligent, Upsher-Smith, West-
Ward, Wockhardt, and Zydus.


                                    February 16-18, 2015
                              HSCA National Pharmacy Forum
                     Marriott Waterside Hotel and Marina, Tampa, Florida

Actavis:        John Fallon, Executive Director of Sales

Mylan:          Lee Rosencrance, District Manager; Martin Wingerter, Director of National
                Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior
                Director of National Accounts; Cam Bivens, Director of National Accounts;
                Heather Paton, Vice President, Institutional Sales

Teva:           John Fallon, Executive Director, Sales; Brad Bradford, Director of National
                Accounts; Jeff McClard, Senior Director of National Accounts; Nick Gerebi,
                Director of National Accounts

West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director, National
           Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
           Director, National Accounts; Brad Bradford, Director of National Accounts


                                  February 22-25, 2015
               ECRM 2015 Retail Pharmacy Efficient Program Planning Session
                    Hilton Beach Golf Resort and Spa, Destin, Florida 5

Other Defendants with representative attendees: Akorn, Apotex, Epic, Impax, Lupin, Mayne,
Upsher-Smith, Wockhardt, Actavis, Dr. Reddy's, Heritage, Lannett, Par, Perrigo, Sandoz, Taro
Israel, Taro USA, Teligent, Teva, West-Ward, and Zydus.


                                   March 8-11, 2015
                HDMA Annual Distribution Management Conference and Expo
                                   Orlando, Florida

Actavis:        Thomas Napoli (Associate Director, Controlled Substance Compliance); Michael
                Reed (Director, National Trade Accounts); Paul Reed (Senior Director, Trade
                Sales and Development – US Brands); Mary Woods (Executive Director, US
                Order Management)



5EPPS Attendees: Retail Pharmacy Generic Pharmaceuticals, ECRM,
https://ecrm.marketgate.com/Events/Attendees.aspx?s=3610&rt=S
                                                     18
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 603 of 610



Apotex:       Malinda Baumer (Manager, Customer Support)

Breckendridge: Stephanie Puckly (Operations & Customer Service Manager)

Dr. Reddy’s: Heather Hovis (Transportation & Distribution Manager)

Mylan:        Todd Bebout (Head of North America Supply Chain); Mark Gutmann (Senior
              Director, Global Serialization Program); Michael Marrone (Global Serialization
              IT Lead); James Matthews (Senior Direcotr, North American Distribution);
              Robert Teper (Director of Greensboro Distribution Center Operations); Amanda
              Tolbert (Director, NA Transportation and Import/Export Compliance)

Par:          Aladin Alkwhawam (Associate Director, Packaging); John Dec (Senior Manager,
              Supply Chain/Logistics Systems); Patricia Lipari (Director, Sales Operations);
              Richard Walton (Executive Director, Supply Chain Operations)

Taro USA:     Rick Lewellyn (Senior Manager, Customer Logistics and Returns)

Teva:         Christopher Doerr (Senior Director, Trade Operations); Robert Nelid (Associate
              Director, Customer Operations)

Upsher-Smith: Michael McBride (Associate Vice President, Partner Relations)


                                  April 14, 2015
                    HDMA 2015 Annual CEO Roundtable Fundraiser
                               New York, New York

Actavis:      Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
              Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts;
              Anthony Giannone, Executive Director, Sales

Amneal:       Tony Hodges, Vice President, Global Logistics; Gina McFarland, Logistics
              Supervisor; Corey Reece, Manager, Information Technology

Breckenridge: Stephanie Puckly, Operations & Customer Service Manager

Mylan:        Robert Potter, Senior Vice President, National Accounts and Channel
              Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of
              Mylan Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics
              Commercial; Frank Mullery, Head of Commercial Finance; James Nesta, Vice
              President Sales; David Workman, Vice President Strategic Pricing

Par:          Michael Altamuro, Vice President Marketing and Business Analytics; Jon
              Holden, Vice President of Sales; Paul Campanelli, CEO; Terry Coughlin, Chief
              Operating Officer; Steve Mock, Corporate Affairs; Joel Morales, Vice President
                                             19
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 604 of 610



              Finance; Antonio Pera, Chief Commercial Officer; Brandon Rockwell, Executive
              Director, Business

Sandoz:       Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
              Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets,
              Robert Spina, Vice President, Pricing

Teva:         Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
              Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations;
              Jeffrey Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations;
              Adam Levitt, Senior Vice President, Global Commercial Operations.


                                  June 7-10, 2015
                     HDMA 2015 Business and Leadership Conference
                                San Antonio, Texas

Actavis:      Andrew Boyer (Senior Vice President, Generic Sales and Marketing); Marc
              Falkin (Senior Vice President, US Generics); Richard Rogerson (Executive
              Director, Pricing and Business Analytics, Sales Marketing Generics); Anthony
              Giannone (Executive Director, Sales); Brandon Miller (Executive Director Trade
              Relations), Michael Reed (Director, National Trade Accounts)

Apotex:       Jeffrey Hampton (Vice President, Commercial Operations); Beth Hamilton
              (National Sales Director); James Crenshaw (Director, National Accounts); Erin
              Organ (Director of Commercial Operations); Debbie Veira (Manager, National
              Accounts); Sam Boulton (Director National Account); John Crawford (Director
              National Account); Tina Kaus (Director National Account); Jim Van Lieshout
              (VP Market Access and Pharm. Strategy)

Aurobindo:    Julia Faria (Sr. Manager, Sales Operations and Contract Administration); Charles
              Rath (National Trade Relations Manager)

Breckenridge: Scott Cohon (Director of Sales); David Giering (Manager, Marketing & Trade
             Relations); Philip Goldstein (Director of National Accounts)

Camber:       Brett Barczak, Director, Corporate Accounts; Peter Romer, Sales Representative

Citron:       Susan Knoblauch (Director National Accounts); Laura Short (VP Sales); Karen
              Strelau (EVP Sales & Marketing)

Dr. Reddy’s: Victor Borelli (Senior Director, National Accounts); Joshua Hudgens (Director of
             Purchasing); Katherine Neeley (Associate Director); Patricia Wetzel (Senior
             Director, National Accounts); Jake Austin (Director National Accounts Rx
             Generics); Sherice Koonce (Director, Rx Pricing)

                                             20
         Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 605 of 610



Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Neal O’Mara (National Accounts Manager); Matthew Edelson (Associate
              Director, National Accounts); Jeff Glazer (CEO & Vice Chairman); Jason Malek
              (Senior VP Commercial Operations); Anne Sather (Director, National Accounts)

Impax:        William Ball, Senior National Sales Manager, Danny Darnell, Senior National
              Accounts Manager, Todd Engle, VP Sales and Marketing, Michael Grigsby,
              Senior National Accounts Manager, Italo Pennella, Trade Account Manager,
              Thomas Sammler, Director Sales Operations, Gary Skalski, Senior Director Sales

Lannett:      Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
              National Accounts; Grace Wilks, Director Sales and Marketing; Breanna
              Stillman, Sales Analyst

Lupin:        David Berthold, VP Sales US Generics, William Chase, Director, Managed
              Markets & Trade (Brand), Jason Gensburger, Director, Financial Services, Kevin
              Walker, National Account Manager, and Lauren Walten, Regional Sales
              Associate

Mylan:        Richard Isaac, Senior Manager, Strategic Accounts; John Baranick, Director of
              Trade Relations; Todd Bebout, Vice President, North America Supply Chain
              Management; Robert O’Neill, Head of Generic Sales, North America; Janet Bell,
              Director National Accounts; Sean Reilly, National Account Manager; Erik
              Williams, VP-NA Pricing; Lance Wyatt, Director, National Accounts

Par:          Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
              National Accounts; Christopher Neurohr, Director, National Accounts; Karen
              O’Connor, VP National Accounts

Rising:       Scott Goerner, Vice President, Sales; Paul Krauthauser, Senior Vice President,
              Sales and Marketing; Patricia MacBride, Director of National Accounts

Sandoz:       Arunesh Verma, Executive Director, Marketing; Anuj Hasija, Executive Director,
              Key Accounts; Kirko Kirkov, Executive Director, Key Customers; Sean Walsh,
              Key Account Manager; Kenneth Baker, Director, Managed Markets; Christopher
              Bihari, Director of National Accounts (Sales); Seth Coombs, Executive Director,
              Oncology Injectables; Steven Greenstein, Director of National Accounts (Sales);
              Jason Jones, Director Key Customer; Marco Polizzi, Head, Institutional Sales and
              Marketing; Arun Varma, Executive Director Marketing

Sun:          Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
              National Account Executive; Daniel Schober, VP Trade Sales, Steve Smith, Sr.
              Director Sales



                                              21
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 606 of 610



Teva:         Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director,
              Trade Operations; Cassie Dunrud, Associate Director; Andrew Boyer, Senior
              Vice President, Generic Sales and Marketing; Thomas Boyer, Director, National
              Accounts; Marc Falkin, Vice President, Marketing, Pricing, and Contracts;
              Christine [Bader or Baeder], Vice President, Commercial Operations; Brad
              Bradford, Director National Accounts; Nick Gerebi, Director National Accounts;
              Jeff Herberholt, Senior Manager, Regional Accounts; Jeff McClard, Senior
              Director National Accounts; Jason Nagel, Associate Director Trade Relations;
              Michelle Osmian, Director, Customer Operations; Nisha Patel, Director, National
              Accounts; Jessica Peters, Director National Accounts

Upsher-Smith: Joann Gaio, Senior National Account Manager, Trade, Scott Hussey, Senior VP
              Global Sales, Brad Leonard, Senior Director National Accounts, Michael
              McBride, Associate VP, Partner Relations, Mike Muzetras, Senior National
              Accounts Manager, David Zitnak, National Accounts Senior Director-Trade,
              Doug Zitnak, National Accounts Senior Director- Trade

West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel, National
           Account Director; Steven Snyder, National Account Director

Wockhardt: Karen Andrus, Director of Sales, Scott Koenig, Vice President Retail Generics

Zydus:        Scott Goldy, Director, National Accounts; Marc Kikuchi, Senior Vice President,
              Global Generics; Maria McManus, Corporate Account Manager; Maria Bianco-
              Falcone, Senior Director Contracting; Kevin Green, Senior Director of Sales;
              Louis Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President,
              Sales; Jodi Weber, Corporate Account Manager


                                      June 9-10, 2015
                                      GPhA Meeting
                                 North Bethesda, Maryland

Actavis:      Joyce Ann DelGaudio, Executive Director, Regulatory Affairs

Apotex:       Kiran Krishnan, Vice President, Regulatory Affairs

Impax:        Marcy Macdonald, Vice President Regulatory Affairs;

Mylan:        Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
              and Regulatory Policy, Daniel Snider, Vice President Research and Development,
              Timothy Ames, Vice President Global Strategic Regulatory Affairs, Dawn Culp,
              Vice President Global Regulatory Affairs Policy;

Perrigo:      Richard Stec, Vice President, Global Regulatory Affairs; and

                                             22
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 607 of 610



Sandoz:        Nicholas Tantillo, Head, Policy and Regulatory Strategy

Teva:          Scott Tomsky, Generic Regulatory Affairs, North America, Siva Vaithiyalingam,
               Director, Regulatory Affairs

Other Defendants with representative attendees: Actavis, Citron, Dr. Reddy’s, Fougera,
Glenmark (through its parent Glenmark Pharmaceuticals Limited), Heritage, Impax, Lannett,
Lupin, Mylan, Par, Perrigo, Sandoz, Sun, Taro, UDL, Upsher-Smith, West-Ward, Wockhardt,
and Zydus.


                                September 27-29, 2015
                    HDMA 2015 Annual Board and Membership Meeting
                          Montage, Laguna Beach, California

Apotex:        Beth Hamilton, a. Director, National Sales; Jeffrey Hampton, Vice President,
               Commercial Operations; James Van Lieshout, Vice President, Sales, Retail
               Division; Steve Giuli, Director, Government Affairs

Mylan:         James Nesta, Vice President of Sales; Robert Potter, Senior Vice President, North
               America National Accounts; Anthony Mauro, Senior Vice President, North
               America; Robert Tighe, Head of Mylan Pharma.

Teva:          Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
               Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice
               President, Generic Sales; Marc Falkin, Vice President, Marketing and Pricing.


                                    November 2-4, 2015
                                GPhA Fall Technical Meeting
                                 North Bethesda, Maryland

Representatives of at least Defendants Perrigo, Taro, and Teligent attended.


                                    February 22-24, 2016
                                    GPhA Annual Meeting
                                      Orlando, Florida

Representatives of at least Defendants Amneal, Apotex, Impax, Mylan, and Perrigo attended.




                                               23
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 608 of 610



                                   March 6-9, 2016
                  HDMA Distribution Management Conference and Expo
                                 San Antonio, Texas

Apotex:       Malinda Baumer (Manager, Customer Support)

Amneal:       Matt Beals, Customer Liaison and Axway Track and Trace Administer

Aurobindo: David Palew (Director, Commercial Planning & Supply Chain)

Breckenridge: Bill Justice (Executive Director – Operations); Stephanie Puckly (Operations &
             Customer Service Manager)

Dr. Reddy’s: Heather Leone (Senior Associate, Transportation & Distribution)

Impax:        Robin Bartlett (Senior Director, IT Business Services); Gary Lerner (Supply
              Integrity SME)

Glenmark:     Lauren LaVista (Sr. Analyst Commercial Operations)

Mylan:        Jessica Saccoccio (National Account Manager); Joseph Shepherd (Head of N.A.
              Distribution Regulatory Compliance); Desiree Torek (Director)

Par:          Phillip Hulley (VP, Business Processes & Systems); Brian Magerkurth (SVP
              Supply Operations)

Perrigo:      Luma Raha (Global Operations Systems Program Lead); Roger Reimink (VP of
              Logistics & Supply Planning)

Teva:         Christopher Doerr (Senior Director, Trade Operations); Colleen McGinn
              (Director, DEA Compliance); Joseph Tomkiewicz (Manager DEA Compliance)

Upsher-Smith: Will Kopesky (Director of Supply Chain); Brad Leonard (Senior Director,
              National Accounts); Michael McBride (VP, Partner Relations); Morgan White
              (Sr. Director, Business Platforms)


                                April 11-14, 2016
                       MMCAP 2016 National Member Conference
                              Minneapolis, Minnesota

Mylan:        Mark Pittenger, Senior Director of National Accounts;

Perrigo:      Pete Hakenstad, National Account Manager;

Sandoz:       Christopher Bihari; Director, Key Customers;
                                             24
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 609 of 610




Teva:         Nick Gerbi, Director National Accounts; and

West-Ward: Elizabeth Guerrero, Director, National Accounts.


                                  June 12-15, 2016
                     HDMA 2016 Business and Leadership Conference
                             Colorado Springs, Colorado

Apotex:       Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
              National Sales Director; John Crawford, Director, National Accounts; David
              Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President, Market
              Access and Trade Relations

Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick, Vice
             President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
             Generics

Glenmark:     Christopher Bihari, Director National Accounts

Heritage:     Anne Sather, Director, National Accounts

Lannett:      Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales Analyst;
              Bili Giannone, National Account Representative

Mylan:        Michael Aigner, National Account Director; John Baranick, Director of Trade
              Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice
              President, Business Development; Priscilla Lanham, Associate Manager

Par:          Joe Cappello, Director, National Accounts

Sandoz:       Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key Account
              Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager, Customer
              Operations; Jason Jones, Director, Key Customers

Sun:          Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade Director,
              National Account Executive

Teva:         Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
              President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
              Pharmaceuticals; Nick Gerber, Director, National Accounts

West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny, Executive
           Director, Commercial Business Development; Neal Gervais, Director, National
           Accounts; John Kline, National Account Director
                                              25
        Case 2:19-cv-04862-CMR Document 1 Filed 10/18/19 Page 610 of 610




Zydus:       Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
             Account Manager; Kevin Green, Associate Vice President, National Accounts;
             Louis Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President,
             Sales


                             September 25-28, 2016
                 HDMA 2016 Annual Board and Membership Meeting
                         Sulphur Springs, West Virginia

Apotex:      Steve a. Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
             President, Sales

Mylan:       John Poulin, Senior Vice President, North America National Accounts, James
             Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government
             Sales; Robert Tighe, Head of Mylan Pharmaceuticals

Teva:        Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
             and Trade Relations

Zydus:       Michael Conley, Vice President, Wholesaler Channels




                                             26
